Exhibit 10.82



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 26, 2017,

among
LAUREATE EDUCATION, INC.,
as the Borrower,
The Several Lenders
from Time to Time Parties Hereto,
and
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
————————————————————————
JPMorgan Chase Bank, N.A.,
Barclays Bank PLC,
BMO Capital Markets Corp.,
Citigroup Global Markets, Inc.,
Credit Suisse Securities (USA) LLC,
Goldman Sachs Lending Partners LLC,
KKR Capital Markets LLC,
and
Macquarie Capital (USA) Inc.
as Joint Lead Arrangers and Joint Bookrunners
and
JPMorgan Chase Bank, N.A.,
Barclays Bank PLC,
BMO Capital Markets Corp.,
Credit Suisse Securities (USA) LLC,
Goldman Sachs Lending Partners LLC, and
KKR Capital Markets LLC
as Co-Syndication Agents
and
Citigroup Global Markets, Inc., and
Macquarie Capital (USA) Inc.
as Co-Documentation Agents




        

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



        

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Section 1.
Definitions
2
1.1
Defined Terms
2
1.2
Other Interpretive Provisions
62
1.3
Accounting Terms
62
1.4
Rounding
63
1.5
References to Agreements, Laws, Etc.
63
1.6
Exchange Rates
63
1.7
Determinations of Status
63
1.8
Not-For-Profit Universities
64
Section 2.
Amount and Terms of Credit
65
2.1
Commitments
65
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
67
2.3
Notice of Borrowing
68
2.4
Disbursement of Funds
69
2.5
Repayment of Loans; Evidence of Debt
70
2.6
Conversions and Continuations
71
2.7
Pro Rata Borrowings
72
2.8
Interest
72
2.9
Interest Periods
73
2.10
Increased Costs, Illegality, Etc.
74
2.11
Compensation
76
2.12
Change of Lending Office
76
2.13
Notice of Certain Costs
76
2.14
Incremental Facilities
76
2.15
Option to Extend
78
2.16
Permitted Debt Exchanges
82
2.17
Termination of Defaulting Lender; Cure
84
2.18
Reallocation of Defaulting Lender Commitment
85
Section 3.
Letters of Credit
87
3.1
Letters of Credit
87
3.2
Letter of Credit Requests
88
3.3
Letter of Credit Participations
89
3.4
Agreement to Repay Letter of Credit Drawings
91
3.5
Increased Costs
92
3.6
New or Successor Letter of Credit Issuer
93
3.7
Role of Letter of Credit Issuer
94
3.8
Cash Collateral; Other
95
3.9
Applicability of ISP and UCP
96
3.10
Conflict with Issuer Documents
96
3.11
Letters of Credit Issued for Restricted Subsidiaries
96



i

--------------------------------------------------------------------------------




Section 4.
Fees; Commitments
96
4.1
Fees
96
4.2
Voluntary Reduction of Commitments
97
4.3
Mandatory Termination of Commitments
98
Section 5.
Payments
98
5.1
Voluntary Prepayments
98
5.2
Mandatory Prepayments
99
5.3
Method and Place of Payment
103
5.4
Net Payments
103
5.5
Computations of Interest and Fees
106
5.6
Limit on Rate of Interest
107
Section 6.
Conditions Precedent to Initial Borrowing
108
Section 7.
Conditions Precedent to All Credit Events
110
7.1
No Default; Representations and Warranties
110
7.2
Notice of Borrowing; Letter of Credit Request
110
Section 8.
Representations, Warranties and Agreements
111
8.1
Corporate Status
111
8.2
Corporate Power and Authority
111
8.3
No Violation
111
8.4
Litigation
112
8.5
Margin Regulations
112
8.6
Governmental Approvals
112
8.7
Investment Company Act
112
8.8
True and Complete Disclosure
112
8.9
Financial Condition; Financial Statements
113
8.10
Tax Matters
113
8.11
Compliance with ERISA
113
8.12
Subsidiaries
114
8.13
Intellectual Property
114
8.14
Environmental Laws
114
8.15
Properties
114
8.16
Solvency
115
8.17
Anti-Corruption Laws and Sanctions
115
Section 9.
Affirmative Covenants
115
9.1
Information Covenants
115
9.2
Books, Records and Inspections
119
9.3
Maintenance of Insurance
120
9.4
Payment of Taxes
120
9.5
Consolidated Corporate Franchises
120
9.6
Compliance with Statutes, Regulations, Etc.
120
9.7
ERISA
121
9.8
Maintenance of Properties
122
9.9
Transactions with Affiliates
122



ii

--------------------------------------------------------------------------------




9.10
End of Fiscal Years; Fiscal Quarters
122
9.11
Additional Guarantors and Grantors
123
9.12
Pledge of Additional Stock and Evidence of Indebtedness
123
9.13
Use of Proceeds
124
9.14
Further Assurances
124
9.15
Syndication
125
Section 10.
Negative Covenants
126
10.1
Limitation on Indebtedness
126
10.2
Limitation on Liens
134
10.3
Limitation on Fundamental Changes
139
10.4
Limitation on Sale of Assets
144
10.5
Limitation on Investments
146
10.6
Limitation on Dividends
150
10.7
Limitations on Debt Payments and Amendments
153
10.8
Limitations on Sale Leasebacks
154
10.9
Changes in Business
154
10.10
Financial Covenant
155
10.11
Use of Proceeds
155
Section 11.
Events of Default
155
11.1
Payments
155
11.2
Representations, Etc.
155
11.3
Covenants
156
11.4
Default Under Other Agreements
156
11.5
Bankruptcy, Etc.
156
11.6
ERISA
157
11.7
Guarantee
157
11.8
Pledge Agreement
157
11.9
Security Agreement
158
11.10
Mortgages
158
11.11
Judgments
158
11.12
Change of Control
158
11.13
Subordination
158
11.14
Reserved
159
11.15
Allocation of Payments
159
Section 12.
[RESERVED]
160
Section 13.
The Agents
160
13.1
Appointment
160
13.2
Delegation of Duties
160
13.3
Exculpatory Provisions
161
13.4
Reliance by Agents
161
13.5
Notice of Default
162
13.6
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
162
13.7
Indemnification
163



iii

--------------------------------------------------------------------------------




13.8
Agents in their Individual Capacity
164
13.9
Successor Agents
165
13.10
Withholding Tax
167
13.11
Security Documents and Guarantee
167
13.12
Other Agents; Arrangers
168
Section 14.
Miscellaneous
168
14.1
Amendments and Waivers
168
14.2
Notices
171
14.3
No Waiver; Cumulative Remedies
171
14.4
Survival of Representations and Warranties
172
14.5
Payment of Expenses; Indemnification
172
14.6
Successors and Assigns; Participations and Assignments
173
14.7
Replacements of Lenders under Certain Circumstances
179
14.8
Adjustments; Set-off
180
14.9
Counterparts
181
14.10
Severability
181
14.11
Integration
181
14.12
GOVERNING LAW
181
14.13
Submission to Jurisdiction; Waivers
181
14.14
Acknowledgments
182
14.15
WAIVERS OF JURY TRIAL
183
14.16
Confidentiality
183
14.17
Direct Website Communications
184
14.18
USA PATRIOT Act
186
14.19
Judgment Currency
186
14.20
Payments Set Aside
187
14.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
187
14.22
Effect of Amendment and Restatement of the Existing Credit Agreement
187
Section 15.
Parallel Debt
188
15.1
Parallel Debtors
188
15.2
Corresponding Debt
188
15.3
Collateral Agent
189
15.4
Collections
189
15.5
Acknowledgments
189
15.6
Simultaneous Maturity
189
15.7
No Common Property; Administration Agreement
189

SCHEDULES
Schedule 1.1(a)
Mortgaged Properties

Schedule 1.1(b)
Commitments

Schedule 1.1(c)
Excluded Subsidiaries

Schedule 1.1(d)
Lending Offices

Schedule 1.1(e)
Secured Hedge Agreements



iv

--------------------------------------------------------------------------------




Schedule 1.1(f)
Unrestricted Subsidiaries

Schedule 1.1(g)
Dormant Subsidiaries

Schedule 1.1(h)
Sponsor Group

Schedule 8.4
Litigation

Schedule 8.12
Subsidiaries

Schedule 9.9
Affiliate Transactions

Schedule 9.14
Post-Closing Actions

Schedule 10.1(g)
Indebtedness

Schedule 10.1(x)
Operating Leases

Schedule 10.2
Liens

Schedule 10.4
Scheduled Dispositions

Schedule 10.5
Investments

Schedule 14.2
Notice Addresses



EXHIBITS
Exhibit A
Form of Guarantee

Exhibit B
[Reserved]

Exhibit C
Form of Perfection Certificate

Exhibit D-1
Form of Pledge Agreement

Exhibit D-2
Form of Security Agreement

Exhibit D-3
Form of U.S. Institution Subsidiary Collateral Agreement

Exhibit E
Form of Letter of Credit Request

Exhibit F-1
Form of Legal Opinion of DLA Piper LLP (US)

Exhibit F-2
Form of Legal Opinion of General Counsel

Exhibit G
Form of Assignment and Acceptance

Exhibit H-1
Form of Promissory Note (Term Loans)

Exhibit H-2
Form of Promissory Note (Revolving Credit Loans and Swingline Loans)

Exhibit I
Form of Joinder Agreement

Exhibit J
Form of First-Lien Intercreditor Agreement

Exhibit K
Form of Second-Lien Intercreditor Agreement



v

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 26, 2017, among
Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”), and Citibank, N.A. (“Citi”), as
Administrative Agent and Collateral Agent (such terms and each other capitalized
term used but not defined in this preamble having the meaning provided in
Section 1).
WHEREAS, the Borrower has requested that the Lenders provide credit facilities
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein;
WHEREAS, the Borrower is a party to that certain Credit Agreement dated as of
August 17, 2007, among the Borrower, Iniciativas Culturales de España S.L., as
the Foreign Subsidiary Borrower, the several lenders from time to time parties
thereto, Goldman Sachs Credit Partners L.P., as administrative agent and
collateral agent, Goldman Sachs Credit Partners L.P., as swingline lender, and
Citigroup North America, Inc., as Syndication Agent, and Goldman Sachs Credit
Partners, L.P. and Citigroup Global Markets Inc., as Joint Lead Arrangers and
Bookrunners, as amended and restated by that certain Amended and Restated Credit
Agreement dated as of June 16, 2011 among the Borrower, Iniciativas Culturales
de España S.L., as the Foreign Subsidiary Borrower and Goldman Sachs Credit
Partners L.P., as administrative agent and collateral agent (as it has been
amended supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, the Lenders and other parties to the Seventh Amendment have agreed to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by such parties that the Loans
and any Letters of Credit outstanding as of the Closing Date and other
“Obligations” under (and as defined herein) the Existing Credit Agreement
(including indemnities) shall be governed by and deemed to be outstanding under
this Agreement with the intent that the terms of this Agreement shall supersede
the terms of the Existing Credit Agreement (which shall hereafter have no
further effect upon the parties thereto); provided that (1) the grants of
security interests, Mortgages and Liens by the Borrower, Walden (as defined
below) and any Guarantor (excluding each Released Credit Party, as defined in
the Seventh Amendment) that is a Domestic Subsidiary under and pursuant to the
Credit Documents shall continue unaltered to secure, guarantee, support and
otherwise benefit the Obligations of the Borrower and the other Credit Parties
(other than any Released Credit Party) under the Existing Credit Agreement and
this Agreement and each other Credit Document and each of the foregoing shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby or terminated or released in connection with
or pursuant to the Seventh Amendment, and the parties hereto hereby ratify and
confirm such terms thereof as being in full force and effect and unaltered by
this Agreement and (2) it is agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
under the Existing Credit Agreement or any other Credit Document except as
expressly modified by this Agreement or the Seventh Amendment, nor does it
operate as a waiver of any right, power or remedy of any Lender under any Credit
Document (it being understood that nothing herein shall limit the releases and
terminations set forth in Section 7 of the Seventh Amendment);
WHEREAS, on the Closing Date, pursuant to the Seventh Amendment, (a) all Term
Loan Lenders shall extend the scheduled final maturity date of all or a portion
of their Term Loans


-1-

--------------------------------------------------------------------------------





(of any series) by converting all or a portion of their Term Loans under the
Existing Credit Agreement into Series 2024 Term Loans pursuant to the procedures
described herein and in the Seventh Amendment, (b) all Revolving Credit Lenders
shall extend the scheduled termination date of their Revolving Credit
Commitments and Revolving Credit Loans under the Existing Credit Agreement by
converting all or a portion of their Revolving Credit Commitments and Revolving
Credit Loans into Series 2022 Revolving Credit Commitments and Series 2022
Revolving Loans respectively pursuant to the procedures described herein and in
the Seventh Amendment, and (c) certain Lenders have agreed to commit to
additional Series 2024 Term Loan Commitments. The amendment and restatement of
the Existing Credit Agreement and the other transactions described in this
paragraph are collectively referred to herein as the “Closing Date
Transactions”;
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


-2-

--------------------------------------------------------------------------------






Section 1.Definitions.

1.1    Defined Terms.
(a)    As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
“2019 Indenture” shall mean the Indenture, dated July 25, 2012, among the
Borrower, the guarantors party thereto and a trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith.
“2019 Notes” shall mean the 9.250% Senior Notes Due 2019 issued under the 2019
Indenture.
“2025 Indenture” shall mean the Indenture, dated April 26, 2017, among the
Borrower, the guarantors party thereto and a trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith.
“2025 Notes” shall mean (a) the 8.25% Senior Notes Due 2025 issued under the
2025 Indenture and (b) any modification, replacement, refinancing, refunding,
renewal or extension thereof that constitutes (i) Permitted Additional Debt;
provided that any such replacement or refinancing of the 2025 Notes shall be
unsecured and shall have the Borrower as the borrower or issuer thereof and
shall have no guarantors that do not guarantee the Obligations or (ii) Qualified
Refinancing Debt.
“ABR” shall mean for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1/2 of 1%, (c) the LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
and (d) 2.00% per annum, provided that for the purpose of this definition, the
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day,
provided, further, that if the ABR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Any change in the ABR due
to a change in in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB or the LIBO Rate, respectively.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in Section
2.8(a) and, in any event, shall include all Swingline Loans. Loans denominated
in Alternative Currencies shall not be ABR Loans.
“Accepting Lenders” shall have the meaning provided in Section 5.2(h).
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.


-3-

--------------------------------------------------------------------------------





“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean Citi, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent pursuant to Section 14.
“Administrative Agent’s Office” shall mean the Administrative Agent’s (or its
designated Affiliate’s) applicable address and, as appropriate, account as set
forth on Schedule 14.2, or such other address or account with respect to the
Borrower as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Administrative Questionnaire” shall have the meaning provided in Section
14.6(b).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.
“Affiliated Institutional Lender” shall mean any investment fund or entity
managed or advised by Affiliates of a Sponsor that is a bona fide debt fund and
that extends credit or buys loans in the ordinary course of business.
“Affiliated Lender” shall mean a Lender that is a Sponsor or any Affiliate
thereof, other than (x) Holdings, any Subsidiary of Holdings or the Borrower,
(y) any Affiliated Institutional Lender or (z) any natural person.
“Agent Party” and “Agent Parties” shall have the meanings provided in
Section 14.17.
“Agents” shall mean the Administrative Agent, the Collateral Agent, each
Co-Syndication Agent, each Co-Documentation Agent and each Joint Lead Arranger
and Joint Bookrunner.
“Aggregate Multicurrency Exposures” shall have the meaning provided in Section
5.2(b).
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).


-4-

--------------------------------------------------------------------------------





“Agreement” shall mean this Second Amended and Restated Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.
“Alternative Currency” shall mean (a) Euro, (b) Sterling and (c) any other
currency that is freely transferable and convertible into Dollars in the London
interbank eurodollar market and for which LIBO Rates can be determined as
provided in the definition of “LIBO Rate”, and that has been requested by the
Borrower in a notice to the Administrative Agent and agreed upon by the
Administrative Agent and all Revolving Credit Lenders in respect of Revolving
Credit Loans and each applicable Letter of Credit Issuer in respect of Letters
of Credit.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Series 2024 Term Loan, Series 2022 Revolving Credit Loan or a Series
2022 Swingline Loan, the applicable percentage per annum set forth below based
upon the Status in effect on such date.
Status
Applicable ABR
Margin for Series 2024
Term Loans
Applicable ABR
Margin for Series 2022
Revolving Credit Loans and Series 2022 Swingline Loans
Level I Status
3.50
%
2.75
%
Level II Status
3.25
%
2.50
%



Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Trigger Date.
“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:
(i)    an amount (which shall not be less than zero) equal to 50% of Cumulative
Consolidated Net Income of the Borrower and the Restricted Subsidiaries for the
period from the first day of the first fiscal quarter commencing after the
Closing Date until the last day of the then most recent fiscal quarter or Fiscal
Year, as applicable, for which Section 9.1 Financials have been delivered but
not including such amounts for any fiscal quarter upon the last day of which the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than 2.50 to
1.00; and
(ii)    other than for purposes of Section 10.6(c), the aggregate amount of
Retained Declined Proceeds (including Retained Declined Proceeds received in
connection with the Disposition of ownership interests held by the Borrower or
any Restricted Subsidiary in any joint venture that is not a Subsidiary or in
any Unrestricted Subsidiary) retained by the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Applicable Amount Reference Time
minus (b) the sum, without duplication, of:


-5-

--------------------------------------------------------------------------------





(i)    the aggregate amount of Investments made pursuant to Section
10.5(g)(vi)(y) and Section 10.5(s)(z) following the Closing Date and prior to
the Applicable Amount Reference Time;
(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(ii)(z)
following the Closing Date and prior to the Applicable Amount Reference Time;
and
(iii)    the aggregate amount of prepayments, repurchases and redemptions of any
Permitted Additional Debt pursuant to Section 10.7(a)(i)(B)(II)(3) following the
Closing Date and prior to the Applicable Amount Reference Time.
“Applicable Date” shall mean (i) with respect to any fiscal quarter commencing
on January 1 of any year, the last Business Day of March of such year, (ii) with
respect to any fiscal quarter commencing on April 1 of any year, the last
Business Day of June of such year, (iii) with respect to any fiscal quarter
commencing on July 1 of any year, the last Business Day of September of such
year and (iv) with respect to any fiscal quarter commencing on October 1 of any
year, the last Business Day of December of such year.
“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) 100% of
the aggregate amount of cash and the fair market value (determined in good faith
by the Borrower) of marketable securities or other assets contributed to, or any
proceeds of an equity issuance received by, the Borrower or any Guarantor from
any Person other than the Borrower or any Subsidiary thereof, and the fair
market value of the equity of any Person other than the Borrower or any
Subsidiary of the Borrower that is merged (in a merger where the only
consideration is Stock of the Borrower (excluding Disqualified Stock)) with (A)
a Guarantor or (B) any other Restricted Subsidiary (provided that with respect
to any merger of such Person with any Restricted Subsidiary other than a
Guarantor, such transaction shall be treated for purposes of this Agreement,
including the definition of “Applicable Equity Amount” and Section 10.5, as (x)
the merger of such Person with a Guarantor, immediately followed by (y) an
Investment, in an amount equal to the fair market value of the equity of such
Person, by such Guarantor in such Restricted Subsidiary, and such Investment
shall be required to comply with Section 10.5), in each case, from and including
the Business Day immediately following the Closing Date through and including
the Applicable Equity Amount Reference Time, including (i) proceeds from the
issuance of Stock or Stock Equivalents of any direct or indirect holding company
of the Borrower and (ii) 100% of the aggregate fair market value of any
marketable securities or other assets contributed to the Borrower or any
Guarantor other than by the Borrower or a Subsidiary, but excluding in any case
all proceeds from the issuance of Disqualified Stock (provided that for purposes
of Section 10.6 the Applicable Equity Amount shall only be increased by the
amount of capital contributions made in cash to, or cash proceeds of any equity
issuance received by, the Borrower) minus (b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section
10.5(g)(vi)(x) and Section 10.5(s)(y) following the Closing Date and prior to
the Applicable Equity Amount Reference Time;
(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(ii)(y)
following the Closing Date and prior to the Applicable Equity Amount Reference
Time; and


-6-

--------------------------------------------------------------------------------





(iii)    the aggregate amount of prepayments, repurchases and redemptions of any
Permitted Additional Debt pursuant to Section 10.7(a)(i)(B)(II)(2) following the
Closing Date and prior to the Applicable Amount Reference Time.
“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Series 2024 Term Loan or a Series 2022 Revolving Credit Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date.
Status
Applicable LIBOR
Margin for Series 2024
Term Loans
Applicable LIBOR
Margin for Series 2022
Revolving Credit Loans
Level I Status
4.50
%
3.75
%
Level II Status
4.25
%
3.50
%



Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Trigger Date.
“Applicable Period” shall have the meaning provided in Section 1.7.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“ASC” shall mean accounting standards codification under GAAP, as in effect from
time to time.
“Asian Subsidiary” shall mean LEI Combination Holdings Ltd and each or any of
its direct and indirect Subsidiaries.
“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower or any of the Restricted Subsidiaries
not in the ordinary course of business (including any Disposition of any Stock
or Stock Equivalents of any Subsidiary of the Borrower and any initial public
offering of a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any (i) transaction or series of
related transactions with a Fair Market Value of less than $10,000,000 or (ii)
any transaction permitted by Section 10.4 (other than transactions permitted by
Section 10.4(b), 10.4(g) or 10.4(m), which shall constitute Asset Sale
Prepayment Events, or by Section 10.4(d)(i) and (iii) which shall constitute
Asset Sale Prepayment Events to the extent the transactions described in the
Sections referred to in Section 10.4(d) would themselves constitute Asset Sale
Prepayment Events).
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Administrative Officer, the Chief Operating
Officer, the Treasurer, the Vice President-Finance, any Senior Vice President,
or any other senior officer of the Borrower (and including


-7-

--------------------------------------------------------------------------------





any substantially equivalent officer) designated as such in writing to the
Administrative Agent by the Borrower.
“Available Commitment” shall mean, with respect to the Revolving Credit Lenders,
collectively, at any time of determination, an amount equal to the excess, if
any, of (a) the amount of the Total Revolving Credit Commitment over (b) the sum
of (i) the aggregate Dollar Equivalent principal amount of all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (ii) the aggregate Letter
of Credit Outstandings at such time (the “Available Revolving Commitment”).
“Available Revolving Commitment” shall have the meaning provided in the
definition of “Available Commitment”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Barclays Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“BMO Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meanings provided in the preamble to this Agreement.
“Borrowing” shall mean and include
(a)    the incurrence of Swingline Loans from the Swingline Lender on a given
date; and
(b)    the incurrence of one Class and Type of Loan on a given date (or
resulting from conversions on a given date) having a single Maturity Date and,
in the case of LIBOR Term Loans, the same Interest Period.
“Brazilian Subsidiary” shall mean any Restricted Non-Domestic Subsidiary
organized under the laws of Brazil.
“Business Day” shall mean any day excluding Saturday, Sunday and any day that in
the jurisdiction where the Administrative Agent’s Office for Loans in Dollars is
located shall be a legal holiday or a day on which banking institutions in New
York City are authorized by law or other governmental actions to close;
provided, however,


-8-

--------------------------------------------------------------------------------





(a)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;
(b)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;
(c)    if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Sterling, such day shall be a day on which dealings in deposits
in Sterling are conducted by and between banks in the London interbank market;
and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in Sterling in respect of a LIBOR Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan (other than any interest rate settings), such day
shall be a day on which banks are open for foreign exchange business in London.
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Subsidiaries.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Cash Collateralize” shall have the meaning provided in Section 3.8(d).
“Cash Management Program” shall mean, as to any Person, (a) any purchasing card
program established to enable such Person and staff of such Person to purchase
goods and supplies from vendors, (b) any travel and entertainment card program,
including purchasing card programs, established to enable headquarters and staff
of such Person to make payments for expenses incurred related to travel and
entertainment and (c) any  payments-on-behalf-of (POBO) or receipts-on-behalf-of
(ROBO) programs or (d) any other cash management programs involving any
agreement or arrangement to provide treasury management, depository, overdraft,
letters of credit, automated clearinghouse, electronic funds transfer, cash
pooling and similar programs.
“Casualty Event” shall mean, with respect to any property of the Borrower or any
Restricted Subsidiary, any loss of or damage to, or any condemnation or other
taking by a Governmental


-9-

--------------------------------------------------------------------------------





Authority of, such property for which the Borrower or any Restricted Subsidiary
receives insurance proceeds, or proceeds of a condemnation award or other
compensation.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender with any guideline, request, directive
or order issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).
“Change of Control” shall mean and be deemed to have occurred, unless pursuant
to a transaction permitted under Section 10.3(h), if (a) any person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of the Borrower that exceeds 35%
thereof, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of the Borrower; or (b) a
Change of Control (as defined in the 2025 Indenture) shall have occurred.
“Citi Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans
(of a particular Series, including the Series 2022 Revolving Credit Loans), Term
Loans (of a particular Series, including the Series 2024 Term Loans) and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment (including Swingline Commitment) (of a particular
Series, including the Series 2022 Revolving Credit Commitment) or a Term Loan
Commitment (of a particular Series, including the Series 2024 Term Commitment).
“Closing Date” shall mean April 26, 2017.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Co-Documentation Agents” shall mean Citigroup Global Markets, Inc. and
Macquarie Capital (USA) Inc.
“Collateral” shall mean all property pledged or purported to be pledged to
secure Obligations pursuant to the Security Documents.
“Collateral Agent” shall mean Citi, as collateral agent under the Security
Documents, or any successor collateral agent pursuant to Section 13.


-10-

--------------------------------------------------------------------------------





“Commitments” shall mean, with respect to each Lender (to the extent applicable,
and including each Class of Commitments), such Lender’s Term Loan Commitment and
Revolving Credit Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 14.17.
“Confidential Information” shall have the meaning provided in Section 14.16.
“Confirmation Letters” shall mean each Confirmation Letter, dated as of April
21, 2017, between the Borrower and the initial holder of an Exchange Note (or
such holder’s representative).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:
(i)    total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, bank fees and costs of
surety bonds in connection with financing activities,
(ii)    provision for taxes based on income, profits or capital gains, including
federal, foreign, state, franchise, excise and similar taxes and foreign
withholding Taxes paid or accrued during such period, including any penalties
and interest relating to such taxes or any tax examinations,
(iii)    depreciation and amortization, including the amortization of deferred
financing fees or costs, debt issuance costs, commissions, fees, and expenses,
and deferred costs incurred in connection with program development.
(iv)    Non-Cash Charges, plus, to the extent deducted in the calculation of Net
Income in such period, the cash amount actually paid in such period with respect
to items described in clause (d) of the definition of “Non-Cash Charges”,
(v)    restructuring charges, business optimization expenses or reserves
(including restructuring costs related to acquisitions after the date hereof and
to closure and/or consolidation of facilities), limited in the aggregate to
$25,000,000 in any consecutive four-quarter period,
(vi)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned


-11-

--------------------------------------------------------------------------------





Subsidiary deducted (and not added back) in such period in arriving at
Consolidated Net Income,
(vii)    the amount (up to $3,000,000 in any Fiscal Year) of management,
monitoring, consulting and advisory fees (including termination fees) and
related indemnities and expenses accrued or (to the extent not previously
accrued) paid in such period to the Sponsor Group,
(viii)    any costs or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Stock or Stock
Equivalents of the Borrower (other than Disqualified Stock),
(ix)    the amount of net cost savings projected by the Borrower in good faith
to be realized as a result of specified actions taken or determined to be taken
prior to or during such period (which cost savings shall be subject only to
certification by management of the Borrower and shall be calculated on a Pro
Forma Basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions have been taken or are
to be taken within 12 months after the date of determination to take such action
and some portion of the benefit is expected to be realized within 12 months of
taking such action (provided that if such actions are not taken within 12 months
of determination to take such action, or such benefits are not realized within
12 months of taking such action, then such amounts shall be deducted from
Consolidated EBITDA as if incurred as of the last day of such 12 month period),
(C) no cost savings shall be added pursuant to this clause (ix) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (v) above with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (ix) shall not exceed
$45,000,000 for any four consecutive quarter period,
(x)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption,
(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset disposition, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and


-12-

--------------------------------------------------------------------------------





any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction,
(xii)    any net after-tax effect of income or loss for such period attributable
to the early extinguishment of Indebtedness or to hedging obligations or other
derivative instruments,
(xiii)    the amount of losses on Dispositions of Student Loans in connection
with any Permitted Student Loan Securitization Transaction and the amount of
losses on Dispositions of account receivables pursuant to Section 10.4(j), and
(xiv)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;
less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),
(ii)    gains on asset sales (other than asset sales in the ordinary course of
business),
(iii)    any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments, and
(iv)    cash expenditures (or any netting arrangements resulting in increased
cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such income were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted,
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that
(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness or intercompany
balances (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk) or currency remeasurements of assets and liabilities
denominated in an entity’s non-functional currency that would cause
remeasurement gains or losses,


-13-

--------------------------------------------------------------------------------





(ii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations,
(iii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset, acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, business, property or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a Pro Forma Adjustment Certificate and delivered to the Lenders
and the Administrative Agent, and
(iv)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”) based on the
actual Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition or conversion).
“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.
“Consolidated Financial Statements” shall have the meaning provided in Section
1.8.
“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:
(1)    consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers’ acceptances, (c) non-cash interest payments
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of obligations


-14-

--------------------------------------------------------------------------------





in respect of Hedge Agreements or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, pursuant to obligations under interest rate Hedge Agreements
with respect to Indebtedness, and excluding (i) accretion or accrual of
discounted liabilities not constituting Indebtedness, but excluding any such
non-cash amount attributable to the Qualified Preferred Stock or the Exchange
Notes, (ii) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting, (iii) all additional interest then owing
pursuant to any Registration Rights Agreement and any comparable “additional
interest” with respect to other securities, including, without limitation, the
additional interest owing pursuant to the Confirmation Letters, (iv)
amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (v) any expensing of bridge, commitment and
other financing fees, (vi) expenses associated with minority interest put/call
arrangements, (vii) penalties and interest on unpaid Taxes, (viii) prepayment
premiums and (ix) commissions, discounts, yield protection and other fees and
charges (including any interest expense) related to any Permitted Student Loan
Securitization Transaction) less (x) the amount equal to interest income, plus
(2)    consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; plus
(3)    all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; plus
(4)    all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (minus the amount of dividends made
in such period pursuant to Section 10.6(d)(vi) and (h) and, with respect to any
Preferred Stock, Section 10.6(i)), excluding, without duplication,
(a)    any after-tax effect of extraordinary, unusual or non-recurring charges
and gains (including (x) unusual or non-recurring operating expenses
attributable to implementation of cost savings initiatives, severance,
integration and facilities opening, relocation and transition, consolidation and
closing, business optimization, transition, restructuring, and curtailments or
modifications to pension and post-retirement employee benefit plans in an
aggregate amount not to exceed $30,000,000 in any four consecutive quarter
period, and (y) any impairment charges for such period (less all fees and
expenses relating thereto)),
(b)    Transaction Expenses;
(c)    any costs and expenses incurred in connection with the IPO;
(d)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with issuance or repayment of debt,
issuance of equity securities,


-15-

--------------------------------------------------------------------------------





refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed);
(e)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
(f)    the amount of any net income (or loss) for such period from disposed,
abandoned or discontinued operations,
(g)    the amount of losses on asset sales (other than asset sales made in the
ordinary course of business, as determined in good faith by the Borrower),
disposals and abandonments, and
(h)    solely for the purposes of determining the Applicable Amount, the net
income for such period of any Restricted Subsidiary (other than any Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein, and
(i)    any non-cash charges associated with the Qualified Preferred Stock or the
Exchange Notes.
Without duplication of the foregoing, there shall be excluded from Consolidated
Net Income for any period the purchase accounting effects of adjustments to
inventory, property, equipment, software and other intangible assets and
deferred revenue, debt, and other line items in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the IPO, any consummated acquisition whether
consummated before or after the Closing Date, or the amortization or write-off
of any amounts thereof.
“Consolidated Senior Secured Debt” shall mean, without duplication, Consolidated
Total Debt secured by a Lien on any assets of the Borrower or any of its
Restricted Subsidiaries (including Capital Lease Obligations) plus any unsecured
Indebtedness of Restricted Non-Domestic Subsidiaries incurred pursuant to
Section 10.1(w), plus the principal amount of any unsecured Indebtedness of any
Restricted Non-Domestic Subsidiary guaranteed by the Borrower solely under
Section 10.1(aa)(ii), plus, solely with respect to the calculation of the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio for purposes of
Section 10.1(w), any unsecured Indebtedness of Borrower or any of its Restricted
Domestic Subsidiaries incurred pursuant to Section 10.1(w).


-16-

--------------------------------------------------------------------------------





“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of such date to (b) Consolidated EBITDA for the Test Period then last ended.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a), clause (b), clause (d) (but,
in the case of clause (d), only to the extent of any unreimbursed drawings under
any letter of credit), clause (e), clause (f) and clause (h) of the definition
thereof (but in the case of clauses (e) and (h), only to the extent the
Indebtedness described in such clauses (e) and (h) is or becomes
non-contingent), in each case actually owing by the Borrower and the Restricted
Subsidiaries on such date and to the extent appearing as a debt or liability on
the balance sheet of the Borrower determined on a consolidated basis in
accordance with GAAP (provided that the amount of any Capitalized Lease
Obligations or any such Indebtedness issued at a discount to its face value
shall be determined in accordance with GAAP), minus (b) Unrestricted Cash.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and cash equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and Letter of Credit
Exposure to the extent otherwise included therein, (iii) the current portion of
interest and (iv) the current portion of current and deferred income taxes.
“Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Barclays Bank PLC,
BMO Capital Markets Corp., Credit Suisse Securities (USA) LLC, Goldman Sachs
Lending Partners LLC and KKR Capital Markets LLC together with their affiliates,
as syndication agents for the Lenders under this Agreement and the other Credit
Documents.
“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the date hereof, or (b) who has
been nominated to be a member of such board of directors by a majority of the
other Continuing Directors then in office.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”


-17-

--------------------------------------------------------------------------------





“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents, any promissory notes issued by the Borrower hereunder, any documents
or certificates executed by the Borrower in favor of the Letter of Credit Issuer
in relation to any Letter of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Letter of Credit Issuer or any other Secured Party in connection
herewith.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
“Credit Party” shall mean the Borrower, each Guarantor and each U.S. Institution
Subsidiary required to pledge its assets or provide a guarantee pursuant to
Section 9.11 or 9.12 hereof (or which does pledge its assets or provide a
guarantee).
“Credit Suisse Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(k), 10.1(m), or 10.1(o)).
“Declined Proceeds” shall have the meaning provided in Section 5.2(h).
“Declining Lenders” shall have the meaning provided in Section 5.2(h).
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” means, at any time, a Lender (i) that has failed for two
Business Days or more to comply with its obligations under this Agreement to
make a loan or make a payment in respect of an L/C Borrowing or make a payment
in respect of a Swingline Loan (each a “funding obligation”) (unless the subject
of a good faith dispute with regard to satisfaction of conditions precedent to
funding, which good faith dispute has been specifically identified by such
Lender to the Administrative Agent), or (ii) that has notified the
Administrative Agent, or has stated publicly, that it does not intend or expect
to comply with any such funding obligation (unless the subject of a good faith
dispute with regard to satisfaction of conditions precedent to funding, which
good faith dispute has been specifically identified by such Lender to the
Administrative Agent), or (iii) that has failed, within three Business


-18-

--------------------------------------------------------------------------------





Days after request by the Administrative Agent, acting in good faith, to provide
a certification in writing from an authorized officer of such Lender that it
will, and is financially able to, comply with its funding obligations (unless
the subject of a good faith dispute with regard to satisfaction of conditions
precedent to funding, which good faith dispute has been specifically identified
by such Lender to the Administrative Agent), provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (iv) with respect to which a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided that neither
the reallocation of funding obligations provided for in Section 2.18 as a result
of a Lender being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations shall by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender), or (v) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action. Any determination that a Lender is a Defaulting Lender under
clauses (i) through (v) above shall be made by the Administrative Agent in its
sole discretion acting in good faith. The Administrative Agent will promptly
notify all parties hereto of any determination that a Lender has become a
Defaulting Lender.
“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds.”
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds.”
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Permitted Investments received in connection with a subsequent sale of
or collection on such Designated Non-Cash Consideration.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
“Disposition” shall have the meaning provided in Section 10.4(b).
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale or if such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the Series 2024 Term Loan Maturity Date
(or, if later, the latest New Term Loan Maturity Date or any


-19-

--------------------------------------------------------------------------------





extension of any Term Loan Maturity Date or New Term Loan Maturity Date, or, if
later, any extension of the Revolving Credit Maturity Date); provided that if
such Stock or Stock Equivalents are issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Stock or Stock Equivalents shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Stock or Stock Equivalents held by any future,
present or former employee, director, manager or consultant of the Borrower, any
of its Subsidiaries or any of its direct or indirect parent companies or any
other entity in which the Borrower or a Restricted Subsidiary has an Investment
and is designated in good faith as an “affiliate” by the board of directors of
the Borrower, in each case pursuant to any stockholders’ agreement, management
equity plan or stock incentive plan or any other management or employee benefit
plan or agreement, shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower or its Subsidiaries.
Notwithstanding the foregoing, in no event shall Qualified Preferred Stock
constitute “Disqualified Stock”.
“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.
“Dividends” or “dividends” shall have the meaning provided in Section 10.6.
“DOE Letter of Credit” shall mean each Letter of Credit or third-party letter of
credit issued to the U.S. Department of Education or other applicable department
or agency of the United States of America, at the request of the Borrower, and
for the direct or indirect benefit of, the Borrower or any Restricted
Subsidiary.
“Dollar Equivalent” of any amount shall mean, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in an Alternative Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of the Dollars
with the Alternative Currency in the London foreign exchange market at or about
11:00 a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion; in each case, the
“Screen Rate”) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia; provided that any Subsidiary of a Non-Domestic
Subsidiary shall be deemed to be a Non-Domestic Subsidiary, and not a Domestic
Subsidiary, regardless of its jurisdiction of organization.
“Dormant Subsidiary” shall mean (a) each Subsidiary on Schedule 1.1(g) and (b)
any Subsidiary subsequently designated as a Dormant Subsidiary by the Borrower
in a written notice to the


-20-

--------------------------------------------------------------------------------





Administrative Agent, provided that in the case of (b), (x) such designation
shall be deemed to be an Investment on the date of such designation in an amount
equal to the net book value of the Borrower’s direct or indirect investment
therein and such designation shall be permitted only to the extent permitted
under Section 10.5 on the date of such designation and (y) no Default or Event
of Default would result from such designation after giving Pro Forma Effect
thereto.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Dutch Deed of Pledge of Receivables” means that certain Security Agreement
(Over Partnership Interests), dated as of the Closing Date, among the Borrower,
Laureate Education International Ltd, a Delaware corporation, the Collateral
Agent and Fleet Street International Universities C.V., as the same may be
amended, supplemented or otherwise modified from time to time.
“Dutch Security Documents” means (i) the Dutch Pledge of Deed of Receivables and
(ii) any documents governed by Dutch law executed by the Borrower or any
Subsidiary and granting or purporting to grant a pledge or create or perfect a
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992, the Amsterdam Treaty of 1998, the Nice Treaty of 2001 and the Lisbon
Treaty of 2007 and as amended from time to time.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any


-21-

--------------------------------------------------------------------------------





applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief relating to the presence, release or threatened release of
Hazardous Materials or arising from alleged injury or threat of injury to health
or safety (to the extent relating to human exposure to Hazardous Materials), or
the environment including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands.
“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a) through (c) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),


-22-

--------------------------------------------------------------------------------





(iv)    cash receipts in respect of Hedge Agreements during such Fiscal Year to
the extent not otherwise included in such Consolidated Net Income, and
(v)    the JV Distribution Amount (to the extent not otherwise included in
Consolidated Net Income);
over (b) the sum, without duplication, of
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (c) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (x) below in
prior Fiscal Years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
that such Capital Expenditures or acquisitions were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Section 2.5, (C) the amount of a mandatory
prepayment of Term Loans pursuant to Section 5.2(a)(i) to the extent required
due to a Disposition or Permitted Sale Leaseback that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase and (D)
the principal amount paid in connection with any redemption or purchase of all
or part of the 2019 Notes and any premium paid in connection therewith, but
excluding (x) all other prepayments of Term Loans, (y) all prepayments of
Revolving Credit Loans and Swingline Loans and (z) all prepayments in respect of
any other revolving credit facility, except in the case of clauses (y) and (z)
to the extent there is an equivalent permanent reduction in commitments
thereunder) to the extent that such payments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,
(iv)    increases in Consolidated Working Capital for such period (other than
any such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
(v)    without duplication of amounts deducted pursuant to clause (x) below in
prior Fiscal Years, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period pursuant to
Section 10.5 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,
(vi)    the amount of dividends paid during such period (on a consolidated
basis) by the Borrower pursuant to Section 10.6(b), 10.6(d) or 10.6(h) to the
extent such


-23-

--------------------------------------------------------------------------------





dividends were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries,
(vii)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,
(viii)    the amount of taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,
(ix)    cash expenditures in respect of Hedge Agreements during such Fiscal Year
to the extent not deducted in arriving at such Consolidated Net Income,
(x)    the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property and actually paid during the first fiscal quarter of the Borrower
following the end of such period,
(xi)    payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,
(xii)    [reserved], and
(xiii)    amounts expended in cash during such period in respect of items
included in parts (b)(ii), (iii), (v), (vi), (vii), (viii), (ix), (x), (xi) and
(xii) above, but not treated as an expense on the income statement of the
Borrower and not treated as Capital Expenditures during such period (provided
that if such amounts are characterized or recorded as expenses or Capital
Expenditures in any period, they shall not serve to reduce Excess Cash Flow for
the period in which such amounts are characterized or recorded as expenses or
Capital Expenditures).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Exchange Indenture” shall mean the Indenture, dated April 21, 2017, among the
Borrower, the guarantors party thereto and a trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith.
“Exchange Notes” shall mean the 9.250% Senior Notes Due 2019 issued under the
Exchange Indenture.


-24-

--------------------------------------------------------------------------------





“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of pledging such Stock or
Stock Equivalents in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) solely in the case of any pledge of Voting Stock of any
Non-Domestic Subsidiary to secure the Obligations, any Stock or Stock
Equivalents of any class of such Non-Domestic Subsidiary in excess of 65% of the
outstanding Stock or Stock Equivalents of such class (such percentage to be
adjusted upon a Change in Law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary), (iii) any Stock or
Stock Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law, (iv) in the case of (A) any Stock or Stock Equivalents of
any Subsidiary to the extent such Stock or Stock Equivalents are subject to a
Lien permitted by Section 10.2(g) or (B) any Stock or Stock Equivalents of any
Subsidiary that is not wholly-owned by the Borrower and its Subsidiaries at the
time such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of
each such Subsidiary described in clause (A) or (B) to the extent (x) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than customary non-assignment provisions which
are ineffective under the Uniform Commercial Code or other applicable law), (y)
any Contractual Requirement prohibits such a pledge without the consent of any
other party; provided that this clause (y) shall not apply if (I) such other
party is a Credit Party or wholly-owned Subsidiary or (II) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (z) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or wholly-owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law), (v) any Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Stock or
Stock Equivalents would result in adverse tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower and (B) such Stock or
Stock Equivalents have been identified in writing to the Collateral Agent by an
Authorized Officer of the Borrower, (vi) any Stock or Stock Equivalents of any
Dormant Subsidiary and (vii) any Stock or Stock Equivalents of Fleet Street
International Universities CV other than (x) Stock and Stock Equivalents of
Fleet Street International Universities CV held directly by the Borrower equal
to 42.45% of the total outstanding and Stock Equivalents of Fleet Street
International Universities CV, and (y) Stock and Stock Equivalents of Fleet
Street International Universities CV held directly by Laureate Education
International, Ltd. equal to 18.58% of the total outstanding and Stock
Equivalents of Fleet Street International Universities CV, subject to the terms
hereof.
“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to Section 9.11 (for
so long as such Subsidiary remains a non-wholly owned Restricted Subsidiary),
(c) with respect only to exclusions of Excluded Subsidiaries from the obligation
to give Guarantees of Obligations or grant Liens on any of their assets to
secure the Obligations, any Disregarded Entity substantially all the assets of
which consist of Stock and Stock Equivalents of Non-Domestic Subsidiaries, (d)
each Domestic Subsidiary that is prohibited by any applicable Contractual
Requirement or Requirement of Law from


-25-

--------------------------------------------------------------------------------





guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) any Domestic Subsidiary
listed on Schedule 1.1(c) with respect to which, in the reasonable judgment of
the Borrower, the adverse tax consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (f) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee of the Obligations shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (g) with
respect only to exclusions of Domestic Subsidiaries from the obligation to give
Guarantees of Obligations or, as applicable grant Liens on any portion of their
assets to secure the Obligations, to the extent that such Domestic Subsidiary
providing a Guarantee of the Obligations, or, as applicable, granting Liens on
such portion of its assets is restricted by Requirements of Law, would result in
adverse tax or accreditation consequences, or would result in adverse
consequences with respect to the requirements of any State Educational Agency or
the eligibility of such Domestic Subsidiary to participate in student financial
assistance programs under Title IV of the Higher Education Act of 1965, as
amended, 20 U.S.C.A. § 1070 et seq., as reasonably determined by the Borrower
and (h) each Domestic Subsidiary that is an Unrestricted Subsidiary or a Dormant
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that (and only for so long as), all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
(determined, for avoidance of doubt, after giving effect to any other keepwell,
support, or other agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations) or (ii) in the case
of a Swap Obligation subject to a clearing requirement pursuant to section 2(h)
of the Commodity Exchange Act, because such Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Credit Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent or Lender, or required to be withheld or deducted from any
payment to any Agent or any Lender, (a) net income taxes and franchise (imposed
in lieu of net income taxes) and branch profits taxes imposed on such Agent or
Lender by the jurisdiction under the laws of which the Agent or Lender is
organized or has its principal place of business or where its applicable lending
office is located, (b) any Taxes imposed on any Agent or any Lender as a result
of any current or former connection between such Agent or Lender and the
jurisdiction of the Governmental Authority imposing such tax or any


-26-

--------------------------------------------------------------------------------





political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding Tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement;
provided that this subclause (c) shall not apply to the extent that (x) such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 5.4 or (y) any
Tax is imposed on a Lender in connection with an interest or participation in
any Loan or other obligation that such Lender was required to acquire pursuant
to Section 14.8(a) or that such Lender acquired pursuant to Section 14.7 (it
being understood and agreed, for the avoidance of doubt, that any withholding
Tax imposed on a Lender as a result of a Change in Law occurring after the time
such Lender became a party to this Agreement (or designates a new lending
office) shall not be an Excluded Tax), (d) any Tax to the extent attributable to
such Lender’s failure to comply with Section 5.4(d) and (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
“Existing Credit Agreement” shall mean have the meaning provided in the
Recitals.
“Existing Revolving Credit Class” shall have the meaning given to such term in
Section 2.15(b).
“Existing Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.15(b).
“Existing Revolving Credit Loans” shall have the meaning given to such term in
Section 2.15(b).
“Existing Term Loan Class” shall have the meaning given to such term in Section
2.15(a).
“Extended Revolving Credit Commitments” shall have the meaning given to such
term in Section 2.15(b).
“Extended Revolving Credit Loans” shall have the meaning given to such term in
Section 2.15(b).
“Extended Term Loans” shall have the meaning given to such term in Section
2.15(a).
“Extending Lender” shall have the meaning given to such term in Section 2.15(c).
“Extension Amendment” shall have the meaning given to such term in Section
2.15(d).
“Extension Date” shall have the meaning given to such term in Section 2.15(e).
“Extension Election” shall have the meaning given to such term in Section
2.15(c).


-27-

--------------------------------------------------------------------------------





“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees and amortization schedule.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower); provided that “Borrower” shall be deemed to mean the
Board of Directors of the Borrower when the Fair Market Value is equal to or in
excess of $50,000,000 (unless otherwise expressly stated).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreements with respect thereto, and any treaty, law, regulations, or other
official guidance enacted in any other jurisdiction relating to such
intergovernmental agreement.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NY FRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of this Agreement.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit J among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
First Lien Secured Parties, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.
“First Lien Obligations” shall mean the Obligations and the Permitted Additional
Debt Obligations (other than any Permitted Additional Debt Obligations that are
unsecured or secured by a Lien ranking junior to the Lien securing the
Obligations) secured by a first priority interest in the Collateral on a pari
passu basis with the Obligations as permitted by the terms hereof.
“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Additional Debt Secured Parties and any representative on their behalf for such
purposes (other than in the case of Permitted Additional Debt Secured Parties
whose Permitted Additional Debt Obligations are secured by a Lien ranking junior
to the Lien securing the Obligations, such Permitted Additional Debt Secured
Parties, and any representative on their behalf), collectively.
“Fiscal Year” shall have the meaning provided in Section 9.10.


-28-

--------------------------------------------------------------------------------





“Foreign Acquisition” shall have the meaning provided in Section 10.1(w).
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement that is not subject to US law and is maintained or
contributed to by the Borrower or any of its Subsidiaries with respect to
employees employed outside the United States.
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn (regardless of whether or not any amendment is
approved or made) or such provision amended in accordance herewith.
“Goldman Sachs Letter of Credit Issuer” shall have the meaning provided in the
definition of “Letter of Credit Issuer”.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
“Guarantee” shall mean (a) the Amended and Restated Guarantee made by each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit A, and (b) any other guarantee of
the Obligations made by a Restricted Subsidiary that is a Domestic Subsidiary in
form and substance reasonably acceptable to the Administrative Agent, in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”)


-29-

--------------------------------------------------------------------------------





in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent, (a) to purchase any such Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term “Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean (a) each Domestic Subsidiary that is party to the
Guarantee on the Closing Date and (b) each Domestic Subsidiary that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, in each case, excluding any Excluded Subsidiary.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.
“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate forward, future or option contracts, currency swap agreements,
currency cap or collar agreements, cross-currency rate swap agreements, currency
forward, future or option contracts, commodity price protection agreements or
other commodity price hedging agreements, and other similar agreements entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business (and not for speculative purposes) for the principal purpose of
protecting the Borrower or any of the Restricted Subsidiaries against
fluctuations in interest rates, currency exchange rates or commodity prices.
“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that either (I) with respect to Secured Hedge Agreements entered
into with the Borrower or any of its Restricted Domestic Subsidiaries, (x) at
the time it enters into a Secured Hedge Agreement or (y) with respect to any
Secured Hedge Agreement that is in effect on the Closing Date, on the Closing
Date, is a Lender or Agent or an Affiliate of a Lender or Agent , in its
capacity as a party to such Secured Hedge Agreement and (II) with respect to
Secured Hedge Agreements entered into with any Restricted Non-Domestic
Subsidiaries, (x) at the time it enters into a Secured Hedge Agreement or (y)
with respect to any Secured Hedge Agreement that is in effect on the Closing
Date, on the Closing Date, is a Revolving Credit Lender, and (b) any Person
that, at the time it enters into a Secured Hedge Agreement, in its


-30-

--------------------------------------------------------------------------------





capacity as a party thereto, delivers to the Administrative Agent a letter
agreement reasonably satisfactory to it agreeing to be bound by Section 13.11
and Section 14.08 as if it were a Lender.
“Historical Financial Statements” shall mean the audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for each Fiscal Year ending on December 31, 2014, December 31, 2015
and December 31, 2016.
“Holdings” shall mean Wengen Alberta, Limited Partnership, an Alberta limited
partnership, and its successors.
“Increased Amount Date” shall have the meaning provided in Section 2.14.
“Incurrence Test Indebtedness” shall mean Indebtedness (and all premiums (if
any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest with regard to such Indebtedness) incurred by
the Borrower or any Restricted Subsidiary, if immediately before and after
giving effect to such incurrence, (x) no Default shall have occurred and be
continuing and (y) the Borrower shall be in compliance, on a Pro Forma Basis,
with the Senior Secured Incurrence Test.
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all unreimbursed drafts drawn thereunder, (e) all
Indebtedness of any other Person secured by any Lien on any property owned by
such Person, whether or not such Indebtedness has been assumed by such Person,
(f) the principal component of all Capitalized Lease Obligations of such Person,
(g) all obligations of such Person under interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity price protection agreements or
other commodity price hedging agreements and other similar agreements, (h)
without duplication, all Guarantee Obligations of such Person, and (i) all
Permitted Student Loan Securitization Transactions; provided that Indebtedness
shall not include (i) trade and other ordinary course payables and accrued
expenses arising in the ordinary course of business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, and (iv) any obligation associated with minority interest
put/call arrangements. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified liabilities” shall have the meaning provided in Section 14.5.
“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
Excluded Taxes.
“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to Section
2.9.


-31-

--------------------------------------------------------------------------------





“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture); (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness; or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries (or in the case of any such interim transfer pursuant to Section
10.5(v) or Section 10.6(d)(iii), through Holdings), then such other
substantially concurrent interim transfers shall be disregarded for purposes of
Section 10.5. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced by any dividend, distribution,
interest payment, return of capital, repayment or other amount received in cash
by the Borrower or a Restricted Subsidiary in respect of such Investment.
“Interpolated Rate” shall means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent, (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IPO” shall mean the initial public offering by the Borrower of its Class A
common stock on the Nasdaq Global Select Market which was consummated on
February 6, 2017.
“Issuer Documents” shall mean with respect to any Letter of Credit, the
applicable Letter of Credit Request and any other document, agreement and
instrument entered into by the applicable Letter of Credit Issuer and the
Borrower (or any Restricted Subsidiary) with respect to a Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
I.
“Joint Lead Arrangers and Joint Bookrunners” shall mean JPMorgan Chase Bank,
N.A., Barclays Bank PLC, BMO Capital Markets Corp., Citigroup Global Markets,
Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Lending Partners LLC,
KKR Capital Markets LLC and Macquarie Capital (USA) Inc.
“JPM Letter of Credit Issuer” shall have the meaning provided in the definition
of “Letter of Credit Issuer”.
“JV Distribution Amount” shall mean, at any time, the aggregate amount of cash
distributed to the Borrower or any Restricted Subsidiary by any joint venture
that is not a Subsidiary (regardless of the form of legal entity) or by any
Unrestricted Subsidiary since January 1, 2017 and prior


-32-

--------------------------------------------------------------------------------





to such time and only to the extent that neither the Borrower nor any Restricted
Subsidiary is under any obligation to repay such amount to such joint venture.
“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars or
Alternate Currencies.
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Series 2022 Revolving Credit Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” and “Lenders” shall have the meanings provided in the preamble to this
Agreement.
“Lender Financials” shall have the meaning provided in Section 1.8.
“Lender Insolvency Event” means (a) a Lender becoming insolvent or becoming the
subject of a bankruptcy or insolvency proceeding or (b) an event of the kind
referred to in Section 11.5 occurs with respect to such Lender or its Parent
Company (as if the references in such provisions to the Borrower or Specified
Subsidiary referred to such Lender or Parent Company); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lending Office” means, with respect to any Revolving Credit Lender, the office
of such Lender (or an Affiliate of such Lender) specified as its “Lending
Office” on Schedule 1.1(d) or, as to any Person that becomes a Revolving Credit
Lender after the Closing Date, in the Assignment and Assumption executed by such
Person, or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may hereafter designate from time to time as its “Lending Office” by
notice to the Borrower and the Administrative Agent.


-33-

--------------------------------------------------------------------------------





“Letter of Credit” shall have the meaning provided in Section 3.1; provided
that, only standby Letters of Credit shall be treated as “Letters of Credit” for
purposes of the obligation of the Barclays Letter of Credit Issuer or the
Goldman Sachs Letter of Credit Issuer to issue Letters of Credit under this
Agreement.
“Letter of Credit Commitment” shall mean $141,000,000, as the same may be
reduced from time to time pursuant to Section 3.1; provided, that no Barclays
Letter of Credit Issuer, Credit Suisse Letter of Credit Issuer, Goldman Sachs
Letter of Credit Issuer, JPM Letter of Credit Issuer, Citi Letter of Credit
Issuer or BMO Letter of Credit Issuer shall have an obligation to issue a Letter
of Credit if the Stated Amount of such Letter of Credit, when added to the
Letter of Credit Outstandings, solely with respect to Letters of Credit issued
by the Barclays Letter of Credit Issuer, the Credit Suisse Letter of Credit
Issuer, the Goldman Sachs Letter of Credit Issuer, the JPM Letter of Credit
Issuer, the Citi Letter of Credit Issuer and the BMO Letter of Credit Issuer,
respectively, exceeds the amount set forth opposite such Letter of Credit
Issuers’ name in the table below:
Letter of Credit Issuers
Letter of Credit Commitment
Barclays Letter of Credit Issuer
$24,440,000.00
Credit Suisse Letter of Credit Issuer
$24,440,000.00
Goldman Sachs Letter of Credit Issuer
$24,440,000.00
JPM Letter of Credit Issuer
$24,440,000.00
Citi Letter of Credit Issuer
$18,800,000.00
BMO Letter of Credit Issuer
$24,440,000.00



“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent of the principal amount of any Unpaid
Drawings in respect of Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letter of Credit Outstandings at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of
Letters of Credit in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean, collectively, (a) each of Barclays Bank
PLC (the “Barclays Letter of Credit Issuer”), Credit Suisse AG, Cayman Islands
Branch (the “Credit Suisse Letter of Credit Issuer”), Goldman Sachs Lending
Partners LLC (the “Goldman Sachs Letter of Credit Issuer”), JPMorgan Chase Bank,
N.A. (the “JPM Letter of Credit Issuer”), Citicorp North America, Inc. (the
“Citi Letter of Credit Issuer”), and Bank of Montreal (the “BMO Letter of Credit
Issuer”), each as an issuer of any Letter of Credit, (b) any Lender or Affiliate
of a Lender to be mutually agreed by the Administrative Agent and the Borrower,
in such capacity, or any of its Affiliates and (c)


-34-

--------------------------------------------------------------------------------





any replacements or successors thereof pursuant to Section 3.6. Without limiting
each Letter of Credit Issuer’s obligations to issue any Letter of Credit,
subject to the terms of this Agreement, a Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Letter of Credit Issuer, and in each such case the term “Letter of
Credit Issuer” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. In the event that there is more than one Letter
of Credit Issuer at any time, references herein and in the other Credit
Documents to the Letter of Credit Issuer shall be deemed to refer to the Letter
of Credit Issuer in respect of the applicable Letter of Credit or to all Letter
of Credit Issuers, as the context requires.
“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent of the principal amount of all
Unpaid Drawings in respect of Letters of Credit.
“Letter of Credit Request” shall have the meaning provided in Section 3.2.
“Level I Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
3.25 to 1.00 as of such date.
“Level II Status” shall mean, subject to Section 1.7, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 3.25 to 1.00.
“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.
“LIBO Rate” shall mean, with respect to any LIBOR Loan for any applicable
currency and for any Interest Period, the greater of (x) 1.00% per annum and (y)
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate, provided, further, that if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Loan
for any applicable currency and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.
“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBO Rate.
“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBO Rate.


-35-

--------------------------------------------------------------------------------





“Lien” shall mean any mortgage, pledge, security interest, charge,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan, New
Revolving Credit Loan or New Term Loan made by any Lender hereunder.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(f).
“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of common stock of the Borrower on the date of the
declaration of the relevant dividend multiplied by (b) the arithmetic mean of
the closing prices per share of such common stock for the 30 consecutive trading
days immediately preceding the date of declaration of such dividend.
“Material Adverse Effect” shall mean (a) a circumstance or condition materially
and adversely affecting the business, assets, operations, properties or
financial condition of the Borrower and the Subsidiaries, taken as a whole, (b)
a material adverse effect on the ability of the Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents, or (c) a material adverse effect
on the rights and remedies of the Agents and the Lenders under this Agreement or
any of the other Credit Documents.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which Section
9.1 Financials have been delivered were equal to or greater than 2.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose revenues during such Test Period were equal to or greater
than 2.5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (x) total assets at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) revenues during such Test Period
equal to or greater than 10.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such quarter are delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries as “Material Subsidiaries”. With respect to any Restricted
Subsidiaries designated as Material Subsidiaries in accordance with the proviso
of the immediately foregoing sentence, the Borrower may from time to time by
written notice to the Administrative Agent substitute Restricted Subsidiaries as
“Material Subsidiaries” or revoke such designation; provided that, after giving
effect to such substitution or revocation, the Restricted Subsidiaries that are
not Material Subsidiaries have, in the aggregate, (x) total assets as of the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered of less than 10.0%
of the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries
at such date and (y) revenues during such Test Period of less than 10.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period.


-36-

--------------------------------------------------------------------------------





“Maturity Date” shall mean the Series 2022 Revolving Credit Maturity Date or the
Series 2024 Term Loan Maturity Date, as applicable, or any other maturity date
of any Class or Series of Loans or Commitments under this Agreement.
“Maturity Date Amendment” shall have the meaning provided in Section 14.7(c).
“Maximum Incremental Facilities Amount” shall mean, without duplication, as of
the date of incurrence, (a) $300,000,000, plus (b) additional amounts incurred
after the Closing Date, to the extent, both immediately before and after giving
effect to such additional amounts incurred under this clause (b) (assuming for
such purposes that such additional amounts are fully drawn in the form of loans
on the date of determination and excluding from the calculation of Consolidated
Total Debt any netting of Unrestricted Cash that would result from the
incurrence of any such portion of the Maximum Incremental Facilities Amount
being incurred at such time) that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio is not greater than 2.75 to 1.00 on the date of such
incurrence.
“Maximum Non-Credit Party Facilities Amount” shall mean, without duplication,
the greater of, as of the date of incurrence, (a) $400,000,000, and (b) 50% of
Consolidated EBITDA for the four previous fiscal quarters for which financial
statements have been delivered under Section 9.1.
“Maximum Permitted SLB/Lien Amount” shall mean an amount equal to (a)
$400,000,000, less (b) an amount equal to the Net Cash Proceeds (giving effect
to the aggregate amount reinvested or intended to be reinvested pursuant to
Section 10.4(n)(i)) of Permitted Sale Leasebacks received from and after the
Closing Date in respect of assets owned by the Borrower or a Restricted
Subsidiary pursuant to Section 10.4(n), less (c) the amount of outstanding
Indebtedness secured by Liens permitted pursuant to Section 10.2(s) from time to
time.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans denominated in Dollars, $5,000,000 (or, if less, the entire remaining
Commitments under the applicable Credit Facility at the time of such Borrowing),
(b) with respect to a Borrowing of ABR Loans, $1,000,000 (or, if less, the
entire remaining Commitments under the applicable Credit Facility at the time of
such Borrowing), (c) with respect to a Borrowing of Revolving Credit Loans
denominated in Sterling, £5,000,000 (or, if less, the Available Commitments at
the time of such Borrowing), (d) with respect to a Borrowing of Revolving Credit
Loans denominated in Euro, €5,000,000 (or, if less in the case of a Borrowing of
Revolving Credit Loans, the applicable Available Commitments at the time of such
Borrowing) and (e) with respect to a Borrowing denominated in any other
Alternative Currency, in amounts to be agreed upon by the Administrative Agent
and the Borrower.
“Minimum Tender Condition” shall have the meaning provided in Section 2.16(b).
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Agent in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower, as the same may be
amended, supplemented or otherwise modified from time to time.


-37-

--------------------------------------------------------------------------------





“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
“Multicurrency Exposure” shall mean, for any Revolving Credit Lender at any
date, the sum of (a) the aggregate Dollar Equivalent of the principal amount of
Revolving Credit Loans denominated in Alternative Currencies of such Lender then
outstanding, and (b) such Lender’s Letter of Credit Exposure in respect of
Letters of Credit denominated in Alternative Currencies at such time.
“Multicurrency Sublimit” shall mean, at any date, the lesser of (x) the Dollar
Equivalent of $150,000,000.00 and (y) the Total Revolving Credit Commitment at
such date.
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Narrative Reports” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its consolidated Subsidiaries in the form of a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” or similar format for the applicable fiscal quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate.
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, as
the case may be, less
(b)    the sum of:
(i)    the amount, if any, of all taxes paid or reasonably estimated by the
Borrower to be payable by the Borrower or any of the Restricted Subsidiaries in
connection with such Prepayment Event,
(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Borrower or any of the Restricted Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such Prepayment Event occurring on the date of such
reduction,
(iii)    the amount of any Indebtedness (other than Indebtedness hereunder)
secured by a Lien on the assets that are the subject of such Prepayment Event to
the extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,


-38-

--------------------------------------------------------------------------------





(iv)    in the case of any Asset Sale Prepayment Event or Casualty Event,
Permitted SLB/Lien Prepayment Event or Permitted Sale Leaseback, the amount of
any proceeds of such Prepayment Event that the Borrower or any Restricted
Subsidiary has reinvested (or intends to reinvest within the Reinvestment Period
or has entered into a binding commitment prior to the last day of the
Reinvestment Period to reinvest) in the business of the Borrower or any of the
Restricted Subsidiaries (subject to Section 10.9), which reinvestment, in each
case, may include any prepayment permitted under subclause (vii) of this
definition, provided that (A) with respect to any Asset Sale Prepayment Event,
Casualty Event, Permitted SLB/Lien Prepayment Event or Permitted Sale Leaseback
relating to the Borrower or any Domestic Subsidiary, this subclause (iv) shall
only apply to amounts reinvested in the Borrower or a Restricted Subsidiary that
is a Domestic Subsidiary, and (B) any portion of such proceeds that has not been
so reinvested within such Reinvestment Period (with respect to such Prepayment
Event, the “Deferred Net Cash Proceeds”) shall, unless the Borrower or a
Restricted Subsidiary has entered into a binding commitment prior to the last
day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, Permitted
SLB/Lien Prepayment Event or Permitted Sale Leaseback occurring on the last day
of such Reinvestment Period or, if later, 180 days after the date the Borrower
or such Restricted Subsidiary has entered into such binding commitment, as
applicable (such last day or 180th day, as applicable, the “Deferred Net Cash
Proceeds Payment Date”), and (y) be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i),
(v)    in the case of any Asset Sale Prepayment Event, Casualty Event, Permitted
SLB/Lien Prepayment Event or Permitted Sale Leaseback by a non-wholly-owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (v)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly-owned Restricted Subsidiary as a result thereof,
(vi)    reasonable and customary fees paid by the Borrower or a Restricted
Subsidiary in connection with any of the foregoing, and
(vii)    without duplication, the prepayment and permanent reduction of any
Indebtedness (other than Indebtedness subordinated to the Obligations).
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.
“New Loan Commitments” shall have the meaning provided in Section 2.14.
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14.
“New Revolving Credit Lender” shall have the meaning provided in Section 2.14.
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14.


-39-

--------------------------------------------------------------------------------





“New Term Loan Commitments” shall have the meaning provided in Section 2.14.
“New Term Loan Lender” shall have the meaning provided in Section 2.14.
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
“New Term Loans” shall have the meaning provided in Section 2.14.
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14.
“New Revolving Credit Lender” shall have the meaning provided in Section 2.14.
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14.
“Non-Cash Charges” shall mean, without duplication, and in each case only to the
extent it is a non-cash item: (a) losses on non-ordinary course asset sales,
disposals or abandonments, (b) any impairment charge or asset write-off related
to intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities pursuant to GAAP, (c) all losses from investments
recorded using the equity method, (d) stock-based awards compensation expense,
including any such charges arising from stock options, restricted stock grants
or other equity incentive grants, and any income or loss relating to profit
interests or deferred compensation plans (including income or loss relating to
the profit interests incurred by any of the Borrower’s direct or indirect parent
companies that are pushed down to the Borrower), and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).
“Non-Consolidated Not-For-Profit University” shall have the meaning provided in
Section 1.8.
“Non-Consolidated NFP Financial Statements” shall have the meaning provided in
Section 1.8.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is not
a Domestic Subsidiary; provided, that any Subsidiary of a Non-Domestic
Subsidiary shall be deemed to be a Non-Domestic Subsidiary, regardless of its
jurisdiction of organization.
“Non-Extending Lenders” shall have the meaning provided in Section 14.7(c).


-40-

--------------------------------------------------------------------------------





“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the
United States, (b) a corporation, partnership or entity treated as a corporation
or partnership created or organized in or under the laws of the United States,
or any political subdivision thereof, (c) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (d) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust or a trust that has
a valid election in effect under applicable U.S. Treasury regulations to be
treated as a United States person.
“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.
“Notes” shall mean the 2019 Notes, the 2025 Notes and the Exchange Notes,
collectively.
“Not-For-Profit University” shall mean any affiliated not-for-profit, non-stock
university that is a Subsidiary.
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Banking Day, for the
immediately preceding Banking Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or Secured Hedge Agreement, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the “Obligations” of any
Guarantor shall not include any Excluded Swap Obligations of such Guarantor.
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.


-41-

--------------------------------------------------------------------------------





“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight LIBO Loan borrowings by U.S.-managed banking offices
of depository institutions, as such composite rate shall be determined by the
NYFRB as set forth on its public website from time to time, and published on the
next succeeding Business Day by the NYFRB as an overnight bank funding rate
(from and after such date as the NYFRB shall commence to publish such composite
rate).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Participant” shall have the meaning provided in Section 14.6(c).
“Participant Register” shall have the meaning provided in Section 14.6(c).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“Patriot Act” shall have the meaning provided in Section 14.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit C or any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or Stock or Stock
Equivalents, so long as:
(a)    such acquisition and all transactions related thereto shall be
consummated in accordance with applicable law;
(b)    such acquisition, if an acquisition of Stock or Stock Equivalents, shall
(1) result in each of the issuer of such Stock or Stock Equivalents and its
Subsidiaries becoming a Restricted Subsidiary and a Credit Party, to the extent
required by Section 9.11 (within the time period specified therein), or (2) be
of Stock or Stock Equivalents from minority interest holders in a Restricted
Subsidiary;
(c)    each Person (or, as applicable, the assets) so acquired shall be in (or
with respect to assets, useful for engaging in) the same or generally related
line of business as conducted by the Parent and its Subsidiaries on the Closing
Date,
(d)    both before and after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing;
(e)    the aggregate fair market value (as determined in good faith by the
Borrower) of all Investments funded or financed in, and the purchase price of,
any Persons that do not become


-42-

--------------------------------------------------------------------------------





Guarantors in connection with all such acquisitions following the Closing Date
in reliance on Section 10.5(h) shall not exceed:
(i)    $400,000,000 with respect only to acquisitions of Persons that become
Restricted Domestic Subsidiaries and acquisitions of assets by Restricted
Domestic Subsidiaries (provided, however, that the limitation set forth in this
part (e)(i) shall not apply with respect to any acquisition (1) of any
Restricted Subsidiary that becomes a Guarantor or of any additional equity
interests in any Guarantor (whether such Restricted Subsidiary was existing on
the Closing Date or subsequently acquired pursuant to a Permitted Acquisition)
or (2) where, both immediately before and after giving effect to such
acquisition (and including any payments and Indebtedness incurred or assumed in
connection with such acquisition), the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio is not greater than 4.25 to 1.00, on a Pro Forma Basis
(but excluding from the calculation of Consolidated Total Debt any netting in
respect of Unrestricted Cash that would result from the incurrence of any such
Indebtedness being incurred in connection with such acquisition), or
(ii)    $400,000,000 with respect only to acquisitions of Persons that become
Restricted Non-Domestic Subsidiaries and acquisitions of assets by Restricted
Non-Domestic Subsidiaries (provided, however, that the limitation set forth in
this part (e)(ii) shall not apply with respect to any acquisition where, both
immediately before and after giving effect to such acquisition (and including
any payments and Indebtedness incurred or assumed in connection with such
acquisition), the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
is not greater than 4.25 to 1.00, on a Pro Forma Basis (but excluding from the
calculation of Consolidated Total Debt any netting in respect of Unrestricted
Cash that would result from the incurrence of any such Indebtedness being
incurred in connection with such acquisition); and
(f)    with respect to any such proposed acquisition with an aggregate purchase
price greater than $100,000,000, the Borrower shall have delivered a certificate
of an Authorized Officer stating that the contemplated acquisition fulfills all
elements of this definition.
“Permitted Additional Debt” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority on the
Collateral as the Obligations on a pari passu basis to the extent incurred in
accordance with the terms hereof (to the extent such Permitted Additional Debt
is incurred pursuant to Section 10.1(m), 10.1(n)(i)(a), or 10.1(o)) or (z) be
secured by a Lien on the Collateral ranking junior to the Lien securing the
First Lien Obligations (to the extent such Permitted Additional Debt is incurred
pursuant to Section 10.1(m), 10.1(n)(i)(a), or 10.1(o)) issued by the Borrower,
(a)    the terms of which
(i)    do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the Series 2024 Term Loan Maturity Date (or, if
later, the latest New Term Loan Maturity Date or any extension of any Term Loan
Maturity Date or New Term Loan Maturity Date, or, if later, any extension of any
Revolving Credit Maturity Date) (other than customary offers to purchase upon a
change of control,


-43-

--------------------------------------------------------------------------------





asset sale or event of loss and customary acceleration rights after an event of
default) and
(ii)    to the extent the same are subordinated, provide for customary
subordination to the Obligations under the Credit Documents,
(b)    the covenants, events of default, guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Borrower and the Restricted Subsidiaries than those
herein and in the other Credit Documents (nor, to the extent such Permitted
Additional Debt constitutes refinancing Indebtedness of the 2025 Notes (and all
refinancings thereof), more restrictive than those applicable to the 2025 Notes
(or any refinancing thereof) being so refinanced), (or, to the extent such
Permitted Additional Debt constitutes refinancing Indebtedness of senior
subordinated indebtedness (and all refinancings thereof), than those applicable
to such senior subordinated indebtedness (or any refinancing thereof) being so
refinanced (and, in the case of Permitted Additional Debt that constitutes
refinancing Indebtedness of senior subordinated indebtedness (and all
refinancings thereof), the subordination provisions governing such Permitted
Additional Debt shall be no less favorable to the Lenders than the subordination
provisions governing such senior subordinated indebtedness; provided that a
certificate of an Authorized Officer of the Borrower is delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(c)    in respect of which (i) no Subsidiary of the Borrower (other than a
Guarantor or any guarantor of the Indebtedness being refinanced by such
Permitted Additional Debt, if applicable) is an obligor, and (ii) the Borrower
is the issuer; and
(d)    which, if secured, (x) are secured by no asset or property that is not
Collateral securing the Obligations and (y) the applicable representative of
such Indebtedness has become a party to the First Lien Intercreditor Agreement
or Second Lien Intercreditor Agreement, as the case may be.
“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Additional Debt by any Credit Party.
“Permitted Additional Debt Obligations” shall mean, if any Permitted Additional
Debt is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Additional Debt Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (it being understood, for the avoidance of doubt, that Permitted
Additional Debt Obligations may be


-44-

--------------------------------------------------------------------------------





incurred or issued by all or by fewer than all of the Credit Parties, subject to
clause (c) of the definition of “Permitted Additional Debt”).
“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of secured Permitted Additional Debt Obligations (and any representative on
their behalf).
“Permitted Debt Exchange” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Debt Exchange Notes” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Debt Exchange Offer” shall have the meaning given to such term in
Section 2.16(a).
“Permitted Holders” shall mean each direct or indirect, beneficial and of
record, holder of the voting power of the outstanding Voting Stock of the
Borrower as of the Closing Date, including any limited partners of Holdings as
of the Closing Date.
“Permitted Investments” shall mean:
(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 12 months from the date of
acquisition thereof;
(b)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than 12 months from the date of acquisition
thereof and, at the time of acquisition, having the highest investment grade
rating generally obtainable from both S&P and Moody’s (or, if at any time either
S&P nor Moody’s shall be rating such obligations, then from whichever is
continuing to rate such obligations and from another nationally recognized
rating service);
(c)    commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time either S&P
nor Moody’s shall be rating such obligations, then an equivalent rating from
whichever is continuing to rate such obligations and from another nationally
recognized rating service);
(d)    domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than one year after the date of acquisition thereof issued by
any Lender or any other bank having (i) combined capital and surplus of not less
than $500,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks or (ii) a rating of at least
BBB from S&P or the equivalent;
(e)    repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;


-45-

--------------------------------------------------------------------------------





(f)    marketable short-term money market and similar securities having a rating
of at least A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time
either S&P or Moody’s shall not be rating such obligations, then an equivalent
rating from whichever is continuing to rate such obligations and from another
nationally recognized rating service); (g)    shares of investment companies
that are registered under the Investment Company Act of 1940 and substantially
all the investments of which are one or more of the types of securities
described in clauses (a) through (f) above; and
(h)    in the case of Investments by any Restricted Non-Domestic Subsidiary made
in a country outside the United States of America, other customarily utilized
high-quality Investments of credit quality and liquidity equivalent to clauses
(a) through (g) above, and, with respect to clause (d) above, with banks of
credit quality appropriate in the country where such Restricted Non-Domestic
Subsidiary is located or in which such Investment is made.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;
(b)    Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.11;
(d)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations (including, without limitation,
Liens and deposits to secure letters of credit issued to the U.S. Department of
Education or other Governmental Authority supporting any U.S. Institution
Subsidiary’s participation in student financial assistance programs and receipt
of funds under Title IV of the Higher Education Act of 1965, as amended (or any
replacement thereof)), surety and appeal bonds, bids, leases (including, without
limitation, any Liens or deposits to secure any bank guarantee or letter of
credit issued to secure any lease), government contracts, performance and
return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business or otherwise constituting Investments permitted by Section
10.5;
(e)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(f)    easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole;


-46-

--------------------------------------------------------------------------------





(g)    any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(i)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;
(j)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(k)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any of its Subsidiaries;
(l)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;
(m)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole; and
(n)    Liens created in the ordinary course of business (i) by the Borrower or
any Restricted Subsidiary to secure Cash Management Programs of the Borrower or
any Restricted Domestic Subsidiary or (ii) by any Restricted Non-Domestic
Subsidiary to secure Cash Management Programs of a Restricted Non-Domestic
Subsidiary, in each case, with respect to any such Cash Management Programs
permitted under Section 10.1.
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that any such Sale Leaseback between a Credit Party and a Person that is not a
Credit Party, the aggregate proceeds of which exceed $40,000,000, is consummated
for fair value as determined at the time of consummation in good faith by the
board of directors of the Borrower or such Credit Party (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Credit Party in connection with, and any other material
economic terms of, such Sale Leaseback).
“Permitted SLB Investments” shall mean (a) any Permitted Acquisition, including
any Foreign Acquisition, (b) any investments that are acquisitions permitted
pursuant to Section 10.5(s), Section 10.5(w) or Section 10.5(x), (c) any capital
expenditures of any Restricted Subsidiary, and (d) general reinvestment into the
business of the Borrower and its Restricted Subsidiaries provided that, with
respect to each of (a), (b), (c) and (d) above, (i) any proceeds received by the
Borrower or any Domestic Subsidiary in connection with a Permitted Sale
Leaseback must be reinvested in the Borrower


-47-

--------------------------------------------------------------------------------





or a Restricted Domestic Subsidiary and (ii) if the assets sold in a Permitted
Sale Leaseback constituted Collateral the proceeds in respect thereof must be
reinvested in Collateral.
“Permitted SLB/Lien Prepayment Event” shall mean the issuance or incurrence by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness secured
by a Lien permitted under Section 10.2(s).
“Permitted Student Loan Securitization Transaction” shall mean any transfer by
any Restricted Subsidiary of student loans or related accounts receivable or
interests therein (collectively, “Student Loans”) (a) to a trust, partnership,
corporation or other “conduit” entity, which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
Student Loans, or (b) directly to one or more investors. The “amount” of any
Permitted Student Loan Securitization Transaction shall be deemed at any time to
be (i) the aggregate principal or stated amount of the Indebtedness or other
securities referred to in clause (a) of the preceding sentence or (ii) if there
shall be no such principal or stated amount or such Permitted Student Loan
Securitization Transaction shall be in the form of a direct sale to one or more
investors, the uncollected amount of the Student Loans transferred pursuant to
the Permitted Student Loan Securitization Transaction net of any such Student
Loans that have been written off as uncollectible. The aggregate amount of
Permitted Student Loan Securitization Transactions shall not in the aggregate
exceed $150,000,000 outstanding at any time.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.
“Platform” shall have the meaning provided in Section 14.17.
“Pledge Agreement” shall mean (a) the Amended and Restated Pledge Agreement,
entered into by the Credit Parties party thereto and the Collateral Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit D-1, on
the Closing Date, and (b) any other pledge agreement with respect to all of the
Obligations delivered pursuant to Section 9.12, in each case, as the same may be
amended, supplemented or otherwise modified from time to time.
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, the period
beginning on the date such Permitted Acquisition or such Investment is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
Investment is consummated.
“Potential Defaulting Lender” means, at any time, a Lender (i) as to which an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any financial institution affiliate of
such Lender, or (ii) as to which the Administrative Agent has in good faith
determined and notified the Borrower that such Lender or its Parent Company or a


-48-

--------------------------------------------------------------------------------





Subsidiary thereof has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement or (iii) that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Lender is
a Potential Defaulting Lender under any of clauses (i) through (iii) above shall
be made by the Administrative in its sole discretion acting in good faith. The
Administrative Agent will promptly notify all parties hereto upon any
determination that a Lender has become a Potential Defaulting Lender.
“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, Permitted SLB/Lien Prepayment Event or
Permitted Sale Leaseback (provided, however, that a Permitted Sale Lease Back
between Borrower and any Restricted Domestic Subsidiary, between any Restricted
Domestic Subsidiaries, or between any Restricted Non-Domestic Subsidiaries shall
not constitute a “Prepayment Event”).
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its “prime rate”; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Prior Financial Statements” shall have the meaning provided in Section 1.8.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, arising out of events which (a) are directly
attributable to a specific transaction, (b) are factually supportable and are
expected to have a continuing impact, and (c) are in each case (excluding
adjustments from such transactions, in the aggregate, not in excess of
$25,000,000 in any Test Period) determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC; provided that (i) at the election of the Borrower, such Pro
Forma Adjustment shall not be required to be determined for any Acquired Entity
or Business or Converted Restricted Subsidiary to the extent the aggregate
consideration paid in connection with such acquisition was less than $10,000,000
and (ii) so long as such actions are taken during such Post-Acquisition Period
or such costs are incurred during such Post-Acquisition Period, as applicable,
it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that the applicable amount of such cost savings will be realizable during
the entirety of such Test Period, or the applicable amount of such additional
costs, as applicable, will be incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(g) or Section 9.1(c).


-49-

--------------------------------------------------------------------------------





“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Capital Stock in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
incurrence or assumption of Indebtedness by the Borrower or any of the
Restricted Subsidiaries in connection therewith (it being agreed that if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.
“Pro Forma Financial Statements” shall have the meaning provided in Section 8.9.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”
“Projections” shall have the meaning provided in Section 9.1(h).
“Qualified Lien Intercreditor Agreement” shall have the meaning provided in
Section 10.2(t).
“Qualified Preferred Stock” means Borrower’s Series A Preferred Stock issued
pursuant to the terms of that certain Subscription Agreement dated as of
December 4, 216 by and among the Borrower and the other parties thereto and from
time to time pursuant to the terms of that certain Certificate of Designations
of Convertible Redeemable Preferred Stock, Series A, of the Borrower filed with
the Secretary of State of the State of Delaware on December 20, 2016 and (ii)
any other Preferred Stock of Borrower issued from time to time that is not
otherwise Disqualified Stock (without giving effect to the last sentence of the
definition of “Disqualified Stock”).
“Qualified Refinancing Debt” shall have the meaning provided in Section 10.1(z).
“Qualified Refinancing Liens” shall have the meaning provided in Section
10.2(t).
“Real Estate” shall have the meaning provided in Section 9.1(e).
“Refinanced Term Loans” shall have the meaning provided in Section 14.1.


-50-

--------------------------------------------------------------------------------





“Register” shall have the meaning provided in Section 14.6(b)(iv).
“Registration Rights Agreement” shall mean the Exchange and Registration Rights
Agreement dated July 25, 2012, related to the 2019 Notes by and among the
Borrower, the Subsidiaries of the Borrower party thereto and the financial
institutions party thereto, as such agreement may be amended, modified or
supplemented from time to time and, with respect to any additional notes issued
pursuant to the 2019 Indenture (including any supplemental indentures with
respect thereto), one or more registration rights agreements between the
Borrower and the other parties thereto, as such agreement(s) may be amended,
modified or supplemented from time to time, relating to rights given by the
Borrower to the purchasers of such additional notes to register such additional
notes under the Securities Act.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Reinvestment Period” shall mean (i) with respect to an Asset Sale Prepayment
Event or Casualty Event, 15 months following the date of receipt of Net Cash
Proceeds of an Asset Sale Prepayment Event or Casualty Event and (ii) with
respect to a Permitted Sale Leaseback or a Permitted SLB/Lien Prepayment Event,
one year following the date of receipt of Net Cash Proceeds of a Permitted Sale
Leaseback or a Permitted SLB/Lien Prepayment Event.
“Rejection Notice” shall have the meaning provided in Section 5.2(h).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Repayment Amount” shall mean the Series 2024 Term Loan Repayment Amount or,
with respect to any Series of New Term Loans, the New Term Loan Repayment
Amount, as applicable.
“Replacement Term Loans” shall have the meaning provided in Section 14.1.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which notice is waived
pursuant to DOL Reg. § 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).


-51-

--------------------------------------------------------------------------------





“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by the Borrower or any Restricted
Subsidiary of any U.S. Dollar-denominated long-term bank debt financing (other
than any financing permitted under Section 10.1(aa) of this Agreement) incurred
for the primary purpose of repaying, refinancing, substituting or replacing all
or a portion of the Term Loans and having an effective interest cost or weighted
average yield (as determined by the Administrative Agent consistent with
generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Term Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Term Loans.
“Required Series 2024 Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the Series 2024 Term Loans (excluding Series 2024 Term Loans held by
Defaulting Lenders) at such date, excluding the Series 2024 Term Loans held by
Affiliated Lenders.
“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Revolving
Credit Exposure at such date, (ii) the Adjusted Total Term Loan Commitment at
such date and (iii) the outstanding principal amount of the Term Loans
(excluding Term Loans held by Defaulting Lenders) at such date, in each case
excluding Revolving Credit Exposure, Adjusted Total Term Loan Commitments and
Term Loans held by Affiliated Lenders.
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time), in each case excluding
Revolving Credit Commitments and Revolving Credit Exposure held by Affiliated
Lenders.
“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the Adjusted Total Term Loan
Commitment at such date and (b) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date,
in each case, excluding Term Loans and Adjusted Total Term Loan Commitments held
by Affiliated Lenders.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Restated Financial Statements” shall have the meaning given such term in
Section 9.1.
“Restatement” shall have the meaning given such term in Section 9.1.


-52-

--------------------------------------------------------------------------------





“Restricted Domestic Subsidiary” shall mean any Domestic Subsidiary that is a
Restricted Subsidiary.
“Restricted Non-Domestic Subsidiary” shall mean a Non-Domestic Subsidiary that
is a Restricted Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower, other than an
Unrestricted Subsidiary.
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).
“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders, or Swingline Lender (with respect to Revolving Credit Loans) shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of any such Letter of Credit, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the applicable Letter of
Credit Issuer under any Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the Letter of Credit Issuer shall determine or the
Required Revolving Credit Lenders shall require.
“Revolving Credit Commitment” shall mean, with respect to each Lender, its
Series 2022 Revolving Credit Commitment.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Revolving Credit Lender, the percentage obtained by dividing (a) such Lender’s
Revolving Credit Commitment at such time by (b) the amount of the Total
Revolving Credit Commitment at such time, provided that at any time when the
Total Revolving Credit Commitment shall have been terminated, each Lender’s
Revolving Credit Commitment Percentage shall be the percentage obtained by
dividing (a) such Lender’s Revolving Credit Exposure at such time by (b) the
Revolving Credit Exposure of all Lenders at such time.
“Revolving Credit Commitment Fee” shall have the meaning provided in Section
4.1(a).
“Revolving Credit Commitment Fee Rate” shall mean, with respect to the Available
Commitment on any day, and with respect to Series 2022 Revolving Credit
Commitments, the rate per annum set forth below opposite the Status in effect on
such day.
Status
Commitment Fee Rate
with respect to Series 2022
Revolving Credit Loans
Level I Status
0.50
%
Level II Status
0.375
%





-53-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the term “Revolving Credit Commitment Fee Rate”
shall mean 0.50% during the period from and including the Closing Date to but
excluding the Trigger Date.
“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (a) the aggregate Dollar Equivalent of the
principal amount of Revolving Credit Loans of such Lender then outstanding, (b)
such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time.
“Revolving Credit Extension Request” shall have the meaning given to such term
in Section 2.15(b).
“Revolving Credit Lender” shall mean at any time, any Lender that has a
Revolving Credit Commitment, Revolving Credit Loan or Revolving Credit Exposure
at such time.
“Revolving Credit Loan” shall mean any Series 2022 Revolving Credit Loan.
“Revolving Credit Maturity Date” shall mean any date on which any Revolving
Credit Loan shall mature and become fully due and payable, including the Series
2022 Revolving Credit Maturity Date.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Outstandings shall have been reduced to
zero or Cash Collateralized.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed; provided that a transaction otherwise qualifying as a
Sale Leaseback pursuant to this definition will be a Sale Leaseback regardless
of whether accounting treatment (pursuant to ASC 840 or otherwise) characterizes
the transaction as a sale and lease or as a financing transaction.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person


-54-

--------------------------------------------------------------------------------





20% or more of which is owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” shall mean (i) all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the United
States including those administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, and (ii)
all economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the United Nations Security Council, the European
Union, any European Union member state, the United Kingdom or other relevant
sanctions authority, in each case, applicable to the Borrower or any Restricted
Subsidiary or as applicable to the transactions contemplated by this Agreement.
“Scheduled Dispositions” shall have the meaning provided in Section 10.4.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit K among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
Permitted Additional Debt Secured Parties that are holders of Permitted
Additional Debt Obligations having a Lien on the Collateral ranking junior to
the Lien securing the Obligations, with such changes thereto as may be
reasonably acceptable to the Administrative Agent; provided that such changes
are not materially adverse to the Lenders.
“Section 2.15 Additional Amendment” shall have the meaning given to such term in
Section 2.15(d).
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
“Secured Hedge Agreement” shall mean Hedge Agreements on Schedule 1.1(e) and any
Hedge Agreement that is entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Hedge Bank.
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, any
other Agent, each Letter of Credit Issuer and each Lender, in each case, with
respect to the Obligations or any Security Agreement, each Hedge Bank that is
party to any Secured Hedge Agreement, each applicable Cash Management Bank (each
as defined in the Security Agreement) and each sub-agent appointed by the
Administrative Agent pursuant to Section 14 with respect to matters relating to
the Obligations, or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.
“Security Agreement” shall mean the Amended and Restated Security Agreement
entered into by the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit


-55-

--------------------------------------------------------------------------------





of the Secured Parties on the Closing Date, substantially in the form of Exhibit
D-2, as the same may be amended, supplemented or otherwise modified from time to
time.
“Security Documents” shall mean, collectively, (a) the Guarantees, (b) the
Pledge Agreements, (c) the Security Agreements, (d) the Mortgages relating to
property owned by Credit Parties, (e) the U.S. Institution Subsidiary Collateral
Agreement and (f) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any
other such Security Documents, in each case to secure the Obligations or to
perfect such security interest.
“Senior Secured Incurrence Test” shall mean, as of any date, with respect to the
last day of the most recently ended Test Period, the Consolidated EBITDA to
Consolidated Interest Expense Ratio shall be no less than 2.00 to 1.00.
“Series” shall have the meaning provided in Section 2.14.
“Series 2022 Revolving Credit Loan” shall have the meaning provided in Section
2.1(b).
“Series 2022 Revolving Credit Maturity Date” shall mean April 26, 2022.
“Series 2022 Revolving Credit Termination Date” shall mean the date on which the
Series 2022 Revolving Credit Commitments shall have terminated, no Series 2022
Revolving Credit Loans shall be outstanding and the Letter of Credit
Outstandings of the Series 2022 Revolving Credit Lenders shall have been reduced
to zero or Cash Collateralized.
“Series 2022 Swingline Loans” shall mean any Swingline Loan made pursuant to the
Series 2022 Revolving Credit Commitments.
“Series 2022 Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Revolving Credit Lender on the Closing Date, the amount set
forth opposite such Revolving Credit Lender’s name on Schedule 1.1(b) as such
Revolving Credit Lender’s “Series 2022 Revolving Credit Commitment” and (b) in
the case of any Lender that becomes a Revolving Credit Lender after the Closing
Date, the amount specified as such Lender’s “Series 2022 Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Series 2022 Total Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to terms hereof. The
aggregate amount of the Series 2022 Revolving Credit Commitment as of the
Closing Date is $385,000,000.
“Series 2022 Revolving Credit Commitment Percentage” shall mean at any time, for
each Series 2022 Revolving Credit Lender, the percentage obtained by dividing
(a) such Lender’s Series 2022 Revolving Credit Commitment at such time by (b)
the amount of the Series 2022 Total Revolving Credit Commitment at such time,
provided that at any time when the Series 2022 Total Revolving Credit Commitment
shall have been terminated, each Lender’s Series 2022 Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Series 2022 Revolving Credit Exposure at such time by (b) the Series
2022 Revolving Credit Exposure of all Lenders at such time.


-56-

--------------------------------------------------------------------------------





“Series 2022 Revolving Credit Exposure” shall mean, with respect to any Series
2022 Revolving Credit Lender at any time, the sum of (a) the aggregate Dollar
Equivalent of Series 2022 Revolving Credit Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.
“Series 2022 Revolving Credit Lender” shall mean at any time, any Lender that
has a Series 2022 Revolving Credit Commitment, Series 2022 Revolving Credit
Loans or Series 2022 Revolving Credit Exposure at such time.
“Series 2022 Total Revolving Credit Commitment” shall mean the sum of the Series
2022 Revolving Credit Commitments of all the Series 2022 Revolving Credit
Lenders.
“Series 2024 Term Lender” shall mean, (A) as of the Closing Date, each Term
Lender that has made a Term Loan, and whose name and the aggregate principal
amount of its Term Loans are set forth opposite such Term Lender’s name on
Schedule 1.1(b) as such Term Lender’s “Series 2024 Term Loan Amount” and (B)
thereafter, any successors and assigns of the Series 2024 Term Lenders.
“Series 2024 Term Loan” shall mean a Term Loan borrowed by the Borrower on the
Closing Date. The aggregate principal amount of Series 2024 Term Loans as of the
Closing Date is $1,600,000,000.
“Series 2024 Term Loan Commitments” shall mean with respect to each Lender, the
commitments to make Series 2024 Term Loans to the Borrower on the Closing Date,
the amount of which is set forth opposite such Lender’s name on Schedule 1.1(b)
hereof as such Lender’s “Series 2024 Term Loan Commitment”.
“Series 2024 Term Loan Credit Facility” shall mean the Series 2024 Term Loans.
“Series 2024 Term Loan Maturity Date” shall mean the seventh anniversary of the
Closing Date or if such date is not a Business Day, the immediately preceding
Business Day.
“Series 2024 Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).
“Series 2024 Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).
“Seventh Amendment” shall mean that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, the Administrative Agent, the Collateral Agent and others.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets; (ii)
such Person’s capital is not unreasonably small in relation to


-57-

--------------------------------------------------------------------------------





its business as contemplated on the Closing Date; and (iii) such Person has not
incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Existing Revolving Credit Commitment” shall have the meaning given to
such term in Section 2.15(b).
“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary, (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 10% of the Consolidated Total Assets of the Borrower and the Subsidiaries
at such date, or (ii) whose revenues during such Test Period were equal to or
greater than 10% of the consolidated revenues of the Borrower and the
Subsidiaries for such period, in each case determined in accordance with GAAP,
and (c) each other Unrestricted Subsidiary that is the subject of an Event of
Default under Section 11.5 and that, when such Subsidiary’s total assets or
revenues are aggregated with the total assets or revenues, as applicable, of
each other Subsidiary that is the subject of an Event of Default under Section
11.5 would constitute a Specified Subsidiary under clause (b) above.
“Specified Stock Consideration” shall have the meaning provided in Section
10.6(j).
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition, Investment, Disposition of assets, incurrence or repayment of
Indebtedness, Dividend, Subsidiary designation, New Term Loan, New Revolving
Credit Commitment or other event that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”
“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.
“Sponsor Group” shall mean the Persons listed on Schedule 1.1(h).
“State Educational Agency” shall mean a governmental authority of any state of
the United States, or the District of Columbia, that provides legal
authorization to the Borrower or any U.S. Institution Subsidiary to operate
postsecondary education institutions or programs.
“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.
“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, as in effect on such date, as determined pursuant to Section 1.7.


-58-

--------------------------------------------------------------------------------





“Sterling” or “£” shall mean lawful currency of the United Kingdom.
“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
“Subject Financial Statements” shall have the meaning given such term in Section
9.1.
“Subsequent Period” shall mean the period beginning with and including the first
period for which financial statements are delivered pursuant to Section 1.8(c)
reflecting a change in the accounting for Not-for-Profit Universities.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Successor Company” shall have the meaning provided in Section 10.3(i)(i).
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Successor Restricted Subsidiary” shall have the meaning provided in Section
10.3(j)(ii).
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swingline Commitment” shall mean $10,000,000.
“Swingline Exposure” shall mean, with respect to any Lender at any given time,
such Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of all outstanding Swingline Loans at such time.


-59-

--------------------------------------------------------------------------------





“Swingline Lender” shall mean each Lender or Affiliate of a Lender that has
agreed to be a Swingline Lender hereunder to be mutually agreed by the
Administrative Agent and the Borrower, or any replacement or successor thereto.
“Swingline Loans” shall have the meaning provided in Section 2.1(e).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Series 2022 Revolving Credit
Maturity Date.
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
(a) Series 2024 Term Loan Commitment and (b) if applicable, New Term Loan
Commitment made after the Closing Date with respect to any Series.
“Term Loan Extension Request” shall have the meaning given to such term in
Section 2.15(a).
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
“Term Loan Maturity Date” shall mean any date on which any Term Loan shall
mature and become fully due and payable hereunder, including the Series 2024
Term Loan Maturity Date and any New Term Loan Maturity Date.
“Term Loans” shall mean the Series 2024 Term Loans and any New Term Loans (of
each Series) incurred after the Closing Date, collectively.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the amount of Total
Term Loan Commitments that are undrawn at such date and (c) without duplication
of clause (b), the aggregate outstanding principal amount of all Term Loans at
such date.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Revolving Credit Lenders.


-60-

--------------------------------------------------------------------------------





“Total Term Loan Commitment” shall mean the sum of the Series 2024 Term Loan
Commitments and the New Term Loan Commitments made after the Closing Date, if
applicable, of all the Lenders.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby.
“Transactions” shall mean the Closing Date Transaction having the meaning
provided in the Recitals, the issuance of the 2025 Notes (as defined below)
pursuant to the 2025 Indenture (as defined below), the refinancing, redemption,
purchase or defeasance of all or part of the 2019 Notes within sixty (60) days
after the Closing Date and the issuance of the Exchange Notes pursuant to the
Exchange Indenture.
“Transferee” shall have the meaning provided in Section 14.6(e).
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials were delivered to the Administrative Agent for the fiscal quarter
ending on March 31, 2017.
“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Cash” shall mean the aggregate cash and cash equivalents included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower , in accordance with GAAP, as at such date minus any
amount thereof held by Unrestricted Subsidiaries.
“Unrestricted Subsidiary” shall mean (a) each Subsidiary on Schedule 1.1(f), (b)
any Subsidiary of the Borrower that is formed or acquired after the Closing
Date, provided that at such time (or promptly thereafter) the Borrower
designates such Subsidiary an Unrestricted Subsidiary in a written notice to the
Administrative Agent, (c) any Restricted Subsidiary subsequently designated as
an Unrestricted Subsidiary by the Borrower in a written notice to the
Administrative Agent, provided that in the case of (b) and (c), (x) such
designation shall be deemed to be an Investment (or reduction in an outstanding
Investment, in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary) on the date of such designation in an amount equal to the
net book value of the Borrower’s direct or indirect investment therein and such
designation shall be permitted only to the extent permitted under Section 10.5
on the date of such designation and (y) no Default or Event of Default would
result from such designation after giving Pro Forma Effect thereto and (d) each
Subsidiary of an Unrestricted Subsidiary. The Borrower may, by written notice to
the Administrative Agent, re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (x) to the extent such
Subsidiary has outstanding


-61-

--------------------------------------------------------------------------------





Indebtedness on the date of such designation, immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness, with the Senior
Secured Incurrence Test (and, as a condition precedent to the effectiveness of
any such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (y) no Default or Event of Default would result
from such re-designation. On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Non-Domestic
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.
“U.S. Institution Subsidiary Collateral Agreement” shall mean an Amended and
Restated Collateral Agreement by and among each U.S. Institution Subsidiary
required to pledge its assets pursuant to Sections 9.11 and 9.12 (or which does
pledge its assets) and the Collateral Agent, in the form attached hereto as
Exhibit D-3 or otherwise acceptable to the Collateral Agent.
“U.S. Institution Subsidiary” shall mean (i) as of the Closing Date, Walden,
Kendall College, LLC, an Illinois limited liability company, New School of
Architecture and Design, LLC, a California limited liability company and the
University of St. Augustine for Health Sciences, LLC, a California limited
liability company, and (ii) after the Closing Date, each other Subsidiary of the
Borrower which receives any funds from the U.S. Department of Education under
Title IV of the Higher Education Act of 1965, as amended, 20 U.S.C.A. § 1070 et
seq.
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Walden” shall mean Walden University, LLC, a Florida limited liability company.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.


-62-

--------------------------------------------------------------------------------





(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Whenever any performance obligation hereunder or under any other Credit
Document (other than a payment obligation) shall be stated to be due or required
to be satisfied on a day other than a Business Day, such performance shall be
made or satisfied on the next succeeding Business Day.

1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated EBITDA to
Consolidated Interest Expense Ratio and the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall each be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any


-63-

--------------------------------------------------------------------------------





Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law

1.6    Exchange Rates. For purposes of determining compliance under Sections
10.4, 10.5 and 10.6 with respect to any amount in a currency other than Dollars
(other than with respect to (a) any amount derived from the financial statements
of the Borrower or its Subsidiaries or (b) any Indebtedness denominated in a
currency other than Dollars), such amount shall be deemed to equal the Dollar
Equivalent thereof based on the average Screen Rate for such currency for the
most recent twelve-month period immediately prior to the date of determination.
For purposes of determining compliance with Sections 10.1, 10.2 and 10.5, with
respect to any amount of Indebtedness denominated in a currency other than
Dollars, compliance will be determined at the time of incurrence or advancing
thereof using the Dollar Equivalent thereof at the Screen Rate in effect at the
time of such incurrence or advancement.

1.7    Determinations of Status. Each determination of Status shall be made as
follows:
(a)    Subject to clauses (b) and (c) of this Section 1.7, no change in Status
resulting from changes in the Consolidated Total Debt to Consolidated EBITDA
Ratio shall become effective until two Business Days after the date on which the
Administrative Agent shall have received (a) the applicable Section 9.1
Financials and (b) the officer’s certificate required under Section 9.1(c) with
respect to such Section 9.1 Financials. The Consolidated Total Debt to
Consolidated EBITDA Ratio will be determined as of the end of the Test Period
ending at the end of the fiscal period covered by such Section 9.1 Financials.
Such Status shall remain in effect until the next change to be effected pursuant
to this Section 1.7.
(b)    Notwithstanding anything to the contrary contained in this Section 1.7 or
elsewhere in this Agreement (other than clause (c) of this Section 1.7), if the
Consolidated Total Debt to Consolidated EBITDA Ratio or Status set forth in any
officer’s certificate delivered to the Administrative Agent pursuant to Section
9.1(c) is shown to be inaccurate (as of a time when unpaid Obligations under
this Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)) for any reason and such inaccuracy, if
corrected, would have led to the application of a higher Applicable ABR Margin
or the Applicable LIBOR Margin for any period (an “Applicable Period”) than the
Applicable ABR Margin or the Applicable LIBOR Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct officer’s certificate required under Section 9.1(c) for such
Applicable Period, (ii) the Applicable ABR Margin and/or Applicable LIBOR Margin
shall be retroactively determined as if the Consolidated Total Debt to
Consolidated EBITDA Ratio were at Level I Status and (iii) the Borrower shall
immediately pay to Administrative Agent the accrued additional interest owing as
a result of such increased Applicable ABR Margin or the Applicable LIBOR Margin
for such Applicable Period. Nothing in this paragraph shall limit the right of
Administrative Agent or any Lender under Section 2.8(c) or Section 11.
(c)    Notwithstanding the foregoing, Level I Status shall be deemed to exist at
any time (i) the Borrower has not submitted to the Administrative Agent the
applicable Section 9.1 Financials or officer’s certificate required under
Section 9.1(c) or (ii) an Event of Default exists and is continuing.


-64-

--------------------------------------------------------------------------------





(d)    Within one Business Day of receipt of the applicable Section 9.1
Financials or officer’s certificate required under Section 9.1(c), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable ABR Margin and/or the Applicable LIBOR
Margin in effect from such date.

1.8    Not-For-Profit Universities.
Notwithstanding anything to the contrary in this Agreement, if at any time the
Borrower concludes that one or more of its Not-For-Profit Universities no longer
should be included as a fully economically consolidated entity (each such
Not-For-Profit University, a “Non-Consolidated Not-For-Profit University”) in
the consolidated financial statements of the Borrower delivered to the
Administrative Agent in accordance with Sections 9.1(a) or 9.1(b), including the
consolidated balance sheet of the Borrower and the related consolidated
statements of operations and cash flows:
(a)    the delivery of any consolidated financial statements of the Borrower for
any period prior to the Subsequent Period, which consolidated financial
statements included any such Non-Consolidated Not-For-Profit University as a
consolidated Subsidiary of the Borrower (each “Prior Financial Statements”) and
any accompanying certification and narrative report with respect thereto shall
not give rise to a Default or an Event of Default due to the inclusion of any
such Non-Consolidated Not-For-Profit University in the consolidated financial
statements of the Borrower for any period prior to the Subsequent Period;
(b)    any restatement of any Prior Financial Statements solely in connection
with any such change in accounting treatment for any Not-For-Profit University
shall not give rise to a Default or an Event of Default; and
(c)    for each Subsequent Period, to satisfy the delivery of consolidated
financial statements of the Borrower and the Subsidiaries to the Administrative
Agent pursuant to Section 9.1(a) or Section 9.1(b), as the case may be, the
Borrower shall furnish to the Administrative Agent (i) the consolidated
financial statements of the Borrower (excluding any Non-Consolidated
Not-For-Profit University) prepared in accordance with GAAP (each “Consolidated
Financial Statements”), (ii) the aggregate of the unaudited standalone
consolidated financial statements of each Non-Consolidated Not-For-Profit
University (each “Non-Consolidated NFP Financial Statements”) prepared in
accordance with GAAP and (iii) a reconciliation reflecting the aggregate of the
results of (A) the Consolidated Financial Statements and (B) the aggregate
results of the Non-Consolidated NFP Financial Statements (the reconciliation
referred to in clause (iii) of Section 1.8(c) is referred to as the “Lender
Financials”).
In addition, notwithstanding anything to the contrary herein, the Borrower shall
not be deemed to have failed to comply with any of its agreements under Sections
9.1(a) or 9.1(b) for the purposes of Section 11.3 if any such failure to comply
is caused by a need to restate any Prior Financial Statements solely in
connection with any such change in accounting treatment for any Not-For-Profit
University until such failure shall continue unremedied 120 days after the date
any report is required to be filed with SEC or delivered to the Administrative
Agent pursuant to Sections 9.1(a) or 9.1(b).

SECTION 2.    Amount and Terms of Credit.


-65-

--------------------------------------------------------------------------------






2.1    Commitments.
(a)    On the Closing Date, in accordance with and upon the terms and conditions
set forth herein and in the Seventh Amendment, the Series 2024 Term Loan Lenders
having a Series 2024 Term Loan Commitment agree to make a Series 2024 Term Loan
in Dollars to the Borrower on the Closing Date in a principal amount equal to
its Series 2024 Term Loan Commitment, provided that, to the extent that any such
Series 2024 Term Loan Lender has agreed to continue its Term Loans under the
Existing Credit Agreement outstanding on the Closing Date and to reclassify such
Term Loans as Series 2024 Term Loans pursuant to the terms of the Seventh
Amendment, an amount equal to the principal amount of such Lender’s continued
Term Loans reclassified as Series 2024 Term Loan Amount shall be deemed made to
the Borrower. All Term Loans (i) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Term Loans,
provided that all Term Loans made by each of the Term Loan Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Term Loans of the same Type, (ii) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Term Loan Lender the Term Loan
Commitment of such Term Loan Lender and (iv) shall not exceed in the aggregate
the Total Term Loan Commitments. On the Series 2024 Term Loan Maturity Date, the
Borrower shall repay all then unpaid Series 2024 Term Loans in full in Dollars.
(b)    
(i)    On the Closing Date, in accordance with, and upon the terms and
conditions set forth in, the Seventh Amendment, (x) the Revolving Credit
Commitment of each Revolving Credit Lender party to the Seventh Amendment
existing immediately before the Closing Date shall continue hereunder and be
reclassified as a Series 2022 Revolving Credit Commitment on such date and (y)
each of the other Revolving Credit Lenders party to the Seventh Amendment shall
have the Series 2022 Revolving Credit Commitments, in each case, as set forth on
Schedule 1.1(b), such that on the Closing Date the Revolving Credit Lenders,
whether a Revolving Credit Lender under the Existing Credit Agreement or
otherwise, shall have the Series 2022 Revolving Credit Commitments set forth on
Schedule 1.1(b).
(ii)    Subject to and upon the terms and conditions herein set forth, each
Lender having a Series 2022 Revolving Credit Commitment severally agrees to make
a loan or loans denominated in Dollars or Alternative Currencies (each a “Series
2022 Revolving Credit Loan” or a “Series 2022 Revolving Credit Loan”) to the
Borrower, which Revolving Credit Loans (A) shall be made at any time and from
time to time on and after the Closing Date and prior to (but not on) the Series
2022 Revolving Credit Maturity Date, (B) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans (in the case of
Revolving Credit Loans denominated in Dollars only) or LIBOR Revolving Credit
Loans, provided that all Series 2022 Revolving Credit Loans made by each of the
Series 2022 Revolving Credit Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Series 2022
Revolving Credit Loans of the same Type, and (C) may be repaid and reborrowed in
accordance with the provisions hereof.
(c)    Each Series 2022 Revolving Credit Loan (A) shall not, for any Series 2022
Revolving Credit Lender at any time, after giving effect thereto and to the
application of the proceeds


-66-

--------------------------------------------------------------------------------





thereof, result in such Series 2022 Revolving Credit Lender’s Series 2022
Revolving Credit Exposure at such time exceeding such Series 2022 Revolving
Credit Lender’s Series 2022 Revolving Credit Commitment at such time, (B) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Series 2022 Revolving Credit
Lenders’ Series 2022 Revolving Credit Exposures at such time exceeding the
Series 2022 Total Revolving Credit Commitment then in effect, (C) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result at any time in the Aggregate Multicurrency Exposures at such time
exceeding the Multicurrency Sublimit then in effect and (D) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the Available Revolving Commitments being less than zero. On the
Series 2022 Revolving Credit Maturity Date, all Series 2022 Revolving Credit
Loans shall be repaid in full by the Borrower in Dollars or the applicable
Alternative Currency.
(d)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
2.10 shall apply).
(e)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d), (iii)
shall not exceed at any time outstanding the Swingline Commitment, (iv) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof. Each outstanding Swingline Loan shall be repaid in
full on the Swingline Maturity Date. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrower or any Lender
stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice of (i)
rescission of all such notices from the party or parties originally delivering
such notice or (ii) the waiver of such Default or Event of Default in accordance
with the provisions of Section 14.1.
(f)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to the Administrative Agent (which shall notify each Revolving
Credit Lender) that all then-outstanding Swingline Loans shall be funded with a
Borrowing of Revolving Credit Loans denominated in Dollars, in which case
Revolving Credit Loans denominated in Dollars constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Revolving Credit Lender pro rata based on each such
Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof shall
be applied directly to the Swingline Lender to repay the Swingline Lender for
such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and


-67-

--------------------------------------------------------------------------------





on the date specified to it in writing by the Swingline Lender notwithstanding
(i) that the amount of the Mandatory Borrowing may not comply with the minimum
amount for each Borrowing specified in Section 2.2, (ii) whether any conditions
specified in Section 7 are then satisfied, (iii) whether a Default or an Event
of Default has occurred and is continuing, (iv) the date of such Mandatory
Borrowing (but only if it is a Business Day) or (v) any reduction in the Total
Revolving Credit Commitment after any such Swingline Loans were made. In the
event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages, provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing the same from and after such date of purchase.
Participations in Swingline Loans shall be allocated to the Series 2022
Revolving Credit Lenders ratably in accordance with their Series 2022 Revolving
Credit Commitments. To the extent that any Swingline Loans shall have been
funded pursuant to a Mandatory Borrowing comprised of Series 2022 Revolving
Credit Loans, such Mandatory Borrowings shall be subject to repayment in
accordance with the terms of the Series 2022 Revolving Credit Loans and on the
Series 2022 Revolving Credit Maturity Date. To the extent that any Series 2022
Swingline Loans remain outstanding on the Series 2022 Revolving Credit Maturity
Date, such Series 2022 Swingline Loans shall be subject to repayment in full on
such date. To the extent any Series 2022 Revolving Credit Lender holds any
participations in any Swingline Loan as a result of there not having occurred a
Mandatory Borrowing under this Section 2.1(f), then on the Series 2022 Revolving
Credit Maturity Date, the Swingline Loans shall be prepaid in an amount such
that after such prepayment, no Series 2022 Revolving Credit Lenders shall still
hold any participation in Swingline Loans hereunder.

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $1,000,000 in excess thereof (or
£1,000,000 in the case of Revolving Credit Loans denominated in Sterling or
€1,000,000 in the case of Revolving Credit Loans denominated in Euro or, with
respect to a Borrowing in any other Alternative Currency, in a multiple thereof
in an amount to be agreed upon by the Administrative Agent and the Borrower) and
Swingline Loans shall be in a minimum amount of $500,000 and in a multiple of
$500,000 in excess thereof (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(f) and Revolving Credit Loans to reimburse a
Letter of Credit Issuer with respect to any Unpaid Drawing shall be made in the
amounts required by Section 3.3 or Section 3.4, as applicable). More than one
Borrowing may be incurred on any date; provided that at no time shall there be
outstanding more than 8 Borrowings of LIBOR Loans under this Agreement.

2.3    Notice of Borrowing.
(a)    The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 12:00 Noon (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Term Loans if such Term Loans are to be initially
LIBOR Loans (or prior to 9:00 a.m. (New York City time) two Business Days’


-68-

--------------------------------------------------------------------------------





prior written notice in the case of a Borrowing of Term Loans to be made on the
Closing Date initially as LIBOR Loans), and (ii) written notice (or telephonic
notice promptly confirmed in writing) prior to 12:00 Noon (New York City time)
on the date of the Borrowing of Term Loans if such Term Loans are to be ABR
Loans. Such notice (together with each notice of a Borrowing of Revolving Credit
Loans pursuant to Section 2.3(b) and each notice of a Borrowing of Swingline
Loans pursuant to Section 2.3(c), a “Notice of Borrowing”) shall specify (i) the
identity of the Borrower, (ii) the aggregate principal amount of the Term Loans
to be made under the applicable Credit Facility, (iii) the date of the Borrowing
and (iv) whether the Term Loans shall consist of ABR Term Loans (in the case of
Loans denominated in Dollars) and/or LIBOR Term Loans and, if the Term Loans are
to include LIBOR Term Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of the proposed Borrowing
of Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (A) prior to 12:00
Noon (New York City Time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans denominated in Dollars (or prior to 9:00 a.m. (New York
City time) two Business Days’ prior written notice in the case of a Borrowing of
Revolving Credit Loans to be made on the Closing Date initially as LIBOR Loans
denominated in Dollars), (B) prior to 12:00 Noon (New York City time) at least
four Business Days’ prior written notice (or telephone notice promptly confirmed
in writing) of the Borrowing of Revolving Credit Loans denominated in
Alternative Currencies and (C) prior to 10:00 a.m. (New York City time) on the
date of such Borrowing prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Revolving Credit Loans that are ABR
Loans. Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall specify:
(A)    that the Borrower is the Borrower requesting the Revolving Credit Loan;
(B)    that the requested Borrowing is a Revolving Credit Loan;
(C)    the aggregate principal amount and currency of the Revolving Credit Loans
to be made pursuant to such Borrowing;
(D)    the date of Borrowing (which shall be a Business Day); and
(E)    whether the respective Borrowing shall consist of ABR Loans (in the case
of Revolving Credit Loans denominated in Dollars) or LIBOR Revolving Credit
Loans and, if LIBOR Revolving Credit Loans, the Interest Period to be initially
applicable thereto.
The Administrative Agent shall promptly after receipt of the Notice of Borrowing
give each Revolving Credit Lender written notice (or telephonic notice promptly
confirmed in writing), at such Revolving Credit Lender’s Lending Office, of each
proposed Borrowing of Revolving Credit


-69-

--------------------------------------------------------------------------------





Loans, of such Lender’s Revolving Credit Commitment Percentage thereof and of
the other matters covered by the related Notice of Borrowing.
(c)    Whenever the Borrower desires to incur Swingline Loans hereunder, it
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
2:30 p.m. (New York City time) on the date of such Borrowing. Each such notice
shall specify (i) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.
(d)    Mandatory Borrowings shall be made upon the notice specified in Section
2.1(f), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
(e)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(f)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided that (i) on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions and (ii) all Swingline Loans shall be made
available in the full amount thereof by the Swingline Lender no later than 3:00
p.m. (New York City time) on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
in the applicable currency and the Administrative Agent will (except in the case
of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make available
to the Borrower, by depositing to an account designated by the Borrower to the
Administrative Agent the aggregate of the amounts so made available in the
applicable currency. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available


-70-

--------------------------------------------------------------------------------





such amount to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent in the applicable currency. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Overnight Rate or (ii)
if paid by the Borrower, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the respective Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the applicable Term Loan Maturity Date, the
then-outstanding applicable Term Loans, in Dollars. The Borrower shall repay to
the Administrative Agent for the benefit of the applicable Lenders, on the
applicable Revolving Credit Maturity Date, the then outstanding applicable
Revolving Credit Loans made to the Borrower, in the currency in which such
Revolving Credit Loans are denominated. The Borrower shall repay to the
Administrative Agent, in Dollars, for the account of the Swingline Lender, on
the Swingline Maturity Date, the then-outstanding Swingline Loans.
(b)    Subject to adjustments pursuant to Section 5.1 or 5.2, the Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Term Loan
Lenders with Series 2024 Term Loans, on the last day of March, June, September
and December in each year prior to the Maturity Date (or, if not a Business Day,
the immediately preceding Business Day) (each, a “Series 2024 Term Loan
Repayment Date”), in each case in an amount equal to 0.25% of the original
principal amount of the Series 2024 Term Loans on the Closing Date, and the
final principal repayment installment of the 2024 Term Loans shall be repaid on
the Maturity Date in an amount equal to the aggregate principal amount of 2024
Term Loans outstanding on such day (each, a “Series 2024 Term Loan Repayment
Amount”):
(c)    In the event that any additional New Term Loans are made, such additional
New Term Loans shall, subject to Section 2.14(d), be repaid by the Borrower in
the amounts (each, a “New Term Loan Repayment Amount”) and on the dates set
forth in the applicable Joinder Agreement.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.


-71-

--------------------------------------------------------------------------------





(e)    The Administrative Agent shall maintain the Register pursuant to Section
14.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
whether such Loan is a Term Loan, Revolving Credit Loan or Swingline Loan, as
applicable, the Class and Type of each Loan made, the currency in which made and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender or the Swingline Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans or
Revolving Credit Loans denominated in Dollars of one Type into a Borrowing or
Borrowings of another Type and (y) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR Loans as
LIBOR Loans for an additional Interest Period; provided that (i) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into LIBOR Loans if a Default or
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if a Default or Event
of Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2 and (v) Revolving Credit Loans denominated in Alternative
Currencies may not be converted to ABR Loans. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 Noon (New York City
time) at least (i) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans denominated in Dollars, (ii) four Business Days’, in
the case of a continuation of LIBOR Loans denominated in an Alternative Currency
or (iii) one Business Day’s in the case of a conversion into ABR Loans, prior
written notice (or telephonic notice promptly confirmed in writing) (each, a
“Notice of Conversion or Continuation”) specifying the Loans to be so converted
or continued, the Type of Loans to be converted or continued into and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.


-72-

--------------------------------------------------------------------------------





(b)    If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans (other than Loans denominated in
Alternative Currencies) and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
such LIBOR Loans shall be automatically converted on the last day of the current
Interest Period into ABR Loans. If upon the expiration of any Interest Period in
respect of LIBOR Loans (other than Borrowings of LIBOR Loans denominated in
Alternative Currencies), the Borrower has failed to elect a new Interest Period
to be applicable thereto as provided in clause (a) of this Section 2.6, the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. Notwithstanding the foregoing, with respect to
Borrowings of LIBOR Loans denominated in Alternative Currencies, in connection
with the occurrence of any of the events described in the preceding two
sentences, at the expiration of the then current Interest Period each such
Borrowing shall be automatically continued as a Borrowing of LIBOR Loans with an
Interest Period of one month.
(c)    No Loan may be converted into or continued as a Loan denominated in a
different currency.

2.7    Pro Rata Borrowings. Each Borrowing of Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable Term
Loan Commitments. Each Borrowing of Revolving Credit Loans under this Agreement
shall be made by the Revolving Credit Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitment Percentages. Each Borrowing of New
Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable New Term Loan Commitments. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBO Rate, in effect from time to
time.
(c)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum that is (the “Default Rate”) (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto plus
2% or (y) in the case of any overdue interest or any other amount, to the extent
permitted by applicable law, the rate described in Section 2.8(a) plus 2% from
the date of such non-payment to the date on which such amount is paid in full
(after as well as before judgment).


-73-

--------------------------------------------------------------------------------





(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which such Loan is denominated. Except as
provided below, interest shall be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (iii) in respect of each Loan, (A) on any
prepayment (on the amount prepaid), (B) in full at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three, six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a nine or twelve month period.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

2.10    Increased Costs, Illegality, Etc.


-74-

--------------------------------------------------------------------------------





(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent, (y) in the case of clauses (ii) and (iii) below, any Lender, or (z) in
the case of clause (iv) below, any Lender or the Administrative Agent, shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the LIBO Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of LIBO
Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to Taxes) because of (x) any
change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market;
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market; or
(iv)    at any time, that any change in law occurring after the date hereof
shall subject any Lender or Agent to any Taxes (other than (A) Indemnified Taxes
or (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) and (iv) above) shall within a reasonable time thereafter
give notice (if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit Loans that
have not yet been incurred shall be deemed rescinded by the Borrower, (y) in the
case of clauses (ii) and (iv) above, the Borrower shall pay to such Lender or
Agent, promptly after receipt of written demand therefor such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise


-75-

--------------------------------------------------------------------------------





as such Lender or Agent in its reasonable discretion shall determine) as shall
be required to compensate such Lender or Agent for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender or Agent, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of subclause
(iii) above, the Borrower shall take one of the actions specified in subclauses
(A) or (B), as applicable, of Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law.
(b)    At any time that (A) any LIBOR Loan denominated in Dollars is affected by
the circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may
(and in the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii)
shall) either (x) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b), or (B) any LIBOR Loan denominated in an
Alternative Currency is affected by the circumstances described in Section
2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR Loan affected
pursuant to Section 2.10(a)(iii) shall) either (x) prepay each such LIBOR Loan
or (y) keep such LIBOR Loan outstanding, in which case the LIBO Rate with
respect to such Loan shall be deemed to be the rate reasonably determined by
such Lender as the all-in-cost of funds to fund such Loan with maturities
comparable to the Interest Period applicable thereto.
(c)    If, after the date hereof, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender, or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy occurring after the
date hereof, has or would have the effect of reducing the rate of return on such
Lender’s or its parent’s or its Affiliate’s capital or assets as a consequence
of such Lender’s commitments or obligations hereunder to a level below that
which such Lender or its parent or its Affiliate could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy), then from time to time, promptly
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any law, rule or regulation as in effect on the date hereof.
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(c) upon receipt of such notice.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any


-76-

--------------------------------------------------------------------------------





other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(a)(iv), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14    Incremental Facilities.
(a)    (i) The Borrower may by written notice to the Administrative Agent elect
to request the establishment of one or more additional tranches of term loans
(the commitments thereto, the “New Term Loan Commitments”), and (ii) the
Borrower may by written notice to Administrative Agent elect to request the
establishment of one or more increases in Series 2022 Revolving Credit
Commitments (the “New Revolving Credit Commitments” or the “New Revolving Credit
Commitments”; the New Revolving Credit Commitments together with the New Term
Loan Commitments, collectively, the “New Loan Commitments”), in the case of
clauses (a)(i) and (a)(ii) by an aggregate amount not in excess of the Maximum
Incremental Facilities Amount in the aggregate from the Closing Date and not
less than $10,000,000 individually (or such lesser amount as (x) may be approved
by the Administrative Agent or (y) shall constitute the difference between the
Maximum Incremental Facilities Amount and all such New Loan Commitments obtained
on or prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than ten Business
Days after the date on which such notice is delivered to the Administrative
Agent. The Borrower


-77-

--------------------------------------------------------------------------------





may approach any Lender or any Person (other than a natural person) to provide
all or a portion of the New Loan Commitments; provided that any Lender offered
or approached to provide all or a portion of the New Loan Commitments may elect
or decline, in its sole discretion, to provide a New Loan Commitment. In each
case, such New Loan Commitments shall become effective as of the applicable
Increased Amount Date; provided that (i) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Loan Commitments, as applicable; (ii) both before and after giving effect to the
making of any Series of New Term Loans or New Revolving Credit Loans, each of
the conditions set forth in Section 7 shall be satisfied; (iii) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and the Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(c) and (b); (iv) the Borrower shall make any payments
required pursuant to Section 2.11 in connection with the New Loan Commitments,
as applicable; and (v) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction. Any New Term Loans made on an
Increased Amount Date may, as agreed to by the Borrower and the New Term Lenders
making such New Term Loans, be designated as a separate series (“Series”) of New
Term Loans or a part of an existing Series or Class of Term Loans, in each case
for all purposes of this Agreement.
(b)    On any Increased Amount Date on which New Revolving Credit Commitments of
the applicable Series are effected, subject to the satisfaction of the foregoing
terms and conditions, (A) the Borrower shall have made arrangements with the
Administrative Agent to prepay certain Revolving Credit Loans on any Increased
Amount Date pursuant to procedures as may be agreed by the Borrower and the
Administrative Agent, and (B) each Lender with a New Revolving Credit Commitment
(each, a “New Revolving Credit Lender” or a “New Revolving Credit Lender”) shall
become a Lender with respect to the Revolving Credit Commitment of the
applicable Series and all matters relating thereto, and each Loan made
thereunder (each, a “New Revolving Credit Loan” or a “New Revolving Credit
Loan”) shall be deemed for all purposes a Revolving Credit Loan of the
applicable Series.
(c)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.
(d)    The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the applicable Joinder Agreement, identical to the existing Series 2024 Term
Loans; provided that (i) the applicable New Term Loan Maturity Date of each
Series shall be no earlier than the Series 2024 Term Loan Maturity Date and
mandatory prepayment and other payment rights pursuant to the terms of this
Agreement (other than scheduled amortization) of the New Term Loans and the
existing Series 2024 Term Loans shall be identical, (ii) the rate of interest
and the amortization schedule applicable to the New Term Loans of each Series
shall be determined by the Borrower and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement; provided that (x) the weighted
average life to maturity of all New Term Loans shall be no shorter than the
weighted average life to maturity of the existing Series 2024


-78-

--------------------------------------------------------------------------------





Term Loans and (y) solely with respect to any New Term Loans that are
established within 18 months of the Closing Date, if the Applicable LIBOR Margin
or Applicable ABR Margin in respect of the New Term Loans exceeds the Applicable
LIBOR Margin or Applicable ABR Margin, as applicable, in respect of the existing
Series 2024 Term Loans by more than 0.50%, the Applicable LIBOR Margin or
Applicable ABR Margin in respect of the existing Series 2024 Term Loans, as
applicable, shall be adjusted to be equal to the Applicable LIBOR Margin or
Applicable ABR Margin, as applicable, in respect of the New Term Loans minus
0.50%; provided, further, that in determining the Applicable LIBOR Margin and
Applicable ABR Margin, (x) original issue discount or upfront fees (which shall
be deemed to constitute a like amount of original issue discount) paid by the
Borrower to the New Term Loan Lenders under the New Term Loans and to the
Lenders of the existing Series 2024 Term Loans in the initial primary
syndication thereof shall be included and equated to interest rate (with
original issue discount being equated to interest based on an assumed four-year
life to maturity); provided, further, that if the LIBOR Rate (or ABR) in respect
of the New Term Loans includes a floor greater than the LIBOR floor (or ABR
floor, as applicable) applicable to the Series 2024 Term Loans, such excess
amount shall be equated to interest margin for purposes of determining any
increase to the Applicable Margin in respect of the Series 2021 Extended Term
Loans; and (iii) all other terms applicable to the New Term Loans of each Series
that differ from the existing Series 2024 Term Loans shall be reasonably
acceptable to the Administrative Agent (as evidenced by its execution of the
applicable Joinder Agreement). The terms and provisions of the New Revolving
Credit Loans and the New Revolving Credit Commitments shall be identical to the
Revolving Credit Loans and the Revolving Credit Commitments, respectively.
(e)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.14.

2.15    Option to Extend.
(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to the Term Loans of the Existing Term
Loan Class from which they are to be converted except (x) (A) the scheduled
final maturity date shall be extended and (B) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (d) of this Section 2.15 below), (y)
(A) the interest margins with respect to the Extended Term Loans may be higher
or lower than the interest margins for the Term Loans of such Existing Term Loan
Class and/or (B) additional fees may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment and (z) notwithstanding


-79-

--------------------------------------------------------------------------------





anything to the contrary in this Section 2.15 or otherwise, Extended Term Loans
may be optionally prepaid prior to the date on which the Existing Term Loan
Class from which they were converted is repaid in full. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request. Any
Extended Term Loans of any Extension Series shall constitute a separate Class of
Term Loans from the Existing Term Loan Class from which they were converted.
(b)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments, any Extended Revolving Credit
Commitments and/or any New Revolving Credit Commitments, each existing at the
time of such request (each, an “Existing Revolving Credit Commitment” and any
related revolving credit loans thereunder, “Existing Revolving Credit Loans”;
each Existing Revolving Credit Commitment and related Existing Revolving Credit
Loans together being referred to as an “Existing Revolving Credit Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Class of
Existing Revolving Credit Commitments) (a “Revolving Credit Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which terms shall be identical to those applicable to the
Existing Revolving Credit Commitments from which they are to be extended (the
“Specified Existing Revolving Credit Commitment”) except (x) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Revolving Credit Commitments, (y) (A) the interest margins with respect to the
Extended Revolving Credit Commitments may be higher or lower than the interest
margins for the Specified Existing Revolving Credit Commitments and/or (B)
additional fees may be payable to the Lenders providing such Extended Revolving
Credit Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) the revolving credit commitment
fee rate with respect to the Extended Revolving Credit Commitments may be higher
or lower than the Revolving Credit Commitment Fee Rate for the Specified
Existing Revolving Credit Commitment, in each case, to the extent provided in
the applicable Extension Amendment; provided that, notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Existing Revolving Credit Commitments
shall be made on a pro rata basis with all other Extended Revolving Credit
Commitments and (2) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 14.6. Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).
(c)    The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes


-80-

--------------------------------------------------------------------------------





are requested to respond. Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Term Loans, Revolving Credit Commitments, New Revolving
Credit Commitment or Extended Revolving Credit Commitment, as applicable, of the
Existing Class or Existing Classes subject to such Extension Request converted
into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Term Loans, Revolving Credit Commitments, New Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to such Extension Request that it has elected to convert into Extended
Term Loans or Extended Revolving Credit Commitments, as applicable. In the event
that the aggregate amount of Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, New Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class or Existing Classes subject to
Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, New Revolving Credit
Commitment or Extended Revolving Credit Commitment included in each such
Extension Election. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Revolving
Credit Commitments for purposes of the obligations of a Revolving Credit Lender
in respect of Swingline Loans under Section 2.1(e) and Letters of Credit under
Article 3, except that the applicable Extension Amendment may provide that the
Swingline Maturity Date may be extended and the related obligations to make
Swingline Loans may be continued so long as the Swingline Lender has consented
to such extensions in its sole discretion (it being understood that no consent
of any other Lender shall be required in connection with any such extension).
Notwithstanding the foregoing, for the avoidance of doubt, the Letter of Credit
Commitments shall not be extended unless the prior written consent of the
applicable Letter of Credit Issuer is obtained.
(d)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(d) and
notwithstanding anything to the contrary set forth in Section 14.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $75,000,000. In
addition to any terms and changes required or permitted by Section 2.15(a) or
Section 2.15(b), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Joinder
Agreement with respect to the Existing Term Loan Class from which the Extended
Term Loans were converted to reduce each scheduled Repayment Amount for the
Existing Term Loan Class in the same proportion as the amount of Term Loans of
the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and (y)
may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity


-81-

--------------------------------------------------------------------------------





and weighted average life to maturity of New Term Loans incurred following the
date of such Extension Amendment; provided that any changes to the requirements
with respect to the final maturity date and weighted average life to maturity of
New Term Loans shall neither reduce the minimum weighted average life to
maturity nor shorten the earliest permitted final maturity date to a date
earlier than such date under the Existing Terms Loans as was in effect prior to
such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.15 and without limiting the generality or applicability of Section
14.1 to any Section 2.15 Additional Amendments (as defined below), any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.15 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.15 Additional Amendments comply with and
do not conflict with the requirements of Section 2.15(a) and do not become
effective prior to the time that such Section 2.15 Additional Amendments have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of New Term Loans or New Revolving Credit Commitments
provided for in any Joinder Agreement and (2) consents applicable to holders of
any Extended Term Loans or Extended Revolving Credit Commitments provided for in
any Extension Amendment) by such of the Lenders, Credit Parties and other
parties (if any) as may be required in order for such Section 2.15 Additional
Amendments to become effective in accordance with Section 14.1. It is understood
and agreed that each Lender that has consented to an Extension Amendment will
consent for all purposes requiring its consent, and shall at the effective time
thereof be deemed to consent to each amendment to this Agreement and the other
Credit Documents authorized by this Section 2.15 and the arrangements described
above in connection therewith except that the foregoing shall not constitute a
consent on behalf of any Lender to the terms of any Section 2.15 Additional
Amendment. In connection with any Extension Amendment, the Borrower or the
Subsidiary Borrower, as applicable, shall deliver such documents as may be
reasonably requested by the Administrative Agent in connection with any such
transaction and, if requested, a customary legal opinion of counsel reasonably
acceptable to the Administrative Agent.
(e)    Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with subsection (a) and/or (b) above
(an “Extension Date”), (I) in the case of the existing Term Loans of each
Extending Lender, the aggregate principal amount of such existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date), and (II) in the case
of the Specified Existing Revolving Credit Commitments of each Extending Lender,
the aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Revolving Credit
Commitments to Extended Revolving Credit Commitments. No


-82-

--------------------------------------------------------------------------------





reduction or allocation pursuant to this Section 2.15(e) shall constitute a
voluntary or mandatory payment or prepayment or commitment reduction under
Section 4.2, Section 5.1 or Section 5.2.

2.16    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, as applicable, is unable to certify that it is either
a “qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933, as amended) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act of 1933, as amended)) with outstanding Term
Loans under one or more Classes of Term Loans (as determined by the Borrower) on
the same terms, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans for Permitted Additional Debt in
the form of notes (such notes, “Permitted Debt Exchange Notes,” and each such
exchange a “Permitted Debt Exchange”), so long as the following conditions are
satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of a Permitted Debt Exchange Offer is
delivered to the relevant Lenders,
(ii)    the aggregate principal amount (calculated on the face amount thereof)
of Term Loans exchanged shall equal the aggregate principal amount (calculated
on the face amount thereof) of Permitted Debt Exchange Notes issued in exchange
for such Term Loans,
(iii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans under each applicable Class exchanged by the Borrower pursuant
to any Permitted Debt Exchange shall automatically be cancelled and retired by
the Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation),
(iv)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount


-83-

--------------------------------------------------------------------------------





thereof actually held by it) shall exceed the maximum aggregate principal amount
of Term Loans of all relevant Classes offered to be exchanged by the Borrower
pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange
Term Loans across all Classes subject to such Permitted Debt Exchange Offer
tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered,
(v)    each such Permitted Exchange Offer shall be made on a pro rata basis to
the Lenders (other than any Lender that, if requested by the Borrower, is unable
to certify that it is either a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act of 1933,
as amended)) of each applicable Class based on their respective aggregate
principal amounts of outstanding Term Loans under each such Class,
(vi)    all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent,
(vii)    any applicable Minimum Tender Condition shall be satisfied, and
(viii)    with respect to any Permitted Debt Exchange of Term Loans, the final
maturity date and weighted average life to maturity shall be equal to (or later
than) such dates under the Class of Terms Loans as was in effect prior to such
Permitted Debt Exchange, (ix) to the extent the Permitted Debt Exchange Notes
are secured by a Lien, the collateral under such Lien shall also be covered by
the Lien securing the Obligations, and (x) the Permitted Debt Exchange Notes
shall not be guaranteed except by one or more Guarantors.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.16,
(i)    such Permitted Debt Exchanges (and the cancellation of the exchanged Term
Loans in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.1 or 5.2, and
(ii)    such Permitted Debt Exchange Offer shall be made for not less than
$75,000,000 in aggregate principal amount of Term Loans, provided that subject
to the foregoing clause (i) the Borrower may at its election specify as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any
or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least 10 Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall deliver such documents as may be reasonably requested by the
Administrative Agent in connection with such transaction, and an opinion of
counsel reasonably acceptable to the Administrative Agent. The Borrower and the
Administrative Agent, acting reasonably, shall mutually agree to such procedures
as may be necessary or advisable to


-84-

--------------------------------------------------------------------------------





accomplish the purposes of this Section 2.16 and without conflict with Section
2.16(d); provided that the terms of any Permitted Debt Exchange Offer shall
provide that the date by which the relevant Lenders are required to indicate
their election to participate in such Permitted Debt Exchange shall be not less
than five (5) Business Days following the date on which the Permitted Debt
Exchange Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with the Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

2.17    Termination of Defaulting Lender; Cure.
(a)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.18 will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim of the Borrower, the Administrative Agent, the
Swingline Lender or any Lender may have against such Defaulting Lender.
(b)    Notwithstanding the above, if the Borrower, the Administrative Agent, the
Required Lenders and the Swingline Lender agree in writing that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated escrow account referred to in Section 2.18), such Lender shall
purchase at par such portions of the outstanding Loans of the other Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Lenders to hold Loans on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender shall cease
to be a Defaulting Lender and will be a Non-Defaulting Lender provided that no
adjustments shall be made retroactively with respect to fees accrued while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
(c)    In addition, if any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, the Letter of Credit Issuer
will not be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swingline Lender will not
be required to make any Swingline Loan, unless:
(i)    in the case of a Defaulting Lender, the Letter of Credit Exposure and the
Swingline Exposure of such Defaulting Lender is reallocated, as to outstanding
and future


-85-

--------------------------------------------------------------------------------





Letters of Credit and Swingline Loans, to the Non-Defaulting Lenders as provided
in clause (a) of Section 2.18, and
(ii)    to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 3.8(c), the Borrower Cash
Collateralize the obligations of the Borrower in respect of such Letter of
Credit or Swingline Loan in an amount at least equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan, or make other arrangements satisfactory to the Administrative Agent, the
Letter of Credit Issuer and the Swingline Lender in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses (i) or (ii), then in the case of a proposed issuance
of a Letter of Credit or making of a Swingline Loan, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to the Letter of Credit Issuer and the Swingline Lender, as the case may be, (x)
the Borrower agree that the face amount of such requested Letter of Credit or
the principal amount of such requested Swingline Loan will be reduced by an
amount equal to the portion thereof as to which such Defaulting Lender or
Potential Defaulting Lender would otherwise be liable, and (y) if requested by
the Letter of Credit Issuer, the Non-Defaulting Lenders confirm, in their
discretion, that their obligations in respect of such Letter of Credit or
Swingline Loan shall be on a pro rata basis in accordance with the Commitments
of the Non-Defaulting Lenders and that the pro rata payment provisions of
Section 5.3(a) will be deemed adjusted to reflect this provision (provided that
nothing in this clause (iii) will be deemed to increase the Commitment of any
Lender, nor to constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer, the Swingline Lender or any
other Lender may have against such Defaulting Lender, nor to cause such
Defaulting Lender to be a Non-Defaulting Lender).

2.18    Reallocation of Defaulting Lender Commitment. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:
(a)    the Letter of Credit Exposure and the Swingline Exposure of such
Defaulting Lender will, upon notice by the Administrative Agent, and subject in
any event to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments (with respect to the Letter of Credit Exposure and
the Swingline Exposure); provided that (a) the total Revolving Credit Exposure
of each Non-Defaulting Lender (including its total Letter of Credit Exposure and
total Swingline Exposure, as so reallocated) may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation, (b) such reallocation will not constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any other Lender may have against such
Defaulting Lender, and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender as a result thereof will cause such Defaulting Lender to
be a Non-Defaulting Lender;


-86-

--------------------------------------------------------------------------------





(b)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (a) above or
otherwise, the Borrower will, not later than five Business Days after demand by
the Administrative Agent, (i) Cash Collateralize the obligations of the Borrower
to the Letter of Credit Issuer and the Swingline Lender in respect of such
Letter of Credit Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Exposure or Swingline Exposure, (ii) in the case of such
Swingline Exposure prepay in full the unreallocated portion thereof, or (iii)
make other arrangements satisfactory to the Administrative Agent, the Letter of
Credit Issuer and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender; and
(c)    any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Administrative Agent in a
segregated non-interest bearing escrow account until (subject to Section
2.17(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: First to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Letter of Credit Issuer or the Swingline Lender (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fifth to pay principal and unreimbursed Letter of Credit disbursements then due
and payable to the Non-Defaulting Lenders hereunder ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders, and seventh
after the termination of the Commitments and payment in full of all obligations
of the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
(d)    In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, then,
to the extent that any portion of a Defaulting Lender’s Letter of Credit
Exposure and Swingline Exposure cannot be reallocated in accordance with clause
(a) above, whether by reason of the first proviso in clause (a) above or
otherwise, and is not Cash Collateralized in accordance with clause (b) above by
the Borrower no later than five Business Days after demand by the Administrative
Agent, each of the Letter of Credit Issuer and the Swingline Lender is hereby
authorized by the Borrower (which authorization is irrevocable and coupled with
an interest) to give, through the Administrative Agent, Notices of Borrowing
pursuant to Section 3.4 in such amounts and in such times as may be required to
(i) reimburse an outstanding Letter of Credit disbursement, (ii) repay an
outstanding Swingline Loan, or (iii) Cash Collateralize the obligations of the
Borrower in respect of outstanding Letters of Credit or Swingline Loans in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit or Swingline Loan.

SECTION 3.    Letters of Credit.


-87-

--------------------------------------------------------------------------------






3.1    Letters of Credit.
(a)    (i) Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Closing Date and prior to the L/C Maturity
Date, the Letter of Credit Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 3, to issue from time to time
from the Closing Date through the L/C Maturity Date upon the request of the
Borrower, as applicant, and for the direct or indirect benefit of, the Borrower
and the Restricted Domestic Subsidiaries, a letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form as
may be approved by the applicable Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant, and jointly and
severally liable, with respect to each Letter of Credit issued for the account
of a Restricted Domestic Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Outstandings at
such time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) no Letter of Credit in an Alternative Currency shall be issued the Stated
Amount of which would cause the Aggregate Multicurrency Exposures at the time of
the issuance thereof to exceed the Multicurrency Sublimit then in effect; (iv)
each Letter of Credit (other than a DOE Letter of Credit which may have a later
expiration date by the terms thereof) shall have an expiration date occurring no
later than one year after the date of issuance thereof, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer; provided that
in no event shall such expiration date occur later than the L/C Maturity Date
(other than a DOE Letter of Credit); (v) each Letter of Credit shall be
denominated in Dollars or an Alternative Currency; (vi) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; (vii) no Letter of Credit shall be issued by a Letter of Credit Issuer
after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Lenders stating that a Default or Event of
Default has occurred and is continuing until such time as the Letter of Credit
Issuer shall have received a written notice of (x) either the rescission of such
notice from the party or parties originally delivering such notice or a cure of
the Default or Event of Default described in such notice from any Credit Party
or (y) the waiver of such Default or Event of Default in accordance with the
provisions of Section 14.1; (viii) no Letter of Credit Issuer will have any
obligation to issue any Letter of Credit, the Stated Amount of which, when added
to the Letter of Credit Outstandings at such time of such Letter of Credit
Issuer, would exceed the Letter of Credit Commitment of such Letter of Credit
Issuer then in effect; and (ix) if the Revolving Credit Commitments are extended
by one or more Extending Lenders pursuant to an Extension Amendment and the
prior written consent of the applicable Letter of Credit Issuer is obtained, any
Letter of Credit Commitments of such Extending Lenders shall be extended pro
rata for such Extending Lenders.
(c)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the
applicable Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letter of Credit Outstandings shall not exceed the
Letter of Credit Commitment.


-88-

--------------------------------------------------------------------------------






3.2    Letter of Credit Requests.
(a)    Whenever the Borrower desires that a Letter of Credit be issued for its
account, or the Borrower, the Borrower shall give the Administrative Agent and
the applicable Letter of Credit Issuer a Letter of Credit Request by no later
than 11:00 a.m. (New York City time) at least three (or such lesser number as
may be agreed upon by the Administrative Agent and the applicable Letter of
Credit Issuer) Business Days prior to the proposed date of issuance or
amendment. Each notice shall be executed by the Borrower and shall be in the
form of Exhibit E (each a “Letter of Credit Request”). The applicable Letter of
Credit Issuer may also request that the Borrower execute and deliver such Letter
of Credit Issuer’s standard letter of credit application form. In the event of
any inconsistencies between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, a
Letter of Credit Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)    If the Borrower so requests in any applicable Letter of Credit Request,
the applicable Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to such Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the applicable Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date; provided, however, that the Letter of Credit Issuer shall
not permit any such extension if (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Sections 6 and 7 are not
then satisfied, and in each such case directing the applicable Letter of Credit
Issuer not to permit such extension.
(c)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. On the last Business Day of each March, June, September and
December, each Letter of Credit Issuer shall provide the Administrative Agent a
list of all Letters of Credit issued by it that are outstanding at such time.
(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower, that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of Section
3.1(b).


-89-

--------------------------------------------------------------------------------






3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3(a)(i), a “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each a “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(c) and the
L/C Participants shall have no right to receive any portion of any Fronting
Fees.
(b)    In determining whether to pay under any Letter of Credit, the applicable
Letter of Credit Issuer shall have no obligation other than to confirm that
documents have been delivered that appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the relevant Letter of Credit Issuer under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent (who
shall notify each L/C Participant) of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of the Dollar Equivalent of such
unreimbursed payment in Dollars and in immediately available funds; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the Letter of Credit Issuer its Revolving Credit
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer. If the Letter of Credit Issuer so
notifies, prior to 11:00 a.m. (New York City time) on any Business Day, any L/C
Participant required to fund its L/C Participation in a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing. The
failure of any L/C Participant to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall


-90-

--------------------------------------------------------------------------------





not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Credit Commitment Percentage of any such payment except as provided in
Section 2.18.
(d)    Whenever a Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in the currency in which
such payment was received and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the Dollar Equivalent of the amount so paid in respect of
such reimbursement obligation and interest thereon accruing after the receipt by
the applicable Letter of Credit Issuer of the payment made pursuant to Section
3.3(c), at the Overnight Rate.
(e)    (i) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit and (ii) the obligation of the Borrower to reimburse the
applicable Letter of Credit Issuer for drawings honored under any Letter of
Credit issued by it and to repay any payments made by Lenders pursuant to
Section 3.3(c), in each case, shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any beneficiary or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, any Letter of
Credit Issuer, any Lender or other Person or, in the case of a Lender, against
the Borrower, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;


-91-

--------------------------------------------------------------------------------





(v)    the payment by a Letter of Credit Issuer under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;
(vi)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries;
(vii)    any breach hereof or any other Credit Document by any party thereto;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing; or
(ix)    the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of a Letter of Credit Issuer its Revolving
Credit Commitment Percentage of any unreimbursed amount arising from any
wrongful payment made by such Letter of Credit Issuer under any such Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.
(f)    Until the Series 2022 Revolving Credit Maturity Date, L/C Participations
in Letters of Credit shall be allocated in accordance with the aggregate
Revolving Credit Commitments.

3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment with respect to any drawing under any Letter of Credit
issued by such Letter of Credit Issuer at the request of the Borrower, in the
same currency in which such drawing was made. Any such reimbursement shall be
made by the Borrower to the Administrative Agent in immediately available funds
for any payment or disbursement made by the applicable Letter of Credit Issuer
under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) no later than the date that is one Business Day after the date
on which the Borrower receives notice of such payment or disbursement (the
“Reimbursement Date”), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New
York City time) on the Reimbursement Date, from the Reimbursement Date to the
date such Letter of Credit Issuer is reimbursed therefor at a rate per annum
that shall at all times be the weighted average of the Applicable ABR Margins
(with such weighted average determined by reference to the aggregate Revolving
Credit Commitments of each Class then existing) plus the ABR as in effect from
time to time; provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) unless the Borrower shall have notified the
Administrative Agent and the relevant Letter of Credit Issuer prior to 12:00
noon (New York City time) on the Reimbursement Date that the Borrower intends to
reimburse the relevant Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that Revolving Credit Lenders make
Revolving Credit Loans (which shall be denominated in Dollars or the applicable
Alternative Currency and which shall be ABR Loans if denominated in Dollars) on
the Reimbursement Date in the amount, or Dollar Equivalent of the amount, as
applicable, of such drawing and (ii) the Administrative Agent shall promptly
notify each L/C Participant, at its applicable Lending Office, of such drawing
and the


-92-

--------------------------------------------------------------------------------





amount of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars or the applicable Alternative Currency in the manner
deemed to have been requested in the amount of its Revolving Credit Commitment
Percentage (each as determined after giving effect to Section 3.3(f)), of the
applicable Unpaid Drawing by 2:00 p.m. (New York City time) on such
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
relevant Letter of Credit Issuer for the related Unpaid Drawing. In the event
that the Borrower fails to Cash Collateralize any Letter of Credit that is
outstanding on the L/C Maturity Date, the full amount of the Letter of Credit
Outstandings in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the applicable
Letter of Credit Issuer shall hold the proceeds received from the L/C
Participants as contemplated above as cash collateral for such Letter of Credit
to reimburse any Drawing under such Letter of Credit and shall use such proceeds
first, to reimburse itself for any Drawings made in respect of such Letter of
Credit following the L/C Maturity Date, second, to the extent such Letter of
Credit expires or is returned for cancellation while any such cash collateral
remains, to the repayment of obligations in respect of any Revolving Credit
Loans that have not paid at such time and third, to the Borrower or as otherwise
directed by a court of competent jurisdiction. Nothing in this Section 3.4(a)
shall affect the Borrower’s obligation to repay all outstanding Revolving Credit
Loans when due in accordance with the terms of this Agreement.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute, unconditional and irrevocable under
any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against any Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrower or in the relevant
currency markets generally; provided that the Borrower shall not be obligated to
reimburse a Letter of Credit Issuer for any wrongful payment made by such Letter
of Credit Issuer under the Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer as determined by a court of competent jurisdiction
in a final and non-appealable judgment.

3.5    Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by a Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity or similar requirement against
letters of credit issued by a Letter of Credit Issuer, or any L/C Participant’s
L/C Participation therein, (b) impose on a Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase


-93-

--------------------------------------------------------------------------------





the cost to such Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Letter of Credit Issuer or such L/C
Participant hereunder, or (c) shall subject any Letter of Credit Issuer or such
L/C Participant to any Taxes (other than (A) Indemnified Taxes or (B) Excluded
Taxes) on its loans, loan principal, Letters of Credit or L/C Participations
therein, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then, promptly after receipt of
written demand to the Borrower by the Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which notice shall be sent by the
affected Letter of Credit Issuer or such L/C Participant to the Administrative
Agent), the Borrower shall pay to the affected Letter of Credit Issuer or such
L/C Participant such additional amount or amounts as will compensate such Letter
of Credit Issuer or such L/C Participant for such increased cost or reduction,
it being understood and agreed, however, that the affected Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof. Notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules guidelines
and directives promulgated thereunder, are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted. A
certificate submitted to the Borrower by the relevant Letter of Credit Issuer or
an L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.

3.6    New or Successor Letter of Credit Issuer.
(a)    Each Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent (which shall promptly
make such information available to the Lenders in accordance with its customary
practice) and the Borrower; provided, however, notwithstanding the foregoing, if
a Letter of Credit Issuer has issued a DOE Letter of Credit, such Letter of
Credit Issuer may resign as a Letter of Credit Issuer only upon at least 120
days’ prior written notice to the Administrative Agent and the Borrower. The
Borrower may replace a Letter of Credit Issuer for any reason upon written
notice to the Administrative Agent and the affected Letter of Credit Issuer. The
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If a Letter of Credit Issuer shall resign or be replaced,
or if the Borrower shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit, or a new Letter of Credit Issuer, as the case may
be, or, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), another successor issuer of Letters of Credit, or
another new Letter of Credit Issuer, whereupon such successor issuer shall
succeed to the rights, powers and duties of the replaced or resigning Letter of
Credit Issuer under this Agreement and the other Credit Documents, or such new
issuer of Letters of Credit shall be granted the rights, powers and duties of a
Letter of Credit Issuer hereunder, and the term “Letter of Credit Issuer” and,
as applicable, “Letter of Credit Issuer” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced Letter of Credit Issuer all accrued and unpaid fees
pursuant to Sections 4.1(c) and 4.1(d). The acceptance of any appointment as a
Letter of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer


-94-

--------------------------------------------------------------------------------





of Letters of Credit, in a form satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the resigned or replaced Letter of Credit Issuer’s successor or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to a Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it (A)
while it was a Letter of Credit Issuer under this Agreement or (B) at any time
with respect to Letters of Credit issued by such Letter of Credit Issuer.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuers, the Administrative Agent, any
of their respective affiliates nor any correspondent,


-95-

--------------------------------------------------------------------------------





participant or assignee of any Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(e); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against the applicable Letter of Credit Issuer, and such Letter of
Credit Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Letter of
Credit Issuer’s willful misconduct or gross negligence or such Letter of Credit
Issuer’s willful failure to pay under any Letter of Credit issued by it after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. In furtherance and not in limitation of the foregoing, each Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

3.8    Cash Collateral; Other.
(a)    (i) Upon the request of the Required Revolving Credit Lenders if, as of
the L/C Maturity Date, there are any Letter of Credit Outstandings (including
with respect to any DOE Letter of Credit), the Borrower shall immediately Cash
Collateralize the then Letter of Credit Outstandings; provided, however, the
Borrower may otherwise collateralize all or part of the then Letter of Credit
Outstandings with “back to back” letters of credit or provide other credit
support on terms reasonably satisfactory to the respective Letter of Credit
Issuer.
(b)    If any Event of Default shall occur and be continuing, the Revolving
Credit Lenders with Letter of Credit Exposure representing greater than 50% of
the total Letter of Credit Exposure may require that the L/C Obligations be Cash
Collateralized.
(c)    If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, the Letter of Credit
Issuer may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been reallocated pursuant to Section 2.18), by notice to the
Borrower and such Defaulting Lender through the Administrative Agent, require
the Borrower to Cash Collateralize the obligations of the Borrower to the Letter
of Credit Issuer in respect of such Letter of Credit (contingent or otherwise)
of such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and the Letter of Credit Issuer in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.
(d)    “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the L/C Obligations, or cash or deposit account
balances in the currencies in which the Letter of Credit Outstandings are
denominated and in an amount equal to 102% of the amount of the applicable
Letter of Credit Outstandings required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower and the Subsidiary Borrower, as applicable, hereby grants
to the Administrative Agent, for the benefit of the applicable Letter of Credit
Issuer and the applicable L/C Participants, a


-96-

--------------------------------------------------------------------------------





security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts with the Administrative Agent or the
Collateral Agent, or a bank approved by the Administrative Agent and such
deposit accounts shall, in each case, be subject to a control agreement made in
favor of the Administrative Agent or the Collateral Agent and reasonably
satisfactory to it.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

SECTION 4.    Fees; Commitments.

4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Revolving Credit Lender (in each case pro rata according to
the respective Revolving Credit Commitments of all such Lenders), a commitment
fee (“Revolving Credit Commitment Fees”) for each day from the Closing Date to
the Series 2022 Revolving Credit Termination Date. Each Revolving Credit
Commitment Fee shall be payable (x) quarterly in arrears on each Applicable Date
(for the three-month period (or portion thereof) ended on such day for which no
payment has yet been received) and (y) on the Series 2022 Revolving Credit
Termination Date (for the period ended on such date and beginning on the last
date in respect of which no payment has yet been received pursuant to clause (x)
above). For each day during such period the Revolving Credit Commitment Fee
shall be computed on the Available Revolving Commitments as in effect on such
day, at a rate per annum equal to the Revolving Credit Commitment Fee Rate in
effect on such day.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Revolving Credit Lenders, pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit,
respectively (the “Letter of Credit Fee”), for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable LIBOR
Margin for Revolving Credit Loans on the average daily Stated Amount of the
applicable Letter of Credit. Such Letter of


-97-

--------------------------------------------------------------------------------





Credit Fees shall be due and payable (x) quarterly in arrears on each Applicable
Date and (y) on the date upon which the Total Revolving Credit Commitment
terminates and the Letter of Credit Outstandings shall have been reduced to
zero.
(c)    The Borrower agrees to pay to each Letter of Credit Issuer a fee in
Dollars in respect of each Letter of Credit issued by it (the “Fronting Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit Issuer). Such Fronting Fees shall be due and
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December and (y) on the date upon which the Total Revolving Credit
Commitment terminates and the Letter of Credit Outstandings shall have been
reduced to zero.
(d)    The Borrower agrees to pay directly to the applicable Letter of Credit
Issuer in Dollars upon each issuance of, drawing under, and/or amendment of, a
Letter of Credit issued by it such amount as such Letter of Credit Issuer and
the Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.
(e)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 for any
portion of any period during which such Lender is a Defaulting Lender.
(f)    The Borrower shall pay to the Administrative Agent additional fees in
such amounts and at such times as have been separately agreed.
(g)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender shall not be entitled to
any fees accruing during such period pursuant to Section 4.1 (without prejudice
to the rights of the Non-Defaulting Lenders in respect of such fees); provided
that (a) to the extent that a portion of the Letter of Credit Exposure or the
Swingline Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.18, such fees that would have
accrued for the benefit of such Defaulting Lender shall instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (b) to the extent of any
portion of such Letter of Credit Exposure or Swingline Exposure that cannot be
so reallocated or has not been Cash Collateralized in accordance with this
Agreement, such fees shall instead accrue for the benefit of and be payable to
the Letter of Credit Issuer and the Swingline Lender as their interests appear
(and the pro rata payment provisions of Section 5.3(a) shall automatically be
deemed adjusted to reflect the provisions of this Section).

4.2    Voluntary Reduction of Commitments.
Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Revolving Credit
Commitments in whole or in part, provided that (i) any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitment
of each Revolving Credit Lender, except in


-98-

--------------------------------------------------------------------------------





connection with the establishment of any Extended Revolving Credit Commitment,
in which case reductions may be applied to different Classes of Revolving Credit
Commitments (and shall apply proportionately to each Revolving Credit Lender
within each such Class), (ii) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $5,000,000 and (iii) after giving effect to
such termination or reduction and to any prepayments of the Revolving Credit
Loans made on the date thereof in accordance with this Agreement, the aggregate
amount of the Lenders’ Revolving Credit Exposures shall not exceed the Total
Revolving Credit.

4.3    Mandatory Termination of Commitments.
(a)    The Series 2022 Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York City time) on the Series 2022 Revolving Credit Maturity Date
(b)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.
(c)    The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.
(d)    The Series 2024 Term Loan Commitment shall terminate at 5:00 p.m. (New
York City time) on the Closing Date.

SECTION 5.    Payments.

5.1    Voluntary Prepayments. (a) The Borrower shall have the right to prepay
its Term Loans, Revolving Credit Loans and Swingline Loans, as applicable, in
each case, without premium or penalty (except set forth in Section 5.1(b)), in
whole or in part from time to time on the following terms and conditions: (a)
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and (in the
case of LIBOR Loans) the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than 12:00 noon (New York City
time) (i) in the case of LIBOR Loans denominated in Dollars, three Business Days
prior to, (ii) in the case of Loans denominated in an Alternative Currency, four
Business Days prior to, (iii) in the case of ABR Loans (other than Swingline
Loans), one Business Day prior to or (iv) in the case of Swingline Loans, on,
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of (i) any Borrowing of LIBOR Loans
denominated in Dollars shall be in a minimum amount of $5,000,000 and in
multiples of $1,000,000 in excess thereof and (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, (iii) any Loans denominated in Euro shall be in a
minimum amount of €1,000,000 and in multiples of €100,000 in excess thereof,
(iv) any Loans denominated in Sterling shall be in a minimum amount of
£1,000,000 and in multiples of £100,000 in excess thereof, (v) any Loans
denominated in any other Alternative Currency, in a minimum amount and in
multiples to be agreed upon by the Administrative Agent and the Borrower, and
(vi) Swingline Loans shall be in a minimum amount of $500,000 and in multiples
of $100,000 in excess thereof, provided that no partial prepayment of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding LIBOR
Loans made


-99-

--------------------------------------------------------------------------------





pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans and (c) any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto shall be subject to compliance by the Borrower with
the applicable provisions of Section 2.11. Each prepayment in respect of any
Term Loans pursuant to this Section 5.1 shall be (a) applied to the Class or
Classes of Term Loans as the Borrower may specify (and shall apply pro rata to
all Lenders holding Term Loans of such Class) and (b) applied to reduce any
applicable Repayment Amount in such order as the Borrower may specify. At the
Borrower’s election in connection with any prepayment pursuant to this Section
5.1, such prepayment shall not be applied to any Term Loan or Revolving Credit
Loan of a Defaulting Lender. Notwithstanding the foregoing, the Borrower may
prepay Extended Term Loans of any Extension Series prior to repayment of Term
Loans of the Existing Term Loan Class from which such Extended Term Loans were
converted.
(b)    In the event that, on or prior to October 26, 2017, Borrower (x) makes
any prepayment of any of the Series 2024 Term Loans in connection with a
Repricing Transaction with respect to the Series 2024 Term Loans (other than the
prepayment of any of the Series 2024 Term Loans with proceeds of any
Indebtedness permitted pursuant to Section 10.1(aa)), the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Series 2024 Term Loan Lenders, a payment equal to 1% of the aggregate amount of
the applicable Series 2024 Term Loans so repaid or repriced.

5.2    Mandatory Prepayments.
(a)    Term Loan Prepayments. (i) Subject to Section 5.2(g), and 5.2(a)(iii), on
each occasion that a Prepayment Event occurs, the Borrower shall, within three
Business Days after its receipt of the Net Cash Proceeds of a Debt Incurrence
Prepayment Event and within seven Business Days after the occurrence of any
Prepayment Event other than a Debt Incurrence Prepayment Event (or, in the case
of Deferred Net Cash Proceeds, within seven Business Days after the Deferred Net
Cash Proceeds Payment Date), prepay, in accordance with clause (c) below, Term
Loans in a principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event.
(i)    Not later than the date that is ninety days after the last day of any
Fiscal Year (commencing with and including the Fiscal Year ending December 31,
2017), the Borrower shall prepay, in accordance with clause (c) below, Term
Loans in a principal amount equal to (x) 50% of Excess Cash Flow for such Fiscal
Year; provided that (A) the percentage in this Section 5.2(a)(ii) shall be
reduced to 25% if the ratio of Consolidated Total Debt on the date of prepayment
(prior to giving effect thereto and as certified by an Authorized Officer of the
Borrower) to Consolidated EBITDA for the most recent Test Period ended prior to
such prepayment date is less than or equal to 4.75 to 1.00 but greater than 3.75
to 1.00 and (B) no payment of any Term Loans shall be required under this
Section 5.2(a)(ii) if the ratio of Consolidated Total Debt on the date of
prepayment (prior to giving effect thereto and as certified by an Authorized
Officer of the Borrower) to Consolidated EBITDA for the most recent Test Period
ended prior to such prepayment date is less than or equal to 3.75 to 1.00, minus
(y) the principal amount of Term Loans voluntarily prepaid pursuant to Section
5.1 during such Fiscal Year.


-100-

--------------------------------------------------------------------------------





(ii)    Notwithstanding the foregoing, on each occasion that Permitted
Additional Debt is issued or incurred pursuant to Section 10.1(m)(i), the
Borrower shall within three Business Days of receipt of the Net Cash Proceeds of
such Permitted Additional Debt prepay, in accordance with clause (c) below, Term
Loans with a Dollar Equivalent principal amount equal to 100% of the Net Cash
Proceeds from such issuance or incurrence of Permitted Additional Debt.
(b)    Repayment of Revolving Credit Loans.
(i)    If on any date the aggregate amount of the Lenders’ Revolving Credit
Exposures (collectively, the “Aggregate Revolving Credit Outstandings”) for any
reason exceeds 100% of the Total Revolving Credit Commitment then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Letter of
Credit Outstandings to the extent of such excess;
(ii)    If on any date the aggregate amount of the Revolving Credit Lenders’
Multicurrency Exposures (collectively, the “Aggregate Multicurrency Exposures”)
for any reason exceeds 105% of the Multicurrency Sublimit as then in effect, the
Borrower shall forthwith repay on such date Revolving Credit Loans denominated
in Alternative Currencies in a principal amount such that, after giving effect
to such repayment, the Aggregate Multicurrency Exposures do not exceed 100% of
the Multicurrency Sublimit. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans denominated in Alternative Currencies, the
Aggregate Multicurrency Exposures exceed 100% of the Multicurrency Sublimit, the
Borrower shall Cash Collateralize the Letter of Credit Outstandings in respect
of Letters of Credit denominated in Alternative Currencies to the extent of such
excess.
(c)    Application to Repayment Amounts. Subject to Section 5.2(h), each
prepayment of Term Loans required by Section 5.2(a)(i) (other than any
prepayment of Term Loans required thereunder upon the occurrence of any Debt
Incurrence Prepayment Event) or Section 5.2(a)(ii), shall be allocated on a pro
rata basis among the remaining unpaid Repayment Amounts owing in respect of Term
Loans. Subject to Section 5.2(h), each prepayment of Term Loans required by
Section 5.2(a)(i) upon the occurrence of any Debt Incurrence Prepayment Event
shall be allocated on a pro rata basis among the remaining unpaid Repayment
Amounts owing in respect of all Term Loans and shall be applied, first, to the
unpaid Repayment Amounts due in respect of all Term Loan during the succeeding
24 month period, in direct order of maturity thereof, and, second, on a pro rata
basis among the remaining unpaid Repayment Amounts owing in respect of all Term
Loans. Subject to Section 5.2(i), with respect to each such prepayment, the
Borrower will, not later than the date specified in Section 5.2(a) for making
such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing and which shall include a calculation of the amount of such
prepayment to be applied to each unpaid Repayment Amount) requesting that the
Administrative Agent provide notice of such prepayment to each Term Loan Lender
or Extended Term Loan Lender, as applicable. Subject to Section 5.2(i), each
prepayment of Term Loans required by Section 5.2(a)(iii) shall be allocated to
the Series 2024 Term Loans and all other Term Loans and such payment shall be
shared pro rata among all Series 2024 Term


-101-

--------------------------------------------------------------------------------





Loans and all other Term Loans based on the applicable remaining Repayment
Amounts owing thereunder and shall be applied to the unpaid Repayment Amounts
owing in respect of such Series 2024 Term Loans and such other Term Loans on a
pro rata basis among the remaining unpaid Repayment Amounts owing in respect of
such Term Loans.
(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
(e)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans required by Section 5.2(b), the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific Borrowing(s)
pursuant to which made and (ii) the Revolving Credit Loans to be prepaid;
provided that (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment of Revolving Credit Loans
shall be applied to the Revolving Credit Loans of any Defaulting Lender unless
otherwise agreed in writing by the Borrower. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.11.
(f)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount in the applicable currency equal to the amount of the LIBOR Loan
to be prepaid and such LIBOR Loan shall be repaid on the last day of the
Interest Period therefor in the required amount. Such deposit shall be held by
the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid, provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.
(g)    Minimum Amount. No prepayment shall be required pursuant to Section
5.2(a)(i) (i) in the case of any Disposition consisting of an Asset Sale
Prepayment, yielding Net Cash Proceeds of less than $5,000,000 in the aggregate
and (ii) other than with respect to Debt Incurrence Prepayment Events, unless
and until the amount at any time of Net Cash Proceeds from Prepayment Events
(other than Debt Incurrence Prepayment Events) required to be applied at or
prior to such time pursuant to such Section and not yet applied at or prior to
such time to prepay Term Loans pursuant to such Section exceeds $40,000,000 in
the aggregate for all Prepayment Events (other than those that are under the
threshold specified in subclause (i) (and other than Debt Incurrence Prepayment
Events)) in any one Fiscal Year, at which time all such Net Cash Proceeds
referred to in this subclause (ii) with respect to such Fiscal Year shall be
applied as a prepayment in accordance with this Section 5.2.
(h)    Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) at least


-102-

--------------------------------------------------------------------------------





three Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of the Borrower’s
prepayment notice and of such Lender’s pro rata share of the prepayment. Each
Term Loan Lender may reject all or a portion of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds” and such
rejecting Lenders, the “Declining Lenders”) of Term Loans required to be made
pursuant to Section 5.2(a) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Term Loan Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term Loans. Any
Declined Proceeds remaining thereafter shall be, first, offered to the Term Loan
Lenders other than the Declining Lenders (such Lenders, the “Accepting
Lenders”), which Accepting Lenders may reject all or a portion of their pro rata
shares of such remaining Declined Proceeds, and, second, to the extent any
Declined Proceeds remain thereafter, retained by the Borrower (“Retained
Declined Proceeds”); provided that in the case of any mandatory repayment of
Term Loans required to be made pursuant to Section 5.2(a)(iii), any Declined
Proceeds shall be reallocated and paid to the Term Loan Lenders that have not
rejected such mandatory prepayment on a pro rata basis and shall not constitute
Retained Declined Proceeds.
(i)    Foreign Asset Sales. Notwithstanding any other provisions of this Section
5.2, with respect to Net Cash Proceeds of a Casualty Event or any asset sale or
other Disposition by a Restricted Non-Domestic Subsidiary giving rise to an
Asset Sale Prepayment Event (each, a “Foreign Asset Sale”):
(i)    to the extent that any or all of the Net Cash Proceeds from a Foreign
Asset Sale or any amount included in Excess Cash Flow and attributable to
Restricted Non-Domestic Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, such portion of the Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 5.2 but may be
retained by the applicable Restricted Non-Domestic Subsidiary so long, but only
so long, as the applicable local law will not permit repatriation to the United
States (the Borrower hereby agreeing to cause the applicable Restricted
Non-Domestic Subsidiary to promptly take all actions required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans; provided that if repatriation is not reasonably expected to occur within
12 months of receipt of such Net Cash Proceeds, then (x) the Borrower shall
apply an amount equal to such Net Cash Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash Flow
had been received by the Borrower rather than such Restricted Non-Domestic
Subsidiary or (y) such Net Cash Proceeds shall promptly be used to repay any
Indebtedness of a Restricted Non-Domestic Subsidiary


-103-

--------------------------------------------------------------------------------





which payment, if of Indebtedness that by its terms may be reborrowed, is
accompanied by a permanent termination or reduction, in like amount, of the
associated commitments; and
(ii)    to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Asset Sale or
Excess Cash Flow would have a material adverse tax consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Restricted Non-Domestic
Subsidiary; provided that, in the case of this subclause (ii), on or before the
date on which any Net Cash Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 5.2(a), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Restricted Non-Domestic Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Restricted Non-Domestic Subsidiary) or (y) such Net Cash Proceeds or Excess Cash
Flow are applied to repay any Indebtedness of a Restricted Non-Domestic
Subsidiary which payment, if of Indebtedness that by its terms may be
reborrowed, is accompanied by a permanent termination or reduction, in like
amount, of the associated commitments.

5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
shall be made in the currency in which such Loans are denominated and all other
payments under each Credit Document shall, unless otherwise specified in such
Credit Document, be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.


-104-

--------------------------------------------------------------------------------






5.4    Net Payments.
(a)    Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable Requirements of Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.4) the Administrative Agent, the Collateral Agent, the
applicable Letter of Credit Issuer, or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Guarantor shall
make such deductions or withholdings and (iii) the Borrower or such Guarantor
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law. Whenever any Indemnified Taxes are payable by the Borrower
or Guarantor, as promptly as possible thereafter, the Borrower or Guarantor
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by the Borrower or Guarantor showing payment thereof.
(b)    The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer, and
each Lender (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority) with regard to any Other
Taxes.
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Collateral Agent, each Letter of Credit Issuer, and each Lender within 15
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent, the Collateral Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth reasonable detail as to the
amount of such payment or liability delivered to the Borrower by a Lender, a
Letter of Credit Issuer, the Administrative Agent or the Collateral Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(d)    Each Non-U.S. Lender shall, to the extent it is legally entitled to do
so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies
of (x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN or W-8BEN-E, whichever is applicable (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of


-105-

--------------------------------------------------------------------------------





the Code) of the Borrower and is not a controlled foreign corporation related to
the Borrower (within the meaning of Section 864(d)(4) of the Code)), (y)
Internal Revenue Service Form W-8BEN, W-8BEN-E or Form W-8ECI, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. Federal withholding Tax on payments by
the Borrower under this Agreement (z) in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (A)
with respect to payments of interest under any Credit Document, executed copies
of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (B) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty or (aa) Internal Revenue Service Form
W-8IMY and all necessary attachments (including the forms described in clauses
(x), (y) and (z) above, as required); and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower;
Each Person that shall become a Participant pursuant to Section 14.6 or a Lender
pursuant to Section 14.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(d), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased. Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent of any change in the
Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
(e)    If any Lender, Letter of Credit Issuer, the Administrative Agent or the
Collateral Agent, as applicable, determines, in its sole discretion, that it had
received and retained a refund of an Indemnified Tax (including an Other Tax)
for which a payment has been made by the Borrower or Guarantor pursuant to this
Section 5.4, which refund in the good faith judgment of such Lender, Letter of
Credit Issuer, the Administrative Agent or the Collateral Agent, as the case may
be, is attributable to such payment made by the Borrower or Guarantor, then the
Lender, Letter of Credit Issuer, the Administrative Agent or the Collateral
Agent, as the case may be, shall reimburse the Borrower or Guarantor for such
amount (net of all out of pocket expenses of such Lender, Letter of Credit
Issuer, the Administrative Agent or the Collateral Agent, as the case may be,
and without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender, Letter of
Credit Issuer, Administrative Agent or the Collateral Agent, as the case may be,
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any taxes imposed on the refund) than it would have been in
if the payment had not been required; provided that the Borrower or Guarantor,
upon the request of the Lender, Letter of Credit Issuer, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or Guarantor (plus any penalties,


-106-

--------------------------------------------------------------------------------





interest or other charges imposed by the relevant Governmental Authority) to the
Lender, Letter of Credit Issuer, the Administrative Agent or the Collateral
Agent in the event the Lender, Letter of Credit Issuer, the Administrative Agent
or the Collateral Agent is required to repay such refund to such Governmental
Authority. At the request of the relevant Borrower or Guarantor and at the
Borrower’s or Guarantor’s expense, a Lender, Letter of Credit Issuer, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. None of the Lenders, any
Letter of Credit Issuer, the Administrative Agent or the Collateral Agent shall
be obliged to disclose any confidential information or impose an unreasonable
burden on such Lender or Letter of Credit Issuer, the Administrative Agent or
the Collateral Agent in connection with this clause (f) or any other provision
of this Section 5.4.
(f)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and hold
each Lender and Agent harmless against any out-of-pocket expenses incurred by
such Person in connection with any request made by Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.
(g)    Each Lender and Agent with respect to the Term Loans and any other Loan
made to the Borrower that is a United States person under Section 7701(a)(30) of
the Code (each, a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent two United States Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
(h)    Where this Agreement or any other Credit Document requires any party to
this Agreement or any Credit Document, as the case may be, to reimburse the
Administrative Agent, the Collateral Agent or a Lender or Letter of Credit
Issuer for any costs or expenses, that party must also at the same time pay and
indemnify the Administrative Agent, Collateral Agent, Lender, or Letter of
Credit Issuer, as the case may be, against all value added tax or any other Tax
of a similar nature incurred by the Administrative Agent, the Collateral Agent,
a Lender, or a Letter of Credit Issuer, in respect of the costs and expenses to
the extent that the Administrative Agent, Collateral Agent, Lender, or Letter of
Credit Issuer acting reasonably determines that it is not entitled to a credit
or repayment from the relevant tax authority in respect of that tax.
(i)    The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5    Computations of Interest and Fees.


-107-

--------------------------------------------------------------------------------





(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. Interest on any overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. Interest on LIBOR Loans denominated in an Alternative
Currency shall be calculated on the basis of a 360-day year for the actual days
elapsed, unless the Administrative Agent determines that it is customary in the
London interbank eurodollar market that interest is calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Term
Loan, the last Applicable Date with respect to such Term Loan or, with respect
to an ABR Loan being converted from a LIBO Rate Loan, the date of conversion of
such LIBO Rate Loan to such ABR Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted to a
LIBO Rate Loan, the date of conversion of such ABR Loan to such LIBO Rate Loan,
as the case may be, shall be excluded; provided that, if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
(b)    The Borrower agrees to pay to the applicable Letter of Credit Issuer,
with respect to drawings honored under any Letter of Credit issued by such
Letter of Credit Issuer for the account of the Borrower, interest on the amount
paid by such Letter of Credit Issuer in respect of each such honored drawing
from the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of the Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Credit Loans that are ABR Loans, and (ii) thereafter, a
rate which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Credit Loans that are ABR Loans.
(c)    Interest payable pursuant to Section 5.5(b) shall be computed on the
basis of a 365- (or 366-, as the case may be) day year for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by the Letter of
Credit Issuer of any payment of interest pursuant to Section 5.5(b), the Letter
of Credit Issuer shall distribute to each Revolving Credit Lender, out of the
interest received by such Letter of Credit Issuer in respect of the period from
the date such drawing is honored to but excluding the date on which the Letter
of Credit Issuer is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Credit Loans), the
amount that such Revolving Credit Lender would have been entitled to receive in
respect of the letter of credit fee that would have been payable in respect of
such Letter of Credit for such period if no drawing had been honored under such
Letter of Credit. Without duplication of the foregoing, in the event the Letter
of Credit Issuer shall have been reimbursed by Revolving Credit Lenders for all
or any portion of such honored drawing, the Letter of Credit Issuer shall
distribute to each Revolving Credit Lender which has paid all amounts payable by
it under Section 3.3 with respect to such honored drawing such Revolving Credit
Lender’s pro rata share of any interest received by such Letter of Credit Issuer
in respect of that portion of such honored drawing so reimbursed by Revolving
Credit Lenders for the period from the date on which the Letter of Credit Issuer
was so reimbursed by Revolving Credit Lenders to but excluding the date on which
such portion of such honored drawing is reimbursed by the Borrower.


-108-

--------------------------------------------------------------------------------





(d)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other provision
herein, the Borrower shall not be obligated to pay any interest or other amounts
under or in connection with this Agreement or otherwise in respect of the
Obligations in excess of the amount or rate permitted under or consistent with
any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6.    Conditions Precedent to Initial Borrowing.
(a)    Credit Documents. The Administrative Agent shall have received:
(i)    the Seventh Amendment and this Credit Agreement, executed and delivered
by a duly Authorized Officer of the Borrower, each Agent and each Lender;
(ii)    the Guarantee executed and delivered in accordance with the Seventh
Amendment;
(iii)    the Pledge Agreement executed and delivered in accordance with the
Seventh Amendment;
(iv)    the Security Agreement executed and delivered in accordance with the
Seventh Amendment;


-109-

--------------------------------------------------------------------------------





(v)    the U.S. Institution Subsidiary Collateral Agreement executed and
delivered in accordance with the Seventh Amendment; and
(vi)    the Dutch Pledge of Deed of Receivables executed and delivered in
accordance with the Seventh Amendment.
(b)    Collateral Except for any items referred to on Schedule 9.14: (A) All
outstanding equity interests in whatever form of each Restricted Subsidiary
directly owned by or on behalf of any Credit Party and required to be pledged
pursuant to the Pledge Agreement shall have been pledged pursuant thereto, and
(B) the Collateral Agent shall have received all certificates representing
securities pledged under the Pledge Agreement to the extent certificated,
accompanied by instruments of transfer and undated stock powers endorsed in
blank;
(i)    All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for liens permitted hereunder; and
(ii)    The Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of the
Borrower and each Guarantor, together with all attachments contemplated thereby.
(c)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) DLA Piper LLP (US), counsel to the Borrower, substantially
in the form of Exhibit F-1 and (ii) Robert W. Zentz, General Counsel of the
Borrower, substantially in the form of Exhibit F-2. The Borrower and the other
Credit Parties hereby instruct such counsel to deliver such legal opinions.
(d)    Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, executed by the
President or any Vice President or Manager, as applicable, and the Secretary,
any Assistant Secretary or Manager, as applicable, of each Credit Party, and
attaching the documents referred to in Section 6(e).
(e)    Organization Documents and Authorization of Proceedings of Each Credit
Party. The Administrative Agent shall have received (i) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (A) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party, (B) in the case of the Borrower, the extensions of credit
contemplated hereunder and the granting of security interest contemplated under
the applicable Security Documents and (C) in the case of each other Credit
Party, the granting of security interest contemplated under the applicable
Security Documents and the guaranteeing of obligations contemplated under the
Guarantee, if applicable, (ii) (A) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (B) with respect to any limited partnership, its
certificate of limited partnership, as amended,


-110-

--------------------------------------------------------------------------------





and its partnership agreement, as amended, (C) with respect to any general
partnership, its partnership agreement, as amended, and (D) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended, and (iii) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Closing Date.
(f)    Fees. The Agents shall have received the fees in the amounts previously
agreed in writing by the Agents to be received on the Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Credit Parties for which invoices have been presented
prior to the Closing Date shall have been paid.
(g)    Representations and Warranties. On the Closing Date, (a) no Default or
Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects as
of the Closing Date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects.
(h)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower to the
effect that after giving effect to the consummation of the Transactions, the
Borrower, on a consolidated basis with its Subsidiaries and on a Pro Forma Basis
(and the Transactions shall be deemed to be a “Specified Transaction” for such
purpose), is Solvent.
(i)    Pro Forma Balance Sheet. The Administrative Agent shall have received a
pro forma consolidated balance sheet of the Borrower as of December 31, 2016,
after giving pro forma effect to the Transactions, the IPO and the receipt of
any cash proceeds after December 31, 2016 from the issuance of the Qualified
Preferred Stock.
(j)    Patriot Act. The Joint Lead Arrangers and Joint Bookrunners shall have
received such documentation and information as is reasonably requested in
writing at least 10 days prior to the Closing Date by the Administrative Agent
about the Borrower and each Guarantor in respect of applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

SECTION 7.    Conditions Precedent to All Credit Events.
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Closing Date) (a) no Default


-111-

--------------------------------------------------------------------------------





or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects.

7.2    Notice of Borrowing; Letter of Credit Request.
(a)    Prior to the making of each Term Loan, the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3.
(b)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.
(c)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the applicable Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement, to make the Loans and issue Letters of
Credit as provided for herein, the Borrower makes (on the Closing Date and on
the date of each Credit Event and each other date as required or otherwise set
forth in this Agreement) the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Non-Domestic Subsidiary only
to the extent relevant under applicable law):

8.1    Corporate Status. The Borrower and each Material Subsidiary (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of


-112-

--------------------------------------------------------------------------------





the Credit Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is a party. Each Credit
Party has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any applicable provision of
any material law, statute, rule, regulation, order, writ, injunction or decree
of any court or governmental instrumentality, or of any applicable accrediting
standard, (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Credit Party or any
of the Restricted Subsidiaries is a party or by which it or any of its property
or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) or (c) violate any provision of the certificate of
incorporation, by-laws or other organizational documents of such Credit Party or
any of the Restricted Subsidiaries.

8.4    Litigation. Except as disclosed on Schedule 8.4, there are no actions,
suits or proceedings (including Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board. The Borrower and its Subsidiaries are not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System of the United States),
or extending credit for the purpose of purchasing or carrying margin stock.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority or accrediting
agency or body, except for (i) such as have been obtained or made and are in
full force and effect, (ii) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (iii) such licenses, approvals,
authorizations or consents which if not obtained or made could not reasonably be
expected to have a Material Adverse Effect.

8.7    Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

8.8    True and Complete Disclosure.


-113-

--------------------------------------------------------------------------------





(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger, and/or any
Lender on or before the Closing Date (including all such information and data
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished,
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.
(b)    The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

8.9    Financial Condition; Financial Statements. The Historical Financial
Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The financial statements referred to in this Section 8.9 have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements. On and after the Closing
Date, there has been no Material Adverse Effect.

8.10    Tax Matters. Each of the Borrower and the Subsidiaries has filed all
material federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by it and has paid all material taxes payable
by it that have become due, other than those (i) not yet delinquent or (ii)
contested in good faith as to which adequate reserves have been provided to the
extent required by law and in accordance with GAAP and (b) the Borrower and each
of the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current Fiscal Year to the Closing Date.

8.11    Compliance with ERISA.
(a)    Each Plan is in material compliance with ERISA, the Code, any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on or after the effectiveness of the Pension Act, each Plan that is
subject to Title IV of ERISA has satisfied the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Plan, and there has been no determination that any such Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 4010(d)(2) of
ERISA); none of the Borrower or any ERISA Affiliate


-114-

--------------------------------------------------------------------------------





has incurred (or is reasonably likely to incur) any liability to or on account
of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified
in writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11(a) would not be reasonably expected to result, individually or in
the aggregate, in an amount of liability that would be reasonably likely to have
a Material Adverse Effect. No Plan (other than a Multiemployer Plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11(a), be reasonably likely
to have a Material Adverse Effect. With respect to Plans that are Multiemployer
Plans (as defined in Section 3(37) of ERISA), the representations and warranties
in this Section 8.11(a), other than any made with respect to (i) liability under
Section 4201 or 4204 of ERISA or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failures to so comply, establish, administer
or operate the Foreign Plans that would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. All contributions or
other payments which are due with respect to each Foreign Plan have been made in
full and there are no funding deficiencies thereunder, except to the extent any
such events would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

8.12    Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Closing Date. Each Material Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13    Intellectual Property. The Borrower and each of the Restricted
Subsidiaries have obtained all material intellectual property that is necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

8.14    Environmental Laws.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
material compliance with all Environmental Laws; (ii) neither the Borrower nor
any Subsidiary is subject to any Environmental Claim or any other liability
under any Environmental Law; (iii) neither the Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other treatment, storage
or disposal area containing Hazardous Materials is located at, on or under any
Real Estate currently owned or leased by the Borrower or any of its
Subsidiaries.


-115-

--------------------------------------------------------------------------------





(b)    Neither the Borrower nor any of the Subsidiaries has treated, used,
stored, transported, released or disposed or arranged for disposal or transport
for disposal of Hazardous Materials at, on, under or from any currently or
formerly owned or leased Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

8.15    Properties.
(a)    The Borrower and each of the Subsidiaries have good and marketable title
to or leasehold interests in all properties that are necessary for the operation
of their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement), except where the failure to have such good title could not
reasonably be expected to have a Material Adverse Effect, and (b) no Mortgage
encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained.

8.16    Solvency. On the Closing Date (after giving effect to the Transactions
on a Pro Forma Basis, which Transactions shall be deemed to be a “Specified
Transaction” for such purposes), immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, the
Borrower on a consolidated basis with its Subsidiaries will be Solvent.

8.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote and
achieve compliance by the Borrower and its Restricted Subsidiaries, and their
respective directors, officers, employees and agents in connection with such
Person’s actions on behalf of the Borrower or a Restricted Subsidiary, with
Anti-Corruption Laws and applicable Sanctions. The Borrower, its Restricted
Subsidiaries and their respective officers and directors and, to the knowledge
of the Borrower, their employees and agents in connection with such Person’s
actions on behalf of the Borrower or a Restricted Subsidiary are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Restricted Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Restricted
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 9.    Affirmative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):


-116-

--------------------------------------------------------------------------------





(a)    Annual Financial Statements. As soon as available and in any event within
5 days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if the
Borrower is no longer subject to the reporting requirements of the Exchange Act
and such financial statements are not required to be filed with the SEC, on or
before the date that is 95 days after the end of each such Fiscal Year), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
operations and cash flows for such Fiscal Year, setting forth comparative
consolidated figures for the preceding Fiscal Years all in reasonable detail and
prepared in accordance with GAAP, and, in each case, (i) certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern, together in
any event with a certificate of such accounting firm stating that in the course
of either (x) its regular audit of the consolidated business of the Borrower,
which audit was conducted in accordance with generally accepted auditing
standards or (y) performing certain other procedures permitted by professional
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to Section 10.10 that has occurred and is continuing or, if in
the opinion of such accounting firm such an Event of Default has occurred and is
continuing, a statement as to the nature thereof, (ii) certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
and (iii) accompanied by a Narrative Report with respect thereto; provided that
such financial statements and Narrative Report set forth in this Section 9.1(a)
shall be deemed to be furnished and delivered upon the filing with the SEC of
the Borrower’s Form 10-K for the relevant Fiscal Year.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 5 days after the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each Fiscal
Year of the Borrower (or, if the Borrower is no longer subject to the reporting
requirements of the Exchange Act and such financial statements are not required
to be filed with the SEC, on or before the date that is 50 days after the end of
each such quarterly accounting period), the consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the Fiscal Year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
Fiscal Year or, in the case of such consolidated balance sheet, for the last day
of the prior Fiscal Year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
subject to changes resulting from audit, and normal year-end audit adjustments
and accompanied by a Narrative Report with respect thereto; provided that such
financial statements and Narrative Report set forth in this Section 9.1(b) shall
be deemed to be furnished and delivered upon the filing with the SEC of the
Borrower’s Form 10-Q for the relevant Fiscal Year.
(c)    Officer’s Certificates. Substantially concurrent with the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that, to the best of such
Authorized Officer’s knowledge, no Default or Event of Default


-117-

--------------------------------------------------------------------------------





exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall set forth (i) a specification of any
change in the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries
and Dormant Subsidiaries as at the end of such Fiscal Year or period, as the
case may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and
Dormant Subsidiaries, respectively, provided to the Lenders on the Closing Date
or the most recent Fiscal Year or period, as the case may be, (ii) the
calculation of the Consolidated Total Debt to EBITDA Ratio and the corresponding
applicable Status and (iii) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor. At the time of the delivery of the financial
statements provided for in Section 9.1(a), (i) a certificate of an Authorized
Officer of the Borrower setting forth in reasonable detail the Applicable Amount
as at the end of the Fiscal Year to which such financial statements relate and
(ii) a certificate of an Authorized Officer of the Borrower setting forth the
information required pursuant to Section 1 (other than clause (d) thereof) of
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (c)(ii), as the case may be.
(d)    Notice of Default or Litigation. Promptly after an Authorized Officer of
the Borrower or any of the Subsidiaries obtains knowledge thereof, notice of (i)
the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental or accreditation proceeding pending against the
Borrower or any of the Subsidiaries that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect.
(e)    Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate;
(ii)    any condition or occurrence on any Real Estate that (x) could reasonably
be expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against any Credit Party or any Real Estate;
(iii)    any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
(iv)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.


-118-

--------------------------------------------------------------------------------





All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party.
(f)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent)) and copies
of all financial statements, proxy statements, notices and reports that the
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of the Borrower and/or any of the Subsidiaries, in each case in
their capacity as such holders, lenders or agents (in each case to the extent
not theretofore delivered to the Administrative Agent pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time.
(g)    Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by the Borrower or any Restricted Subsidiary
for which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.
(h)    Projections. Within the later of (i) ninety (90) days after the end of
each Fiscal Year (beginning with the Fiscal Year ending December 31, 2017) of
the Borrower or (ii) fifteen (15) days after the Borrower shall have filed its
10-K for each Fiscal Year (beginning with the Fiscal Year ending December 31,
2017), a reasonably detailed consolidated budget for the following Fiscal Year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect holding company of the Borrower or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand.
Without limiting the immediately foregoing, the financial statements and
documents to be furnished pursuant to clauses (a), (b), (c) and (f) of this
Section 9.1 may be delivered electronically


-119-

--------------------------------------------------------------------------------





and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto, at its
website address; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or (iii)
on which the Borrower files such financial statements or documents with the
EDGAR website of the SEC.
The Lenders acknowledged and agree that the Officer’s Certificates furnished or
delivered pursuant to Section 9.1(c) or any Projections will not be posted to
Public Lenders.
Notwithstanding the foregoing and anything to the contrary herein, (a) the
Borrower shall not be deemed to have failed to comply with any of its agreements
under Sections 9.1(a) or 9.1(b) for the purposes of Section 11.3 until 120 days
after the date any such report or financial statement is required to be filed
with the SEC or delivered to the Administrative Agent pursuant to Section 9.1(a)
or 9.1(b) and (b) if the Borrower has determined that any reports or financial
statements previously delivered to the Administrative Agent or any Lender (each
the “Subject Financial Statements”) should be restated for any reason other than
arising from fraud or intentional misconduct of the senior management of the
Borrower (each a “Restatement” and any restated Subject Financial Statements,
the “Restated Financial Statements”), no Default or Event of Default shall have
occurred or be deemed to have occurred as a result of or in connection with,
directly or indirectly, such Subject Financial Statements, or any action taken
or any failure to take action with respect thereto, including with respect to
(i) any certification or representation made in any certificate delivered by the
Borrower, any Authorized Officer of the Borrower or any independent accountants
of the Borrower delivered (or deemed to be delivered) to the Administrative
Agent or any Lender contemporaneously with the delivery of such Subject
Financial Statements, (ii) any failure to provide a notice pursuant to Section
9.1(d) or (iii) any request for an extension of credit or any borrowing made
while the facts and circumstances relating to the Restatement of such Subject
Financial Statements existed, unless after giving effect to such Restated
Financial Statements, (x) if (1) any transaction consummated under Section 10
during the period of the Subject Financial Statements would not have been
permitted to be consummated based on the results of the Restated Financial
Statements and would not be permitted to be consummated after giving pro forma
effect for such transaction as of the date such Restated Financial Statements
were delivered and (2) the Borrower shall fail to remedy such non-compliance or
such non-compliance is not waived within 30 days after delivery of such Restated
Financial Statements, (y) if such Restated Financial Statements would result in
a change in the level status of the Applicable ABR Margin or Applicable LIBOR
Margin during any period for which an interest payment has been paid and such
change would increase the interest that would have been due for such period, the
Borrower shall fail to make an additional interest payment arising from a change
in the level status of the Applicable ABR Margin or the Applicable LIBOR Margin
based on such Restated Financial Statements within three (3) Business Days
(without giving any effect to any grace period therefor in Section 11.1(ii))
after delivery (or deemed delivery) of such Restated Financial Statements to the
Administrative Agent or (z) the Borrower shall fail to make any prepayments that
would have been required to have been made by the Borrower pursuant to Section
5.2(a)(ii) based on the Restated Financial Statements of the Borrower, less any
amount that was previously paid, within three (3) Business Days (without giving
any effect to any grace period therefor in Section 11.1(ii)) after delivery (or
deemed delivery) of such Restated Financial Statements to the Administrative
Agent.


-120-

--------------------------------------------------------------------------------






9.2    Books, Records and Inspections. The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit officers and designated representatives
of the Administrative Agent (accompanied by any Lender that has coordinated such
visit through the Administrative Agent) to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (a) only the
Administrative Agent (whether on its own behalf or in conjunction with a Lender
or Lenders) may exercise the right to on-site visits under this Section 9.2, (b)
the Administrative Agent shall not exercise such rights to on-site visits more
than two times in any calendar year and (c) only one such visit shall be at the
Borrower’ expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of a Lender or Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’ independent public accountants. The Borrower will, upon the request of
Administrative Agent or the Required Lenders, participate in a meeting of
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or (i) at such other location as may be agreed
to by the Borrower and the Administrative Agent or (ii) by teleconference) at
such time as may be agreed to by the Borrower and the Administrative Agent.

9.3    Maintenance of Insurance. The Borrower will, and will cause each of its
Subsidiaries that is a Material Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believe (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believe (in the
good faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believe (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business; and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.

9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, could reasonably be
expected to become a material Lien upon any properties of the Borrower or any of
the Restricted Subsidiaries, provided that neither the Borrower, nor any of the
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate


-121-

--------------------------------------------------------------------------------





reserves (in the good faith judgment of management of the Borrower) with respect
thereto in accordance with GAAP and the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.

9.5    Consolidated Corporate Franchises. The Borrower will do, and will cause
each of its Subsidiaries that is a Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause its Restricted Subsidiaries to, (a) comply with all material laws, rules,
regulations, orders and material accreditation standards applicable to it or its
property, including all governmental approvals or authorizations required to
conduct its business, and to maintain all such material governmental approvals
or authorizations and material accreditations in full force and effect, in each
case with respect to such material laws, rules, regulations, orders, approvals,
standards or authorizations relating to accreditation or otherwise regulating
entities and activities in education, and (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, comply with
all other applicable laws, rules, regulations and orders applicable to it or its
property, including all governmental approvals or authorizations required to
conduct its business and not referred to in clause (a) above, and to maintain
all such governmental approvals or authorizations in full force and effect. The
Borrower will maintain in effect and enforce policies and procedures reasonably
designed to promote and achieve compliance by the Borrower and its Restricted
Subsidiaries, and their respective directors, officers, employees and agents in
connection with such Person’s actions on behalf of the Borrower or a Restricted
Subsidiary, with Anti-Corruption Laws and applicable Sanctions.

9.7    ERISA.
(a)    Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), could be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA


-122-

--------------------------------------------------------------------------------





Affiliate pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan; that the PBGC has notified the Borrower or any ERISA Affiliate of its
intention to appoint a trustee to administer any Plan; that the Borrower or any
ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 of the Code with respect to a Plan; or that the Borrower
or any ERISA Affiliate has incurred or will incur (or has been notified in
writing that it will incur) any liability (including any contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.
(b)    Promptly following any request therefor, on and after the effectiveness
of the Pension Act, the Borrower will deliver to the Administrative Agent copies
of (i) any documents described in Section 101(k) of ERISA that the Borrower and
any of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

9.8    Maintenance of Properties. The Borrower will, and will cause its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. The Borrower will conduct, and will cause
its Restricted Subsidiaries to conduct, each transaction with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries) involving
aggregate payments or consideration payable by the Borrower or any Restricted
Subsidiary in excess of $5,000,000 on terms that are substantially as favorable
to the Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
the foregoing restrictions shall not apply to (i) transactions permitted by
Section 10.6, (ii) the Transactions and the payment of the Transaction Expenses,
(iii) the issuance of Stock or Stock Equivalents of Holdings to any director,
officer, employee or consultant of the Borrower (or any direct or indirect
parent thereof) or any of its Subsidiaries, (iv) payments or loans (or
cancellation of loans) to employees or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries and
employment and severance arrangements between the Borrower and the Subsidiaries
and their respective officers, employees or consultants (including management
and employee benefit plans or agreements, stock option plans and other
compensatory arrangements) in the ordinary course of business, (v) payments by
the Borrower (and any direct or indirect parent thereof) and the Subsidiaries
pursuant to tax sharing agreements among the Borrower (and any such parent) and
the Subsidiaries on customary terms to the extent attributable to the ownership
or operation of the Borrower and the Subsidiaries, (vi) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, current and former directors, managers, consultants, officers and employees
of the Borrower (or, to the extent attributable to the ownership of the Borrower
by such parent, any direct or indirect parent thereof) and the Subsidiaries,
(vii) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 9.9 or any amendment thereto to the extent such
an amendment (together with any other amendment or supplemental agreements) is
not adverse, taken as a whole, to the Borrower or Restricted


-123-

--------------------------------------------------------------------------------





Subsidiaries in any material respect in the reasonable determination of the
Borrower and (viii) transactions pursuant to the terms of any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) in existence on the Closing Date and any similar agreements
entered into thereafter; provided, however, that any future amendment to any
such existing agreement or under any similar agreement entered into after the
Closing Date shall only be permitted by this clause (viii) to the extent that
the terms of any such amendment or new agreement are not otherwise materially
disadvantageous to the Lenders when taken as a whole in the reasonable
determination of the Borrower. Notwithstanding the foregoing, the Borrower will
not, and will not permit their respective Restricted Subsidiaries to, pay more
than $1,000,000 in management fees in cash to the Sponsors or their affiliates
during any period during which a Default exists.

9.10    End of Fiscal Years; Fiscal Quarters. For financial reporting purposes,
the Borrower will cause its, and will cause each of its Subsidiaries’ (a) fiscal
years to end on December 31 of each year (each, a “Fiscal Year”) and (b) fiscal
quarters to end on dates consistent with such Fiscal Year-end and the Borrower’s
past practice; provided, however, that the Borrower may, upon written notice to
the Administrative Agent change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11    Additional Guarantors and Grantors. Except as otherwise provided in
Section 10.1(w) and subject to any applicable limitations set forth in the
Security Documents, the Borrower will cause its direct or indirect Domestic
Subsidiaries (other than Excluded Subsidiaries), whether existing as of the
Closing Date or formed or otherwise purchased or acquired after the Closing
Date, no later than 45 days after so formed, purchased, acquired, or ceasing to
constitute an Excluded Subsidiary (or such longer period as the Administrative
Agent may agree in its reasonable discretion), to (i) execute a supplement to
each of the Guarantee, the Pledge Agreement and the Security Agreement, or (ii)
to the extent reasonably requested by the Administrative Agent or the Collateral
Agent, enter into a new Guarantee and/or Security Document substantially
consistent with the analogous existing Security Documents and otherwise in form
and substance reasonably satisfactory to such Administrative Agent or Collateral
Agent and take all other action reasonably requested by the Collateral Agent to
guarantee Obligations and grant a perfected security interest in its assets to
substantially the same extent as created by the Credit Parties on the Closing
Date. Notwithstanding the foregoing, (i) no U.S. Institution Subsidiary will be
required to execute Guarantees if and to the extent such U.S. Institution
Subsidiary is excluded from such requirement by clause (g) of the definition of
“Excluded Subsidiary”, and (ii) that portion of the assets of any U.S.
Institution Subsidiary that is excluded by clause (g) of the definition of
“Excluded Subsidiary” from the requirement to be subject to Liens shall be
excluded from the Collateral.

9.12    Pledge of Additional Stock and Evidence of Indebtedness.
(a)    Except as otherwise provided in Section 10.1(w) and subject to any
applicable limitations set forth in the Security Documents or with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of doing so shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, or to the extent that the
security interest contemplated would result in adverse tax or accreditation
consequences as reasonably determined by the Borrower, the Borrower


-124-

--------------------------------------------------------------------------------





will cause (i) all certificates representing Stock and Stock Equivalents (other
than (x) any Excluded Stock and Stock Equivalents and (y) any Stock and Stock
Equivalents issued by any Subsidiary for so long as such Subsidiary does not (on
a consolidated basis with its Restricted Subsidiaries) have property, plant and
equipment with a book value in excess of $5,000,000 or a contribution to
Consolidated EBITDA for any four fiscal quarter period that includes any date on
or after the Closing Date in excess of $10,000,000) held directly by the
Borrower or any Guarantor, (ii) all evidences of Indebtedness in excess of
$5,000,000 received by the Borrower, Walden, any other U.S. Institution
Subsidiary, or any Guarantor in connection with any disposition of assets
pursuant to Section 10.4(b) and (iii) any promissory notes or loan agreements
executed after the date hereof evidencing Indebtedness in excess of $5,000,000
of the Borrower, Walden, any other U.S. Institution Subsidiary, or any Guarantor
that is owing to the Borrower, Walden, any other U.S. Institution Subsidiary
(other than an Excluded Subsidiary), or any Guarantor, in each case, to be
delivered to the Collateral Agent as security for the Obligations under the
Pledge Agreement.
(b)    The Borrower agrees that all Indebtedness in excess of $5,000,000 of the
Borrower or any Subsidiary that is owing to any Credit Party shall be evidenced
by one or more loan agreements.

9.13    Use of Proceeds.
(a)    The Borrower will use Letters of Credit, the New Term Loans, if any, and
Swingline Loans for general corporate purposes (including Investments permitted
pursuant to this Agreement, including, without limitation, Permitted
Acquisitions).
(b)    The Borrower will use all proceeds of Series 2024 Term Loans and the
Series 2022 Revolving Credit Loans to effectuate the Transactions and for
general corporate purposes (including Investments permitted pursuant to this
Agreement, including, without limitation, Permitted Acquisitions).
(c)    The Borrower will use at least $100,000,000 of the remaining proceeds of
the IPO substantially in accordance with the “Use of Proceeds” section of the
Rule 424(b) prospectus filed by the Borrower with the SEC on February 2, 2017.

9.14    Further Assurances.
(a)    The Borrower will, and the Borrower will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.
(b)    Except with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by written notice to the Borrower),
the cost or other consequences (including any tax consequence) of doing so shall
be excessive in view of the benefits to be obtained by the Lenders therefrom, or
to the extent that the further assurances contemplated by this Section 9.14
would result


-125-

--------------------------------------------------------------------------------





in adverse tax or accreditation consequences as reasonably determined by the
Borrower, and subject to applicable limitations set forth in the Security
Documents, if any assets (including any Real Estate or improvements thereto or
any interest therein but excluding Stock and Stock Equivalents of any
Subsidiary) with a book value or fair market value in excess of $5,000,000 are
acquired by the Borrower or any other Credit Party after the Closing Date (other
than assets constituting Collateral under a Security Document that become
subject to the Lien of the applicable Security Document upon acquisition
thereof) that are of a nature secured by a Security Document, the Borrower will
notify the Collateral Agent, and, if requested by the Collateral Agent or the
Borrower will cause such assets to be subjected to a Lien securing the
applicable Obligations and will take, and cause the other applicable Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent to grant and perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in clause (a) of this Section 9.14.
(c)    Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall be accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor) of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien (with the priority described therein) on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 10.2, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (y) an opinion of local counsel to
the mortgagor in form and substance reasonably acceptable to the Collateral
Agent and (z) any other documents as the Collateral Agent shall reasonably
request and which are customarily delivered in connection with security
interests in Real Estate.
(d)    The Borrower agrees that it will, and the Borrower agrees that it will
cause its relevant Domestic Subsidiaries to, complete each of the actions
described on Schedule 9.14 as soon as commercially reasonable and by no later
than the date set forth in Schedule 9.14 with respect to such action or such
later date as the Administrative Agent may reasonably agree.

9.15    Syndication.
The Borrower agrees actively to assist the Agents in completing a timely
syndication that is reasonably satisfactory to the Agents and the Borrower. Such
assistance shall include, without limitation, (a) using commercially reasonable
efforts to ensure that any syndication efforts benefit materially from the
Borrower’ existing lending and investment banking relationships, (b) direct
contact between senior management, representatives and advisors of the Borrower
and the proposed Lenders at times mutually agreed upon, (c) the Borrower’
assistance in the preparation of marketing materials to be used in connection
with the syndication, and (d) the hosting, with the Agents, of one or more
meetings of prospective Lenders at times mutually agreed upon.
To assist the Agents in their syndication efforts, the Borrower agree promptly
to prepare and provide to the Agents all customary information with respect to
the Borrower and their respective Subsidiaries, and the other transactions
contemplated hereby, including all financial information and projections
(including financial estimates, forecasts and other forward-looking information,
the “Syndication Projections”, which Syndication Projections shall not be posted
to Public Lenders), as the Agents may reasonably request (including quarterly
financial statements in connection with customary general syndication). The
Borrower acknowledge that (a) the Agents will make available information about
the Borrower and their Subsidiaries, and the Syndication Projections, to the
proposed


-126-

--------------------------------------------------------------------------------





syndicate of Lenders and (b) certain of the Lenders may be “public side” Lenders
(i.e. Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). If
reasonably requested by the Agents, the Borrower will assist the Agents in
preparing and updating an additional version of any confidential information
memorandum to be used by Public Lenders. It is understood that in connection
with the Borrower’ assistance described above, authorization letters will be
included in any confidential information memorandum that authorize the
distribution of any confidential information memorandum to prospective Lenders,
containing a representation to the Agents that the public-side version does not
include material non-public information about the Borrower, and exculpating the
Borrower, the Investors (as defined therein), and the Agents with respect to any
liability related to the use of the contents of any confidential information
memorandum or any related marketing material by the recipients thereof. The
Borrower agrees to use commercially reasonable efforts to identify that portion
of the information that may be distributed to the Public Lenders as “PUBLIC”.
The Borrower acknowledge that the following documents may be distributed to
Public Lenders (unless the Borrower promptly notify the Agents that any such
document contains material non-public information with respect to the Borrower
or its securities): (i) drafts and final definitive documentation with respect
to the Credit Facilities; (ii) administrative materials prepared by the Agents
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (iii) notification of changes in the terms
of the Credit Facilities.

SECTION 10.    Negative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

10.1    Limitation on Indebtedness. The Borrower will not, and the Borrower will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness; provided that the Borrower and any Restricted
Subsidiary may incur Incurrence Test Indebtedness except that Restricted
Subsidiaries that are not Guarantors may not incur Incurrence Test Indebtedness
in an aggregate principal amount outstanding at any time exceeding $50,000,000
minus (without duplication) the aggregate outstanding amount of the aggregate
amount of Guarantee Obligations incurred under Section 10.1(d)(ii)(C)(1) and
10.1(d)(ii)(C)(2).
Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:
(a)    Indebtedness arising under the Credit Documents;
(b)    subject to compliance with Section 10.5, Indebtedness of the Borrower or
any Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;
(c)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including (i) in respect of workers compensation
claims, health, disability or other employee benefits or property,


-127-

--------------------------------------------------------------------------------





casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims,
(ii) any DOE Letter of Credit, (iii) any bank guarantees, letters of credit or
similar facilities required by any Governmental Authority or to satisfy any
governmental or regulatory requirements and (iv) any tenders, statutory
obligations, surety and appeal bonds, bids, leases, governmental contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business or consistent with past practices);
(d)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by
(i)    Restricted Subsidiaries in respect of Indebtedness of the Borrower or
other Restricted Subsidiaries that is permitted to be incurred under this
Agreement (except that a Restricted Subsidiary may not, by virtue of this
Section 10.1(d) guarantee Indebtedness that such Restricted Subsidiary could not
otherwise incur under this Section 10.1),
(ii)    the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; provided that
(A)    if the Indebtedness being guaranteed under this Section 10.1(d) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness,
(B)    no guarantee by any Restricted Subsidiary of any Permitted Additional
Debt shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee and
(C)    the aggregate amount of (1) Guarantee Obligations incurred by Credit
Parties under this clause (d) in respect of obligations owed by Persons that are
not Credit Parties and (2) the aggregate amount of Guarantee Obligations
incurred by Restricted Subsidiaries that are not Guarantors under this clause
(d), when combined with (3) the total amount of Incurrence Test Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors shall not
collectively exceed $100,000,000 at any time outstanding;
(e)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Sections
10.5(d), 10.5(g), 10.5(m), 10.5(o), 10.5(p), 10.5(s), 10.5(u) (provided that in
the case of Section 10.5(u), such Guarantee Obligations are incurred by a
Restricted Subsidiary located in the same country of jurisdiction as the
Restricted Subsidiary incurring such obligation being guaranteed), 10.5(q) and
10.5(x) or (iii) relating to any DOE Letter of Credit or any other bank
guarantees, letters of credit or similar facilities required by any Governmental
Authority or to satisfy any governmental or regulatory requirements or (iv)(x)
of the Borrower or any Restricted Subsidiary in respect of Indebtedness and
other obligations relating to the Cash Management Programs of the Borrower or
any Restricted Domestic Subsidiary and (y) of Restricted Non-Domestic
Subsidiaries in respect of Indebtedness and other obligations relating to the
Cash Management Programs of any Restricted Non-Domestic Subsidiary;


-128-

--------------------------------------------------------------------------------





(f)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within one year of the acquisition, construction, repair, replacement,
expansion or improvement of fixed or capital assets to finance the acquisition,
construction, repair, replacement expansion, or improvement of such fixed or
capital assets, (ii) other Indebtedness arising under Capital Leases (other than
Indebtedness incurred pursuant to clause (x)), provided, that the aggregate
amount of Indebtedness incurred pursuant to this clause (f) at any time
outstanding shall not exceed the greater of (A) $350,000,000 and (B) 4.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at the
date of such incurrence and (iii) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
or (ii) above, provided that, (x) except to the extent the excess is expressly
permitted by another clause of this Section 10.1, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such modification, replacement, refinancing, refunding, renewal or extension
except by an amount equal to the unpaid accrued interest and premium thereon
plus the reasonable amounts paid in respect of fees and expenses incurred in
connection with such modification, replacement, refinancing, refunding, renewal
or extension, (y) immediately before and after the incurrence of such
Indebtedness, no Default shall have occurred and be continuing, and (z) except
for (1) removals of contingent obligors or (2) to the extent otherwise permitted
hereunder, the direct and contingent obligors with respect to such Indebtedness
are not changed;
(g)    Indebtedness outstanding on the Closing Date listed on Schedule 10.1(g)
and any modification, replacement, refinancing, refunding, renewal or extension
thereof; provided that except to the extent otherwise expressly permitted
hereunder, in the case of any such modification, replacement, refinancing,
refunding, renewal or extension, (x) the principal amount thereof does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus the
reasonable amounts paid in respect of fees and expenses incurred in connection
with such modification, replacement, refinancing, refunding, renewal or
extension plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, (y) except for (1) removals of contingent obligors
or (2) to the extent otherwise permitted hereunder, the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) to the extent
such Indebtedness being modified, replaced, refinanced, refunded, renewed or
extended constitutes Indebtedness owed to the Borrower or any Credit Party, the
creditor with respect to such Indebtedness is not changed;
(h)    Indebtedness in respect of Hedge Agreements or hedging arrangements
permitted under Section 10.5(g)(ix);
(i)    Indebtedness in respect of (x) the 2025 Notes, in an aggregate principal
amount not to exceed $800,000,000, (y) the 2019 Notes, in an aggregate principal
amount not to exceed $1,148,000,000 and (z) the Exchange Notes, in an aggregate
principal amount not to exceed $250,000,000;
(j)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business consistent with
past practice;


-129-

--------------------------------------------------------------------------------





(k)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred in connection with any Permitted Sale Leaseback (provided that, except
to the extent used for Permitted SLB Investments pursuant to and in compliance
with, and subject to the time limitations set forth in, Sections 10.4(n) and
10.5(w), the Net Cash Proceeds of such Permitted Sale Leaseback, without giving
effect to any other reinvestment right, are promptly applied to the prepayment
of the Term Loans), and (ii) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above, provided that, except to the extent otherwise permitted hereunder, (x)
the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension, (y) except for (1)
removals of contingent obligors or (2) to the extent otherwise permitted
hereunder the direct and contingent obligors with respect to such Indebtedness
are not changed and (z) immediately before and after the incurrence of such
Indebtedness, no Default shall have occurred and be continuing;
(l)    (i) additional Indebtedness (other than of Non-Domestic Subsidiaries) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the aggregate amount of all
Indebtedness incurred and remaining outstanding pursuant to this clause (l),
shall not at any time exceed $150,000,000; provided further that immediately
before and after the incurrence of such additional Indebtedness, no Default
shall have occurred and be continuing;
(m)    Indebtedness in respect of
(i)    Permitted Additional Debt to the extent that the Net Cash Proceeds
therefrom are applied to the prepayment of Term Loans in the manner set forth in
Section 5.2(a)(iii); and
(ii)    any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
(w)    no Default or Event of Default has occurred and is continuing immediately
before or after giving effect to such modification, replacement, refinancing,
refunding, renewal or extension;
(x)    the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection with such refinancing),
(y)    such Indebtedness otherwise complies with the definition of “Permitted
Additional Debt”; and
(z)    such Indebtedness and any modification, replacement, refinancing,
refunding, renewal or extension thereof is incurred by the Borrower and is not
guaranteed by any Subsidiaries of the Borrower that are not Guarantors of the
Obligations;


-130-

--------------------------------------------------------------------------------





(n)    Indebtedness incurred by the Borrower (provided that no Default or Event
of Default has occurred and is continuing immediately before or after giving
effect to such incurrence) in respect of
(i)    (a) Permitted Additional Debt in an aggregate principal amount of all
such Permitted Additional Debt issued or incurred pursuant to this clause (i)(a)
not to exceed the Maximum Incremental Facilities Amount minus the aggregate
amount of New Loan Commitments established from and after the Closing Date; and
(b)    Permitted Additional Debt that is unsecured, the Net Cash Proceeds of
which shall be applied no later than twenty (20) Business Days after the receipt
thereof to repurchase, repay, redeem or otherwise defease 2025 Notes, the 2019
Notes or the Exchange Notes; and
(ii)    any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection with such refinancing), and
such Indebtedness otherwise complies with the definition of “Permitted
Additional Debt”;
(o)         Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.16 (and which
does not generate any additional proceeds) and
(i)    any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
(x)    no Default or Event of Default has occurred and is continuing immediately
before or after giving effect to such refinancing, refunding, renewal or
extension;
(y)    the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension (except for any
original issue discount thereon and the amount of fees, expenses and premium in
connection with such modification, replacement, refinancing, refunding, renewal
or extension) and
(z)    such Indebtedness otherwise complies with the definition of “Permitted
Additional Debt;”
(p)    Indebtedness in respect of Cash Management Programs, overdraft
facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;


-131-

--------------------------------------------------------------------------------





(q)    Indebtedness in an amount not to exceed $40,000,000 outstanding at any
time incurred in the ordinary course of business in respect of obligations of
the Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services;
(r)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (excluding earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Stock permitted hereunder (other than Guarantee
Obligations or other Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or Stock for the purpose of financing such
acquisition); provided that, such Indebtedness is not reflected on the balance
sheet of the Borrower or any Restricted Subsidiary (it being understood that
contingent obligations referred to in a footnote to financial statements and not
otherwise reflected on the balance sheet will not be deemed to be reflected on
such balance sheet for purposes of this proviso);
(s)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedging
Agreements;
(t)    Indebtedness in an amount not to exceed $50,000,000 outstanding at any
time representing deferred compensation to employees of the Borrower (only to
the extent such work is done for the Borrower or its Subsidiaries or any direct
or indirect parent thereof) and the Restricted Subsidiaries incurred in the
ordinary course of business;
(u)    Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) permitted by Section 10.6(b);
(v)    Indebtedness in an amount not to exceed $50,000,000 outstanding at any
time consisting of obligations of the Borrower and the Restricted Subsidiaries
under deferred or contingent purchase price, or other similar arrangements
(including earn-outs) incurred by such Person in connection with Permitted
Acquisitions or any other Investment permitted hereunder;
(w)    (i)     Indebtedness of Restricted Subsidiaries (including Indebtedness
of a Person or Indebtedness attaching to assets of a Person that, in either
case, becomes a Restricted Subsidiary (or is a Restricted Subsidiary that
survives a merger with such Person) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary), in each case, owed to
Persons other than the Borrower or its Subsidiaries; provided that the aggregate
amount of Indebtedness incurred and remaining outstanding pursuant to this
clause (w) shall not at any time exceed (A) Indebtedness of Restricted
Non-Domestic Subsidiaries of no more than $400,000,000 plus (B) additional
amounts incurred to finance Permitted Acquisitions (including, Permitted
Acquisitions made in a country outside the United States of America (“Foreign
Acquisition”)) (including Indebtedness of such Person that existed at the time
such Person became a Restricted Subsidiary) to the extent that, with respect
solely to this subclause (B), the ratio of (1) Indebtedness incurred pursuant to
this subclause (B) (in any single


-132-

--------------------------------------------------------------------------------





transaction or series of transactions) to (2) Acquired EBITDA in respect of any
such Permitted Acquisition, including any Foreign Acquisition (in such single
transaction or series of transactions) is not greater than 2.00 to 1.00 both
before and after giving effect, on a Pro Forma Basis, to the incurrence of such
additional Indebtedness plus (C) additional amounts incurred to finance a
Permitted Acquisition, including any Foreign Acquisition (including indebtedness
of such Person that existed at the time such Person became a Restricted
Subsidiary), to the extent, both immediately before and after giving effect to
such incurrence (and including any amounts incurred pursuant to (A) and (B)
above and (D) below), that the Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio is not greater than 4.25 to 1.00, on a Pro Forma Basis (but
excluding from the calculation of Consolidated Total Debt any netting in respect
of Unrestricted Cash that would result from the incurrence of any such
Indebtedness being incurred at such time) plus (D) additional amounts incurred
by Non-Domestic Subsidiaries, to the extent the net proceeds thereof are applied
to capital expenditures, which are unsecured or secured by a Lien (which Lien
shall, to the extent such Indebtedness is secured by a Lien on the assets of any
Credit Party, rank junior to the Lien securing the Obligations), to the extent,
both immediately before and after giving effect to such incurrence (and
including any amounts incurred pursuant to (A), (B) and (C) above) that the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio is not greater
than 4.25 to 1.00, on a Pro Forma Basis (but excluding from the calculation of
Consolidated Total Debt any netting in respect of Unrestricted Cash that would
result from the incurrence of any such Indebtedness being incurred at such
time); provided that (x) any such Indebtedness incurred under this clause (w) by
a Restricted Non-Domestic Subsidiary may be guaranteed by the Borrower or any
Domestic Subsidiary solely to the extent otherwise permitted by Section 10.5,
(y) in the case of a Permitted Acquisition by any Domestic Subsidiary (A)
Indebtedness under Section 10.1(w)(i)(B) and 10.1(w)(i)(C) above shall not be
permitted in the case of a Permitted Acquisition within the United States of
America unless the acquirer is a Guarantor, (B) the Stock and Stock Equivalents
of such Person acquired by a Domestic Subsidiary are pledged to secure the
Obligations, to the extent required under Section 9.12, (C) such Person executes
a supplement to the Guarantees and Security Documents (or alternative guarantee
and security agreements in relation to the Obligations reasonably acceptable to
the Collateral Agent) to the extent required under Section 9.11 or 9.12, as
applicable and (D) to the extent the assets of such Person that are required to
become Collateral under Section 9.11 or 9.12 are subject to a Lien securing such
Indebtedness, such Lien becomes subject to an intercreditor agreement on terms
and conditions reasonably satisfactory to the Administrative Agent providing
that such Lien shall rank junior to the Lien securing the Obligations; provided
that the requirements of this subclause (y) shall not apply to an aggregate
amount at any time outstanding of up to $30,000,000 of the aggregate principal
amount of such Indebtedness (and modifications, replacements, refinancings,
refundings, renewals and extensions thereof pursuant to subclause (ii) below)
and (z) immediately before and after the incurrence of such Indebtedness, no
Default shall have occurred and be continuing; and
(i)    any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (x) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of and
fees and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) except for (1) removals of
contingent obligors or (2) to the extent otherwise permitted hereunder, the
direct and contingent obligors with respect to such Indebtedness are not changed
and (z) immediately before and after


-133-

--------------------------------------------------------------------------------





such modification, replacement, refinancing, refunding, renewal or extension of
Indebtedness, no Default shall have occurred and be continuing;
(x)    Indebtedness of the Borrower or any Restricted Subsidiary (A) which is
the result of any sale leaseback transaction failing to meet the qualifications
set forth in ASC 840 such that the Borrower or such Restricted Subsidiary is
required to reflect a financing obligation on its financial statements in
accordance with GAAP, provided that such failed sale leaseback was permitted to
be incurred hereunder as a Permitted Sale Leaseback; provided, further, that the
Net Cash Proceeds received in respect of such failed sale leaseback shall
continue to be subject to the terms of Section 10.1(k) and Section 10.4(n) as if
such failed sale leaseback was treated as a Permitted Sale Leaseback, (B) which
is the result of a built-to-suit lease failing to meet the qualifications set
forth in ASC 840 such that the Borrower or such Restricted Subsidiary is
required to reflect a financing obligation on its financial statements in
accordance with GAAP, provided that in no event shall the aggregate principal
amount of Indebtedness permitted by this clause (x)(B) outstanding at any time
exceed $250,000,000, (C) which is a result of any operating lease becoming a
Capitalized Lease Obligation as a result of any changes in GAAP after the date
hereof, or (D) which is a result of the operating lease described on Schedule
10.1(x) becoming a Capitalized Lease Obligation as a result of any renewal or
extension thereof;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above, (z) and (aa);
(z)    (i) any Indebtedness of the Borrower that is issued or incurred, and the
net proceeds of which shall be applied no later than sixty (60) Business Days
after receipt thereof, to replace, refinance, repurchase, repay, redeem or
otherwise defease any Indebtedness of the Borrower permitted hereunder (referred
to herein as “Qualified Refinancing Debt”), which Indebtedness:
(A)    may be subordinated Indebtedness or, to the extent such original
Indebtedness was senior Indebtedness, senior Indebtedness;
(B)    may be unsecured or may be secured by Qualified Refinancing Liens (as
defined in Section 10.2(t));
(C)    to the extent such original Indebtedness was guaranteed by any Guarantor,
may be guaranteed by any Guarantors (but shall not in any event be guaranteed by
any Subsidiary of the Borrower that is not a Guarantor);
(D)    shall not have a maturity date prior to July 27, 2025; and
(E)    shall not be in a principal amount greater than the outstanding principal
amount of the original Indebtedness so replaced, refinanced, repurchased,
repaid, redeemed or defeased and the accrued and unpaid interest thereon
immediately prior to such replacement, refinancing, repurchase, repayment,
redemption or other defeasance (except for any original issue discount thereon
and the amount of fees, expenses and premium in connection therewith);


-134-

--------------------------------------------------------------------------------





provided further that the Borrower shall at least five (5) Business Days prior
to the issuance or incurrence of such Qualified Refinancing Debt provide the
Administrative Agent with copies of the credit documentation or proposed credit
documentation relating thereto; and
(ii)    any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection therewith), and such
Indebtedness otherwise complies with subclauses (i)(A) through (E) above. For
the avoidance of doubt, the Indebtedness under this Section 10.1(z) shall not be
deemed to be Permitted Additional Debt, and the issuance or incurrence thereof
shall not be deemed to be a Debt Incurrence Prepayment Event; and
(aa)    any (i) Indebtedness of any Restricted Non-Domestic Subsidiaries,
provided that Restricted Non-Domestic Subsidiaries may not incur Indebtedness
under this clause (aa)(i) in an aggregate outstanding principal amount exceeding
the Maximum Non-Credit Party Facilities Amount, as determined on the date of
incurrence, and (ii) Guarantee Obligations incurred by the Borrower or any
Restricted Subsidiary in respect of the Indebtedness of any Restricted
Subsidiaries permitted pursuant to Section (aa)(i) or (iii); provided that the
aggregate outstanding principal amount of such Indebtedness guaranteed by the
Borrower pursuant to this clause (ii) shall not exceed $200,000,000, as
determined on the date of incurrence, unless the Borrower would otherwise be
permitted to provide additional Guarantee Obligations for such purpose under
Section 10.5, and (iii) any modification, replacement, refinancing, refunding,
renewal or extension of the Indebtedness in the foregoing clause (i); provided
that except to the extent otherwise expressly permitted hereunder, in the case
of any such modification, replacement, refinancing, refunding, renewal or
extension, the principal amount thereof does not exceed the greater of (a) the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension or (b) an amount equal
to the Maximum Non-Credit Party Facilities Amount less the outstanding principal
amount of all other outstanding Indebtedness permitted under subclause (aa)(i)
(calculated as if any revolving credit Indebtedness were fully drawn) that is
not subject to such modification, replacement, refinancing, refunding, renewal
or extension, except by an amount equal to the unpaid accrued interest and
premium thereon plus the reasonable amounts paid in respect of fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder (for the avoidance of doubt,
the Indebtedness under this Section 10.1(aa) shall not be deemed to be Permitted
Additional Debt, and the issuance or incurrence thereof shall not be deemed to
be a Debt Incurrence Prepayment Event); and
(ab)    any Disposition under Section 10.4(j) to the extent such Disposition
constitutes Indebtedness.


In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in clauses (a) through (ab) above, the
Borrower may select which such category shall apply to such Indebtedness and
may, in its sole discretion, divide the Indebtedness among multiple available
categories pursuant to more than one of the above clauses; provided that all
Indebtedness outstanding under the Credit Documents will be deemed at all times
to have been incurred in reliance only on the exception in clause (a) of this
Section 10.1.


-135-

--------------------------------------------------------------------------------





For purposes of determining compliance with this Section 10.1, any contingent
earnout or other contingent payment obligation related to Permitted Acquisitions
or any other Investment permitted hereunder at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).
For purposes of this Agreement, Indebtedness that is unsecured is not deemed to
be subordinated or junior to secured Indebtedness merely because it is
unsecured, and senior Indebtedness is not deemed to be subordinated or junior to
any other senior Indebtedness merely because it has a junior priority with
respect to the same collateral.

10.2    Limitation on Liens. The Borrower will not, and the Borrower will not
permit any of its Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:
(a)    Liens arising under
(i)    the Credit Documents securing the Obligations; and
(ii)    the Permitted Additional Debt Documents securing Permitted Additional
Debt Obligations permitted to be incurred under Section 10.1(m), 10.1(n)(i)(a)
or 10.1(o); provided that,
(A)    in the case of Liens securing Permitted Additional Debt Obligations that
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Additional Debt Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions not materially more restrictive to the Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents; and
(x)    in the case of the first such issuance of Permitted Additional Debt
constituting First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative for the holders of such Permitted Additional Debt
Obligations shall have entered into the First Lien Intercreditor Agreement; and
(y)    in the case of subsequent issuances of Permitted Additional Debt
constituting First Lien Obligations, the representative for the holders of such
Permitted Additional Debt Obligations shall have become a party to the First
Lien Intercreditor Agreement in accordance with the terms thereof; and
(B)    in the case of Liens securing Permitted Additional Debt Obligations that
do not constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Additional Debt Secured Parties (or a representative
thereof on behalf of such holders) shall enter into security documents with
terms and conditions


-136-

--------------------------------------------------------------------------------





no more restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and shall
(x)    in the case of the first such issuance of Permitted Additional Debt that
do not constitute First Lien Obligations, the Collateral Agent, the
Administrative Agent and the representative of the holders of such Permitted
Additional Debt Obligations shall have entered into the Second Lien
Intercreditor Agreement; and
(y)    in the case of subsequent issuances of Permitted Additional Debt that do
not constitute First Lien Obligations, the representative for the holders of
such Permitted Additional Debt shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and
(C)    in the case of all Liens securing Permitted Additional Debt Obligations
(whether pursuant to clause (A) or clause (B) above), such Liens shall encumber
no asset or property that is not also Collateral securing the Obligations.
(b)    Permitted Liens;
(c)    Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that (x) such Liens attach concurrently with or within one year after
completion of the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens and (y) such Liens attach
at all times only to the assets so financed except (1) for accessions to the
property financed with the proceeds of such Indebtedness and the proceeds and
the products thereof and (2) that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender and (3) that if the Lien is to attach to a building or
improvement constructed on a parcel of land (whether such land is already owned
by a Restricted Subsidiary or acquired but not financed with the proceeds of
such Indebtedness permitted pursuant to Section 10.1(f)), (A) such Lien can also
attach to such parcel of land on which such building or improvement constructed
with the proceeds of the Indebtedness permitted pursuant to Section 10.1(f) was
constructed and (B) a Lien may also be granted in and attach to any intercompany
lease, sublease or license of such land, buildings and/or improvements and any
right, title and interest under an intercompany lease, sublease or license of
such parcel of land, buildings and/or improvements (whether as lessor,
sublessor, licensor, lessee, sublessee or licensee), including any rents,
revenues and proceeds arising under such intercompany lease, sublease or
license, in case of each of clauses (A) and (B), in order to facilitate the
granting of the Lien on the building or improvement constructed with the
proceeds of such Indebtedness permitted pursuant to Section 10.1(f);
(d)    Liens existing on the Closing Date that are listed on Schedule 10.2;
(e)    the modification, replacement, extension or renewal of any Lien permitted
by clauses (a) through (d) and clauses (f) and (r) of this Section 10.2 upon or
in the same assets theretofor subject to such Lien (or upon or in after-acquired
property that is affixed or incorporated into the property covered by such Lien
or any proceeds or products thereof) or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor
except for (1) removals of contingent obligors or (2) to the extent otherwise
permitted hereunder) of the Indebtedness secured


-137-

--------------------------------------------------------------------------------





thereby, to the extent such replacement, extension or renewal is permitted by
Section 10.1, and, in all cases, with the same lien priority as the Lien being
modified, replaced, extended, or renewed;
(f)    Liens on the assets of any Person that becomes a Restricted Subsidiary
(or is a Restricted Subsidiary that survives a merger with such Person) pursuant
to a Permitted Acquisition or other permitted Investment, or on assets acquired
after the Closing Date to the extent the Liens on such acquired assets secure
Indebtedness permitted by Section 10.1(w); provided that (A) in the case of
Liens securing Indebtedness incurred by a Restricted Non-Domestic Subsidiary
pursuant to Section 10.1(w)(i)(A), (B), or (C) that are used to finance a
Permitted Acquisition, such Indebtedness shall not be secured by any assets
other than the assets so acquired, and (B) in the case of Liens securing
Indebtedness incurred by a Restricted Domestic Subsidiary pursuant to Section
10.1(w)(i)(B) or (C) that is used to finance Permitted Acquisitions in the
United States of America such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by Section
10.1(w) (provided that no Indebtedness of any Restricted Non-Domestic Subsidiary
permitted to be secured under this paragraph shall be secured by any assets of
the Borrower or any Restricted Domestic Subsidiary);
(g)    (i) Liens placed on the Stock and Stock Equivalents of any Restricted
Non-Domestic Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 10.1(w) in connection with such
Permitted Acquisition, (ii) other than with respect to Indebtedness incurred
under Section 10.1(w) to finance a Permitted Acquisition in the United States,
Liens placed upon the assets (including, without limitation, receivables) of a
Restricted Subsidiary to secure Indebtedness of such Restricted Subsidiary or a
guarantee by such Restricted Subsidiary of any Indebtedness of the Borrower or
any other Restricted Subsidiary incurred pursuant to 10.1(w) in connection with
a Permitted Acquisition or otherwise; provided that in the case of clause (D) of
Section 10.1(w)(i), such Indebtedness shall either be unsecured or secured by a
Lien ranking junior to the Lien securing the Obligations, as applicable, (iii)
to the extent not otherwise permitted by clauses (i) and (ii) of this Section
10.2(g), any Liens ranking junior to the Lien securing the Obligations placed
upon the assets of any Restricted Domestic Subsidiaries in connection with
seller note financing permitted under Section 10.1 and incurred in connection
with such Permitted Acquisition and owed solely to the seller or sellers in
connection with such Permitted Acquisition; provided, that, such Liens shall
extend only to assets or assets of any Subsidiaries acquired pursuant to such
Permitted Acquisition and the representative for the holders of such seller note
shall have entered into an intercreditor agreement satisfactory to the
Administrative Agent (which will be substantially comparable to the Second Lien
Intercreditor Agreement with such changes as shall be necessary to reflect that
the parties shall not have Liens on the same collateral and such other changes
as the Administrative Agent shall reasonably agree) and (iv) to the extent not
otherwise permitted by clauses (i), (ii) and (iii) of this Section 10.2(g), any
Liens to secure Indebtedness permitted pursuant to Section 10.1(w)(i)(D);
provided, that, such Liens shall extend only to assets acquired pursuant to such
permitted capital expenditures and, to the extent such Liens are on assets of a
Credit Party hereunder, such Liens shall be junior to the Lien securing the
Obligations hereunder and the representative for the holders of such
Indebtedness shall have entered into an intercreditor agreement satisfactory to
the Administrative Agent (which will be substantially comparable to the Second
Lien Intercreditor Agreement with such changes as shall be necessary to


-138-

--------------------------------------------------------------------------------





reflect that the parties shall not have Liens on the same collateral and such
other changes as the Administrative Agent shall reasonably agree);
(h)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party, (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party and (iii) any Non-Domestic Subsidiary in favor of any
Non-Domestic Subsidiary;
(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(m)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(n)    Liens that are contractual rights of set-off (and not liens granted in
respect of borrowed money) (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business;
(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(p)    Liens on insurance policies issued in favor of the Borrower or any
Restricted Subsidiary and the proceeds thereof securing the financing of the
premiums with respect thereto;


-139-

--------------------------------------------------------------------------------





(q)    additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed $50,000,000;
(r)    additional Liens securing (i) Indebtedness permitted under the first
paragraph of Section 10.1; provided that at the time such Indebtedness is
incurred, the holders of such Indebtedness shall have entered into the Second
Lien Intercreditor Agreement pursuant to which such Liens shall rank junior to
any Lien securing Obligations;
(s)    Liens in respect of real estate, fixed or capital assets, and personal
property relating solely to such assets, owned or acquired by the Borrower or a
Restricted Subsidiary (including any Liens on any intercompany lease, sublease
or license of any such real estate, fixed or capital assets and any right, title
and interest under an intercompany lease, sublease or license of such real
estate, fixed or capital assets (whether as lessor, sublessor, licensor, lessee,
sublessee or licensee), including any rents, revenues and proceeds arising under
such intercompany lease, sublease or license), provided that (i) the
Indebtedness secured thereby does not exceed the fair market value of such
assets (as determined by the Borrower in good faith) and in no event shall the
Indebtedness secured thereby exceed the Maximum Permitted SLB/Lien Amount as
calculated immediately prior to the issuance or incurrence of such Indebtedness
and (ii) the Net Cash Proceeds received by the Borrower or any of the Restricted
Subsidiaries in respect of such Indebtedness secured thereby (A) shall be used
for Permitted SLB Investments invested no later than the last day of the
Reinvestment Period after the issuance or incurrence of such Indebtedness or (B)
if not invested within the Reinvestment Period, shall be promptly applied to the
prepayment of the Term Loans;
(t)    Liens on the Collateral to secure Qualified Refinancing Debt, which Liens
shall rank junior to the Liens securing the Obligations and such Liens are pari
passu with or junior to the Liens securing the Indebtedness refinanced by such
Qualified Refinancing Debt, provided that (i) such junior Liens shall not cover
any asset or property that is not Collateral securing the Obligations and (ii)
the representative of the Qualified Refinancing Debt shall have become a party
to a lien intercreditor agreement (a “Qualified Lien Intercreditor Agreement”)
with the Collateral Agent in form and substance reasonably satisfactory to the
Collateral Agent (which Qualified Lien Intercreditor Agreement, the Collateral
Agent shall enter into upon the Borrower’s request) (the Liens permitted
pursuant to this Section 10.2(t) are referred to herein as “Qualified
Refinancing Liens”);
(u)    Liens placed upon the assets (including, without limitation, receivables)
of any Restricted Non-Domestic Subsidiaries to secure any Indebtedness permitted
under Section 10.1(aa); and
(v)    Liens and deposits to secure any Indebtedness permitted under Section
10.1(c)(ii) and Section 10.1(c)(iii) .
In the event that a Lien meets the criteria of more than one of the categories
of Liens described in clauses (a) through (v) above, the Borrower may select
which such category shall apply to such Lien and may, in its sole discretion,
divide the Liens among multiple available categories pursuant to more than one
of the above clauses; provided that all Liens outstanding under the Credit
Documents will be deemed at all times to have been incurred in reliance only on
the exception in clause (a)(i) of this Section 10.2.


-140-

--------------------------------------------------------------------------------






10.3    Limitation on Fundamental Changes. The Borrower will not, and the
Borrower will not permit any of its Restricted Subsidiaries (other than any
Dormant Subsidiaries) to, enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:
(a)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) both before and after giving
effect to such transaction the Consolidated Total Debt to Consolidated EBITDA
Ratio shall, on a Pro Forma Basis, be equal to or less than 5.75 to 1.00, any
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into the Borrower, provided that (i) the Borrower shall be the continuing or
surviving Person or (ii) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Borrower (such other Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Credit Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee affirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (D) each Guarantor grantor and each
Guarantor pledgor, unless it is the other party to such merger or consolidation,
shall have by a supplement to the Security Agreement and Pledge Agreement (and
each applicable U.S. Institution Subsidiary, by supplement to the U.S.
Institution Subsidiary Collateral Agreement (subject to any exception applicable
pursuant to clause (g) of the definition of “Excluded Subsidiary”)),
respectively, affirmed that its obligations thereunder shall apply to its
Guarantee as affirmed pursuant to clause (C), (E) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have affirmed that its obligations under the applicable Mortgage shall apply to
its Guarantee as affirmed pursuant to clause (C) and (F) the Successor Borrower
shall have delivered to the Administrative Agent (x) an officer’s certificate
stating that such merger or consolidation and such supplements preserve the
enforceability of the Guarantees and the perfection and priority of the Liens
under the Security Documents and (y) if requested by the Administrative Agent,
an opinion of counsel to the effect that such merger or consolidation does not
violate this Agreement or any other Credit Document and that the provisions set
forth in the preceding clauses (C) through (E) preserve the enforceability of
the Guarantees and the perfection and priority of the Liens created under the
Obligations Security Documents (it being understood that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement);
(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into any other Subsidiary of the Borrower;
provided that (i) in the case of any merger, amalgamation or consolidation
involving (x) one or more Restricted Domestic Subsidiaries, (A) a Restricted
Domestic Subsidiary shall be the continuing or surviving Person or (B) the
Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Domestic Subsidiary) to become a Restricted Domestic Subsidiary or
(y) one or more Restricted Non-Domestic Subsidiaries but no Restricted Domestic
Subsidiaries, (A) a Restricted Non-Domestic Subsidiary shall be the continuing
or surviving Person or (B) the Borrower shall take all steps necessary to cause
the Person formed by or surviving any such merger, amalgamation or consolidation
(if other than a Restricted Non-Domestic Subsidiary) to become


-141-

--------------------------------------------------------------------------------





a Restricted Non-Domestic Subsidiary, (ii) in the case of any merger,
amalgamation or consolidation involving one or more Guarantors, a Guarantor
shall be the continuing or surviving Person or the Person formed by or surviving
any such merger, amalgamation or consolidation (if other than a Guarantor) shall
execute a Guarantee and the relevant Security Documents in form and substance
reasonably satisfactory to the Administrative Agent in order to become a
Guarantor and pledgor, mortgagor and grantor, as applicable, thereunder for the
benefit of the Obligations Secured Parties, (iii) no Default or Event of Default
has occurred and is continuing would result from the consummation of such
merger, amalgamation or consolidation and (iv) Borrower shall have delivered to
the Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements, Guarantees and Security
Documents preserve the enforceability of the applicable Guarantees and the
perfection and priority of the Liens under the applicable Security Documents;
(c)    (x) any Restricted Domestic Subsidiary that is not a Credit Party may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Restricted
Domestic Subsidiary and (y) any Restricted Non-Domestic Subsidiary may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;
(d)    any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Credit Party;
(e)    any Non-Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Non-Domestic Subsidiary;
(f)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution;
(g)    to the extent that no Default or Event of Default would result from the
consummation of such disposition, the Borrower and its Restricted Subsidiaries
may consummate a merger, amalgamation, dissolution, liquidation, consolidation,
disposition, conveyance, sale, lease or assignment the purpose and effect of
which is to structure and effect a disposition permitted pursuant to Section
10.4 or an Investment permitted pursuant to Section 10.5;
(h)    the Borrower may consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person if:
(i)    either: (x) the Borrower is the surviving corporation or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a corporation organized or existing
under the laws of the jurisdiction of organization of the Borrower or the laws
of the United States, any state thereof, the District of Columbia or


-142-

--------------------------------------------------------------------------------





any territory thereof (such Person, as the case may be, being herein called the
“Successor Company”),
(ii)    the Successor Company, if other than the Borrower, expressly assumes all
the obligations of the Borrower under the Credit Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent,
(iii)    immediately after such transaction (and treating any Indebtedness that
becomes an obligation of the Successor Company or any of its Restricted
Subsidiaries as a result of such transaction as having been incurred by the
Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing,
(iv)    immediately after giving effect on a Pro Forma Basis to such transaction
and any related financing transactions, as if such transactions had occurred at
the beginning of the applicable four-quarter period, the ratio of the
Consolidated EBITDA to Consolidated Interest Expense for the Successor Company,
the Borrower and its Restricted Subsidiaries would be greater than such ratio
for the Borrower and its Restricted Subsidiaries immediately prior to such
transaction,
(v)    each Guarantor shall have confirmed pursuant to a supplement that its
Guarantee shall apply to such Successor Company’s obligations under the Credit
Documents,
(vi)    each Credit Party shall have confirmed pursuant to a supplement that its
Security Documents shall apply to such Successor Company’s obligations under the
Credit Documents, and, if applicable, to such Credit Party’s obligations under
the Guarantee,
(vii)    to the extent any assets of the Person which is merged or consolidated
with or into the Successor Company are assets of the type which would constitute
Collateral under the Security Documents, the Successor Company will take such
action as may be reasonably requested by the Administrative Agent to the extent
necessary to cause such property and assets to be made subject to the Liens
under the Collateral Documents and shall take all reasonably necessary action so
that such Lien is perfected to the extent required by the Security Documents;
and
(viii)    the Collateral owned by or transferred to the Successor Company shall:
(a)    continue to constitute Collateral under this Agreement and the Security
Documents,
(b)    be subject to the Lien in favor of the Collateral Agent for the benefit
of the Secured Parties, and
(c)    not be subject to any Lien other than Permitted Liens or Liens otherwise
permitted hereunder, and
(ix)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel reasonably satisfactory to the
Administrative


-143-

--------------------------------------------------------------------------------





Agent, each stating that such consolidation, merger or transfer and such
supplemental Guarantees and Security Documents and other documents, if any,
comply with this Agreement and covering such other matters as the Administrative
Agent shall reasonably request.
Upon the occurrence of any transaction described in this Section 10.3(h), the
successor corporation formed by such transaction shall succeed to, and be
substituted for (so that from and after the date of such transaction, the
provisions of this Agreement referring to the Borrower shall refer instead to
the Successor Company and not to the Borrower), and may exercise every right and
power of, and shall have every obligation of, the Borrower under this Agreement
and the other Credit Documents with the same effect as if such Successor Company
had been named as the Borrower herein.
(i)    any (A) Restricted Domestic Subsidiary or any (B) Restricted Non-Domestic
Subsidiary may consolidate or merge with or into or wind up into (whether or not
such Restricted Subsidiary is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person if:
(i)    either: (x) (A) in the case of clause (A) above, such Restricted Domestic
Subsidiary is the surviving Person or (B) in the case of clause (B) above, such
Restricted Non-Domestic Subsidiary is the surviving Person or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person (A) in the case of clause (A)
above, organized or existing under the laws of the United States, any state or
territory thereof of, the District of Columbia if such Restricted Subsidiary is
a Restricted Domestic Subsidiary or (B) in the case of clause (B) above, not
organized or existing under the laws of the United States, any state or
territory thereof of, the District of Columbia if such Restricted Subsidiary is
a Restricted Non-Domestic Subsidiary (such Person, as the case may be, being
herein called the “Successor Restricted Subsidiary”),
(ii)    the Successor Restricted Subsidiary, if other than such Restricted
Subsidiary, expressly assumes all the obligations (if any) of such Restricted
Subsidiary under the Credit Documents pursuant to documentation reasonably
satisfactory to the Administrative Agent,
(iii)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Restricted Subsidiary
or any of its Restricted Subsidiaries as a result of such transaction as having
been incurred by the Successor Restricted Subsidiary or such Restricted
Subsidiary at the time of such transaction), no Default or Event of Default
shall have occurred and be continuing,
(iv)    immediately after giving effect on a Pro Forma Basis to such transaction
and any related financing transactions, as if such transactions had occurred at
the beginning of the applicable four-quarter period, the ratio of the
Consolidated EBITDA to Consolidated Interest Expense for the Borrower and its
Restricted Subsidiaries would be greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such transaction,
(v)    notwithstanding anything to the contrary contained in any other provision
hereof, to the extent any assets of the Person which is merged or consolidated
with


-144-

--------------------------------------------------------------------------------





or into the Successor Restricted Subsidiary are assets of the type which would
constitute Collateral under the Security Documents, the Successor Restricted
Subsidiary will take such action as may be reasonably requested by the
Administrative Agent to the extent necessary to cause such property and assets
to be made subject to the Liens under the Collateral Documents and shall take
all reasonably necessary action so that such Lien is perfected to the extent
required by the Security Documents; and
(vi)    notwithstanding anything to the contrary contained in any other
provision hereof, the Collateral owned by or transferred to the Successor
Restricted Subsidiary shall (a) continue to constitute Collateral under this
Agreement and the Security Documents, (b) be subject to the Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, and (c) not be subject
to any Lien other than Permitted Liens or Liens otherwise permitted hereunder,
and
(vii)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel reasonably satisfactory to the
Administrative Agent, each stating that such consolidation, merger or transfer
and such supplemental Guarantees and Security Documents and other documents, if
any, comply with this Agreement and covering such other matters as the
Administrative Agent shall reasonably request.
Upon the occurrence of any transaction described in this Section 10.3(i), the
successor corporation formed by such transaction shall succeed to, and be
substituted for (so that from and after the date of such transaction, the
provisions of this Agreement, referring to the Borrower shall refer instead to
the Successor Restricted Subsidiary and not to the Borrower), and may exercise
every right and power of, and shall have every obligation of, the Restricted
Subsidiary survived by such Successor Restricted Subsidiary under this Agreement
and the other Credit Documents with the same effect as if such Successor
Restricted Subsidiary had been named as such survived Restricted Subsidiary
herein.

10.4    Limitation on Sale of Assets. The Borrower will not, and the Borrower
will not permit any of its Restricted Subsidiaries to, (i) convey, sell, lease,
license, assign, transfer or otherwise dispose of, any of its property, business
or assets (including receivables, intellectual property and leasehold
interests), whether now owned or hereafter acquired or (ii) sell to any Person
(other than the Borrower or a Restricted Subsidiary) any shares owned by it of
any Restricted Subsidiary’s Stock and Stock Equivalents, except that:
(a)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory, (ii) obsolete or surplus equipment and
vehicles in the ordinary course of business, (iii) Permitted Investments and
(iv) assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;
(b)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of assets (including, without limitation, any Stock or Stock
Equivalents in any Restricted Subsidiary whether pursuant to an initial public
offering or otherwise) (each of the foregoing, a “Disposition”), excluding a
Disposition of accounts receivable, except in connection with the Disposition of
any business to which such accounts receivable relate, for fair value; provided
that (i) to the extent required, the Net Cash Proceeds thereof to the Borrower
and the Restricted Subsidiaries are


-145-

--------------------------------------------------------------------------------





promptly applied to the prepayment of Term Loans as provided for in Section 5.2
and subclause (v) below, (ii) after giving effect to any such sale, transfer or
disposition, no Default or Event of Default shall have occurred and be
continuing, (iii) with respect to any Disposition pursuant to this clause (b)
for a purchase price in excess of $10,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments, (iv) any non-cash proceeds received are pledged
to the Collateral Agent to the extent required under Section 9.12; provided that
the amount of (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Obligations (in the case of the Borrower) or the
Guarantees (in the case of such Restricted Subsidiary), that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale, and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed 5.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash for purposes of this Section 10.4(b)(iii) and for no other
purpose, and (v) in the case of a Disposition, other than a Disposition of any
Stock or Stock Equivalents representing up to 20% of the Stock or Stock
Equivalents of any Brazilian Subsidiary or any Asian Subsidiary, to the extent
the aggregate Net Cash Proceeds (for the avoidance of doubt, giving full effect
to the reinvestment rights under clause (a)(iv) of the definition of Net Cash
Proceeds) of Dispositions pursuant to Section 10.4(b) are in excess of the
greater of $400,000,000 and 4.0% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at the date of such Disposition (for
avoidance of doubt, prior to giving effect to such Disposition), the Net Cash
Proceeds of such Disposition (without giving effect to any reinvestment right
pursuant to clause (b)(i)) shall be promptly applied to the repayment of the
Term Loans.
(c)    (i) the Borrower and the other Credit Parties may make Dispositions and
Permitted Sale Leasebacks to the Borrower or any other Credit Party, (ii) any
Restricted Domestic Subsidiary that is not a Credit Party may make Dispositions
and Permitted Sale Leasebacks to the Borrower or any Restricted Domestic
Subsidiary, (iii) any Restricted Non-Domestic Subsidiary may make Dispositions
and Permitted Sale Leasebacks to any other Restricted Non-Domestic Subsidiary,
(iv) any Restricted Non-Domestic Subsidiary may make Dispositions and Permitted
Sale Leasebacks to the Borrower and any Restricted Domestic Subsidiary that is a
Credit Party and (v) any Restricted Non-Domestic Subsidiary may make
Dispositions and Permitted Sale Leasebacks to a Restricted Domestic Subsidiary
that is not a Credit Party; provided that, notwithstanding anything to the
contrary herein, any such Disposition or Permitted Sale Leaseback between the
Borrower or any Credit Party, on the one hand, and any Restricted Subsidiary
that is not a Credit Party, on the other, if the aggregate proceeds of such
Dispositions or Permitted Sale Leasebacks exceeds $40,000,000, shall be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Credit Party (which such determination may take
into account any retained interest or other Investment of the Borrower or such
Credit Party in connection with, and any other material economic terms of, such
Sale Leaseback);


-146-

--------------------------------------------------------------------------------





(d)    the Borrower and any Restricted Subsidiary may effect any (i) transaction
permitted by Section 10.3, 10.5 (including, for the avoidance of doubt,
Dispositions of cash, Stock or other consideration in connection with Permitted
Acquisitions) or 10.6 and (ii) assignment of any intercompany lease, sublease or
license and/or any right, title and interest under any intercompany lease,
sublease or license, as collateral, to the extent a Lien thereon is also
permitted under Section 10.2(b), 10.2(c) or 10.2(s), and (iii) any issuance of
or sale of Stock or Stock Equivalents of any Restricted Subsidiary as
consideration for any Permitted Acquisition;
(e)    the Borrower and the Restricted Subsidiaries may lease, sublease, license
or sublicense (on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;
(f)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property, in each case under Section 1031 of the Code
or otherwise;
(g)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
Investments in joint ventures (regardless of the form of legal entity) to the
extent required by, or made pursuant to, customary buy/sell arrangements
(including, without limitation, any puts, calls or deadlock buyouts) between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
(h)    the Borrower and the Restricted Subsidiaries may effect Dispositions
listed on Schedule 10.4 (“Scheduled Dispositions”);
(i)    the Borrower and the Restricted Subsidiaries may effect transfers of
property which constitute a “Casualty Event”;
(j)    (i) the Borrower and the Restricted Subsidiaries may effect Dispositions
of delinquent accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof and (ii) any Restricted
Non-Domestic Subsidiary may effect Dispositions of accounts receivable at a
discount in a factoring arrangement or otherwise, provided that the value of
such accounts receivable (as determined by the Borrower) Disposed of pursuant to
this clause (ii) shall not exceed $100,000,000 for any four consecutive quarter
period;
(k)    the Borrower and the Restricted Subsidiaries may effect the unwinding of
any Hedge Agreement;
(l)    the Borrower and the Restricted Subsidiaries may effect a Disposition of
any asset between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (k) above;
(m)    any Restricted Subsidiary may effect sales of Student Loans in Permitted
Student Loan Securitization Transactions;


-147-

--------------------------------------------------------------------------------





(n)    the Borrower and the Restricted Subsidiaries may effect Permitted Sale
Leasebacks (in addition to those permitted under clause (c) above); provided
that Net Cash Proceeds (without giving effect to any reinvestment right) of
Permitted Sale Leasebacks received from and after the Closing Date in respect of
assets owned by the Borrower or a Restricted Subsidiary shall be (i) reinvested,
up to the Maximum Permitted SLB/Lien Amount as calculated immediately prior to
such Permitted Sale Leaseback, for Permitted SLB Investments, in each case
consummated or reinvested no later than the last day of the Reinvestment Period
after the consummation of such Permitted Sale Leaseback, or (ii) to the extent
required, applied to the prepayment of the Term Loans as provided for in Section
5.2; and
(o)    the Borrower and the Restricted Subsidiaries may effect Dispositions of
the Stock or assets of any Unrestricted Subsidiary.
Notwithstanding any of the foregoing, the restrictions on Dispositions set forth
in this Section 10.4 shall not apply to any Disposition or series of related
transactions relating to such Disposition if the aggregate Fair Market Value of
such assets subject to the Disposition is less than $10,000,000.

10.5    Limitation on Investments. The Borrower will not, and the Borrower will
not permit any of its Restricted Subsidiaries to, make any Investment except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments that were Permitted Investments when such Investments were
made;
(c)    loans and advances to officers, directors and employees of the Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances), (ii)
in connection with such Person’s purchase of Stock or Stock Equivalents of the
Borrower (or any direct or indirect parent thereof; provided that, to the extent
such loans and advances are made in cash, the amount of such loans and advances
used to acquire such Stock or Stock Equivalents shall be contributed to the
Borrower in cash) and (iii) for purposes not described in the foregoing
subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to subclause (iii) shall not exceed $10,000,000;
(d)    Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date, as set forth on Schedule 10.5 and
any extensions, renewals or reinvestments thereof, so long as the amount of any
Investment made pursuant to this clause (d) is not increased at any time above
the amount of such Investment set forth on Schedule 10.5;
(e)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
(f)    Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents of Holdings or of the Borrower or, in the case of
Permitted Acquisitions, with Stock or Stock Equivalents of a Restricted
Non-Domestic Subsidiary;


-148-

--------------------------------------------------------------------------------





(g)    Investments
(i)    by the Borrower or any Restricted Subsidiary in any Credit Party;
(ii)    between or among Restricted Domestic Subsidiaries that are not Credit
Parties;
(iii)    between or among Restricted Non-Domestic Subsidiaries;
(iv)    by Restricted Non-Domestic Subsidiaries in Restricted Domestic
Subsidiaries or the Borrower;
(v)    consisting of intercompany Investments by the Borrower or any Restricted
Domestic Subsidiary in any Restricted Non-Domestic Subsidiary incurred in the
ordinary course of business in connection with cash management operations
(including with respect to intercompany self-insurance arrangements), or in
connection with or for use for general working capital purposes, capital
expenditures, to service Indebtedness, to finance acquisitions or Investments or
to fund losses at Restricted Subsidiaries; provided that: (A) any intercompany
Investment being made by a Credit Party in a Restricted Non-Domestic Subsidiary
shall be in the form of, and documented as, a loan or advance (other than such
intercompany Investments, including Investments consisting of Stock or Stock
Equivalents of such Credit Party (other than Disqualified Stock)); (B) the
Borrower or such Restricted Subsidiary making such loan or advance shall comply
with Section 9.12 to the extent applicable, and with Section 10.1(b); and (C)
the gross aggregate amount of such intercompany Investments made after the
Closing Date shall not exceed the sum of (i) $150,000,000, plus (ii) with
respect to any Investments from the Borrower or any Restricted Domestic
Subsidiary to a Restricted Non-Domestic Subsidiary, (a) such amounts that may
from time to time after the Closing Date be paid from Restricted Non-Domestic
Subsidiaries to the Borrower and Restricted Domestic Subsidiaries (whether in
the form of intercompany loan repayments, dividends, or payments of management
fees, royalties or other charges), less (b) amounts of intercompany Investments
made by the Borrower or any Restricted Domestic Subsidiary in any Restricted
Non-Domestic Subsidiary pursuant to this Section 10.5(g)(v)(C)(ii);
(vi)    by Credit Parties in any Restricted Subsidiary that is not a Credit
Party, to the extent that the aggregate amount of all Investments made on or
after the Closing Date pursuant to this clause (vi), valued at the fair market
value (determined by the Borrower acting in good faith) of each such Investment
at the time each such Investment was made, is not in excess of (w) $20,000,000
plus (x) the Applicable Equity Amount at such time plus (y) to the extent the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 4.75 to
1.00, both before and after giving effect, on a Pro Forma Basis, to the making
of such Investment, the Applicable Amount at such time;
(vii)    by Credit Parties in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted Subsidiaries that result in the
proceeds of the initial Investment being invested in one or more Credit Parties;


-149-

--------------------------------------------------------------------------------





(viii)    any Investment permitted under Section 10.4(c); and
(ix)    any intercompany hedging arrangements, such as back-to-back hedging
agreements, not entered into for speculative purposes.
provided, however, that notwithstanding anything to the contrary in this clause
(g), this clause (g) shall not permit a direct or indirect Investment by a
Credit Party in a Non-Domestic Subsidiary except pursuant to clauses (g)(v),
(vi), (viii) and (ix);
(h)    Investments constituting Permitted Acquisitions (including any Foreign
Acquisitions);
(i)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent permitted by Section 10.4;
(j)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed $35,000,000
in any Fiscal Year;
(k)    Investments consisting of dividends permitted under Section 10.6 owed to
the Borrower by Restricted Subsidiaries.
(l)    loans and advances to any direct or indirect holding company of the
Borrower in lieu of, and not in excess of the amount of, dividends to the extent
permitted to be made to such parent in accordance with Section 10.6(c) or
Section 10.6(i);
(m)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    Guarantee Obligations of (x) the Borrower or any Restricted Subsidiary
(i) of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business, (ii) permitted under Section 10.1(aa) with respect to any Indebtedness
of Restricted Non-Domestic Subsidiaries and (iii) with respect to any Cash
Management Programs of the Borrower or any Restricted Domestic Subsidiary and
(y) Restricted Non-Domestic Subsidiaries with respect to any Cash Management
Programs of any Restricted Non-Domestic Subsidiary;
(p)    Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this Section
10.5 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(q)    Investments in Hedge Agreements permitted by Section 10.1;


-150-

--------------------------------------------------------------------------------





(r)    intercompany transfers of creditor positions in respect of Indebtedness
outstanding pursuant to Sections 10.1(a), 10.1(b), 10.1(g) or 10.1(i);
(s)    other Investments (including but not limited to (A) minority Investments
and Investments in Unrestricted Subsidiaries, (B) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries and (C) Investments in Subsidiaries that are
not Credit Parties), which outstanding Investments when aggregated with (i) all
aggregate principal amounts paid pursuant to Section 10.7(a)(i) from the Closing
Date and (ii) all loans and advances made to any direct or indirect holding
company of the Borrower pursuant to Section 10.5(l) in lieu of dividends
permitted by Section 10.6(c) and (iii) all dividends paid pursuant to Section
10.6(c), shall not exceed at the time such Investment is made an amount equal to
(x) $200,000,000 plus (y) the Applicable Equity Amount at such time plus (z) to
the extent the Consolidated Total Debt to Consolidated EBITDA Ratio is not
greater than 4.75 to 1.00, both before and after giving effect, on a Pro Forma
Basis, to the making of such Investment, the Applicable Amount at the time such
Investment is made;
(t)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;
(u)    Investments arising from the creation, holding or sale of Student Loans
made by any Restricted Subsidiary in the ordinary course of business, including,
without limitation, the Investment arising from any guarantee by any Restricted
Subsidiary of student loans offered pursuant to any student loan program to
students of such Restricted Subsidiary;
(v)    Investments by the Borrower or any Restricted Subsidiary in any Affiliate
of the Borrower that is controlled by Holdings or in Holdings; provided that the
aggregate amount of Investments at any time outstanding pursuant to this clause
(v), when taken together with the aggregate amount of dividends paid pursuant to
Section 10.6(d)(iii)(B), shall not exceed $25,000,000;
(w)    Permitted SLB Investments financed with up to the Maximum Permitted
SLB/Lien Amount as calculated immediately prior to such Permitted SLB
Investments of proceeds of Permitted Sale Leasebacks or Permitted SLB/Lien
Prepayment Events received from and after the Closing Date and consummated no
later than the last day of the Reinvestment Period after the consummation of
such Permitted Sale Leaseback or Permitted SLB/Lien Prepayment Event, as
applicable;
(x)    other Investments so long as, both immediately before and after giving
effect to any such Investment, the Consolidated Total Debt to Consolidated
EBITDA Ratio is less than or equal to 2.50 to 1.00; and
(y)    other Investments in an amount not to exceed $100,000,000 to be used
directly or indirectly in accordance with the “Use of Proceeds” section of the
Rule 424(b) prospectus filed by the Borrower with the SEC on February 2, 2017.
In the event that any Investment meets the criteria of more than one of the
categories of Investment described in clauses (a) through (y) above, the
Borrower may select which such category shall apply


-151-

--------------------------------------------------------------------------------





to such Investment and may, in its sole discretion, divide the Investment among
multiple available categories pursuant to more than one of the above clauses.

10.6    Limitation on Dividends. The Borrower will not declare or pay any
dividends (other than dividends payable solely in its Stock) or return any
capital to its stockholders or make any other distribution, payment or delivery
of property or cash to its stockholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its Stock or Stock Equivalents or the Stock or Stock Equivalents of any
direct or indirect parent now or hereafter outstanding, or set aside any funds
for any of the foregoing purposes, or permit any of the Restricted Subsidiaries
to purchase or otherwise acquire for consideration any Stock or Stock
Equivalents of the Borrower, now or hereafter outstanding (all of the foregoing,
“dividends”); provided that, so long as no Default or Event of Default exists or
would exist after giving effect thereto:
(a)    the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its Stock or Stock Equivalents or with proceeds
from substantially concurrent equity contributions or issuances of new Stock or
Stock Equivalents, provided that such new Stock or Stock Equivalents contain
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby;
(b)    the Borrower may in an aggregate amount, when combined with amounts paid
pursuant to Section 10.5(j), not to exceed $30,000,000 in any Fiscal Year (with
unused amounts in any Fiscal Year being carried over to succeeding Fiscal Years
subject to a maximum of $120,000,000 in any Fiscal Year), repurchase its Stock
or Stock Equivalents held by any present or former officer, director or employee
(or their respective Affiliates, estates or immediate family members) of the
Borrower and its Subsidiaries or any parent thereof, so long as such repurchase
is pursuant to, and in accordance with the terms of, or pursuant to, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements or any other management or employee benefit plan or agreement;
(c)    the Borrower may pay dividends on its Stock or Stock Equivalents;
provided that the amount of all such dividends paid from the Closing Date
pursuant to this clause (c), when aggregated with (i) all aggregate principal
amounts paid pursuant to Section 10.7(a)(i) from the Closing Date and (ii) (A)
all loans and advances made to any direct or indirect holding company of the
Borrower pursuant to Section 10.5(l) in lieu of dividends permitted by this
clause (c) and (B) all Investments made pursuant to Section 10.5(s), shall not
exceed an amount equal to (x) (I) at any time at which the Consolidated Total
Debt to Consolidated EBITDA Ratio would be equal to or less than 4.75 to 1.00
but greater than 3.75 to 1.00 (giving effect on a Pro Forma Basis to such
dividend) $75,000,000, or (II) at any time at which the Consolidated Total Debt
to Consolidated EBITDA Ratio would be equal to or less than 3.75 to 1.00 (giving
effect on a Pro Forma Basis to such dividend), $150,000,000) plus (y) the
Applicable Equity Amount plus (z) to the extent the Consolidated Total Debt to
Consolidated EBITDA Ratio is not greater than 4.75 to 1.00, both before and
after giving effect, on a Pro Forma Basis, to the payment of such dividend, the
Applicable Amount at the time such dividends are paid;
(d)    the Borrower may pay dividends:
(i)    the proceeds of which shall be used to allow any direct or indirect
holding company of the Borrower to pay (A) its operating expenses incurred in
the ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal,


-152-

--------------------------------------------------------------------------------





accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business and attributable
to the ownership or operations of the Borrower or its Subsidiaries, (B) any
reasonable and customary indemnification claims made by directors or officers of
the Borrower (or any parent thereof) attributable to the ownership or operations
of the Borrower and its Restricted Subsidiaries or (C) fees and expenses
otherwise due and payable by the Borrower or any of its Restricted Subsidiaries
and permitted to be paid by the Borrower or such Restricted Subsidiary under
this Agreement;
(ii)    the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain the corporate existence
of any direct or indirect holding company of the Borrower that holds no material
assets other than Stock in the Borrower;
(iii)    (A) to any direct or indirect holding company of the Borrower to
finance any Investment permitted to be made by the Borrower or a Restricted
Subsidiary pursuant to Section 10.5; provided that (x) such dividend shall be
made substantially concurrently with the closing of such Investment, or at such
later date as indicated at the time such dividend is paid, (y) such parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Borrower or
any of its Restricted Subsidiaries and (z) the Borrower shall comply with
Sections 9.11 and 9.12 to the extent applicable and (B) to Holdings to enable
Holdings to make any Investment in any Affiliate of the Borrower that is
controlled by Holdings; provided that (x) such dividend shall be made
substantially concurrently with the closing of such Investment, or at such later
date as indicated at the time such dividend is paid, and (y) the aggregate
amount of dividends paid pursuant to this clause (d)(iii)(B), when aggregated
with the aggregate amount of outstanding Investments made pursuant to Section
10.5(v), shall not exceed $25,000,000;
(iv)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering or acquisition permitted by this Agreement payable by the Borrower or
its Restricted Subsidiaries and permitted to be paid by the Borrower or its
Restricted Subsidiaries by this Agreement;
(v)    for any period during which the Borrower is a member of a group filing a
consolidated, combined or unitary tax return with a direct or indirect holding
company, dividends the proceeds of which will be used to pay Taxes to the extent
such Taxes are attributable to the income of the Borrower and its Subsidiaries,
in amounts not to exceed the amount of the relevant Taxes (including any
penalties and interest) that the Borrower would owe if the Borrower were filing
a separate tax return (or a separate consolidated, combined or unitary return
with its Subsidiaries that are members of the consolidated, combined or unitary
group); and
(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of the Borrower to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; provided, that the amount of all dividends made
pursuant to this clause (d)(vi) shall be deemed to be a cash labor expense of
the


-153-

--------------------------------------------------------------------------------





Borrower (and shall be deducted from Consolidated Net Income); provided,
further, that the aggregate amount of dividends made pursuant to this clause
(d)(vi) shall not exceed $1,000,000 in any Fiscal Year;
(e)    the Borrower or any of the Restricted Subsidiaries may (i) pay cash in
lieu of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) honor any conversion request by a
holder of convertible Indebtedness or convertible securities and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness or convertible securities in
accordance with its terms;
(f)    the Borrower may declare and pay dividends on the Borrower’s common stock
of up to the greater of (x) 6% per annum of the net proceeds received by or
contributed to the Borrower in or from the IPO to the extent such net proceeds
are not utilized in connection with other transactions permitted by Section
10.5, 10.6 or 10.7 and (y) 5% per annum of the Market Capitalization;
(g)    the Borrower may pay dividends in an amount equal to withholding or
similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options;
(h)    the Borrower may pay dividends on its Qualified Preferred Stock;
provided, that the aggregate amount of dividends made pursuant to this clause
(h) shall not exceed $40,000,000; and
(i)    other dividends so long as, both immediately before and after giving
effect to any such dividend, the Consolidated Total Debt to Consolidated EBITDA
Ratio is less than or equal to 2.50 to 1.00.
(j)    Notwithstanding anything to the contrary contained in this Section 10
(including Section 10.5 and this Section 10.6), the Borrower will not permit any
of its non-wholly-owned Restricted Subsidiaries to, pay any dividends on any
class or series of Stock unless the Borrower or Restricted Subsidiaries receive,
or shall have received, or unless any such non-wholly-owned Restricted
Subsidiaries shall accrue, an amount at least equal to the pro rata share of
such dividends that would have been paid to the Borrower or any Restricted
Subsidiaries if such dividends were paid based on the direct or indirect
percentage ownership interest in such class of Stock held by the Borrower or by
the Restricted Subsidiary that holds equity in the Restricted Subsidiary paying
such dividend. For purposes of this Section 10.6(j) only, fees or royalty
payments received from (or accrued by) the applicable non-wholly owned
Subsidiary by the Borrower or by any Restricted Subsidiary shall also be deemed
to be dividends to the extent the third-party minority owners of such non-wholly
owned Subsidiary have a right to receive (and do receive) a payment, in the form
of a dividend, that is not greater than the amount that would be proportional to
the fee or royalty payment paid to the Borrower or any Restricted Subsidiaries,
based on their respective ownership interests of the third-party minority owners
and the Borrower or any Restricted Subsidiaries (whether direct or indirect) in
such non-wholly owned Subsidiary.


-154-

--------------------------------------------------------------------------------





(k)    So long as no Default or Event of Default is continuing or would result
therefrom, the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents previously issued to any Person as consideration in connection with
a Permitted Acquisition (such Stock or Stock Equivalents, the “Specified Stock
Consideration”) for cash; provided that (i) the cash paid to redeem such
Specified Stock Consideration, when aggregated with all other cash payments made
for such Specified Stock Consideration shall not exceed the value attributed to
such Specified Stock Consideration at the time of such Permitted Acquisition
(with such adjustments to such valuation to give effect to any applicable
currency fluctuations between the date of issuance of such Specified Stock
Consideration and the date of redemption), and (ii) the issuance of such
Specified Stock Consideration to such Person in connection with such Permitted
Acquisition shall be deemed, for all purposes hereunder after such redemption,
to have been a cash payment in respect of such Permitted Acquisition made on the
date of issuance in an amount equal to the cash paid to redeem such Specified
Stock Consideration.
Nothing in this Agreement shall restrict or prohibit the conversion of any
Indebtedness (including the Exchange Notes), Preferred Stock (including the
Qualified Preferred Stock) or Disqualified Stock into common stock of the
Borrower from time to time, such conversion shall not constitute a “dividend”
for purposes of this Section 10.6 and such conversion shall be permitted under
this Section 10.6.



10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and the Borrower will not permit any of its
Restricted Subsidiaries to, prepay, repurchase or redeem or otherwise defease
any Permitted Additional Debt that is subordinated to the Obligations; provided,
however, without limiting the prepayments, repurchases, redemptions and
defeasances permitted pursuant to Section 10.1(z)(ii), that so long as no
Default or Event of Default shall have occurred and be continuing at the date of
such prepayment, repurchase, redemption or other defeasance or would result
therefrom, the Borrower or any Restricted Subsidiary may prepay, repurchase or
redeem such Permitted Additional Debt:
(i)    in an aggregate amount from the Closing Date, when aggregated with (A)
the aggregate amount of dividends paid pursuant to Section 10.6(c) from the
Closing Date and (B) all (I) Investments made pursuant to Section 10.5(s) and
(II) loans and advances to any direct or indirect holding company of the
Borrower made pursuant to Section 10.5(l), not in excess of the sum of (1)
$125,000,000 plus (2) the Applicable Equity Amount at the time of such
prepayment, repurchase or redemption plus (3) to the extent the Consolidated
Total Debt to Consolidated EBITDA Ratio is not greater than 4.75 to 1.00, both
before and after giving effect, on a Pro Forma Basis, to the making of such
prepayment, repurchase or redemption, the Applicable Amount at the time of such
prepayment, repurchase or redemption;
(ii)    with the proceeds of other Permitted Additional Debt; and
(iii)    in any amount so long as, both immediately before and after giving
effect to any such prepayment, repurchase or redemption, the Consolidated Total
Debt to Consolidated EBITDA Ratio is less than or equal to 2.50 to 1.00.
(b)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the prepayment, repurchase or redemption pursuant to this Section 10.7 is
made from the proceeds of


-155-

--------------------------------------------------------------------------------





or in exchange for other Indebtedness incurred by the Borrower or its Restricted
Subsidiaries, such Indebtedness shall be subject to subordination provisions on
terms at least as favorable to the Lenders as the Indebtedness being prepaid,
repurchased, or redeemed.
(c)    The Borrower will not waive, amend or modify any Permitted Additional
Debt that is subordinated to the Obligations or any 2025 Notes, in each case,
the terms applicable thereto, to the extent that any such waiver, amendment, or
modification would be adverse to the Lenders in any material respect.
(d)    For the avoidance of doubt, nothing in this Section 10.7 shall restrict
the making of any “AHYDO catch-up payment” in respect of any Indebtedness
permitted under Section 10.1 and any such “AHYDO catch-up payment” shall not
reduce the amounts otherwise available under Section 10.7(a)(i) above.

10.8    Limitations on Sale Leasebacks. The Borrower will not, and the Borrower
will not permit any of its Restricted Subsidiaries to, enter into or effect any
Sale Leasebacks other than Permitted Sale Leasebacks (subject to the limits on
Dispositions and Indebtedness set forth in this Agreement) or as otherwise
permitted under this Agreement; provided, however, for avoidance of doubt, Sale
Leasebacks between the Borrower and any Restricted Subsidiaries or among
Restricted Subsidiaries shall be permitted.

10.9    Changes in Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities reasonably incidental or related to any of the foregoing.

10.10    Financial Covenant. Solely with respect to the Revolving Credit Loans,
the Borrower will not permit the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio as of (and only as of) the last day of a Test Period
(commencing with the Test Period ending June 30, 2017) ending during the periods
set forth in the table below to exceed the ratio set forth below opposite such
period, provided that, if the Consolidated Total Debt to Consolidated EBITDA
Ratio is less than or equal to 4.75 to 1.00 as of the last day of a Test Period
and less than 25% of the Revolving Credit Facility is utilized (whether in the
form of Revolving Credit Loans of any currency, Swingline Loans, Letters of
Credit or otherwise) as of the last day of the applicable Test Period below, the
financial covenant set forth below shall not apply or be tested as of such date:
Period
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
June 30, 2017
4.50 to 1.00
September 30, 2017
4.50 to 1.00
December 31, 2017 through March 31, 2018
3.75 to 1.00
June 30, 2018 and thereafter
3.50 to 1.00



-156-

--------------------------------------------------------------------------------








10.11    Use of Proceeds. The Borrower will not request any Borrowing or Letter
of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 11.    Events of Default. “Event of Default” means the occurrence of any
of the following:

11.1    Payments. The Borrower shall (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Fees
or any Unpaid Drawings or of any other amounts owing hereunder or under any
other Credit Document.

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

11.3    Covenants. Any Credit Party shall:
(i)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d), Section 9.5 or Section 10, provided
that a default as a result of a breach of Section 10.10 shall not constitute an
Event of Default with respect to any Term Loans unless and until the Revolving
Credit Lenders have declared all amounts outstanding under the Revolving Credit
Loans to be immediately due and payable and/or all outstanding Revolving Credit
Commitments terminated, in each case in accordance with this Agreement and such
declaration has not been rescinded on or before such date; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or 11.3(i))
contained in this Agreement or any Security Document and such default shall
continue unremedied and unwaived for a period of at least 30 days; or

11.4    Default Under Other Agreements. The Borrower or any of the Restricted
Subsidiaries shall (A) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $125,000,000 in the aggregate, for the
Borrower and such Restricted Subsidiaries, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, the effect of which payment default is to cause, or permit the holder
or holders of such Indebtedness (or trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or


-157-

--------------------------------------------------------------------------------





otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity or (B) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness in excess of $125,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, with respect to Indebtedness consisting of
any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements), the effect of which default or other event or
condition in this clause (B) is to cause, or permit the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) without limiting the provisions of clause (i) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof,
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

11.5    Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence
a voluntary case, proceeding or action concerning itself under (i) Title 11 of
the United States Code entitled “Bankruptcy,” or (ii) in the case of any
Non-Domestic Subsidiary that is a Specified Subsidiary, any domestic or foreign
law relating to bankruptcy, judicial management, insolvency, reorganization,
administration or relief of debtors in effect in its jurisdiction of
incorporation, in each case as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing.

11.6    ERISA. (i) (A) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been


-158-

--------------------------------------------------------------------------------





terminated or is the subject of termination proceedings under ERISA (including
the giving of written notice thereof); an event shall have occurred or a
condition shall exist in either case entitling the PBGC to terminate any Plan or
to appoint a trustee to administer any Plan (including the giving of written
notice thereof); any Plan shall have an accumulated funding deficiency (whether
or not waived); the Borrower or any ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code (including the giving of written notice thereof) or (B) any Foreign
Plan shall fail to be in material compliance with the terms of such Foreign Plan
and applicable law, or any material contribution or other material payment with
respect to any Foreign Plan has not been made in full or there is any material
funding deficiencies under any Foreign Plan; and (ii) there could result from
any event or events set forth in clause (i) (A) or (B) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability
and (iii) such lien, security interest, or liability would or would be
reasonably likely to have a Material Adverse Effect.

11.7    Guarantee. Any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee.

11.8    Pledge Agreement. Any Pledge Agreement pursuant to which the Stock or
Stock Equivalents of the Borrower or any Subsidiary is pledged or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or any perfection defect arising solely as a
result of the failure of the Collateral Agent to maintain any possessory
collateral) or any pledgor thereunder or any other Credit Party shall deny or
disaffirm in writing any pledgor’s obligations under any Pledge Agreement.

11.9    Security Agreement. Any Security Agreement pursuant to which the assets
of the Borrower or any Subsidiary are pledged as Collateral, or the U.S.
Institution Subsidiary Collateral Agreement, or any material provision of any of
the foregoing, shall cease to be in full force or effect (other than pursuant to
the terms hereof or thereof) or any grantor thereunder or any other Credit Party
shall deny or disaffirm in writing any grantor’s obligations under any Security
Agreement or the U.S. Institution Subsidiary Collateral Agreement.

11.10    Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof) or any
mortgagor thereunder or any other Credit Party shall deny or disaffirm in
writing any mortgagor’s obligations under any Mortgage.

11.11    Judgments. One or more judgments or decrees shall be entered against
the Borrower or any of the Restricted Subsidiaries (other than any judgment or
decree entered against the Borrower or any of the Restricted Subsidiaries with
respect the pending litigation described on Schedule 8.4) involving a liability
of $150,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.


-159-

--------------------------------------------------------------------------------






11.12    Change of Control. A Change of Control shall occur.

11.13    Subordination. Any Indebtedness of, or Lien on assets of, the Borrower
or any Restricted Subsidiary that is subject to subordinations provisions cease,
for any reason, to be validly subordinated to the Obligations or to the
obligations of, and Liens granted by, the Credit Parties under the Guarantee and
the other Security Documents, as the case may be.
Upon the occurrence of any Event of Default, and at any time thereafter, if any
Event of Default shall then be continuing, then, by written notice to the
Borrower, (a) the Administrative Agent may take any or all actions described
below, and (b) upon the written request of the Required Lenders, the
Administrative Agent shall take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any other Secured Party
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), (ii), (iii), (iv) and (v) below shall occur automatically
without the giving of any such notice): (i) declare the Revolving Credit
Commitments, Swingline Commitments, Extended Revolving Credit Commitments, if
any, Extended Term Loans, if any, and New Term Loan Commitments, if any,
terminated, whereupon the Revolving Credit Commitments, Swingline Commitments,
Extended Revolving Credit Commitments, if any, Extended Term Loans, if any, and
New Term Loan Commitments, if any, of each Lender or the Swingline Lender, as
the case may be, shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (ii) declare the principal of and any accrued interest and fees in respect
of any or all Loans and any or all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; (iv) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 11.5, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding;
and/or (v) enforce any or all rights and remedies of the Administrative Agent,
the Collateral Agent, and the Secured Parties pursuant to the Credit Documents,
including any and all rights and remedies against Collateral.

11.14    Reserved.

11.15    Allocation of Payments. Any amount received by the Administrative Agent
or the Collateral Agent from any Credit Party (or from the proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 11.5 shall be
applied (subject to the First Lien Intercreditor Agreement, if any):
(i)    first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or Collateral Agent in connection with a
collection or a sale of Collateral or otherwise in connection with any Credit
Document, including all court costs and the reasonable fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented


-160-

--------------------------------------------------------------------------------





costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;
(ii)    second, to the Secured Parties, an amount (x) equal to all Obligations
(and, for this purpose, “Obligations” includes, solely with respect to any
Secured Hedge Agreement entered into by a Restricted Non-Domestic Subsidiary,
Secured Obligations (as defined in any Security Agreement and the Pledge
Agreement) with respect to such Restricted Non-Domestic Subsidiary) owing to
them on the date of any distribution and (y) sufficient to Cash Collateralize
all Letter of Credit Outstandings on the date of any distribution, and, if such
moneys shall be insufficient to pay such amounts in full and Cash Collateralize
all Letter of Credit Outstandings, then ratably (without priority of any one
over any other) to such Secured Parties in proportion to the unpaid amounts
thereof and to Cash Collateralize the Letter of Credit Outstandings; and
(iii)    third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that any amount applied to Cash Collateralize any Letter of Credit
Outstandings that has not been applied to reimburse the Letter of Credit Issuer
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (i) through (iii) above. Notwithstanding
the foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

SECTION 12.    [RESERVED]

SECTION 13.    The Agents.

13.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 13 (other than
Section 13.9 with respect to the Borrower) are solely for the benefit of the
Agents and the Lenders, and no Borrower, Guarantor or any other Credit Party
shall have any rights as a third party beneficiary of any such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.
(b)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect


-161-

--------------------------------------------------------------------------------





to the Collateral, and each of the Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders, the Swingline Lender or the Letter of Credit Issuers, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. Each Lender and Letter of Credit Issuer hereby
further authorizes the Administrative Agent and the Collateral Agent, on such
Lender or Letter of Credit Issuer’s behalf, to enter into the Debt Allocation
Agreement, and each Lender (and Letter of Credit Issuer) agrees to be bound by
the terms of the Debt Allocation Agreement.
(c)    The Co-Syndication Agents and the Joint Lead Arrangers and Joint
Bookrunners, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 13.

13.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Each such agent, sub-agent or attorney‑in‑fact shall be entitled to the
benefits of all provisions of this Section 13 (as though such agent, sub-agent
or attorney in-fact were the “Administrative Agent” or “Collateral Agent” as
applicable, under the Credit Documents) as if set forth in full herein with
respect thereto. Neither the Administrative Agent nor the Collateral Agent shall
be responsible for the negligence or misconduct of any agents, sub-agents, or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

13.3    Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by the Borrower, any Guarantor, any other Credit Party or any
officer thereof contained in this Agreement or any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by such Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower,
any Guarantor or any other Credit Party to perform its obligations hereunder or
thereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party or Affiliate
thereof. The Collateral Agent shall not be under any obligation to the


-162-

--------------------------------------------------------------------------------





Administrative Agent, any Lender, the Swingline Lender or any Letter of Credit
Issuer to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party.

13.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided that the Administrative Agent and
Collateral Agent shall not be required to take any action that, in its opinion
or in the opinion of its counsel, may expose it to liability or that is contrary
to any Credit Document or applicable law. For purposes of determining compliance
with the conditions specified in Section 6 and 7 on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

13.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

13.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates


-163-

--------------------------------------------------------------------------------





has made any representations or warranties to it and that no act by the
Administrative Agent or Collateral Agent hereinafter taken, including any review
of the affairs of the Borrower, any Guarantor or any other Credit Party, shall
be deemed to constitute any representation or warranty by the Administrative
Agent or the Collateral Agent to any Lender, the Swingline Lender, any Letter of
Credit Issuer or any other Secured Party. Each Lender, the Swingline Lender,
each Letter of Credit Issuer and each other Secured Party confirms to the
Administrative Agent, Collateral Agent and each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent or Collateral
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Credit
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Credit Documents is suitable and appropriate for it. Each
Lender acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender or any of their respective Related Parties, made its
own appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Credit Documents based on
such documents and information as it shall from time to time deem appropriate,
which may include, in each case:
(i)    the financial condition, status and capitalization of the Borrower and
each other Credit Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
(iv)    the adequacy, accuracy and/or completeness of the information delivered
by the Administrative Agent, Collateral Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Credit Document, the transactions contemplated hereby and thereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document.


-164-

--------------------------------------------------------------------------------





Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender or any other Secured Party with any credit
or other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of the Borrower, any
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

13.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the Total Credit
Exposure in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur, be
imposed on, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or the Collateral
Agent under or in connection with any of the foregoing (including at any time
following the payment of the Loans), provided that no Lender shall be liable to
the Administrative Agent or the Collateral Agent for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
13.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur, be imposed upon, incurred by or asserted against the Administrative
Agent or the Collateral Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing (including at any time following the payment of the Loans), this
Section 13.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’ continuing reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity


-165-

--------------------------------------------------------------------------------





and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct. The agreements in this Section 13.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

13.8    Agents in their Individual Capacity. (a) Each Agent and its Affiliates
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent or Affiliate
thereof and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Agent hereunder
in its individual capacity. Each Agent and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party or Affiliate thereof as though it were not
an Agent hereunder and without any duty to account therefor to the Lenders.
(a)    Each Lender understands that each Agent, acting in its individual
capacity, and its Affiliates (collectively, such “Agent’s Group”) are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) (such services and businesses are collectively referred to as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Credit Parties or their respective Affiliates. Furthermore, each Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Credit Parties and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in the Borrower, any Guarantor and any other Credit Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Credit Parties or their Affiliates. Each Lender understands and
agrees that in engaging in the Activities, an Agent’s Group may receive or
otherwise obtain information concerning the Credit Parties or their Affiliates
(including information concerning the ability of the Credit Parties to perform
their respective Obligations hereunder and under the other Credit Documents)
which information may not be available to any of the Lenders that are not
members of such Agent’s Group. None of the Agents nor any member of any Agent’s
Group shall have any duty to disclose to any Lender or use on behalf of any
Lender, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by any Credit Document to be transmitted by the Agent to the Lenders.
(b)    Each Lender further understands that there may be situations where
members of any Agent’s Group or their respective customers (including the Credit
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender (including the interests of the Lenders hereunder and under
the other Credit Documents). Each Lender agrees that no member of any Agent’s
Group is or shall be required


-166-

--------------------------------------------------------------------------------





to restrict its activities as a result of the Person serving as an Agent being a
member of such Agent’s Group, and that each member of an Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) this Agreement nor any other Credit Document, (ii) the
receipt by the Agent’s Group of information concerning the Credit Parties or
their Affiliates (including information concerning the ability of the Credit
Parties to perform their respective Obligations hereunder and under the other
Credit Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by any Agent or any member of an Agent’s Group to any
Lender including any such duty that would prevent or restrict an Agent’s Group
from acting on behalf of customers (including the Credit Parties or their
Affiliates) or for its own account.

13.9    Successor Agents. Each of the Administrative Agent and Collateral Agent
may at any time give notice of its resignation to the Lenders, the Letter of
Credit Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Default
under Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer,
appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may
notify the Borrower and the Lenders that no qualifying Person has accepted
appointment as successor Agent and the effective date of such retiring Agent’s
resignation. Upon the resignation effective date established in such notice and
regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
as Agent hereunder and under the other Credit Documents and (ii) any payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the (i) transfer by the retiring (or retired) Agent to the successor Agent
of all sums, Stock, Stock Equivalents and other items of Collateral held under
the Security Documents (as applicable), together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Agent hereunder and under the other Credit Documents,
and (ii) execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section 13.9). The fees payable by the Borrower
(following the effectiveness of such appointment) to such successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section
13 (including 13.7) and Section 14.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken


-167-

--------------------------------------------------------------------------------





or omitted to be taken by any of them while the retiring Agent was acting as an
Agent. After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 13.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder. Any successor to the Administrative Agent
appointed pursuant to this Section 13.9 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
After any retiring Collateral Agent’s resignation hereunder as the Collateral
Agent, the provisions of this Agreement and the Security Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Security Documents while it was the Collateral Agent hereunder.
Upon the appointment of a successor Administrative Agent pursuant to this
Section 13.9, the Lenders from time to time party hereto agree that the
successor Administrative Agent shall be entitled to the Register of the
resigning Administrative Agent in a form that shall be mutually agreed by such
agents at the time of the appointment of the successor Administrative Agent, and
each Agent, Credit Party, Lender and other party hereto agrees that the
successor Administrative Agent shall be entitled to rely upon such Register
without further inquiry and such Register shall be conclusive.
Any resignation by the Administrative Agent pursuant to this Section 13.9 shall
also, to the extent the Administrative Agent (or its Affiliate) is also the
Swingline Lender hereunder, constitute its resignation as Swingline Lender and
upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender and (b)
the retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents.
In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Letter of
Credit Issuer and/or the Swingline Lender may, at any time, upon giving five
Business Days’ prior written notice to the Borrower and the Administrative
Agent, resign as Letter of Credit Issuer or Swingline Lender, respectively,
effective at the close of business New York time on a date specified in such
notice; provided that such resignation by the Letter of Credit Issuer shall have
no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Letter of Credit Issuer; and provided, further, that such resignation by the
Swingline Lender shall have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.

13.10    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative


-168-

--------------------------------------------------------------------------------





Agent as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Existing Credit Agreement as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

13.11    Security Documents and Guarantee.
(a)    Agents under Security Documents and Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Security Documents. Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be and are hereby authorized
to execute and deliver on behalf of the Secured Parties the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement contemplated
by Section 10.2(a), Section 10.2(g) and Section 10.2(r) and the Qualified Lien
Intercreditor Agreement contemplated by Section 10.2(t). Subject to Section
14.1, without further written consent or authorization from any Secured Party,
the Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 14.1) have otherwise consented or (ii) release
any Guarantor from the Guarantee or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 14.1)
have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Agents and each Secured Party hereby agree that (i) no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guarantee, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by the
Collateral Agent on behalf of the Secured Parties, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

13.12    Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page of this Agreement or elsewhere as a
“co-syndication agent,” “co-documentation agent,” “joint lead arranger,” or
“joint bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it


-169-

--------------------------------------------------------------------------------





has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 14.    Miscellaneous.

14.1    Amendments and Waivers. Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented,
terminated, waived or modified except in accordance with the provisions of this
Section 14.1 (or in accordance with Extension Amendments pursuant to Section
2.15). The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent and/or the Collateral Agent may, from time to
time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce any portion of any Loan or extend the final
scheduled maturity date of any Loan or reduce the stated rate, or waive, reduce,
postpone (it being understood that any change to the definition of Consolidated
Total Debt to Consolidated EBITDA Ratio or Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio or in the component definitions thereof shall not
constitute a reduction in the rate and only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the Default Rate or amend Section 2.8(c)), or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only), or make any Loan, interest, Fee or other amount payable
in any currency other than expressly provided herein, in each case without the
written consent of each Lender directly affected thereby, or (ii) amend, modify
or waive any provision of this Section 14.1 or reduce the percentages specified
in the definitions of the terms “Required Lenders”, “Required Revolving Credit
Lenders”, “Required Revolving Credit Lenders”, or “Required Term Loan Lenders”,
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in the final paragraph of Section 11, in each case without the written consent
of each Lender directly affected thereby, or (iii) amend, modify, terminate or
waive any provision of Section 13 without the written consent of the
then-current Administrative Agent and Collateral Agent or any other former or
current Agent to whom Section 13 then applies in a manner that directly affects
such Person, or (iv) amend, modify, terminate or waive any provision of Section
3 with respect to any Letter of Credit without the written consent of the
applicable Letter of Credit Issuer, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly affects such Person, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly affected thereby, or (vii) release all
or


-170-

--------------------------------------------------------------------------------





substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement), or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents or this Agreement), in each case except with
the prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly
affected thereby, or (ix) decrease any Repayment Amount, extend any scheduled
repayment date or decrease the amount or allocation of any mandatory prepayment
to be received by any Term Loan Lender, in each case without the written consent
of the Required Term Loan Lenders, unless permitted under this Agreement, or (x)
affect the rights or duties of, or any fees or other amounts payable to, any
Agent under this Agreement or any other Credit Document without the prior
written consent of such Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the affected Lenders
and shall be binding upon the Borrower, such Lenders, the Administrative Agent
and all future holders of the affected Loans. In the case of any waiver, the
Borrower, the Lenders and the Administrative Agent shall be restored to their
former positions and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. Notwithstanding the foregoing, the Administrative Agent may, with the
consent of Borrower only, amend, modify or supplement this Agreement, the First
Lien Intercreditor Agreement, if any, the Second Lien Intercreditor Agreement,
if any, or the Qualified Lien Intercreditor Agreement, if any, to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Letter of Credit Issuer.
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for the
calculation of the minimum vote of the Lenders hereunder requiring any consent
of the Lenders).
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such Credit
Facilities in any determination of the Required Lenders and other definitions
related to such new Credit Facility.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the affected Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term


-171-

--------------------------------------------------------------------------------





Loans of any Class (“Refinanced Term Loans”) with a replacement term loan
tranche (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable ABR Margin
and Applicable LIBOR Margin for such Replacement Term Loans shall not be higher
than the Applicable ABR Margin and Applicable LIBOR Margin for such Refinanced
Term Loans, (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans of such Class in effect immediately
prior to such refinancing.
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment in cash of
all Obligations hereunder (except for contingent indemnification obligations in
respect of which a claim has not yet been made and except to the extent provided
in any applicable intercreditor agreement), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
(in accordance with the terms of this Agreement) or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 14.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the following sentence) and (vi) as required to effect any
sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Collateral Documents. Any such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that a Guarantor shall be
released from its Guarantee upon consummation of any transaction resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders
hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

14.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other


-172-

--------------------------------------------------------------------------------





communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(a)    if to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer or the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 14.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.

14.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

14.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

14.5    Payment of Expenses; Indemnification. The Borrower agree (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, execution and delivery
of, and any amendment, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Simpson Thatcher & Bartlett LLP and one counsel in each
relevant local jurisdiction, (b) to pay or reimburse each Agent for all its
reasonable out of pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Collateral Agent and the other Agents (unless there is an actual or


-173-

--------------------------------------------------------------------------------





perceived conflict of interest in which case each such Person may retain its own
counsel), (c) to pay, indemnify, and hold harmless each Letter of Credit Issuer,
Lender and Agent from, any and all recording and filing fees and (d) to pay,
indemnify, and hold harmless each Letter of Credit Issuer, Lender and Agent and
their respective Affiliates, directors, officers, employees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each relevant jurisdiction to such indemnified Persons (unless there is an
actual or perceived conflict of interest or the availability of different claims
or defenses in which case each such Person may retain its own counsel), related
to the transactions contemplated hereby (including, without limitation, the
solicitation of consents, the syndication of the Loans, Commitments, Letters of
Credit and other extension of credit made hereunder or the use of the proceeds
therefrom (including any refusal by any Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto, and any other
actions contemplated under that certain (i) Engagement Letter (the “Engagement
Letter”) and (ii) Fee Letter, dated as of April 7, 2017, and entered into by and
among the Borrower, certain of the Joint Lead Arrangers and Joint Bookrunners
and the other parties named therein) or, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involving or
attributable to the operations of the Borrower, any of their Subsidiaries or any
of the Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Agent or any Lender or any of their respective Affiliates,
officers, directors, employees or agents with respect to indemnified liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of the party to be indemnified or any of its Affiliates,
officers, directors, employees or agents or (ii) any material breach of any
Credit Documents by the party to be indemnified. No Person entitled to
indemnification under clause (d) of this Section 14.5 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through the Platform or other similar information transmission systems
in connection with this Agreement, nor shall any such Person have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 14.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Credit Party, its directors, stockholders or creditors or any other Person,
whether or not any Person entitled to indemnification under clause (d) of this
Section 14.5 is otherwise a party thereto. All amounts payable under this
Section 14.5 shall be paid within ten Business Days of receipt by the Borrower
of an invoice relating thereto setting forth such expense in reasonable retail.
The agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

14.6    Successors and Assigns; Participations and Assignments.


-174-

--------------------------------------------------------------------------------





(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3 the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in clause (c) of this Section 14.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer and the Lenders and
each other Person entitled to indemnification under Section 14.15) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent of:
(A)    the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that, (i) the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority and (ii) no consent
of the Borrower shall be required (x) for an assignment to a Lender or an
Affiliate or Approved Fund of a Lender (unless increased costs, including any
payments pursuant to indemnities under this Agreement, would result therefrom),
(y) if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, or (z) with respect to the initial syndication of the Loans, to
the extent the Borrower has previously consented to such assignment in writing;
and
(B)    of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and, in the case of Revolving Credit Commitments or
Revolving Credit Loans only, the Swingline Lender and the Letter of Credit
Issuer, provided that (i) no consent of the Administrative Agent shall be
required (x) for an assignment of any Commitment to an assignee that is a Lender
with a Commitment of the same Class immediately prior to giving effect to such
assignment or (y) for any assignment of any Loans funded by such Lender on the
Closing Date, (ii) no consent of the Administrative Agent, the Swingline Lender
or the Letter of Credit Issuer shall be required for an assignment of any Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing, no such assignment shall be made to a natural
person.
(ii)    Assignments shall be subject to the following additional conditions:


-175-

--------------------------------------------------------------------------------





(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Term Loan Commitment or Term Loan denominated
in Dollars, $1,000,000), and increments of $1,000,000 in excess thereof, unless
each of the Borrower and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed), provided that no such
consent of the Borrower shall be required if an Event of Default under Section
11.1 or Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and
(E)    the assignee must comply with the requirements of Section 5.4(e).
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 14.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 14.6.


-176-

--------------------------------------------------------------------------------





(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender and any payment made by
the Letter of Credit Issuer under any Letter of Credit pursuant to the terms
hereof from time to time (the “Register”). Further, the Register shall contain
the name and address of the Administrative Agent and the Lending Offices through
which each such Person acts under this Agreement. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and the Letter of Credit Issuer, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 14.6
and any written consent to such assignment required by clause (b) of this
Section 14.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Participant must comply
with Section 5.4(e), and (D) the Borrower, the Administrative Agent, the Letter
of Credit Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (vii) or (ix) of the proviso to
Section 14.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 14.6, the Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender and provided that such Participant agrees to be subject to the
requirements and limitations of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section
14.6. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 14.8(b) as though it were a Lender, provided such
Participant agrees to be subject to Section 14.8(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register


-177-

--------------------------------------------------------------------------------





(including the identity of any Participant or any information relating to the
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) to any Person except to the extent such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 14.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment or for any other reason, the Borrower
hereby agree that, upon request of any Lender at any time and from time to time
after the Borrower has made its initial borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a promissory note,
substantially in the form of Exhibit H-1 or H-2, as the case may be, evidencing
the Term Loans, Revolving Credit Loans and Swingline Loans, respectively, owing
to such Lender.
(e)    Subject to Section 14.16, the Borrower authorize each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and Affiliates in connection with such Lender’s credit
evaluation of the Borrower and Affiliates prior to becoming a party to this
Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(a “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower,


-178-

--------------------------------------------------------------------------------





the option to provide to the Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to make any Loan and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 14.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
approved by the Borrower and Administrative Agent providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. This Section 14.6(g) may not be amended without the written consent of each
SPV. Notwithstanding anything to the contrary in this Agreement, (x) no SPV
shall be entitled to any greater rights under Sections 2.10, 2.11 and 5.4 than
its Granting Lender would have been entitled to absent the use of such SPV and
(y) each SPV agrees to be subject to the requirements of Sections 2.10, 2.11 and
5.4 as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 14.6.
(h)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time at which no Default has occurred and is continuing, assign all
or a portion of its rights and obligations under this Agreement in respect of
its Term Loans or Term Loan Commitments (and in no case any Revolving Credit
Loans or Revolving Credit Commitments) to the Borrower or any Subsidiary and (y)
the Parent may, from time to time, purchase or prepay Loans (other than
Revolving Credit Loans), in each case, on a non-pro rata basis through (A) Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Borrower and the
Administrative Agent (or other applicable agent managing such auction) or (B)
open market purchases; provided that
(i)    any Loans or Commitments acquired by the Borrower or any Subsidiary shall
be retired and cancelled promptly upon the acquisition thereof;
(ii)    by its acquisition of Loan or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:
(A)    it shall not have any right to (x) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present, (y)
receive any information or material prepared by the Administrative Agent or any
Lender or any


-179-

--------------------------------------------------------------------------------





communication by or among the Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Article II), or (z)
make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against any Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Credit Documents;
(B)    except with respect to any amendment, modification, waiver, consent or
other action described in clause (i) or (ii) of the second proviso of Section
14.1 or that adversely affects such Affiliated Lender in any material respect
differently from other Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote; and
(C)    if a case under Title 11 of the United States Code is commenced against
any Credit Party, such Credit Party shall seek (and each Affiliated Lender shall
consent) to provide that the vote of any Affiliated Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Credit Party shall
not be counted except that such Affiliated Lender’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Affiliated Lender in a manner that is less
favorable to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower; each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans and
participations therein and any other amounts owed to such Affiliated Lender
hereunder or under any other Credit Document and not in respect of any other
claim or status such Affiliated Lender may otherwise have), from time to time in
the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (C);
(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Term Loans outstanding at such time under this Agreement; and
(iv)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time.
For avoidance of doubt, the foregoing limitations under clause (ii) above shall
not be applicable to Affiliated Institutional Lenders.

14.7    Replacements of Lenders under Certain Circumstances.


-180-

--------------------------------------------------------------------------------





(a)    The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) or (iv) and as a result
thereof any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (A) such replacement does not conflict with any
Requirement of Law, (B) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (C) the
replacement bank or institution shall purchase, at par, all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 3.5
or 5.4, as the case may be, owing to such replaced Lender prior to the date of
replacement, (D) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
14.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (F) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 14.1 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent; provided that (i) all Obligations (other
than principal and interest) of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (ii) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment, each party hereto agrees that such assignment required pursuant
to this Section 14.7(b) may be effected pursuant to an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.
(c)    If (i) an amendment to this Agreement (a “Maturity Date Amendment”)
provides for the extension of the maturity date of any Class or Series of Loans
or Commitments under this Agreement (which Maturity Date Amendment may also
include terms or modifications in addition to the extension of the maturity
date) and (ii) one or more Lenders (“Non-Extending Lenders”) holding Loans or
Commitments of the same Class or Series as those for which the maturity date is
extended by the Maturity Date Amendment do not consent to and join in the
Maturity Date Amendment, then the Borrower shall have the right (unless such
Non-Extending Lender consents to and joins in the Maturity Date Amendment) to
replace any such Non-Extending Lender by requiring such Non-Extending Lender to
assign its Loans and its Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent and such assignee shall be
deemed to consent to the Maturity Date Amendment and shall be included in
determining the consent of the applicable Lenders; provided that (x) all
Obligations (other than principal and interest) of the Borrower owing to such
Non-Extending Lender being replaced shall be paid in full to such Non-Extending
Lender concurrently with such assignment, and (y) the replacement Lender shall
purchase the foregoing by paying to such Non-Extending Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection


-181-

--------------------------------------------------------------------------------





with any such assignment, each party hereto agrees that such assignment required
pursuant to this Section 14.7(c) may be effected pursuant to an Assignment and
Acceptance executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment need not be a party
thereto.

14.8    Adjustments; Set-off.
(a)    If any Lender (a “benefited Lender”) shall at any time (other than
pursuant to any assignment or participation permitted under Section 14.6)
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
11.5, or otherwise), in a greater proportion (on the basis of the amount that
would be payable or applicable to such Lender and other Lenders pursuant to
Section 11.15) than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Notwithstanding the
foregoing, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right), without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

14.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

14.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


-182-

--------------------------------------------------------------------------------






14.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Collateral Agent, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Administrative Agent, the Collateral Agent nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents. With the exception of the syndication, cooperation,
indemnification, confidentiality, jurisdiction, governing law and waiver of jury
trial provisions contained in the Commitment Letter (which syndication,
cooperation, indemnification, confidentiality, jurisdiction, governing law, and
waiver of jury trial provisions shall remain in full force and effect), all of
the Borrower’s, Agents’, Lenders’ and their respective Affiliates’ obligations
under the Commitment Letter shall terminate and be superseded by the Credit
Documents (together with any other documents, instruments or agreements executed
and delivered in connection therewith), and the Borrower, Agents, the Lenders,
and their respective Affiliates shall be released from all liability in
connection with such terminated and superseded obligations, including, without
limitation, any claim for injury or damages, whether consequential, special
direct, indirect, punitive or otherwise.

14.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.13    Submission to Jurisdiction; Waivers. The Borrower irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof (provided that the Agents and Lenders reserve
the right to bring proceedings against any Credit Party in the courts of any
other jurisdiction in connection with the exercise of any rights under any
Security Document or the enforcement of any judgment);
(b)    consents that any such action or proceeding shall be brought solely in
such courts (provided that the Agents and Lenders reserve the right to bring
proceedings against any Credit Party in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment) and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 14.2 or at such other address of which the
Administrative Agent shall have been notified pursuant to Section 14.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;


-183-

--------------------------------------------------------------------------------





(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 14.13 any special, exemplary, punitive or consequential damages; and
(f)    hereby irrevocably designates, appoints and empowers the Borrower, in the
case of any suit, action or proceeding, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Credit Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Person in care of the Borrower at the Borrower’s address
set forth on Schedule 14.2 or at such other address of which the Administrative
Agent shall have been notified pursuant to Section 14.2, and such Person hereby
irrevocably authorizes and directs the Borrower to accept such service on its
behalf.
The Borrower agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

14.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the Credit Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders, the other Agents and the other Secured Parties on the other hand, and
the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Lenders, the other Agents and the other Secured
Parties is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, shareholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any Lenders, any other Agents or
any other Secured Parties has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower, any other Credit Party or any
of their respective Affiliates, shareholders, creditors or employees or any
other Person with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrower, Credit Party or Affiliate, shareholder, creditor or
employee or other Person on other matters) and neither the Administrative Agent
or other Agent has any obligation to the Borrower, any other Credit Party or any
of their respective Affiliates, shareholders, creditors or employees or any
other Person with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (iv)
the Administrative Agent, the Lenders, the other Agents and the other Secured
Parties their respective Affiliates may be engaged in a broad range of
transactions that involve interests that


-184-

--------------------------------------------------------------------------------





differ from those of the Borrower, the other Credit Parties and their respective
Affiliates, shareholders, creditors or employees or any other Person, and
neither the Administrative Agent, nor any Lender, nor any other Agent nor any
other Secured Party has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; (v) neither the
Administrative Agent, nor any Lender, nor any other Agent nor any other Secured
Party has provided and none will provide any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (vi) no
fiduciary, advisory or agency relationship between the Credit Parties and the
Administrative Agent, the Lenders, the other Agents or the other Secured Parties
is intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Administrative Agent, the Lenders, the other Agents and the other
Secured Parties have advised or are advising the Credit Parties on other
matters, and the relationship between the Administrative Agent, the Lenders, the
other Agents and the other Secured Parties, on the one hand, and the Credit
Parties, on the other hand, in connection herewith and therewith is solely that
of creditor and debtor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

14.15    WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

14.16    Confidentiality. Each Agent and each Lender shall hold all non-public
information furnished by or on behalf of the Borrower or any of their
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Agent or Lender pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency or any governmental or private regulatory
agency or authority or representative thereof or pursuant to legal process or
applicable law or regulation or (a) to such Lender’s or Agent’s attorneys,
professional advisors, independent auditors, trustees or Affiliates, (b) to an
investor or prospective investor in a Securitization that agrees its access to
information regarding the Credit Parties, the Loans and the Credit Documents is
solely for purposes of evaluating an investment in a Securitization and who
agrees to treat such information as confidential, (c) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in connection
with the administration, servicing and reporting on the assets serving as
collateral for a Securitization and who agrees to treat such information as
confidential, (d) to a nationally recognized ratings agency that requires access
to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization, (e) to data
service providers, including league table providers, that serve the lending
industry, if such information is routinely provided by Agents to such data
service providers and (f) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that unless specifically
prohibited by applicable law or regulation or court order, each Lender and Agent
shall use commercially reasonable


-185-

--------------------------------------------------------------------------------





efforts to notify the Borrower of any request made to such Lender or Agent by
any governmental agency or any governmental or private regulatory agency or
authority or representative thereof (other than any such request in connection
with a routine examination of such Lender or Agent by such governmental agency
or any governmental or private regulatory agency or authority or representative
thereof) for disclosure of any such non-public information prior to disclosure
of such information; provided, further, that in no event shall any Lender or
Agent be obligated or required to return any materials furnished by or on behalf
of the Borrower or any Subsidiary. Each Lender and Agent agrees that it will not
provide to prospective Transferees or to any pledgee referred to in Section 14.6
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 14.16 or other provisions at least as
restrictive as this Section 14.16.

14.17    Direct Website Communications.
(a)    The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default or (D) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to the Administrative Agent at the e-mail address as
set forth on Schedule 14.2; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 14.17 shall prejudice the right of the
Borrower, the Agents or any Secured Party to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
(b)    The Administrative Agent agrees that the receipt of the Communications
sent to the Administrative Agent at its e-mail address set forth on Schedule
14.2 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Credit Documents, provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the Administrative Agent.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Credit Documents. Each Lender agrees (A) to notify the Administrative
Agent in writing (including by


-186-

--------------------------------------------------------------------------------





electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
(c)    Notices and other communications to the Lenders, and to any potential
Lenders, participants or assignees (i) that becomes a party hereto pursuant to
an assignment agreement, joinder agreement or participation letter and (ii) that
agrees to be bound by Section 14.16 (each, an “Additional Lender” and,
collectively, the “Additional Lenders”) and the Administrative Agent hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”))
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, any Additional Lender or the
Administrative Agent pursuant to Section 2 if such Lender, Additional Lender or
the Administrative Agent, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” EACH AGENT PARTY (AS
DEFINED BELOW) DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS OR IN THE PLATFORM.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall
any Agent or any of its Related Parties (collectively, the “Agent Parties” and
each an “Agent Party”) have any liability to the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or any
Agent’s transmission of Communications by electronic communication (including
e-mail and Internet or intranet websites, including the Platform), except to the
extent the liability of such liability resulted from the gross negligence, bad
faith or willful misconduct of an Agent or its Affiliates, officers, directors,
employees or agents or a material breach of the Credit Documents by such Agent.
The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the


-187-

--------------------------------------------------------------------------------





Borrower, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to the Credit Documents or otherwise are being
distributed through the Platform, any document or notice that the Borrower has
indicated contains only publicly available information with respect to the
Borrower may be posted on that portion of the Platform designated for such
public-side Lenders. If the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, its Subsidiaries and their securities.
Notwithstanding the foregoing, the Borrower shall use commercially reasonable
efforts to indicate whether any document or notice contains only publicly
available information.

14.18    USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

14.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

14.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date


-188-

--------------------------------------------------------------------------------





such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

14.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

14.22    Effect of Amendment and Restatement of the Existing Credit Agreement.
(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except to evidence the
incurrence by the Borrower of the “U.S. Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “U.S. Obligations” are contingent
as of the Closing Date). Subject to and except as otherwise provided in Section
7 of the Seventh Amendment, the parties hereto acknowledge and agree that (a)
this Agreement and the other Credit Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “U.S. Obligations” under the Existing Credit Agreement or the other Credit
Documents as in effect prior to the Closing Date and which remain outstanding as
of the Closing Date, (b) the “U.S. Obligations” under the Existing Credit
Agreement and the other Credit Documents are in all respects continuing (as
amended and restated hereby or released or terminated in connection herewith and
which are in all respects hereafter subject to the terms herein) and (c) the
Liens and security interests as granted under the applicable Credit Documents
securing payment of such “U.S. Obligations” are in all respects continuing and
in full force and effect and are reaffirmed hereby except as released or
terminated in connection herewith. The Borrowers and the Credit Parties
acknowledge and agree that Section 14.5 of the Existing Credit Agreement shall,
to the extent applicable immediately prior to the Closing Date,


-189-

--------------------------------------------------------------------------------





survive for the intended beneficiaries of such provision to the extent such
provision applies with respect to any Indemnified Liabilities (under and as
defined in Section 14.5 of the Existing Credit Agreement) relating to events and
circumstances occurring prior to the Closing Date.
(b)    On and after the Closing Date, (i) all references to the Existing Credit
Agreement or the Credit Agreement in the Credit Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement, as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or the Credit Agreement in any Credit Document (but
not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.
(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver or other modification, whether or
not similar and, except as expressly provided herein, in the Seventh Amendment
or in any other Credit Document, all terms and conditions of the Credit
Documents remain in full force and effect unless otherwise specifically amended
hereby or by any other Credit Document.

SECTION 15.    Parallel Debt.

15.1    Parallel Debtors. The Borrower irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance) to pay to the
Collateral Agent amounts equal to any amounts owing from time to time by it to
any Lender under this Agreement or any Secured Hedge Agreement as and when those
amounts are due.

15.2    Corresponding Debt. The obligations of the Borrower under Section 15.1
are several and are separate and independent from, and shall not in any way
limit or affect, the corresponding obligations of the Borrower to any Lender
under this Agreement or under any Secured Hedge Agreement (the “Corresponding
Debt”) nor shall the amounts for which the Borrower is liable under Section 15.1
(the “Parallel Debt”) be limited or affected in any way by the Corresponding
Debt; provided that:
(a)    the Parallel Debt of the Borrower shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and
(b)    the Corresponding Debt of the Borrower shall be decreased to the extent
its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and
(c)    the amount of the Parallel Debt of the Borrower shall at all times be
equal to the amount of the Corresponding Debt.

15.3    Collateral Agent. For the purpose of this Section 15, the Collateral
Agent acts in its own name and on behalf of itself and not as agent,
representative or trustee of any other Lender, and its claims in respect of the
Parallel Debt shall not be held on trust. The charges and encumbrances granted
to the Collateral Agent pursuant to the Dutch Security Documents to secure the
Parallel Debt are granted to the Collateral Agent in its capacity as creditor of
the Parallel Debt and shall not be held on trust.


-190-

--------------------------------------------------------------------------------






15.4    Collections. All moneys received or recovered by the Collateral Agent
pursuant to this Section 15, and all amounts received or recovered by the
Collateral Agent from or by the enforcement of any charge or encumbrance granted
to secure the Parallel Debt, shall be applied in accordance with Section 11.15
of this Agreement.

15.5    Acknowledgments. Without limiting or affecting the Collateral Agent’s
rights against the Borrower (whether under this Section 15 or under any other
provision of the Credit Documents), the Borrower acknowledges that (a) nothing
in this Section 15 shall impose any obligation on the Collateral Agent to
advance any sum to the Borrower or otherwise under this Agreement, except in its
capacity as Lender; and
(a)    for the purpose of any vote taken under any Credit Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.

15.6    Simultaneous Maturity. For the avoidance of doubt, the Parallel Debt
will become due and payable at the same time the Corresponding Debt becomes due
and payable.

15.7    No Common Property; Administration Agreement. Each party to this
Agreement confirms that, in accordance with this Section 15, a claim of the
Collateral Agent against the Borrower in respect of the Parallel Debt does not
constitute common property within the meaning of Section 3:166 Dutch Civil Code
and that the provisions relating to such common property shall not apply. If,
however, it shall be held that such claim of the Collateral Agent does
constitute such common property and such provisions do apply, the parties agree
that this Agreement shall contain the administration agreement within the
meaning of Section 3:168 Dutch Civil Code. Notwithstanding anything to the
contrary in this Agreement, Section 15 of this Agreement, and the rights and
obligations of the parties under Section 15, shall be governed by, and construed
and interpreted in accordance with, the laws of the Netherlands.
[Remainder of page intentionally left blank]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.




LAUREATE EDUCATION, INC., as Borrower




By: /s/ Eilif Serck-Hanssen___
Name:    Eilif Serck-Hanssen
Title:
President, Chief Administrative Officer
and Chief Financial Officer







-191-

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Administrative Agent and Collateral Agent




By: /s/ Caesar Wyszomirski__
Name:    Caesar Wyszomirski
Title:    Director






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A




FORM OF GUARANTEE


THIS AMENDED AND RESTATED GUARANTEE dated as of April 26, 2017 (the
“Guarantee”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors”), in favor of Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, on August 17, 2007, Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), entered into (a) a Guarantee with Goldman Sachs
Credit Partners L.P. (“GSCP”), as collateral agent, and the other Guarantors
party thereto (as the same has been amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Guarantee”), (b) a Credit
Agreement with GSCP, as administrative agent and collateral agent, the financial
institutions party thereto as lenders and letter of credit issuers, the
Borrower, Iniciativas Culturales de España S.L., as the foreign subsidiary
borrower (“ICE”), and others party thereto (as the same has been amended,
restated, supplemented or otherwise modified prior to the date hereof, including
as amended and restated on June 16, 2011 pursuant to an Amended and Restated
Credit Agreement among the Borrower, ICE, the lending institutions party thereto
from time to time as Lenders, and GSCP, as administrative agent and collateral
agent, as such Amended and Restated Credit Agreement has been amended, restated,
supplemented and otherwise modified prior to the date hereof, the “Original
Credit Agreement”) and (c) other Credit Documents (as defined in the Original
Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Guarantee and the other Credit Documents in effect prior
to the date thereof and Citi was appointed as successor administrative agent and
successor collateral agent under the Original Credit Agreement, the Original
Guarantee and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Second
Amended and Restated Credit Agreement, dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lender


A-1

--------------------------------------------------------------------------------





institutions from time to time party thereto (the “Lenders”) and Citi as
Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein and (b) one or more Hedge Banks
may from time to time enter into Secured Hedge Agreements with the Borrower
and/or its Subsidiaries;
WHEREAS, each Guarantor (other than the Borrower) (the “Subsidiary Guarantors”)
is a direct or indirect wholly-owned Subsidiary of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Guarantors shall have executed and delivered this Guarantee to the
Collateral Agent for the ratable benefit of the Secured Parties; and
WHEREAS, the Borrower has requested that the Original Guarantee be amended and
restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries, the Guarantors hereby agree with the
Collateral Agent, for the ratable benefit of the Secured Parties, to amend and
restate the Original Guarantee, and the Original Guarantee is hereby amended and
restated in its entirety as follows:


A-2

--------------------------------------------------------------------------------





SECTION 16.    Defined Terms.
16.1    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
16.2    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
16.3    The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 17.    Guarantee.
17.1    Subject to the provisions of Section 2(b), each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Collateral Agent, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by required prepayment,
acceleration, demand or otherwise) of the Obligations (and, for the purpose of
this Guarantee, “Obligations” includes, solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary, Secured
Obligations (as defined in the Security Agreement and the Pledge Agreement) with
respect to such Restricted Non-Domestic Subsidiary) of anyone other than such
Guarantor (including amounts that would become due but for operation of the
automatic stay under 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
17.2    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.
17.3    Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Collateral Agent or any other Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, such Guarantor under this Guarantee.
17.4    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.
17.5    No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent, the


A-3

--------------------------------------------------------------------------------





Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments, other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents (other than any
contingent indemnity obligations not then due) are paid in full and the
Commitments thereunder are terminated and no Letters of Credit shall be
outstanding or the Letters of Credit outstanding have been Cash Collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported on terms satisfactory to the Collateral Agent (such time, “Payment in
Full”).
17.6    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.
SECTION 18.    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties up to the maximum liability of such Guarantor hereunder.
SECTION 19.    Right of Set-off. In addition to any rights and remedies of the
Secured Parties provided by law, each Guarantor hereby irrevocably authorizes
each Secured Party at any time and from time to time following the occurrence
and during the continuance of an Event of Default, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration, demand or otherwise), to set-off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
SECTION 20.    No Subrogation. Notwithstanding any payment or payments made by
any of the Guarantors hereunder or any set-off or appropriation and application
of funds of any


A-4

--------------------------------------------------------------------------------





of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution, indemnifications or reimbursement from the
Borrower or any other Guarantor or other guarantor in respect of payments made
by such Guarantor hereunder in each case, until Payment in Full. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to Payment in Full, such amount shall be held by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Collateral Agent may determine. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Collateral Agent or
any Secured Party may have against Borrower, to all right, title and interest
the Collateral Agent or any Secured Party may have in any such collateral or
security, and to any right the Collateral Agent or any Secured Party may have
against such other guarantor.
SECTION 21.    Amendments, etc. with Respect to the Obligations; Waiver of
Rights. Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, (c) the Credit Agreement, the
other Credit Documents, the Letters of Credit and any other documents executed
and delivered in connection therewith and the Secured Hedge Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Hedge Agreement, the party thereto) may deem advisable from time to
time, and (d) any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of any
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against any Guarantor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on any Borrower or any Guarantor or any other person, and any
failure by the Collateral Agent or


A-5

--------------------------------------------------------------------------------





any other Secured Party to make any such demand or to collect any payments from
any Borrower or any Guarantor or any other person or any release of any Borrower
or any Guarantor or any other person shall not relieve any Guarantor in respect
of which a demand or collection is not made or any Guarantor not so released of
its several obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of the
Collateral Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
SECTION 22.    Guarantee Absolute and Unconditional.
22.1    Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between any Borrower and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or any other defense of the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection (this Guarantee is a primary
obligation of each Guarantor and not merely a contract of surety) without regard
to and hereby waives, to the fullest extent permitted by applicable law, any and
all defenses that it may have arising in connection with, (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any Letter of Credit, any Secured Hedge Agreement, any of the Obligations or any
amendment to or waiver of, any provision of any thereof (including any change in
time, place, manner, or place of payment, amendment, or waiver or increase
thereof) or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Collateral
Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance), including but not limited to
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, that may at any time
be available to or be asserted by any Borrower against the Collateral Agent or
any other Secured Party or, (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent and any other
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to pursue such other rights or remedies or to collect any payments from
any Borrower or any such other Person or to realize upon any such collateral
security or guarantee


A-6

--------------------------------------------------------------------------------





or to exercise any such right of offset, or any release of any Borrower or any
such other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent and the other Secured Parties
against such Guarantor.
22.2    This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until Payment in Full, notwithstanding that from time to
time during the term of the Credit Agreement and any Secured Hedge Agreement the
Credit Parties may be free from any Obligations.
22.3    A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
under the circumstances described in Section 14.1 of the Credit Agreement.
SECTION 23.    Reinstatement. This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
SECTION 24.    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Collateral Agent without set-off or counterclaim
in Dollars (based on the Dollar Equivalent amount of such Obligations on the
date of payment) at the Collateral Agent’s Office. Each Guarantor agrees that
the provisions of Sections 5.4 and 14.19 of the Credit Agreement shall apply to
such Guarantor’s obligations under this Guarantee.
SECTION 25.    Representations and Warranties; Covenants.
25.1    Each Guarantor hereby represents and warrants that the representations
and warranties set forth in Section 8 of the Credit Agreement as they relate to
such Guarantor and in the other Credit Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and the Collateral Agent and each other
Secured Party shall be entitled to rely on each of them as if they were fully
set forth herein.
25.2    Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
Payment in Full, such Guarantor shall take, or shall refrain from taking, as the
case may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in


A-7

--------------------------------------------------------------------------------





Section 9 or Section 10 of the Credit Agreement and so that no Default or Event
of Default, is caused by any act or failure to act of such Guarantor or any of
its Subsidiaries.
SECTION 26.    Authority of the Collateral Agent.
26.1    The Collateral Agent enters into this Guarantee in its capacity as agent
for the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.
26.2    Each party to this Guarantee acknowledges and agrees that any changes
(in accordance with the provisions of the Credit Documents) in the identity of
the persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.
26.3    Each Guarantor acknowledges and agrees that it has adequate means to
obtain information from the Borrower and each other Guarantor on a continuing
basis concerning the financial condition of the Borrower and each other
Guarantor and its ability to perform its obligations under the Credit Agreement,
the other Credit Documents and any Secured Hedge Agreement, and each Guarantor
assumes the responsibility of keeping informed of the financial condition of the
Borrower and each other Guarantor and all circumstances bearing upon the risk of
nonpayment of the Borrower and each other Guarantor. Each Guarantor hereby
waives and relinquishes any duty on the part of the Collateral Agent to disclose
any matter, fact or thing related to the Borrower and each other Guarantor
whether now or hereafter known.
SECTION 27.    Notices. All notices, requests and demands pursuant hereto shall
be made in accordance with Section 14.2 of the Credit Agreement. All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 14.2 of the
Credit Agreement.
SECTION 28.    Counterparts. This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Guarantee signed by all the parties shall be lodged with
the Collateral Agent and the Borrower.


A-8

--------------------------------------------------------------------------------





SECTION 29.    Severability. Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 30.    Integration. This Guarantee together with the other Credit
Documents and each other document in respect of any Secured Hedge Agreement
represent the agreement of each Guarantor and the Collateral Agent with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein, in the other Credit Documents or, each other document in respect of any
Secured Hedge Agreement.
SECTION 31.    Amendments in Writing; No Waiver; Cumulative Remedies.
31.1    None of the terms or provisions of this Guarantee may be waived,
amended, supplemented or otherwise modified except in accordance with Section
14.1 of the Credit Agreement.
31.2    Neither the Collateral Agent nor any other Secured Party shall by any
act (except by a written instrument pursuant to Section 16(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
any Secured Party would otherwise have on any future occasion.
31.3    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
SECTION 32.    Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
SECTION 33.    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns except that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Collateral Agent.


A-9

--------------------------------------------------------------------------------





SECTION 34.    Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.11 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee (and any such
assignment without such consent shall be null and void).
SECTION 35.    WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
SECTION 36.    Submission to Jurisdiction; Waivers; Service of Process. Each
Guarantor hereby irrevocably and unconditionally:
submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Credit Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
36.1    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
36.2    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth in the Credit Agreement, and
such Person hereby irrevocably authorizes and directs the Borrower to accept
such service on its behalf;
36.3    agrees that nothing herein shall affect the right of the Collateral
Agent or any other Secured Party to effect service of process in any other
manner permitted by law or shall limit the right of the Collateral Agent or any
other Secured Party to sue in any other jurisdiction; and
36.4    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.
SECTION 37.    GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND


A-10

--------------------------------------------------------------------------------





CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 38.    No Novation. Except as expressly set forth herein or in the
Amendment, this Guarantee does not extinguish the outstanding obligations of the
Guarantors evidenced by the Original Guarantee or discharge or release any lien
or security interest or any other security under the Credit Documents, all of
which security interests shall continue under the Credit Documents. Nothing
herein contained shall be construed as a substitution or novation of the
original obligations under the Original Guarantee, which shall remain in full
force and effect, except as amended hereby.
[Signature pages follow]




A-11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.
POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Guarantor




By:        
    Name:
    Title:


WALDEN E-LEARNING, LLC, as Guarantor




By:        
    Name:
    Title:


THE CANTER GROUP OF COMPANIES, LLC, as Guarantor




By:        
    Name:
    Title:








LAUREATE EDUCATION INTERNATIONAL LTD, as Guarantor




By:        
    Name:
    Title:


CANTER AND ASSOCIATES, LLC, as Guarantor




By:        
    Name:
    Title:






[Signature Page to Guarantee]


A-12

--------------------------------------------------------------------------------





EDUCATIONAL SATELLITE SERVICES, INC., as Guarantor




By:        
    Name:
    Title:


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Guarantor




By:        
    Name:
    Title:


FLEET STREET AVIATION, LLC, as Guarantor




By:        
    Name:
    Title:


LEI ADMINISTRATION, LLC, as Guarantor




By:        
    Name:
    Title:


EXETER STREET HOLDINGS LLC, as Guarantor




By:        
    Name:
    Title:








[Signature Page to Guarantee]


A-13

--------------------------------------------------------------------------------






LAUREATE EDUCATION, INC., as Guarantor with respect to Obligations of any Credit
Party other than the Borrower
By:                        
    Name:
    Title:




[Signature Page to Guarantee]


A-14

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent
By:                    
    Name:
    Title:










[Signature Page to Guarantee]


A-15

--------------------------------------------------------------------------------






ANNEX A TO
THE AMENDED AND
RESTATED GUARANTEE
SUPPLEMENT NO. [ ] dated as of [                    ] to the AMENDED AND
RESTATED GUARANTEE dated as of April 26, 2017 (the “Guarantee”), among each of
the Guarantors listed on the signature pages thereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”), and Citibank,
N.A., as Collateral Agent for the Lenders from time to time parties to the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amend and Restated Credit
Agreement, dated as of April 26, 2017, (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto (the “Lenders”), and Citibank N.A., as Administrative
Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee.
C.    The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement and
to induce one or more Hedge Banks to enter into Secured Hedge Agreements with
the Borrower and/or its Restricted Domestic Subsidiaries.
D.    Section 9.11 of the Credit Agreement and Section 19 of the Guarantee
provide that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuers to make additional Extensions of Credit, to induce one or more Hedge
Banks to enter into Secured Hedge Agreements and as consideration for Extensions
of Credit previously made.
Accordingly, the Collateral Agent and each New Guarantor agrees as follows:
SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor, and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor


ANNEX A
A-16

--------------------------------------------------------------------------------





thereunder are true and correct on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date). Each reference to a Guarantor in the
Guarantee shall be deemed to include each New Guarantor. The Guarantee is hereby
incorporated herein by reference.
SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.
SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.




ANNEX A
A-17

--------------------------------------------------------------------------------




                        




IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.
[NAME OF NEW GUARANTOR]
By:        
Name:    
Title:
CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:










ANNEX A
A-18

--------------------------------------------------------------------------------






EXHIBIT B
[Reserved]


B-1

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF PERFECTION CERTIFICATE


[ ]


Reference is hereby made to that certain (i) Amended and Restated Security
Agreement dated as of April 26, 2017 (the “Security Agreement”), among Laureate
Education, Inc., a Delaware public benefit corporation (the “Borrower”), and
each other grantor party thereto (with the Borrower, each a “Grantor” and,
collectively, the “Grantors”), and Citibank, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”), (ii) Amended and Restated Pledge Agreement,
dated as of April 26, 2017, among the Grantors and the Collateral Agent and
(iii) Amended and Restated Collateral Agreement, dated as of April 26, 2017,
among Walden University, LLC (the “U.S. Institution Subsidiary”) and the
Collateral Agent. The Grantors and the U.S. Institution Subsidiary are
collectively referred to herein as the “Credit Parties” and each a “Credit
Party.” Capitalized terms used but not defined herein have the meanings assigned
to such terms in the Security Agreement.
Each of the undersigned hereby certifies to the Collateral Agent as follows:
1.    Names.
(a)    The exact legal name of each Credit Party, as such name appears in its
respective certificate of incorporation or any other organizational document and
the jurisdiction of incorporation or formation of such Credit Party, is set
forth in Schedule 1(a) hereto. Each Credit Party is the type of entity disclosed
next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Credit Party.
(b)    Set forth in Schedule 1(b) hereto is any other corporate or
organizational name each Credit Party has had in the past five (5) years
(including the names of any other business or organization to which such Credit
Party became the successor by merger, consolidation, acquisition, change in form
or jurisdiction of organization or otherwise), together with the date of the
relevant change.
(c)    Except as set forth in Schedule 1(c) hereto, no Credit Party has changed
its jurisdiction of organization at any time during the past five (5) years.
(d)    Set forth in Schedule 1(d) hereto is each trade name or assumed name to
the knowledge of each Credit Party currently used by any Credit Party or by
which any Credit Party is known or is transacting any business.
2.    Current Locations.
(a)    The chief executive office of each Credit Party is located at the address
set forth in Schedule 2(a) hereto.
(b)    Except as set forth in Schedule 2(b) hereto, no Credit Party has changed
its chief executive office within the past five (5) years.


C-1

--------------------------------------------------------------------------------





3.    Acquisitions of Equity Interests or Assets. (a) Except as set forth in
Schedule 3 hereto, no Credit Party has acquired the equity interests of another
entity or substantially all the assets of another entity within the past five
(5) years.
4.    Real Property. Attached hereto as Schedule 4 is a list of, to the best of
each Grantor’s knowledge after due inquiry, each real property having a
tax-assessed value (based on the most recent tax-assessed values available as of
the date hereof) of at least $5,000,000 that is owned in fee in its entirety by
any Grantor, excluding any real property that as of the date hereof is subject
to a contract for sale.
5.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5
is a true and correct list of all of the stock, partnership interests, limited
liability company membership interests or other equity interest owned by each
Grantor.
6.    Instruments. Attached hereto as Schedule 6 is a true and correct list of
all outstanding promissory notes and other instruments evidencing Indebtedness
(as defined in the Security/Pledge Agreement) with a face value in excess of
$5,000,000 (other than checks to be deposited in the ordinary course of
business) held by each Grantor, including all intercompany notes between or
among any two or more Grantors.
7.    Intellectual Property. Attached hereto as Schedule 7(a) is a schedule
setting forth all of each Credit Party’s Patents and Trademarks registered with
the United States Patent and Trademark Office, applications to register Patents
and Trademarks in the United States and Patent Licenses and Trademark Licenses
(each as defined in the Security Agreement) in which a Credit Party is the
exclusive licensee of any United States issued Patents or Patent applications or
United States Trademark registrations or applications, including the name of the
registered owner and the registration number of each Patent and Trademark owned
by each Credit Party. Attached hereto as Schedule 7(b) is a schedule setting
forth all of each Credit Party’s United States Copyrights registered with the
United States Patent and Trademark Office, applications to register Copyrights
in the United States and Copyright Licenses (as defined in the Security
Agreement) in which a Credit Party is the exclusive licensee of any United
States Copyright restrictions, including the name of the registered owner and
the registration number of each Copyright owned by each Credit Party.
8.    Commercial Tort Claims. Attached hereto as Schedule 8 is a true and
correct list of all commercial tort claims in excess of $10,000,000 held by each
Grantor, including a brief description thereof.
9    Tangible Personal Property in Possession of Warehousemen and Bailees.
Except as set forth in Schedule 9 hereto, no persons (including warehousemen and
bailees) other than the Grantors have possession of any material amount (fair
market value of $5,000,000 or more) of tangible personal property of any
Grantor.




C-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
Laureate Education, Inc.


By:
        
Name:    
Title:    



Post-Secondary Education Acquisition Corporation


By:
        
Name:    
Title:



Walden e-Learning, LLC


By:
        
Name:    
Title:



The Canter Group of Companies, LLC


By:
        
Name:    
Title:



Laureate Education International Ltd.


By:
        
Name:    
Title:



Canter and Associates, LLC


By:
        
Name:    
Title:



Educational Satellite Services, Inc.


By:
        
Name:    
Title:











[Signature page to Perfection Certificate]
C-3

--------------------------------------------------------------------------------









Wall Street International Holdings - US I, Inc.


By:
        
Name:    
Title:



Fleet Street Aviation, LLC


By:
        
Name:    
Title:



LEI Administration, LLC


By:
        
Name:    
Title:



Walden University, LLC


By:
        
Name:    
Title:



Exeter Street Holdings, LLC


By:
        
Name:    
Title:











[Signature page to Perfection Certificate]
C-4

--------------------------------------------------------------------------------






EXHIBIT D-1


FORM OF PLEDGE AGREEMENT


AMENDED AND RESTATED PLEDGE AGREEMENT dated as of April 26, 2017 (the “Pledge
Agreement”), among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages hereto or that becomes a party hereto pursuant to Section 9
hereof (each such Subsidiary being a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors”; the Subsidiary Pledgors and the Borrower are referred to
collectively as the “Pledgors”) and Citibank, N.A. (“Citi”), as Collateral Agent
(in such capacity, and together with any successor or permitted assign, the
“Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties (which, for the purposes of this Pledge
Agreement, shall include (a) any Secured Party under and as defined in Credit
Agreement and (b) any Cash Management Bank (as defined below)).
W I T N E S S E T H:
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Pledge Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Pledgors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Pledge Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Pledge Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in




D-1-1

--------------------------------------------------------------------------------





its entirety pursuant to, and superseded by, that certain Second Amended and
Restated Credit Agreement, dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lender institutions from time to
time party thereto (the “Lenders”) and Citi as Administrative Agent and the
Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, among other things, the Lenders
have severally agreed to make Loans to the Borrower and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of the Borrower
and the Restricted Domestic Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein, (b) one
or more Hedge Banks may from time to time enter into Secured Hedge Agreements
with the Borrower and/or its Subsidiaries and (c) one or more Cash Management
Banks may from time to time enter into Cash Management Programs with one or more
Pledgors;
WHEREAS, pursuant to the Amended and Restated Guarantee, dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Pledgor has agreed to
unconditionally and irrevocably guarantee, as primary obligor and not merely as
surety, to the Collateral Agent for the benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of anyone other than
such Pledgor;
WHEREAS, each Subsidiary Pledgor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;
WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Pledgors shall have executed and delivered this Pledge Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;
WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 hereto and (b) each of the Pledgors is the
legal and beneficial owner of the Indebtedness described in Schedule 1 hereto;
and




D-1-2

--------------------------------------------------------------------------------





WHEREAS, the Borrower has requested that the Original Pledge Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the other Agents, the Lenders and
the Letter of Credit Issuers to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower and the Restricted Domestic Subsidiaries
under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries and to induce one or more Cash Management Banks
to enter into Cash Management Programs with one or more Pledgors, the Pledgors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
to amend and restate the Original Pledge Agreement, and the Original Pledge
Agreement is hereby amended and restated in its entirety as follows:
I.
Defined Terms.

A.    Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
B.     “Cash Management Bank” shall mean any Person (other than the Borrower or
any of its Subsidiaries) that, with respect to any Cash Management Program that
is in effect on or after the Closing Date (or any replacement or renewal
thereof), is a Lender or Agent or an Affiliate of a Lender or Agent, in its
capacity as a party to such Cash Management Program.
C.    “Collateral” shall have the meaning provided in Section 2.
D.    As used herein, the term “Equity Interests” shall mean, collectively,
Stock and Stock Equivalents.
E.    “Pledged Shares” shall mean (i) the Equity Interests described in Schedule
1 hereto and issued by the entities named therein and (ii) any Equity Interests
of the issuer of such Equity Interests described in Schedule 1 hereto or any
other Subsidiary directly held by any Pledgor in the future (the “After-acquired
Shares”) except to the extent excluded from the Collateral for the applicable
Secured Obligations pursuant to the last paragraph of Section 2 below.
F.    “Pledged Debt” shall mean (i) the Indebtedness described in Schedule 1
hereto and (ii) any other Indebtedness owed to any Pledgor hereafter and
required to be pledged pursuant to Section 9.12(a) of the Credit Agreement.
G.    “Proceeds” and any other term used herein or in the Credit Agreement
without definition that is defined in the UCC has the meaning given to it in the
UCC.




D-1-3

--------------------------------------------------------------------------------





H.    “Secured Obligations” shall mean (i) Obligations, (ii) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Pledgor
arising under (x) any purchasing card program established to enable headquarters
and field staff of a Pledgor to purchase goods and supplies from vendors, (y)
any travel and entertainment card program established to enable headquarters and
field staff of a Pledgor to make payments for expenses incurred related to
travel and entertainment and (z) any payments-on-behalf-of (POBO) or
receipts-on-behalf-of (ROBO) programs or any other cash management programs
involving any agreement or arrangement to provide treasury management,
depository, overdraft, letters of credit, automated clearinghouse, electronic
funds transfer, cash pooling and similar programs (all such programs under this
clause (ii), collectively, “Cash Management Program”) entered into in the
ordinary course of business by and between any Pledgor and a Cash Management
Bank; provided that the aggregate principal amount of the obligations secured
pursuant to clause (ii) shall at no time exceed $40,000,000 and (iii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Restricted Non-Domestic Subsidiary solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary.
I.    As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
J.    References to “Lenders” in this Pledge Agreement shall be deemed to
include Hedge Banks that may from time to time enter into Secured Hedge
Agreements with the Borrower and/or its Restricted Subsidiaries.
K.    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.
L.    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.




D-1-4

--------------------------------------------------------------------------------





M.    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
II.
Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a lien on
and a security interest in (the “Security Interest”) all of such Pledgor’s
right, title and interest in, to and under the following, whether now owned or
existing or at any time hereafter acquired or existing (collectively, the
“Collateral”) as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

the Pledged Shares held by such Pledgor and the certificates representing such
Pledged Shares and any interest of such Pledgor in the entries on the books of
the issuer of the Pledged Shares or any financial intermediary pertaining to the
Pledged Shares and all dividends, cash, warrants, rights, instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.
the Pledged Debt and the instruments evidencing the Pledged Debt owed to such
Pledgor, and all interest, cash, instruments and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Debt; and
to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.
Notwithstanding the foregoing, the Collateral for the Secured Obligations shall
not include any Excluded Stock and Stock Equivalents.
III.
Security for Secured Obligations. This Pledge Agreement secures the payment of
all the Secured Obligations of each Credit Party. Without limiting the
generality of the foregoing, this Pledge Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and would be owed by any
Credit Party to the Secured Parties under the Credit Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Credit Party.

IV.
Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default and with notice
to the relevant Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the





D-1-5

--------------------------------------------------------------------------------





Pledged Shares. Each delivery of Collateral (including any After-acquired
Shares) shall be accompanied by a notice to the Collateral Agent describing the
securities theretofore and then being pledged hereunder.
V.
Representations and Warranties. Each Pledgor represents and warrants as follows:

Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes all Equity Interests, debt securities and promissory
notes required to be pledged hereunder. Except as set forth on Schedule 1, the
Pledged Shares represent all (or 65% in the case of pledges of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests in the issuer on the Closing Date.
Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.
As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.
The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral and,
upon delivery of such Collateral to the Collateral Agent in the State of New
York, shall constitute a fully perfected Lien on and security interest in the
Collateral, securing the payment of the Secured Obligations, in favor of the
Collateral Agent for the benefit of the Secured Parties, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.
Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.
VI.
Certification of Limited Liability Company, Limited Partnership Interests and
Pledged Debt.

A.    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate, the applicable Pledgor shall




D-1-6

--------------------------------------------------------------------------------





cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:
“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”
B.    In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall not be represented by a certificate but the interests in such
Domestic Subsidiary are securities for purposes of Section 8-103 of the UCC, the
applicable Pledgor shall cause the subsidiary to issue a certificate for such
Equity Interests and to comply with clause (a) above.
C.    Each Pledgor will comply with Section 9.12(b) of the Credit Agreement.
VII.
Further Assurances. Each Pledgor agrees that at any time and from time to time,
at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, and which
the Collateral Agent or the Administrative Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted hereby (including the priority thereof) or (y) to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral.

VIII.
Voting Rights; Dividends and Distributions; Etc.

A.    So long as no Event of Default shall have occurred and be continuing:
1.     Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.




D-1-7

--------------------------------------------------------------------------------





2.     The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.
B.    Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary indorsement).
C.    Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default,
1.     all rights of such Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default, provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right (but not the obligation) from time to time following the
occurrence and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived, each Pledgor will have the right to exercise the voting and consensual
rights that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Collateral Agent under
Section 8(a)(ii) shall be reinstated);
2.     all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions




D-1-8

--------------------------------------------------------------------------------





and principal and interest payments that such Pledgor would otherwise be
permitted to receive, retain and use pursuant to the terms of Section 8(b);
3.     all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsements); and
4.     in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing.
IX.
Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

not (i) except as permitted by the Credit Agreement, sell or otherwise dispose
of, or grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Lien created by this Pledge Agreement provided
that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the Credit Agreement, and such assets are or include any of the
Collateral, the Collateral Agent shall release such Collateral to such Pledgor
free and clear of the Lien created by this Agreement concurrently with the
consummation of such sale;
pledge and, if applicable, cause each Domestic Subsidiary to pledge, to the
Collateral Agent for the ratable benefit of the Secured Parties, immediately
upon acquisition thereof, all the Equity Interests and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.12 of the Credit Agreement, in each
case pursuant to a supplement to this Pledge Agreement substantially in the form
of Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Pledge Agreement); and
defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.
X.
Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints, which
appointment is irrevocable and coupled with an interest, the Collateral Agent as
such





D-1-9

--------------------------------------------------------------------------------





Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, to take any action and to
execute any instrument, in each case after the occurrence and during the
continuance of an Event of Default and with notice to such Pledgor, that the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement, including to receive, indorse and collect all
instruments made payable to such Pledgor representing any dividend, distribution
or principal or interest payment in respect of the Collateral or any part
thereof and to give full discharge for the same.
XI.
The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

XII.
Remedies. If any Event of Default shall have occurred and be continuing:

The Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) or any other applicable law
or in equity and also may with notice to the relevant Pledgor, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The
Collateral Agent or any Secured Party shall have the right upon any such public
sale, and, to the extent permitted by law, upon any such private sale, to
purchase all or any part of the Collateral so sold, and the Collateral Agent or
such Secured Party may pay the purchase price by crediting the




D-1-10

--------------------------------------------------------------------------------





amount thereof against the Secured Obligations. Each Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Pledgor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree.
The Collateral Agent shall apply the Proceeds of any collection or sale of the
Collateral in the manner specified in Section 11 of the Credit Agreement. Upon
any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.
All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).
XIII.
Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights. Each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith, the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the applicable Administrative Agent (or the Required Lenders, as the
case may be, or, in the case of any





D-1-11

--------------------------------------------------------------------------------





Secured Cash Management Agreement and Secured Hedge Agreement, the Hedge Bank
party thereto) may deem advisable from time to time, and (d) any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other Secured Party for the payment of the Secured Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Collateral Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Secured
Obligations or for this Pledge Agreement or any property subject thereto. When
making any demand hereunder against any Pledgor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any Pledgor or any other person, and any failure by
the Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any Pledgor or any other person or any
release of the Borrower or any Pledgor or any other person shall not relieve any
Pledgor in respect of which a demand or collection is not made or any Pledgor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Pledgor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
XIV.
Continuing Security Interest; Assignments Under the Credit Agreement; Release.

A.    This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all the Obligations (other than any contingent
indemnity obligations not then due) under the Credit Documents shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding (or all Letters of Credit outstanding shall have
been Cash Collateralized, otherwise collateralized with “back to back” letters
of credit or otherwise supported on terms satisfactory to the Collateral Agent),
notwithstanding that from time to time during the term of the Credit Agreement
and any Secured Hedge Agreement the Credit Parties may be free from any Secured
Obligations.
B.    A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon such Subsidiary Pledgor ceasing to be a Guarantor, subject to the
requirements of Section 14.1 of the Credit Agreement.
C.    The Collateral shall be automatically released from the Liens of this
Agreement (i) to the extent provided for in Section 14.1 of the Credit Agreement
or (ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 14.1 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Liens of this
Agreement.




D-1-12

--------------------------------------------------------------------------------





D.    In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.
XV.
Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Pledgor, under any bankruptcy law, state, federal or foreign law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Pledgor in respect of the amount of such payment.

XVI.
Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower at
the Borrower’s address set forth in Section 14.2 of the Credit Agreement.

XVII.
Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

XVIII.
Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

XIX.
Integration. This Pledge Agreement together with the other Credit Documents
represents the agreement of each of the Pledgors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.





D-1-13

--------------------------------------------------------------------------------





XX.
Amendments in Writing; No Waiver; Cumulative Remedies.

A.    None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 14.1 of the Credit Agreement.
B.    Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.
C.    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
XXI.
Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

XXII.
Successors and Assigns. This Pledge Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns, except that no
Pledgor may assign, transfer or delegate any of its rights or obligations under
this Pledge Agreement without the prior written consent of the Collateral Agent,
except pursuant to a transaction permitted by the Credit Agreement.

XXIII.
WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

XXIV.
Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Pledge Agreement and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction




D-1-14

--------------------------------------------------------------------------------





of the courts of the State of New York, the courts of the United States of
America for the Southern District of New York and appellate courts from any
thereof;
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address referred
to in Section 16 or at such other address of which the Collateral Agent shall
have been notified pursuant thereto;
agrees that nothing herein shall affect the right of any other party hereto (or
any Secured Party) to effect service of process in any other manner permitted by
law or shall limit the right of any party hereto (or any Secured Party) to sue
in any other jurisdiction; and
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
24 any special, exemplary, punitive or consequential damages.
XXV.
GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

XXVI.
No Novation. Except as expressly set forth herein or in the Amendment, this
Pledge Agreement does not extinguish the outstanding obligations of the Pledgors
evidenced by the Original Pledge Agreement or discharge or release any lien or
security interest or any other security under the Credit Documents, all of which
security interests shall continue under the Credit Documents. Nothing herein
contained shall be construed as a substitution or novation of the original
obligations under the Original Pledge Agreement, which shall remain in full
force and effect, except as amended hereby.

[Signature Pages Follow]






D-1-15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the day and year first above written.
LAUREATE EDUCATION, INC., as Pledgor




By:            
    Name:
    Title:




POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Pledgor




By:            
    Name:
    Title:




WALDEN E-LEARNING, LLC, as Pledgor




By:            
    Name:
    Title:




THE CANTER GROUP OF COMPANIES, LLC, as Pledgor




By:            
    Name:
    Title:




LAUREATE EDUCATION INTERNATIONAL LTD, as Pledgor




By:            
    Name:
    Title:






D-1-16

--------------------------------------------------------------------------------







CANTER AND ASSOCIATES, LLC, as Pledgor




By:            
    Name:
    Title:


EDUCATIONAL SATELLITE SERVICES, INC., as Pledgor




By:            
    Name:
    Title:


WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Pledgor




By:            
    Name:
    Title:


FLEET STREET AVIATION, LLC, as Pledgor




By:            
    Name:
    Title:


LEI ADMINISTRATION, LLC, as Pledgor




By:            
    Name:
    Title:


EXETER STREET HOLDINGS LLC, as Pledgor




By:            
    Name:
    Title:






D-1-17

--------------------------------------------------------------------------------











D-1-18

--------------------------------------------------------------------------------







CITIBANK, N.A., as Collateral Agent
By:            
Name:    
Title:    




















D-1-19

--------------------------------------------------------------------------------






ANNEX A
TO THE AMENDED AND
RESTATED PLEDGE AGREEMENT
SUPPLEMENT NO. [    ] dated as of [            ] to the AMENDED AND RESTATED
PLEDGE AGREEMENT dated as of April 26, 2017 (as amended, restated, supplemented
or otherwise modified or replaced through the date hereof, the “Pledge
Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each Subsidiary of the Borrower listed on the
signature pages thereto (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Borrower are referred to collectively herein as the “Pledgors”) and Citibank,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) under the
Credit Agreement referred to below.
A.    Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders or other financial institutions or entities from
time to time party thereto (the “Lenders”), Citibank, N.A., as Administrative
Agent and Collateral Agent and the Amended and Restated Guarantee dated as of
April 26, 2017 (as the same may be amended, restated, supplemented and or
otherwise modified from time to time, the “Guarantee”), among the Borrower, the
Guarantors party thereto and the Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.
C.    The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuers to enter into the Credit Agreement and to
induce the respective Lenders and the Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower and the Restricted Domestic
Subsidiaries under the Credit Agreement and to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and to induce one or more Cash Management Banks to enter into Cash Management
Programs with one or more Pledgors.
D.    The undersigned (each an “Additional Pledgor”) are (a) the legal and
beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by any Additional Pledgor in the future, in each case,
except to the extent excluded from the Collateral for the applicable Secured
Obligations pursuant to the penultimate paragraph of Section 1 below (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owners of the
Indebtedness described under Schedule 1 hereto (together with any other
Indebtedness owed to any Additional Pledgor hereafter and


ANNEX A
D-1-20

--------------------------------------------------------------------------------





required to be pledged pursuant to Section 9.12(a) of the Credit Agreement, the
“Additional Pledged Debt”).
E.    Section 9.11 of the Credit Agreement and Section 9(b) of the Pledge
Agreement provide that additional Subsidiaries may become Subsidiary Pledgors
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Collateral Agent for the ratable benefit of the
Secured Parties the Additional Pledged Shares and the Additional Pledged Debt
and to become a Subsidiary Pledgor under the Pledge Agreement in order to induce
the Lenders and the Letter of Credit Issuers to make additional Extensions of
Credit and as consideration for Extensions of Credit previously made.
Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:
SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of such Additional Pledgor’s right, title and
interest in the following, whether now owned or existing or hereafter acquired
or existing (collectively, the “Additional Collateral”):
(a)    the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;
(b)    the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and
(c)    to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.
Notwithstanding the foregoing, the Additional Collateral for the Secured
Obligations shall not include any Excluded Stock and Stock Equivalents.
For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.


ANNEX A
D-1-21

--------------------------------------------------------------------------------





SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.
SECTION 3. Each Additional Pledgor represents and warrants as follows:
(a)    Schedule 1 hereto correctly represents as of the date hereof (A) the
issuer, the certificate number, the Additional Pledgor and registered owner, the
number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Additional Pledged Shares and (B) the issuer, the
initial principal amount, the Additional Pledgor and holder, date of and
maturity date of all Additional Pledged Debt. Except as set forth on Schedule 1,
the Pledged Shares represent all (or 65% in the case of pledges of Foreign
Subsidiaries) of the issued and outstanding Equity Interests of each class of
Equity Interests of the issuer on the date hereof.
(b)    Such Additional Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for the Lien created by this Supplement to
the Pledge Agreement.
(c)    As of the date of this Supplement, the Additional Pledged Shares pledged
by such Additional Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.
(d)    The execution and delivery by such Additional Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral, securing the payment of the Secured
Obligations, in favor of the Collateral Agent for the ratable benefit of the
Secured Parties.
(e)    Such Additional Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional Pledgor pursuant
to this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.
SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become


ANNEX A
D-1-22

--------------------------------------------------------------------------------





effective as to each Additional Pledgor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such Additional Pledgor and the Collateral Agent.
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


ANNEX A
D-1-23

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.
[NAME OF ADDITIONAL PLEDGOR]
By:        
Name:    
Title:    


CITIBANK, N.A., as Collateral Agent
By:        
Name:    
Title:    














ANNEX A
D-1-24

--------------------------------------------------------------------------------






EXHIBIT D-2


FORM OF SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of April 26, 2017, among
Laureate Education, Inc., a Delaware public benefit corporation (the
“Borrower”), each of the Subsidiaries of the Borrower listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 8.13 (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”), and Citibank, N.A. (“Citi”), as Collateral Agent (in such
capacity, and together with any successor or permitted assign, the “Collateral
Agent”) under the Credit Agreement (as defined below) for the benefit of the
Secured Parties (which, for the purposes of this Security Agreement, shall
include (a) any Secured Party under and as defined in Credit Agreement and (b)
any Cash Management Bank (as defined below)).
W I T N E S S E T H :
WHEREAS, on August 17, 2007, the Borrower entered into (a) a Security Agreement
with Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral agent, and the
other Grantors party thereto (as the same has been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Security Agreement”), (b) a Credit Agreement with GSCP, as administrative agent
and collateral agent, the financial institutions party thereto as lenders and
letter of credit issuers, the Borrower, Iniciativas Culturales de España S.L.,
as the foreign subsidiary borrower (“ICE”), and others party thereto (as the
same has been amended, restated, supplemented or otherwise modified prior to the
date hereof, including as amended and restated on June 16, 2011 pursuant to an
Amended and Restated Credit Agreement among the Borrower, ICE, the lending
institutions party thereto from time to time as Lenders, and GSCP, as
administrative agent and collateral agent, as such Amended and Restated Credit
Agreement has been amended, restated, supplemented and otherwise modified prior
to the date hereof, the “Original Credit Agreement”) and (c) other Credit
Documents (as defined in the Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation ad Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Security Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in its entirety pursuant to, and superseded by, that certain Credit
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from


D-2-1

--------------------------------------------------------------------------------





time to time, the “Credit Agreement”), among the Borrower, the lender
institutions from time to time party thereto (the “Lenders”) and Citi as
Administrative Agent and the Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released.
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries (collectively, the “Extensions of Credit”) upon the terms
and subject to the conditions set forth therein, (b) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with the Borrower and/or
its Subsidiaries and (c) one or more Cash Management Banks may from time to time
enter into Cash Management Programs with one or more Grantors;
WHEREAS, pursuant to the Amended and Restated Guarantee dated as of the date
hereof (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), each Subsidiary Grantor party
thereto has agreed to unconditionally and irrevocably guarantee, as primary
obligor and not merely as surety, to the Collateral Agent for the benefit of the
Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Subsidiary Grantor;
WHEREAS, each Subsidiary Grantor is a direct or indirect wholly-owned Subsidiary
of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;
WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that the Grantors shall have executed and delivered this Security Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties; and
WHEREAS, the Borrower has requested that the Original Security Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;


D-2-2

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Lenders, Affiliates of Lenders or other
Hedge Banks to enter into Secured Hedge Agreements with the Borrower and/or its
Subsidiaries and to induce one or more Cash Management Banks to enter into Cash
Management Programs with one or more Grantors, the Grantors hereby agree with
the Collateral Agent, for the benefit of the Secured Parties, to amend and
restate the Original Security Agreement, and the Original Security Agreement is
hereby amended and restated in its entirety as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, and if defined in more than one article of
the UCC shall have the meanings set forth in Article 9 thereof, including the
following terms (which are capitalized herein): Account, Chattel Paper,
Commodity Contract, Documents, Instruments, Inventory, Letter-of-Credit Right,
Security Entitlement, Supporting Obligation and Tangible Chattel Paper.
(c)    The following terms shall have the following meanings:
“Cash Management Bank” shall mean any Person (other than the Borrower or any of
its Subsidiaries) that, with respect to any Cash Management Program that is in
effect on or after the Closing Date (or any replacement or renewal thereof), is
a Lender or Agent or an Affiliate of a Lender or Agent, in its capacity as a
party to such Cash Management Program.
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any other Person, and all rights of any
Grantor under any such agreement, including those listed on Schedule 1.


D-2-3

--------------------------------------------------------------------------------





“Copyrights” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all copyright rights in any
work subject to the copyright laws of the United States or any other country or
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country or group of countries, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule 2.
“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien,
permitted by the Credit Agreement and the terms of the Indebtedness secured by
such Lien prohibit assignment of, or granting of a security interest in, such
Grantor’s rights and interests therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law), provided, that immediately
upon the repayment of all Indebtedness secured by such Lien, such Grantor shall
be deemed to have granted a Security Interest in all the rights and interests
with respect to such equipment.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder, in each case to the extent the
grant by such Grantor of a Security Interest pursuant to this Security Agreement
in its right, title and interest in any such contract, agreement, instrument or
indenture (i) is not prohibited by such contract, agreement, instrument or
indenture without the consent of any other party thereto, (ii) would not give
any other party to any such contract, agreement, instrument or indenture the
right to terminate its obligations thereunder or (iii) is permitted with consent
if all necessary consents to such grant of a Security Interest have been
obtained from the other parties thereto (other than to the extent that any such
prohibition or consent requirement referred to in clauses (i), (ii) and (iii)
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or


D-2-4

--------------------------------------------------------------------------------





9 409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law) (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Security Agreement in any Account or any money or other amounts due or to
become due under any such contract, agreement, instrument or indenture.
“Grantor” shall have the meaning assigned to such term in the recitals hereto.
“Intellectual Property” shall mean all of the following now owned or hereafter
created or acquired by any Grantor: (A) all Copyrights, Trademarks, Patents and
Licenses, and (B) all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise now owned or hereafter acquired, including (a) all goodwill of any
business connected with the use of or symbolized by any Trademarks, trade
secrets, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any past, present or future infringement,
misappropriation, dilution or other impairment thereof, including the right to
receive all Proceeds therefrom, in each case, to the extent the grant by such
Grantor of a Security Interest pursuant to this Security Agreement in any such
rights, priorities and privileges (i) is permitted by any contract, agreement or
other instrument governing such rights, priorities and privileges without the
consent of any other party thereto, (ii) would not give any other party to any
such contract, agreement or other instrument the right to terminate its
obligations thereunder or (iii) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the
relevant parties (other than to the extent that any such prohibition or consent
requirement referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents.
“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) solely with
respect to the Secured Obligations, any Stock or Stock Equivalents of any
Foreign Subsidiary in excess of 65% of the outstanding class of such Stock or
Stock Equivalents), whether now or hereafter acquired by any Grantor, except, in
each case, to the extent the grant by a Grantor of a Security Interest therein
pursuant to this Security Agreement in its right, title and interest in any such
Investment Property (i) is prohibited by any contract, agreement, instrument or
indenture governing such Investment Property without the consent of any other
party thereto unless such consent has been expressly obtained, or (ii) would
give any other party to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder (other than to the extent that
any such prohibition referred to in clauses (i) and (ii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate any Grantor to seek or obtain any such consents referred to in clauses
(i) or (ii) above); provided that, the only Stock and


D-2-5

--------------------------------------------------------------------------------





Stock Equivalents of Fleet Street International Universities CV which shall be
Investment Property are (x) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by the Borrower equal to 42.45% of
the total outstanding and Stock Equivalents of Fleet Street International
Universities CV, and (y) Stock and Stock Equivalents of Fleet Street
International Universities CV held directly by Laureate Education International,
Ltd. equal to 18.58% of the total outstanding and Stock Equivalents of Fleet
Street International Universities CV, so that the aggregate amount of Stock and
Stock Equivalents of Fleet Street International Universities CV which
constitutes Investment Property is limited to 65% of the total Stock and Stock
Equivalents of Fleet Street International Universities CV.
“License” shall mean any Patent License, Trademark License or Copyright License.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, have made, use, import or sell any
invention on which a Patent, now or hereafter owned by any other Person, is in
existence, and all rights of any Grantor under any such agreement, including
those listed on Schedule 3.
“Patents” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (a) all letters patent of the
United States or the equivalent thereof in any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, have made,
use, import and/or sell the inventions disclosed or claimed therein, including
those listed on Schedule 4.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License (iv) past, present or future infringement of any Copyright
now or hereafter owned by any Grantor or licensed under a Copyright License, and
(v) past, present or future misappropriation of any trade secret now or
hereafter owned by any Grantor and (c) any


D-2-6

--------------------------------------------------------------------------------





and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
“Security Agreement” shall mean this Amended and Restated Security Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.
“Security Interest” shall have the meaning provided in Section 2(a).
“Secured Obligations” shall mean (i) Obligations, (ii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Grantor arising
under (x) any purchas-ing card program established to enable headquarters and
field staff of a Grantor to purchase goods and supplies from vendors, (y) any
travel and entertainment card program established to enable headquarters and
field staff of a Grantor to make payments for expenses incurred related to
travel and entertainment and (z) any payments-on-behalf-of (POBO) or
collections-on-behalf-of (COBO) programs or any other cash management programs
involving any agreement or ar-rangement to provide treasury management,
depository, overdraft, letters of credit, automated clearinghouse, electronic
funds transfer, cash pooling and similar programs (all such programs under this
clause (ii), collectively, “Cash Management Program”) entered into in the
ordinary course of business by and between any Grantor and a Cash Management
Bank; provided that the aggregate principal amount of the obligations secured
pursuant to clause (ii) shall at no time ex-ceed $40,000,000 and (iii) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Restricted Non-Domestic Subsidiary solely with respect to any Secured Hedge
Agreement entered into by a Restricted Non-Domestic Subsidiary.
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any other Person, and all rights of any
Grantor under any such agreement, including those listed on Schedule 5.
“Trademarks” shall mean, with respect to any Grantor, all of the following now
owned or hereafter acquired by such Grantor: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill, including those listed on Schedule 6 hereto.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a


D-2-7

--------------------------------------------------------------------------------





jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
(d)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(g)    References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries.
2.Grant of Security Interest.
(a)    Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
ratable benefit of the Secured Parties, and grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a lien on and security interest in
(the “Security Interest”), all of its right, title and interest in, to and under
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Documents;
(iv)    all Equipment;
(v)    all General Intangibles;
(vi)    all Instruments;
(vii)    all Intellectual Property;
(viii)    all Inventory;


D-2-8

--------------------------------------------------------------------------------





(ix)    all Investment Property;
(x)    all Letters of Credit and Letter-of-Credit Rights;
(xi)    all Supporting Obligations;
(xii)    all Collateral Accounts;
(xiii)    all books and records pertaining to the Collateral;
(xiv)    the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;
provided, (x) the Collateral for any Secured Obligations shall not include any
Excluded Stock and Stock Equivalents with respect to such Secured Obligations,
(y) that none of the items included in clauses (i) through (xiv) above shall
constitute Collateral to the extent (and only to the extent) that the grant of
the Security Interest therein would violate any Requirement of Law applicable to
such Collateral (other than to the extent that any such Requirement of Law would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) and (z) the Collateral shall not include any
“intent-to-use” Trademark application prior to the filing of and acceptance by
the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, and,
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of any registration issuing
from such “intent-to-use” Trademark application under applicable federal law.
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Borrower, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the Security
Interests of the Collateral Agent under this Security Agreement, and such
financing statements and amendments may describe the Collateral covered thereby
as “all assets”, “all personal property” or words of similar effect. Each
Grantor hereby also authorizes the Collateral Agent and its Affiliates, counsel
and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements. A
photographic or other reproduction of this Security Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction to the Collateral Agent.
(c)    Each Grantor hereby agrees to provide to the Collateral Agent, promptly
upon request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b) including the Intellectual Property
filings referred to below.
(d)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of


D-2-9

--------------------------------------------------------------------------------





perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted hereunder by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors, as the case may be, as debtors
and the Collateral Agent as secured party, and, at the reasonable request of the
Collateral Agent, each Grantor agrees to execute any such documents to be so
filed.
(e)    The Security Interests are granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
3.Representations and Warranties. Each Grantor hereby represents and warrants to
the Collateral Agent and each Secured Party on the date hereof that:
3.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Agent (or a former collateral
agent) for the ratable benefit of the Secured Parties pursuant to this Security
Agreement or any other Credit Document or (ii) are permitted by the Credit
Agreement.
3.2    Perfected First Priority Liens.
(a)    This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, legal, valid
and enforceable Security Interests in the Collateral, subject to the effects of
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general equitable principles.
(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), (B) or (C) of this paragraph) in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing in the applicable filing offices listed on
Schedule I hereto of all financing statements (or financing statement
amendments, as applicable), in each case, naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral, (B)
delivery to the Collateral Agent (or its bailee) of all Instruments, Chattel
Paper, Certificated Securities and negotiable Documents in each case, properly
endorsed for transfer in blank and (C) completion of the filing, registration
and recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting Intellectual
Property in the United States Patent and Trademark Office (or any successor
office) within the three month period (commencing as of the date hereof) or, in
the case of Collateral constituting Intellectual Property acquired after the
date hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder with respect to United States issued Patents and Patent
applications and United States


D-2-10

--------------------------------------------------------------------------------





registered Trademarks and Trademark applications and in the United States
Copyright Office (or any successor office) within the one month period
(commencing as of the applicable date of acquisition or filing) or, in the case
of Collateral constituting Intellectual Property acquired after the date hereof,
thereafter with respect to United States registered Copyrights pursuant to 17
USC § 205 and the regulations thereunder as soon as reasonably practicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction to the extent that a security interest may be perfected by such
filings, registrations and recordings, and (ii) are prior to all other Liens on
the Collateral other than Liens permitted pursuant to Section 10.2 of the Credit
Agreement.
(c)    Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in the United States Patent and Trademark
Office, United States Copyright Office, or successor offices, that are necessary
or advisable for the purpose of perfecting, confirming, enforcing, or protecting
the Security Interests granted in certain Intellectual Property and (iii)
delivery to the Collateral Agent (or its bailee) to be held in its possession of
all Collateral consisting of Tangible Chattel Paper, Instruments or any
Certificated Securities, in each case, properly endorsed for transfer to the
Collateral Agent or in blank, with a fair market value in excess of $5,000,000
individually.
(d)    It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses.
3.3    Grantor Information.
Schedule II hereto sets forth under the appropriate headings as of the Closing
Date: (1) the full legal name of such Grantor, (2) to the knowledge of the
Grantor, all trade names or other names under which such Grantor currently
conducts business, (3) the type of organization of such Grantor, (4) the
jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office of such Grantor is located.
3.4    Intellectual Property.
Schedule 1 hereto sets forth, in proper form for filing with the United States
Copyright Office, all of each Grantor’s Copyright Licenses in which a Grantor is
the exclusive licensee of any United States registered Copyright. Schedule 2
hereto sets forth, in proper form for filing with the United States Copyright
Office, all of each Grantor’s United States Copyright registrations. Schedule 3
hereto sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each Grantor’s Patent Licenses in which a Grantor is
the exclusive licensee of any United States issued Patents or Patent
applications. Schedule 4 hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each Grantor’s United States
issued Patents and Patent applications. Schedule 5 hereto sets forth, in proper
form for filing with the United States Patent and Trademark Office, all of each
Grantor’s Trademark Licenses in which a Grantor is the exclusive licensee of any
Trademarks registered or applied for in the United States.


D-2-11

--------------------------------------------------------------------------------





Schedule 6 hereto sets forth, in proper form for filing with the United States
Patent and Trademark Office, all of each Grantor’s United States Trademark
registrations and applications.
4.Covenants. Each Grantor hereby covenants and agrees with the Collateral Agent
and the Secured Parties that, from and after the date of this Security Agreement
until the Secured Obligations (except for contingent indemnification obligations
in respect of which a claim has not yet been made) are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding:
4.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the Security Interest created by this
Security Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to Section
3.2(c).
(b)    Such Grantor will furnish to the Collateral Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request.
(c)    Subject to clause (d) below and Section 3.2(c), each Grantor agrees that
at any time and from time to time, at the expense of such Grantor, it will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, including all applicable
documents required under Section 3.2(b)(C)), which may be required under any
applicable law and which the Collateral Agent or the Required Lenders may
reasonably request, in order (i) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (ii) to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Security Interests
created hereby and all applicable documents required under Section 3.2(b)(C),
all at the expense of such Grantor.
(d)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such Grantor after the date hereof
that are required by the Credit Agreement to be subject to the Lien created
hereby or (ii) with respect to any Person that, subsequent to the date hereof,
becomes a Subsidiary that is required by the Credit Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement, this Section 4.1 or
Section 4.5 below.
4.2    Damage or Destruction of Collateral. The Grantors agree promptly to
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.
4.3    Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security


D-2-12

--------------------------------------------------------------------------------





Interests created hereby or Liens permitted under the Credit Agreement) on any
of the Collateral which would adversely affect, in any material respect, the
ability of the Collateral Agent to exercise any of its remedies hereunder.
4.4    Changes in Grantor Information or Status. Without limiting any
prohibitions or restrictions on mergers or other transactions set forth in the
Credit Agreement, no Grantor shall change its name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or, in the case
of any Grantor which is a general partnership, the sole place of business or
chief executive office, unless it shall have (a) notified the Collateral Agent
in writing at least ten (10) days prior to any such change (or such later date
as is reasonably acceptable to the Collateral Agent) identifying such new
proposed name, identity, corporate structure, type of organization or
jurisdiction of organization or, in the case of any Grantor which is a
partnership, the sole place of business or chief executive office and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s Security Interest in the Collateral granted or intended to be
granted and agreed to hereby.
38.1    Acquisition of Additional Intellectual Property. Within 45 days after
the end of each calendar quarter, each Grantor shall provide a list of any
additional applications for or registrations of Intellectual Property of such
Grantor not previously disclosed to the Collateral Agent, including such
information as is necessary for the Collateral Agent to make appropriate filings
in the United States Patent and Trademark Office and the United States Copyright
Office.
5.Remedial Provisions.
5.1    Certain Matters Relating to Accounts.
(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
such Agent may require in connection with such test verifications. Such Agent
shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.
(b)    The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties


D-2-13

--------------------------------------------------------------------------------





only as provided in Section 5.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.
5.2    Communications with Credit Parties; Grantors Remain Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts.
The Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.


D-2-14

--------------------------------------------------------------------------------





5.3    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the
Secured Parties in connection with an Event of Default under Section 11.5 of the
Credit Agreement shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), all Proceeds received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Collateral Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4.
5.4    Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 11 of the
Credit Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
5.5    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law or in equity and also may with notice
to the relevant Grantor, sell the Collateral or any part thereof in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any Lender or elsewhere for cash or on credit
or for future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent and any Secured
Party shall have the right upon any such public sale, and, to the


D-2-15

--------------------------------------------------------------------------------





extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, and the Collateral Agent or such Secured
Party may pay the purchase price by crediting the amount thereof against the
Secured Obligations. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by law, each Grantor hereby waives any claim
against the Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Collateral Agent’s
request to assemble the Collateral and make it available to the Collateral
Agent, at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 5.5 in accordance
with the provisions of Section 5.4.
5.6    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.
5.7    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement, the Hedge Bank party thereto)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Security Agreement or any property subject thereto. When making any demand
hereunder against any Grantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on any Grantor
or any other Person, and any failure by the Collateral Agent or any other
Secured Party to make any such demand or to


D-2-16

--------------------------------------------------------------------------------





collect any payments from any Borrower or any Grantor or any other Person or any
release of any Borrower or any Grantor or any other Person shall not relieve any
Grantor in respect of which a demand or collection is not made or any Grantor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Grantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
5.8    License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies hereunder at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Intellectual Property now owned
or held, or hereafter acquired, by such Grantor, wherever the same may be
located. To the extent permitted, such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.
6.The Collateral Agent.
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby appoints, which appointment is irrevocable and
coupled with an interest, effective upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, either in the Collateral Agent’s name or in the name of such Grantor or
otherwise, without assent by such Grantor, to do any or all of the following, in
each case after the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:
(i)    take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property;


D-2-17

--------------------------------------------------------------------------------





(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(iv)    execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)    obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;
(vi)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct;
(vii)    ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(viii)    sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)    commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(x)    defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);
(xi)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its Affiliates in
any manner other than with respect to its continuing rights in such Collateral);
(xii)    assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and
(xiii)    generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and


D-2-18

--------------------------------------------------------------------------------





the Collateral Agent’s and the Secured Parties’ Security Interests therein and
to effect the intent of this Security Agreement, all as fully and effectively as
such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that (i) it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing; and (ii) no United States “intent-to-use”
trademark or servicemark applications shall be assigned to the Collateral Agent
or any third party until an amendment to allege use or a statement of use has
been filed under 15 U.S.C. § 1501(d) and accepted by the United States Patent
and Trademark Office, except to a successor to the business (or the portion of
the business) to which the mark pertains, if that business is ongoing and
existing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.
6.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.


D-2-19

--------------------------------------------------------------------------------





6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
6.4    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.
6.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Security Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Grantor and
the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than any contingent indemnity obligations not then due) and the
obligations of each Grantor under this Security Agreement shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding (or all such Letters of Credit shall have been
Cash Collateralized), notwithstanding that from time to time during the term of
the Credit Agreement and any Secured Hedge Agreement the Credit Parties may be
free from any Secured Obligations.
(b)    A Subsidiary Grantor shall automatically be released from its obligations
hereunder if it ceases to be a Guarantor, subject to the requirements of Section
14.1 of the Credit Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 14.1 of the
Credit Agreement or (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 14.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.
(d)    In connection with any termination or release pursuant to this Section
6.5 (b) or (c), the Collateral Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 6.5 shall be without recourse to or warranty
by the Collateral Agent.


D-2-20

--------------------------------------------------------------------------------





6.6    Reinstatement. Each Grantor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.
6.7    Further Assurances. Subject to Section 3.2(c) hereof, each Grantor agrees
that at any time and from time to time, at the expense of such Grantor, it will
execute or otherwise authorize the filing of any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law and which the Collateral Agent or the Administrative
Agent may reasonably request, in order (x) to perfect and protect any pledge,
assignment of security interest granted hereby (including the priority thereof)
or (y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.
7.Collateral Agent As Agent.
(a)    Citi has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement and the Credit Agreement, provided
that the Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
Required Lenders. In furtherance of the foregoing provisions of this Section
7(a), each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the applicable Lenders and Secured Parties in accordance with
the terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 13.9 of


D-2-21

--------------------------------------------------------------------------------





the Credit Agreement shall also constitute appointment of a successor Collateral
Agent under this Security Agreement. Upon the acceptance of any appointment as
Collateral Agent under Section 13.9 of the Credit Agreement by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Security Agreement, and the retiring or
removed Collateral Agent under this Security Agreement shall promptly (i)
transfer to such successor Collateral Agent all sums, securities and other items
of Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Security Agreement, and (ii) execute and
deliver to such successor Collateral Agent or otherwise authorize the filing of
such amendments to financing statements and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Security Agreement. After any retiring or removed
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Security Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Security Agreement while
it was Collateral Agent hereunder.
(c)    The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Hedge Agreement
the obligations under which constitute Secured Obligations, unless it shall have
received written notice in form and substance satisfactory to the Collateral
Agent from a Grantor or any such Secured Party as to the existence and terms of
the applicable Secured Hedge Agreement.
8.Miscellaneous.
8.1    Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 14.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the


D-2-22

--------------------------------------------------------------------------------





Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
8.4    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay any and all reasonable out of pocket expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the Secured
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Security Agreement.
(b)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement.
(c)    Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement to the
extent the Borrower would be required to do so pursuant to Section 14.5 of the
Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5    Successors and Assigns. The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Collateral Agent
except pursuant to a transaction permitted by the Credit Agreement.
8.6    Counterparts. This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.
8.7    Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to


D-2-23

--------------------------------------------------------------------------------





replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
8.8    Section Headings. The Section headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
8.9    Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
8.10    GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.11    Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which such Person
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.


D-2-24

--------------------------------------------------------------------------------





8.12    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Security Agreement and the other Credit Documents to which it is a
party;
(b)    neither the Collateral Agent nor any other Agent or Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the Collateral
Agent, each other Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Agents and any other Secured Party or among the Grantors and the
Lenders, the Agents and any other Secured Party.
8.13    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.
8.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
8.15    No Novation. This Security Agreement does not extinguish the outstanding
obligations of the Grantors evidenced by the Original Security Agreement or,
except as expressly set forth herein or in the Amendment, discharge or release
any lien or security interest or any other security under the Credit Documents,
all of which liens and security interests shall continue under the Credit
Documents. Nothing herein contained shall be construed as a substitution or
novation of the original obligations under the Original Security Agreement,
which shall remain in full force and effect, except as amended hereby.


[SIGNATURE PAGES FOLLOW]




D-2-25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.


LAUREATE EDUCATION, INC., as Grantor




By:        
    Name:
    Title:




POST-SECONDARY EDUCATION ACQUISITION CORPORATION, as Grantor




By:        
    Name:
    Title:




WALDEN E-LEARNING, LLC, as Grantor




By:        
    Name:    
    Title:




THE CANTER GROUP OF COMPANIES, LLC, as Grantor




By:        
    Name:    
    Title:




LAUREATE EDUCATION INTERNATIONAL LTD., as Grantor




By:        
    Name:    
    Title:


D-2-26

--------------------------------------------------------------------------------







CANTER AND ASSOCIATES, LLC, as Grantor




By:        
    Name:
    Title:




EDUCATIONAL SATELLITE SERVICES, INC., as Grantor




By:        
    Name:
    Title:




WALL STREET INTERNATIONAL HOLDINGS-US I, INC., as Grantor




By:        
    Name:
    Title:


FLEET STREET AVIATION, LLC, as Grantor




By:        
    Name:
    Title:


LEI ADMINISTRATION, LLC, as Grantor




By:        
    Name:
    Title:


EXETER STREET HOLDINGS, LLC, as Grantor






D-2-27

--------------------------------------------------------------------------------





By:        
    Name:
    Title:




D-2-28

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent




By:        
    Name:
Title:






D-2-29

--------------------------------------------------------------------------------






ANNEX A TO THE
SECURITY AGREEMENT
SUPPLEMENT NO. [  ] dated as of [             ], to the Amended and Restated
Security Agreement dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified or replaced through the date hereof, the
“Security Agreement”) among Laureate Education, Inc., a Delaware public benefit
corporation (the “Borrower”), each subsidiary of the Borrower listed on the
signature pages thereto (each such subsidiary individually a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors
and the Borrower are referred to collectively herein as the “Grantors”), and
Citibank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
under the Credit Agreement referred to below.


A.    Reference is made to that certain Credit Agreement, dated as of April 26,
2017 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the lenders or
other financial institutions or entities from time to time party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
the Administrative Agent, the Collateral Agent, the Lenders and the Letter of
Credit Issuers to enter into the Credit Agreement and to induce the respective
Lenders and Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower and the Restricted Domestic Subsidiaries under the Credit
Agreement and to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with the Borrower and/or its Subsidiaries and to induce one or more
Cash Management Banks to enter into Cash Management Programs with one or more
Grantors.
D.    Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Grantor under the Security Agreement in order
to induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.
Accordingly, the Collateral Agent and the New Grantors agree as follows:
SECTION 1.    In accordance with Section 8.13 of the Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder


ANNEX A


D-2-30

--------------------------------------------------------------------------------





and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, each New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby bargain, sell,
convey, assign, set over, mortgage, pledge, hypothecate and transfer to the
Collateral Agent for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent for the benefit of the Secured Parties, a security interest
in all of the Collateral of such New Grantor, in each case whether now or
hereafter existing or in which it now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is hereby incorporated herein
by reference.
SECTION 2.    Each New Grantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Agent.
SECTION 4.    Such New Grantor hereby represents and warrants that (a) set forth
on Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule II hereto sets forth
all of each New Grantor’s Copyright Licenses, (ii) Schedule III hereto sets
forth, in proper form for filing with the United States Copyright Office, all of
each New Grantor’s United States Copyright registrations (and all applications
therefor), (iii) Schedule IV hereto sets forth all of each New Grantor’s Patent
Licenses, (iv) Schedule V hereto sets forth, in proper form for filing with the
United States Patent and Trademark Office, all of each New Grantor’s United
States issued Patents (and all applications therefor), (v) Schedule VI hereto
sets forth respects all of each New Grantor’s Trademark Licenses and (vi)
Schedule VII hereto sets forth in all material respects, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s United States Trademark registrations (and all applications therefor).
SECTION 5.    Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


ANNEX A


D-2-31

--------------------------------------------------------------------------------





SECTION 7.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Security Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.


ANNEX A


D-2-32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.
[NAME OF ADDITIONAL GRANTOR]
By:
    
Name:
Title:

CITIBANK, N.A., as Collateral Agent
By:
    
Name:
Title:











ANNEX A


D-2-33

--------------------------------------------------------------------------------






EXHIBIT D-3


FORM OF U.S. INSTITUTION SUBSIDIARY COLLATERAL AGREEMENT


SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT dated as of April 26, 2017 (the
“Collateral Agreement”), by and among Walden University, LLC, a Florida limited
liability company (“Walden”), each other subsidiary of Laureate Education Inc.,
a Delaware public benefit corporation (the “Borrower”), that becomes a party
hereto pursuant to Section 8.13 hereof (each a “U.S. Institution Subsidiary”,
and collectively “U.S. Institution Subsidiaries”) and Citibank, N.A. (“Citi”),
as Collateral Agent (in such capacity, and together with any successor or
permitted assign, the “Collateral Agent”) under the Credit Agreement (as defined
below) for the benefit of the Secured Parties (which, for the purposes of this
Collateral Agreement, shall include (a) any Secured Party under and as defined
in Credit Agreement and (b) any Cash Management Bank (as defined below)).
W I T N E S S E T H :
WHEREAS, on August 17, 2007, (a) Walden and Goldman Sachs Credit Partners L.P.
(“GSCP”), as collateral agent entered into a Collateral Agreement (as the same
has been amended, restated, supplemented or otherwise modified prior to the date
hereof, including as amended and restated on June 16, 2011, the “Original
Collateral Agreement”), (b) the Borrower entered into a Credit Agreement with
GSCP, as administrative agent and collateral agent, the financial institutions
party thereto as lenders and letter of credit issuers, the Borrower, Iniciativas
Culturales de España S.L., as the foreign subsidiary borrower (“ICE”), and
others party thereto (as the same has been amended, restated, supplemented or
otherwise modified prior to the date hereof, including as amended and restated
on June 16, 2011 pursuant to an Amended and Restated Credit Agreement among the
Borrower, ICE, the lending institutions party thereto from time to time as
Lenders, and GSCP, as administrative agent and collateral agent, as such Amended
and Restated Credit Agreement has been amended, restated, supplemented and
otherwise modified prior to the date hereof, the “Original Credit Agreement”)
and (c) the Borrower entered into other Credit Documents (as defined in the
Original Credit Agreement) to which it is a party;
WHEREAS, GSCP, Citi, the Borrower and others entered into that certain
Resignation and Appointment Agreement, dated as of September 30, 2011 (the “2011
Resignation and Appointment Agreement”), pursuant to which inter alia GSCP
resigned as administrative agent and collateral agent under the Original Credit
Agreement, the Original Collateral Agreement and the other Credit Documents in
effect prior to the date thereof and Citi was appointed as successor
administrative agent and successor collateral agent under the Original Credit
Agreement, the Original Collateral Agreement and the other Credit Documents;
WHEREAS, reference is made to that certain Seventh Amendment to Amended and
Restated Credit Agreement, Amendment to Security Documents, and Release of
Foreign Obligations and Certain Credit Parties, dated as of the date hereof,
among the Borrower, Citi, as administrative agent and collateral agent, the
Lenders (as defined therein) party thereto, and the others party thereto, the
“Amendment”), pursuant to which the Original Credit Agreement was amended and
restated in


D-3-1

--------------------------------------------------------------------------------





its entirety pursuant to, and superseded by, that certain Second Amended and
Restated Credit Agreement, dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lender institutions from time to
time party thereto (the “Lenders”) and Citi as Administrative Agent and the
Collateral Agent;
WHEREAS, upon the effectiveness of the Amendment, (i) ICE and each other Foreign
Obligations Credit Party (as defined in the Original Credit Agreement) was
released of all of its Obligations under the Original Credit Agreement and any
and all other Credit Documents to which it is a party, (ii) all Foreign
Obligations (as defined in the Original Credit Agreement) were satisfied and
terminated in full and (iii) all security interests and liens granted by each
Foreign Obligations Credit Party were terminated and released;
WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower and the Restricted
Domestic Subsidiaries, including the U.S. Institution Subsidiaries
(collectively, the “Extensions of Credit”), upon the terms and subject to the
conditions set forth therein, (b) one or more Hedge Banks may from time to time
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and (c) one or more Cash Management Banks may from time to time enter into Cash
Management Programs with one or more U.S. Institution Subsidiaries;
WHEREAS, each U.S. Institution Subsidiary is an indirect wholly-owned Subsidiary
of the Borrower and each U.S. Institution Subsidiary has agreed to secure the
obligations of the Borrower;
WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to U.S. Institution Subsidiaries in
connection with the operation of their respective businesses;
WHEREAS, each U.S. Institution Subsidiary acknowledges that it will derive
substantial direct and indirect benefit from the making of the Extensions of
Credit; and
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower and the Restricted Domestic Subsidiaries under the Credit Agreement
that each U.S. Institution Subsidiary shall have executed and delivered this
Collateral Agreement to the Collateral Agent for the ratable benefit of the
Secured Parties; and
WHEREAS, the Borrower has requested that the Original Collateral Agreement be
amended and restated in its entirety to incorporate the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Borrower and the Restricted Domestic Subsidiaries


D-3-2

--------------------------------------------------------------------------------





under the Credit Agreement and to induce one or more Lenders, Affiliates of
Lenders or other Hedge Banks to enter into Secured Hedge Agreements with the
Borrower and/or its Subsidiaries and to induce one or more Cash Management Banks
to enter into Cash Management Programs with one or more U.S. Institution
Subsidiaries, each U.S. Institution Subsidiary hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, to amend and restate the Original
Collateral Agreement, and the Original Collateral Agreement is hereby amended
and restated in its entirety as follows:
SECTION 39.    Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    The following terms shall have the following meanings:
“Account” shall have the meaning assigned to such term in Article 9 of the UCC.
“Cash Management Bank” shall mean any Person (other than the Borrower or any of
its Subsidiaries) that, with respect to any Cash Management Program that is in
effect on or after the Closing Date (or any replacement or renewal thereof), is
a Lender or Agent or an Affiliate of a Lender or Agent, in its capacity as a
party to such Cash Management Program.
“Collateral Agreement” shall mean this Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“Collateral” shall have the meaning provided in Section 2.
“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.
“Collateral Agent” shall have the meaning provided in the preamble to this
Collateral Agreement.
“Control” shall mean “control,” as such term is defined in Section 9‑104 or
9-106, as applicable, of the UCC.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“Federal Funds Account” means an Account reflecting monies that are due to be
received, or have been received, from the U.S. Department of Education pursuant
to a U.S. Institution Subsidiary’s participation in the Title IV Programs, where
such monies are required to be held in trust or another fiduciary capacity,
until and unless such monies are disbursed by the U.S. Institution Subsidiary to
student beneficiaries of the Title IV Programs or returned to the U.S.
Department of Education. “Pledged U.S. Institution Subsidiary Copyrights” means
(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country or group of countries, owned by each U.S.
Institution Subsidiary, and (ii) all registrations and applications for
registration


D-3-3

--------------------------------------------------------------------------------





of any such copyright in the United States or any other country or group of
countries owned by each U.S. Institution Subsidiary, including those listed on
Schedule 2 and (iii) all rights, priorities and privileges relating to the
foregoing, and all rights to sue at law or in equity for any past, present or
future infringement, or other impairment thereof, including the right to receive
all Proceeds therefrom.
“Pledged U.S. Institution Subsidiary Patents” means (a) all letters patent of
the United States or the equivalent thereof in any other country, owned by each
U.S. Institution Subsidiary (b) all registrations and recordings thereof owned
by each U.S. Institution Subsidiary, and all applications for letters patent of
the United States or the equivalent thereof owned by each U.S. Institution
Subsidiary in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, and including those listed on Schedule 3, (c) all
reissues, continuations, divisions, continuations-in-part or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, import and/or sell the inventions disclosed or claimed therein
and (d) all rights, priorities and privileges relating to the foregoing, and all
rights to sue at law or in equity for any past, present or future infringement,
dilution, or other impairment thereof, including the right to receive all
Proceeds therefrom.
“Pledged U.S. Institution Subsidiary Trademarks” means (a) all trademarks,
service marks, trade names, corporate names, company names, business names,
fictitious business names, logos, other source or business identifiers, designs
and general intangibles of like nature, now existing or hereafter adopted or
acquired, owned by each U.S. Institution Subsidiary, (b) all registrations
thereof, and all applications filed in connection therewith, in each case owned
by each U.S. Institution Subsidiary, including registrations and applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule 1, (c) all goodwill associated with or symbolized by the foregoing and
(d) all rights, priorities and privileges relating to the foregoing, and all
rights to sue at law or in equity for any past, present or future infringement,
dilution, or other impairment thereof, including the right to receive all
Proceeds therefrom.
“Pledged US Receivables” means all the Accounts of each U.S. Institution
Subsidiary excluding (i) any Federal Funds Account, (ii) any State Funds
Account.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.
“Secured Obligations” shall mean (i) Obligations, (ii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any U.S. Institution
Subsidiary arising under (x) any purchasing card program established to enable
headquarters and field staff of a U.S. Institution Subsidiary to purchase goods
and supplies from vendors, (y) any travel and entertainment card program
established to enable headquarters and field staff of a U.S. Institution
Subsidiary to make payments for expenses incurred related to travel and
entertainment and (z) any payments-on-behalf-of (POBO) or receipts-on-behalf-of
(ROBO) programs or any other cash management programs involving any agreement or
arrangement to provide treasury management, depository, overdraft, letters of
credit, automated clearinghouse, electronic funds transfer, cash pooling and
similar


D-3-4

--------------------------------------------------------------------------------





programs (all such programs under this clause (ii), collectively, “Cash
Management Program”) entered into in the ordinary course of business by and
between any U.S. Institution Subsidiary and a Cash Management Bank; provided
that the aggregate principal amount of the obligations secured pursuant to
clause (ii) shall at no time exceed $40,000,000 and (iii) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Restricted
Non-Domestic Subsidiary solely with respect to any Secured Hedge Agreement
entered into by a Restricted Non-Domestic Subsidiary.
“Security Interest” shall have the meaning provided in Section 2.
“State Funds Account” means an Account reflecting monies that are due to be
received, or have been received, from any student financial assistance program
administered by a state government agency pursuant to a U.S. Institution
Subsidiary’s participation in such program, where such monies are required to be
held in trust or another fiduciary capacity, until and unless such monies are
disbursed by the U.S. Institution Subsidiary to student beneficiaries of the
student financial assistance program or returned to the applicable state
government agency.
“Title IV Programs” means the programs of federal student financial assistance
administered pursuant to Title IV of the Higher Education Act of 1965, as
amended, 20 U.S.C. Section 1001 et seq. (including, without limitation, all
“Title IV HEA Programs” as such term is defined in 34 C.F.R. 668.1(c)).


“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
“U.S. Institution Subsidiary” shall have the meaning assigned to such term in
the recitals hereto.


(c)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Collateral Agreement shall refer to this
Collateral Agreement as a whole and not to any particular provision of this
Collateral Agreement, and Section, subsection, clause and Schedule references
are to this Collateral Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a U.S. Institution Subsidiary, shall refer to
such U.S. Institution Subsidiary’s Collateral or the relevant part thereof.


D-3-5

--------------------------------------------------------------------------------





(f)    References to “Lenders” in this Collateral Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Secured
Hedge Agreements with the Borrower and/or its Restricted Subsidiaries.
SECTION 40.    Grant of Security Interest.
(a)    Each U.S. Institution Subsidiary hereby bargains, sells, conveys,
assigns, sets over, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, for the ratable benefit of the Secured Parties, and grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a lien on
and security interest in (the “Security Interest”), all of its right, title and
interest in, to and under all of the following property now owned or at any time
hereafter acquired by such U.S. Institution Subsidiary or in which such U.S.
Institution Subsidiary now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:
(i)    all Pledged US Receivables;
(ii)    all Pledged U.S. Institution Subsidiary Trademarks;
(iii)    all Pledged U.S. Institution Subsidiary Copyrights;
(iv)    all Pledged U.S. Institution Subsidiary Patents;
(v)    all books and records pertaining to the Collateral; and
(vi)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing.
provided, (x) that none of the items included in clauses (i) through (iv) above
shall constitute Collateral to the extent (and only to the extent) that the
grant of the Security Interest therein would violate any Requirement of Law
applicable to such Collateral (other than to the extent that any such
Requirement of Law would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law) and (y) the Collateral
shall not include any “intent-to-use” Pledged U.S. Institution Subsidiary
Trademark application prior to the filing of and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent, if any, that, solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of any registration issuing from such “intent-to-use” Pledged
U.S. Institution Subsidiary Trademark application under applicable federal law.
(b)    Each U.S. Institution Subsidiary hereby irrevocably authorizes the
Collateral Agent and its Affiliates, counsel and other representatives, at any
time and from time to time, to file or record financing statements, amendments
to financing statements and, with notice to the Borrower, and other filing or
recording documents or instruments with respect to the Collateral in


D-3-6

--------------------------------------------------------------------------------





such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the Security Interests of the Collateral Agent under this
Collateral Agreement. Each U.S. Institution Subsidiary hereby also authorizes
the Collateral Agent and its Affiliates, counsel and other representatives, at
any time and from time to time, to file continuation statements with respect to
previously filed financing statements. A photographic or other reproduction of
this Collateral Agreement shall be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction to the Collateral Agent.
Each U.S. Institution Subsidiary hereby agrees to provide to the Collateral
Agent, promptly upon request, any information reasonably necessary to effectuate
the filings or recordings authorized by this Section 2(b), including the filings
in the United States Patent and Trademark Office and United States Copyright
Office referred to below.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted hereunder by each U.S. Institution
Subsidiary and naming any U.S. Institution Subsidiary as debtor and the
Collateral Agent as secured party, provided that, at the reasonable request of
the Collateral Agent, each U.S. Institution Subsidiary agrees to execute any
such documents to be so filed.
The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any U.S. Institution Subsidiary with respect to
or arising out of the Collateral.
SECTION 41.    Representations and Warranties. Each U.S. Institution Subsidiary
hereby represents and warrants to the Collateral Agent and each Secured Party on
the date hereof that:
41.1    Title; No Other Liens. Except for (a) the Security Interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Collateral Agreement, (b) the Liens permitted by the Credit Agreement and (c)
any Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such U.S. Institution
Subsidiary owns each item of the Collateral free and clear of any and all Liens
or claims of others. No security agreement, financing statement or other public
notice with respect to all or any part of the Collateral that evidences a Lien
securing any material Indebtedness is on file or of record in any public office,
except such as (i) have been filed in favor of the Collateral Agent (or a former
collateral agent) for the ratable benefit of the Secured Parties pursuant to
this Collateral Agreement or any other Credit Documents or (ii) are permitted by
the Credit Agreement.
41.2    Perfected First Priority Liens.
(a)    This Collateral Agreement is effective to create in favor of the
Collateral Agent, for its benefit and for the benefit of the Secured Parties,
legal, valid and enforceable Security Interests in the Collateral, subject to
the effects of bankruptcy, insolvency or similar laws affecting creditors’
rights generally and general equitable principles.


D-3-7

--------------------------------------------------------------------------------





(b)    Subject to the limitations set forth in clause (c) of this Section 3.2,
the Security Interests granted pursuant to this Collateral Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), or (B) of this paragraph) in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing in the applicable filing offices listed on
Schedule I hereto of all financing statements (or financing statement
amendments, as applicable) , in each case, naming such U.S. Institution
Subsidiary as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral and (B) completion of the filing, registration and
recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting (1) Pledged
U.S. Institution Subsidiary Patents and Pledged U.S. Institution Subsidiary
Trademark registrations and applications in the United States Patent and
Trademark Office (or any successor office) within the three month period
(commencing as of the date hereof) or, in the case of Collateral constituting
Pledged U.S. Institution Subsidiary Patents and Pledged U.S. Institution
Subsidiary Trademark registrations and applications acquired after the date
hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder, and (2) Pledged U.S. Institution Subsidiary Copyright
registrations in the United States Copyright Office (or any successor office)
within the one month period (commencing as of the date hereof) or, in the case
of Collateral constituting Pledged U.S. Institution Subsidiary Copyright
registrations acquired after the date hereof, thereafter pursuant to 17 USC
§ 205 and the regulations thereunder, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction to the extent that a security
interest may be perfected by such filings, registrations and recordings, and
(ii) are prior to all other Liens on the Collateral other than Liens permitted
pursuant to Section 10.2 of the Credit Agreement.
(c)    Notwithstanding anything to the contrary herein, no U.S. Institution
Subsidiary shall be required to perfect the Security Interests granted by this
Collateral Agreement by any means other than by (i) filings pursuant to the
Uniform Commercial Code of the relevant State(s) and (ii) filings in the United
States Patent and Trademark Office, United States Copyright Office, or successor
offices, that are necessary or advisable for the purpose of perfecting,
confirming, enforcing, or protecting the Security Interests granted in the
Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution Subsidiary
Trademark registrations and applications and Pledged U.S. Institution Subsidiary
Copyright registrations.
41.3    U.S. Institution Subsidiary Information.
Schedule II hereto sets forth under the appropriate headings as of the Closing
Date: (1) the full legal name of such U.S. Institution Subsidiary, (2) to the
knowledge of such U.S. Institution Subsidiary, all trade names or other names
under which such U.S. Institution Subsidiary currently conducts business, (3)
the type of organization of such U.S. Institution Subsidiary, (4) the
jurisdiction of organization of such U.S. Institution Subsidiary, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office of such U.S. Institution Subsidiary is located.


D-3-8

--------------------------------------------------------------------------------





41.4    Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution
Subsidiary Trademark registrations and applications and Pledged U.S. Institution
Subsidiary Copyright registrations.
Schedule 1 hereto sets forth, in proper form for filing with the United States
Patent and Trademark Office, all United States Trademark registrations and
applications owned by such U.S. Institution Subsidiary. Schedule 2 hereto sets
forth, in proper form for filing with the United States Copyright Office, all
United States Copyright registrations owned by such U.S. Institution Subsidiary.
Schedule 3 sets forth, in proper form for filing with the United States Patent
and Trademark Office, all United States issued Patents and Patent applications
owned by such U.S. Institution Subsidiary.
SECTION 42.    Covenants. Each U.S. Institution Subsidiary hereby covenants and
agrees with the Collateral Agent and the Secured Parties that, from and after
the date of this Collateral Agreement until the Secured Obligations (except for
contingent indemnification obligations in respect of which a claim has not yet
been made) are paid in full, the Commitments are terminated and no Letter of
Credit remains outstanding or the Letters of Credit outstanding have been Cash
Collateralized, otherwise collateralized with “back to back” letters of credit
or otherwise supported on terms satisfactory to the Collateral Agent (such time,
“Payment in Full”):
42.1    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such U.S. Institution Subsidiary shall maintain the Security Interest
created by this Collateral Agreement as a perfected Security Interest having at
least the priority described in Section 3.1 and shall defend such Security
Interest against the claims and demands of all Persons whomsoever, in each case
subject to Section 3.2(c).
(b)    Such U.S. Institution Subsidiary will furnish to the Collateral Agent and
the Lenders from time to time statements and schedules further identifying and
describing the assets and property of such U.S. Institution Subsidiary and such
other reports in connection therewith as the Collateral Agent may reasonably
request.
(c)    Subject to clause (d) below and Section 3.2(c), such U.S. Institution
Subsidiary agrees that at any time and from time to time, at the expense of such
U.S. Institution Subsidiary, it will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents, including all applicable documents described in Section
3.2(b)(i)(B)), which may be required under any applicable law, or which the
Collateral Agent or the Required Lenders may reasonably request, in order (i) to
grant, preserve, protect and perfect the validity and priority of the Security
Interests created or intended to be created hereby or (ii) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, including the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Security Interests created hereby and all applicable documents
described in Section 3.2(b)(i)(B), all at the expense of such U.S. Institution
Subsidiary.


D-3-9

--------------------------------------------------------------------------------





(d)    Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such U.S. Institution Subsidiary
after the date hereof that are required by the Credit Agreement to be subject to
the Lien created hereby or (ii) with respect to any Person that, subsequent to
the date hereof, becomes a Subsidiary that is required by the Credit Agreement
to become a party hereto, the relevant U.S. Institution Subsidiary after the
acquisition or creation thereof shall promptly take all actions required by the
Credit Agreement, this Section 4.1 or Section 4.5 below.
42.2    Damage or Destruction of Collateral. Such U.S. Institution Subsidiary
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.
42.3    Notices. Such U.S. Institution Subsidiary will advise the Collateral
Agent and the Lenders promptly, in reasonable detail, of any Lien of which it
has knowledge (other than the Security Interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect, in any material respect, the ability of the Collateral Agent
to exercise any of its remedies hereunder.
42.4    Changes in U.S. Institution Subsidiary Information or Status. Without
limiting any prohibitions or restrictions on mergers or other transactions set
forth in the Credit Agreement, such U.S. Institution Subsidiary shall not change
its name, identity, corporate structure (e.g. by merger, consolidation, change
in corporate form or otherwise), type of organization or jurisdiction of
organization, unless it shall have (a) notified the Collateral Agent in writing
at least ten (10) days prior to any such change (or such later date as is
reasonably acceptable to the Collateral Agent) identifying such new proposed
name, identity, corporate structure, type of organization or jurisdiction of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s Security Interest in the Collateral granted
or intended to be granted and agreed to hereby.
42.5    Acquisition of Additional Issuances of and Applications for Pledged U.S.
Institution Subsidiary Patents, Additional Pledged U.S. Institution Subsidiary
Trademark registrations and applications and Additional Pledged U.S. Institution
Subsidiary Copyright registrations. Within 45 days after the end of each
calendar quarter such U.S. Institution Subsidiary shall provide a list of any
additional (i) applications for or issuances of Pledged U.S. Institution
Subsidiary Patents, (ii) applications for or registrations of Pledged U.S.
Institution Subsidiary Trademarks, and (iii) registrations of Pledged U.S.
Institution Subsidiary Copyrights, in each case owned by such U.S. Institution
Subsidiary and not previously disclosed to the Collateral Agent including such
information as is necessary for such U.S. Institution Subsidiary to make
appropriate filings in the United States Patent and Trademark Office and the
United States Copyright Office.
SECTION 43.    Remedial Provisions.
43.1    Certain Matters Relating to Accounts.


D-3-10

--------------------------------------------------------------------------------





(a)    At any time after the occurrence and during the continuance of an Event
of Default and after giving reasonable notice to the Borrower and any other
relevant U.S. Institution Subsidiary, the Administrative Agent shall have the
right, but not the obligation, to instruct the Collateral Agent to (and upon
such instruction, the Collateral Agent shall) make test verifications of the
Accounts in any manner and through any medium that the Administrative Agent
reasonably considers advisable, and each U.S. Institution Subsidiary shall
furnish all such assistance and information as such Agent may require in
connection with such test verifications. Such Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.
(b)    The Collateral Agent hereby authorizes each U.S. Institution Subsidiary
to collect such U.S. Institution Subsidiary’s Accounts and the Collateral Agent
may curtail or terminate said authority at any time after the occurrence and
during the continuance of an Event of Default. If required in writing by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Accounts, when collected by any U.S.
Institution Subsidiary, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such U.S. Institution Subsidiary in the exact form
received, duly endorsed by such U.S. Institution Subsidiary to the Collateral
Agent if required, in a Collateral Account maintained under the sole dominion
and control of and on terms and conditions reasonably satisfactory to the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 5.5, and (ii) until so turned
over, shall be held by such U.S. Institution Subsidiary in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
U.S. Institution Subsidiary. Each such deposit of Proceeds of Accounts shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
(c)    At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each U.S. Institution Subsidiary
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Accounts, including all original orders, invoices and shipping receipts.
(d)    Upon the occurrence and during the continuance of an Event of Default, no
U.S. Institution Subsidiary shall grant any extension of the time of payment of
any of the Accounts, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon if the
Collateral Agent shall have instructed such U.S. Institution Subsidiary not to
grant or make any such extension, credit, discount, compromise or settlement
under any circumstances during the continuance of such Event of Default.
43.2    Communications with Credit Parties; U.S. Institution Subsidiary Remains
Liable.
(a)    The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant U.S. Institution Subsidiary of
its intent to do so, communicate with obligors under the Accounts to verify with
them to the Collateral Agent’s satisfaction the existence, amount


D-3-11

--------------------------------------------------------------------------------





and terms of any Accounts. The Collateral Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
Secured Party.
(b)    Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each U.S.
Institution Subsidiary shall notify obligors on the Accounts that the Accounts
have been assigned to the Collateral Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each U.S. Institution
Subsidiary shall remain liable under each of the Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Collateral Agreement or the receipt by the
Collateral Agent or any Secured Party of any payment relating thereto, nor shall
the Collateral Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any U.S. Institution Subsidiary under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
43.3    Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 5.1
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant U.S. Institution Subsidiary (it being understood that the exercise of
remedies by the Secured Parties in connection with an Event of Default under
Section 11.5 of the Credit Agreement shall be deemed to constitute a request by
the Collateral Agent for the purposes of this sentence and in such
circumstances, no such written notice shall be required), all Proceeds received
by each U.S. Institution Subsidiary consisting of cash, checks and other near
cash items shall be held by such U.S. Institution Subsidiary in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
U.S. Institution Subsidiary, and shall, forthwith upon receipt by such U.S.
Institution Subsidiary, be turned over to the Collateral Agent in the exact form
received by such U.S. Institution Subsidiary (duly endorsed by such U.S.
Institution Subsidiary to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by a U.S.
Institution Subsidiary in trust for the Collateral Agent and the Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.
43.4    Application of Proceeds. The Collateral Agent shall apply the proceeds
of any collection or sale of the Collateral as well as any Collateral consisting
of cash, at any time after


D-3-12

--------------------------------------------------------------------------------





receipt in the order specified in Section 11 of the Credit Agreement. Upon any
sale of the Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
43.5    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law or in equity and also may with notice
to the relevant U.S. Institution Subsidiary, sell the Collateral or any part
thereof in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Lender or
elsewhere for cash or on credit or for future delivery at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any U.S. Institution
Subsidiary, and each U.S. Institution Subsidiary hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and the Collateral Agent or such Secured Party may pay the purchase
price by crediting the amount thereof against the Secured Obligations. Each U.S.
Institution Subsidiary agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to each U.S. Institution Subsidiary
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the extent permitted by law, each U.S.
Institution Subsidiary hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each U.S.
Institution Subsidiary further agrees, at the Collateral Agent’s request to
assemble the Collateral and make it available to the Collateral Agent, at places
which the Collateral Agent shall reasonably select, whether at such U.S.
Institution Subsidiary’s premises or elsewhere. The Collateral Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.5 in
accordance with the provisions of Section 5.4.


D-3-13

--------------------------------------------------------------------------------





43.6    Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each U.S. Institution Subsidiary shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any U.S.
Institution Subsidiary and without notice to or further assent by any U.S.
Institution Subsidiary, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents, the Letters of Credit and any other
documents executed and delivered in connection therewith and the Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement, the Hedge Bank party thereto)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Collateral Agreement or any property subject thereto. When making any demand
hereunder against a U.S. Institution Subsidiary, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on such U.S. Institution Subsidiary or any other Person, and any failure
by the Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from any Borrower or any U.S. Institution Subsidiary or any
other Person or any release of any Borrower or any U.S. Institution Subsidiary
or any other Person shall not relieve any U.S. Institution Subsidiary in respect
of which a demand or collection is not made or any U.S. Institution Subsidiary
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any U.S.
Institution Subsidiary. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
43.7    License to Use Pledged U.S. Institution Subsidiary Patents, Pledged U.S.
Institution Subsidiary Trademarks and Pledged U.S. Institution Subsidiary
Copyrights. For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies hereunder at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each U.S. Institution Subsidiary
hereby grants to the Collateral Agent, to the extent such U.S. Institution
Subsidiary has the right to do so, an irrevocable, assignable, non-exclusive
license to use, license or sublicense any of the Pledged U.S. Institution
Subsidiary Patents, Pledged U.S. Institution Subsidiary Trademarks and Pledged
U.S. Institution Subsidiary Copyrights now owned or held, or hereafter acquired,
by such U.S. Institution Subsidiary, wherever the same may be located. To the
extent permitted, such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.


D-3-14

--------------------------------------------------------------------------------





SECTION 44.    The Collateral Agent.
44.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each U.S. Institution Subsidiary hereby appoints, which appointment is
irrevocable and coupled with an interest, effective upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such U.S. Institution Subsidiary and in the name of such U.S.
Institution Subsidiary or otherwise, for the purpose of carrying out the terms
of this Collateral Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Collateral Agreement, and, without limiting
the generality of the foregoing, each U.S. Institution Subsidiary hereby gives
the Collateral Agent the power and right, on behalf of such U.S. Institution
Subsidiary, either in the Collateral Agent’s name or in the name of such U.S.
Institution Subsidiary or otherwise, without assent by such U.S. Institution
Subsidiary, to do any or all of the following, in each case after the occurrence
and during the continuance of an Event of Default and after written notice by
the Collateral Agent of its intent to do so:
(i)    take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii)    in the case of any Pledged U.S. Institution Subsidiary Patents, Pledged
U.S. Institution Subsidiary Trademarks or Pledged U.S. Institution Subsidiary
Copyrights, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s and the Secured Parties’ Security Interest in
such Pledged U.S. Institution Subsidiary Patents, Pledged U.S. Institution
Subsidiary Trademarks or Pledged U.S. Institution Subsidiary Copyrights;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;
(iv)    execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v)    obtain and adjust insurance required to be maintained by any U.S.
Institution Subsidiary pursuant to Section 9.3 of the Credit Agreement;


D-3-15

--------------------------------------------------------------------------------





(vi)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct;
(vii)    ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(viii)    sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(ix)    commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(x)    defend any suit, action or proceeding brought against any U.S.
Institution Subsidiary with respect to any Collateral (with each U.S.
Institution Subsidiary’s consent to the extent such action or its resolution
could materially affect such U.S. Institution Subsidiary or any of its
Affiliates in any manner other than with respect to its continuing rights in
such Collateral);
(xi)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with each U.S. Institution Subsidiary’s consent to the
extent such action or its resolution could materially affect such U.S.
Institution Subsidiary or any of its Affiliates in any manner other than with
respect to its continuing rights in such Collateral);
(xii)    assign any Pledged U.S. Institution Subsidiary Patents, Pledged U.S.
Institution Subsidiary Trademarks or Pledged U.S. Institution Subsidiary
Copyrights, throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and
(xiii)    generally, sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and each U.S. Institution Subsidiary’s
expense, at any time, or from time to time, all acts and things that the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ Security
Interests therein and to effect the intent of this Collateral Agreement, all as
fully and effectively as any U.S. Institution Subsidiary might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that (i) it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing; (ii) no United States “intent-to-use” trademark
or servicemark applications shall be assigned to the Collateral Agent or any
third party


D-3-16

--------------------------------------------------------------------------------





until an amendment to allege use or a statement of use has been filed under 15
U.S.C. § 1501(d) and accepted by the United States Patent and Trademark Office,
except to a successor to the business (or the portion of the business) to which
the mark pertains, if that business is ongoing and existing; and (iii) it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) that would constitute direction or causing the direction of the
management and policies of the Borrower or any U.S. Institution Subsidiary.
(b)    If any U.S. Institution Subsidiary fails to perform or comply with any of
its agreements contained herein, the Collateral Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant U.S. Institution Subsidiary, shall be payable by each U.S. Institution
Subsidiary to the Collateral Agent on demand.
(d)    Each U.S. Institution Subsidiary hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Collateral Agreement are coupled
with an interest and are irrevocable until this Collateral Agreement is
terminated and the Security Interests created hereby are released.
44.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any U.S. Institution Subsidiary or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the Secured Parties hereunder are solely
to protect the Collateral Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers. The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to each U.S.
Institution Subsidiary for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.
44.3    Authority of Collateral Agent. Each U.S. Institution Subsidiary
acknowledges that the rights and responsibilities of the Collateral Agent under
this Collateral Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy


D-3-17

--------------------------------------------------------------------------------





provided for herein or resulting or arising out of this Collateral Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
the Credit Agreement, and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
each U.S. Institution Subsidiary, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Secured Parties with full and
valid authority so to act or refrain from acting, and no U.S. Institution
Subsidiary shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
44.4    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of each U.S. Institution
Subsidiary hereunder shall be absolute and unconditional.
44.5    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.
(a)    This Collateral Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each U.S.
Institution Subsidiary and the successors and assigns thereof and shall inure to
the benefit of the Collateral Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until Payment in Full,
notwithstanding that from time to time during the term of the Credit Agreement
and any Secured Hedge Agreement the Credit Parties may be free from any Secured
Obligations.
(b)    Each U.S. Institution Subsidiary shall automatically be released from its
obligations hereunder if it ceases to be a Credit Party, subject to the
requirements of Section 14.1 of the Credit Agreement.
(c)    The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 14.1 of the
Credit Agreement or (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 14.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.
(d)    In connection with any termination or release pursuant to this Section
6.5 (b) or (c), the Collateral Agent shall execute and deliver to each U.S.
Institution Subsidiary, at such U.S. Institution Subsidiary’s expense, all
documents that such U.S. Institution Subsidiary shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.
44.6    Reinstatement. Each U.S. Institution Subsidiary further agrees that, if
any payment made by any Credit Party or other Person and applied to the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by any
Secured Party to such Credit Party, its estate, trustee, receiver or any other
party,


D-3-18

--------------------------------------------------------------------------------





including such U.S. Institution Subsidiary, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of such U.S. Institution Subsidiary in
respect of the amount of such payment.
44.7    Further Assurances. Subject to Section 3.2(c) hereof, each U.S.
Institution Subsidiary agrees that at any time and from time to time, at the
expense of such U.S. Institution Subsidiary, it will execute or otherwise
authorize the filing of any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Collateral Agent or the Administrative Agent may reasonably
request, in order (x) to perfect and protect any pledge, assignment of security
interest granted hereby (including the priority thereof) or (y) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.
SECTION 45.    Collateral Agent As Agent.
(a)    Citi has been appointed to act as the Collateral Agent under the Credit
Agreement, by the Lenders under the Credit Agreement and, by their acceptance of
the benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Collateral Agreement and the Credit Agreement, provided
that the Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
Required Lenders. In furtherance of the foregoing provisions of this Section
7(a), each Secured Party, by its acceptance of the benefits hereof, agrees that
it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the applicable Lenders and Secured Parties in accordance with
the terms of this Section 7(a).
(b)    The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 13.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Collateral
Agreement; removal of the Collateral Agent shall also constitute removal under
this Collateral Agreement; and appointment of a Collateral Agent pursuant to
Section 13.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Collateral Agreement. Upon the acceptance
of any appointment as Collateral Agent under Section 13.9 of the Credit
Agreement by a successor Collateral Agent, that successor Collateral


D-3-19

--------------------------------------------------------------------------------





Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Collateral Agreement, and the retiring or removed Collateral Agent under this
Collateral Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Collateral Agreement, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the Security Interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Collateral Agreement. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of this
Collateral Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Collateral Agreement while it was
Collateral Agent hereunder.
(c)    The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Hedge Agreement
the obligations under which constitute Secured Obligations, unless it shall have
received written notice in form and substance satisfactory to the Collateral
Agent from any U.S. Institution Subsidiary or any such Secured Party as to the
existence and terms of the applicable Secured Hedge Agreement.
SECTION 46.    Miscellaneous.
46.1    Amendments in Writing. None of the terms or provisions of this
Collateral Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the affected U.S. Institution
Subsidiary and the Collateral Agent in accordance with Section 14.1 of the
Credit Agreement.
46.2    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each U.S. Institution Subsidiary shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 14.2 of the
Credit Agreement.
46.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.


D-3-20

--------------------------------------------------------------------------------





46.4    Enforcement Expenses; Indemnification.
(a)    Each U.S. Institution Subsidiary agrees to pay any and all reasonable out
of pocket expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Secured Obligations and/or enforcing any rights with respect to,
or collecting against, each U.S. Institution Subsidiary under this Collateral
Agreement.
(b)    Each U.S. Institution Subsidiary agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes that may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Collateral Agreement.
(c)    Each U.S. Institution Subsidiary agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Collateral Agreement to the extent the Borrower would be required to do so
pursuant to Section 14.5 of the Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
46.5    Successors and Assigns. The provisions of this Collateral Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no U.S.
Institution Subsidiary may assign, transfer or delegate any of its rights or
obligations under this Collateral Agreement without the prior written consent of
the Collateral Agent except pursuant to a transaction permitted by the Credit
Agreement.
46.6    Counterparts. This Collateral Agreement may be executed by one or more
of the parties to this Collateral Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Collateral Agreement signed by all
the parties shall be lodged with the Collateral Agent and the Borrower.
46.7    Severability. Any provision of this Collateral Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


D-3-21

--------------------------------------------------------------------------------





46.8    Section Headings. The Section headings used in this Collateral Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
46.9    Integration. This Collateral Agreement together with the other Credit
Documents represents the agreement of each U.S. Institution Subsidiary with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
46.10    GOVERNING LAW. THIS COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
46.11    Submission To Jurisdiction Waivers. Each party hereto hereby
irrevocably and unconditionally:
submits for itself and its property in any legal action or proceeding relating
to this Collateral Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address referred
to in Section 8.2 or at such other address of which such Person shall have been
notified pursuant thereto;
agrees that nothing herein shall affect the right of any other party hereto (or
any Secured Party) to effect service of process in any other manner permitted by
law or shall limit the right of any party hereto (or any Secured Party) to sue
in any other jurisdiction; and
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
8.11 any special, exemplary, punitive or consequential damages.
46.12    Acknowledgments. Each party hereto hereby acknowledges that:


D-3-22

--------------------------------------------------------------------------------





it has been advised by counsel in the negotiation, execution and delivery of
this Collateral Agreement and the other Credit Documents to which it is a party;
neither the Collateral Agent nor any other Agent or Secured Party has any
fiduciary relationship with or duty to any U.S. Institution Subsidiary arising
out of or in connection with this Collateral Agreement or any of the other
Credit Documents, and the relationship between each U.S. Institution Subsidiary,
on the one hand, and the Collateral Agent, each other Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
no joint venture is created hereby or by the other Credit Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders, the
Agents and any other Secured Party or among each U.S. Institution Subsidiary,
and the Lenders, the Agents and any other Secured Party.
46.13    Additional U.S. Institution Subsidiaries. Each Subsidiary of the
Borrower that is required to become a party to this Collateral Agreement
pursuant to Section 9.11 of the Credit Agreement shall become a U.S. Institution
Subsidiary, with the same force and effect as if originally named as a U.S.
Institution Subsidiary herein, for all purposes of this Collateral Agreement
upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional U.S. Institution Subsidiary as a party to this
Collateral Agreement shall not require the consent of any other U.S. Institution
Subsidiary hereunder. The rights and obligations of each U.S. Institution
Subsidiary hereunder shall remain in full force and effect notwithstanding the
addition of any new U.S. Institution Subsidiary as a party to this Collateral
Agreement.
46.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS COLLATERAL AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
46.15    No Novation. Except as expressly set forth herein or in the Amendment,
this Collateral Agreement does not extinguish the outstanding obligations of the
U.S. Institution Subsidiaries evidenced by the Original Collateral Agreement or
discharge or release any lien or security interest or any other security under
the Credit Documents, all of which liens and security interests shall continue
under the Credit Documents. Nothing herein contained shall be construed as a
substitution or novation of the original obligations under the Original
Collateral Agreement, which shall remain in full force and effect, except as
amended hereby.
[SIGNATURE PAGES FOLLOW]




D-3-23

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


WALDEN UNIVERSITY, LLC, as U.S. Institution Subsidiary




By:        
    Name:
    Title:






[Signature Page to Collateral Agreement]


D-3-24

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent




By:
    
Name:

Title:
 


[Signature Page to Collateral Agreement]


D-3-25

--------------------------------------------------------------------------------






ANNEX A TO THE
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT


SUPPLEMENT NO. [  ] dated as of [             ], to the Second Amended and
Restated Collateral Agreement dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified or replaced through the date hereof, the
“Collateral Agreement”) among Walden University, LLC, a Florida limited
liability company, each subsidiary of the Laureate Education Inc., a Delaware
public benefit corporation (“the Borrower”), from time to time party thereto
(with Walden, each such subsidiary individually a “U.S. Institution Subsidiary”
and, collectively, the “U.S. Institution Subsidiaries”), and Citibank, N.A., as
Collateral Agent (in such capacity, and any permitted successors and assigns,
the “Collateral Agent”) under the Credit Agreement referred to below.


A.    Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the lenders or other financial institutions or entities from
time to time party thereto (the “Lenders”) and Citibank, N.A., as Administrative
Agent and Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement.
C.    The U.S. Institution Subsidiaries have entered into the Collateral
Agreement in order to induce the Administrative Agent, the Collateral Agent, the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the respective Lenders and Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower and the Restricted Domestic
Subsidiaries under the Credit Agreement and to induce one or more Hedge Banks to
enter into Secured Hedge Agreements with the Borrower and/or its Subsidiaries
and to induce one or more Cash Management Banks to enter into a Cash Management
Program with one or more U.S. Institution Subsidiaries.
D.    Section 9.11 of the Credit Agreement and Section 8.13 of the Collateral
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Collateral Agreement pursuant to Section 9.11 of the
Credit Agreement shall become a U.S. Institution Subsidiary, with the same force
and effect as if originally named as a U.S. Institution Subsidiary therein, for
all purposes of the Collateral Agreement upon execution and delivery by such
Subsidiary of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each a “New U.S. Institution Subsidiary”) is executing this
Supplement in accordance with the requirements of the Collateral Agreement to
become a U.S. Institution Subsidiary under the Collateral Agreement in order to
induce the Lenders and the Letter of Credit Issuers to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.
Accordingly, the Collateral Agent and the New U.S. Institution Subsidiaries
agree as follows:


ANNEX A


D-3-26

--------------------------------------------------------------------------------





SECTION 1.    In accordance with Section 8.13 of the Collateral Agreement, each
New U.S. Institution Subsidiary by its signature below becomes a U.S.
Institution Subsidiary under the Collateral Agreement with the same force and
effect as if originally named therein as a U.S. Institution Subsidiary and each
New U.S. Institution Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a U.S. Institution
Subsidiary thereunder and (b) represents and warrants that the representations
and warranties made by it as a U.S. Institution Subsidiary thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, each
New U.S. Institution Subsidiary, as security for the payment and performance in
full of the Secured Obligations, does hereby bargain, sell, convey, assign, set
over, mortgage, pledge, hypothecate and transfer to the Collateral Agent for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent for
the benefit of the Secured Parties, a security interest in all of the Collateral
of such New U.S. Institution Subsidiary, in each case whether now or hereafter
existing or in which it now has or hereafter acquires an interest. Each
reference to a “U.S. Institution Subsidiary” in the Collateral Agreement shall
be deemed to include each New U.S. Institution Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.
SECTION 2.    Each New U.S. Institution Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
U.S. Institution Subsidiary when the Collateral Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such New U.S. Institution Subsidiary and the Collateral Agent.
SECTION 4.    Such New U.S. Institution Subsidiary hereby represents and
warrants that (a) set forth on Schedule I hereto is (i) the full legal name of
such U.S. Institution Subsidiary, (ii) to the knowledge of such U.S. Institution
Subsidiary, all trade names or other names under which such U.S. Institution
Subsidiary currently conducts business, (iii) the type of organization of such
U.S. Institution Subsidiary, (iv) the jurisdiction of organization of such U.S.
Institution Subsidiary, (v) its organizational identification number, if any,
and (vi) the jurisdiction where the chief executive office of such U.S.
Institution Subsidiary is located and (b) as of the date hereof (i) Schedule II
hereto sets forth all of each New U.S. Institution Subsidiary’s Copyright
licenses, (ii) Schedule III hereto sets forth all of such New U.S. Institution
Subsidiary’s United States Copyright registrations (and all applications
therefor), (iii) Schedule VI hereto sets forth all of such New U.S. Institution
Subsidiary’s Trademark licenses (iv) Schedule V hereto sets forth all of such
New U.S. Institution Subsidiary’s United States Trademark registrations (and all
applications therefor), (v) Schedule VI hereto sets forth all of such New U.S.
Institution Subsidiary’s Patent licenses, and (vi) Schedule


ANNEX A


D-3-27

--------------------------------------------------------------------------------





VII hereto sets forth all of such New U.S. Institution Subsidiary’s issued
Patents and Patent applications.
SECTION 5.    Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Collateral Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New U.S. Institution Subsidiary shall be given to it
in care of the Borrower at the Borrower’s address set forth in Section 14.2 of
the Credit Agreement.




ANNEX A


D-3-28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each New U.S. Institution Subsidiary and the Collateral
Agent have duly executed this Supplement to the Collateral Agreement as of the
day and year first above written.
[NAME OF ADDITIONAL U.S. INSTITUTION SUBSIDIARY]
By:
    
Name:
Title:

CITIBANK, N.A., as Collateral Agent
By:
    
Name:
Title:





 


ANNEX A


D-3-29

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF LETTER OF CREDIT REQUEST


No. _______________                          Dated _____________
To:
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), under the Second Amended and Restated Credit Agreement, dated as of
April 26, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Laureate Education, Inc., a
Delaware public benefit corporation, the lending institutions from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), the
Administrative Agent and Citibank, N.A., as Collateral Agent.



c/o [________]
Attention:
[Standby Letter of Credit Department]

Facsimile: [____________]


Letter of Credit Issuer: [________]


Ladies and Gentlemen:
We hereby request that [_____________], as Letter of Credit Issuer, issue a
standby Letter of Credit for the account of the undersigned on [_____________],
201[_] (the “Date of Issuance”) in the aggregate Stated Amount of
[_____________________] in [Dollars] [Euro] [Sterling] [other Alternative
Currency].
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.
The beneficiary of the requested Letter of Credit will be [_____________], and
such Letter of Credit will be in support of [________________] and will have a
stated expiration date of [__________________].
The undersigned hereby certifies that:
(a)    The Stated Amount of the Letter of Credit requested by this Letter of
Credit Request shall not (i) cause the aggregate amount of the Lenders’
Revolving Credit Exposures to exceed the Total Revolving Credit Commitment now
in effect, or (ii) cause the Aggregate Multicurrency Exposures to exceed the
Multicurrency Sublimit now in effect.
(b)    All representations and warranties made by any Credit Party contained in
the Credit Agreement or in the other Credit Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the Date of Issuance (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
(c)    No Default or Event of Default has occurred and is continuing as of the
date hereof nor, after giving effect to the issuance of the Letter of Credit
requested hereby, would such a Default or Event of Default occur.
Copies of all documentation with respect to the supported transaction are
attached hereto.




E-1

--------------------------------------------------------------------------------





[Signature Page Follows]


[Signature Page to Letter of Credit Request]


E-2

--------------------------------------------------------------------------------







LAUREATE EDUCATION, INC.




By:

Name:
Title:



[NAME OF RESTRICTED SUBSIDIARY]




By:

Name:
Title:]





[Signature Page to Letter of Credit Request]


E-3

--------------------------------------------------------------------------------








EXHIBIT G


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (as it
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor. Each party hereto
acknowledges and agrees that at the time of any assignment to or from the
Borrower, its Subsidiaries or any other Affiliated Lender, the Borrower, its
Subsidiaries or any other Affiliated Lender may possess material non-public
information that may be material to the assignor or assignee entering into such
assignment with the Borrower, its Subsidiaries or any other Affiliated Lender.
[The [Assignor][Assignee] party to this Assignment is the [Borrower][a
Subsidiary of the Borrower][an Affiliated Lender.]
1.
Assignor:            ______________________



2.
Assignee:            ______________________ [and is an Affiliate/Approved Fund]



3.
Borrower:            Laureate Education, Inc.



4.
Administrative Agent:        Citibank, N.A., as Administrative Agent under the
Credit Agreement (as defined below).



5.
Credit Agreement:        The Second Amended and Restated Credit Agreement dated
as of April 26, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LAUREATE
EDUCATION, INC., a Delaware public benefit corporation, the Lenders party
thereto from time to time (such term and each other capitalized term used but
not defined herein having the meaning given to it in Section 1 of the Credit
Agreement) CITIBANK, N.A., as Administrative Agent and Collateral Agent.



6.
Assigned Interest:



G-1

--------------------------------------------------------------------------------











Commitments/Loans Assigned


Aggregate Amount of
Commitment/Loans
for all Lenders


Amount of Commitment/Loans
Assigned


Percentage Assigned of Commitment/Loans
Series 2024 Term Loans




$______________




$______________




____________%
Series 2022 Revolving Credit Loans
$______________
$______________
_____________%
Series 2022 Swingline Loans




$______________




$______________




_____________%
Series [ ] New Term Loans


$______________


$______________


______________%
Series [_] Revolving Credit [Commitments] [Loans]


[$][€][£][_]_________


[$][€][£][_]_________


______________%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


7.
Notice and Wire Instructions:

 




[NAME OF ASSIGNOR]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
   _________________________ _________________________
_________________________
Attention:
Telecopier:


Wire Instructions:
 




[NAME OF ASSIGNEE]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:


Wire Instructions:





The terms set forth in this Assignment are hereby agreed to:




G-2

--------------------------------------------------------------------------------







ASSIGNOR
[NAME OF ASSIGNOR]


By:_______________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:_______________________
Title:


Consented to and Accepted:


CITIBANK, N.A.,
as Administrative Agent




By:_______________________
Authorized Signatory


[Consented to:]


[LAUREATE EDUCATION, INC.


By:_______________________
Title:]


[SWINGLINE LENDER]


By:_______________________
Title:


[LETTER OF CREDIT ISSUER]


By:_______________________
Title:




G-3

--------------------------------------------------------------------------------








ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT
1.Representations and Warranties.
1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non‑U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed


ANNEX 1


G-4

--------------------------------------------------------------------------------







counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflict of laws
principles thereof.




ANNEX 1


G-5

--------------------------------------------------------------------------------








EXHIBIT H-1


FORM OF PROMISSORY NOTE (TERM LOANS)




New York, New York
$                                          [__________], 201[_]


FOR VALUE RECEIVED, the undersigned, LAUREATE EDUCATION, INC., a Delaware public
benefit corporation (the “Borrower”) hereby unconditionally promises to pay to
the order of [NAME OF TERM LOAN LENDER] or its registered assigns (the
“Lender”), at the Administrative Agent’s Office or such other place as CITIBANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”)
shall have specified, in Dollars and in immediately available funds, in
accordance with Section 5.3 of the Credit Agreement (as defined below;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement) on the [Series 2024 Term Loan
Maturity Date] [New Term Loan Maturity Date for the Series [__] New Term Loans],
the principal amount of [______] Dollars ($[___]) or, if less, the aggregate
unpaid principal amount of all [Series 2024 Term Loans] [Series [__] New Term
Loans], if any, made by the Lender to the Borrower pursuant to the Credit
Agreement. The Borrower further unconditionally promises to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates per annum and on the dates specified in [Section 2.8 of
the Credit Agreement] [paragraph 1 of the applicable Joinder Agreement].
This Promissory Note is one of the promissory notes referred to in Section 14.6
of the Second Amended and Restated Credit Agreement, dated as of April 26, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time, the Administrative Agent and CITIBANK, N.A., as Collateral Agent. This
Promissory Note is subject to, and the Term Loan Lender is entitled to the
benefits of, the provisions of the Credit Agreement, and the [Series 2024 Term
Loans] [Series [__] New Term Loans] evidenced hereby are guaranteed and secured
as provided therein and in the other Credit Documents. The [Series 2024 Term
Loans] [Series [__] New Term Loans] evidenced hereby are subject to prepayment
prior to the [Series 2024 Term Loan Maturity Date] [New Term Loan Maturity Date
for Series [__] New Term Loans], in whole or in part, as provided in the [Credit
Agreement] [applicable Joinder Agreement].
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the Term Loan Lender hereunder for all
purposes of the Credit Agreement.


H-1-1

--------------------------------------------------------------------------------







THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


LAUREATE EDUCATION, INC.


By:    ________________________
    Name:
    Title:




H-1-2

--------------------------------------------------------------------------------








EXHIBIT H-2


FORM OF PROMISSORY NOTE (REVOLVING CREDIT LOANS AND SWINGLINE LOANS)




New York, New York
[$][€][£][_]                                                  [__________],
201[_]


FOR VALUE RECEIVED, the undersigned, LAUREATE EDUCATION, INC., a Delaware public
benefit corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of [NAME OF LENDER] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) shall have
specified, in [Dollars][the currency first specified above] and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement) on the [Series
[ ] Revolving Credit] [Swingline] Maturity Date, the principal amount of
[______] [Dollars] [Euro] [Sterling] [other Alternative Currency]
([$][€][£][_][___]) or, if less, the aggregate unpaid principal amount of all
[Series [ ] Revolving Credit] [Series [ ] Swingline] Loans, if any, made by the
Lender to the Borrower pursuant to the Credit Agreement. The Borrower further
unconditionally promises to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates per
annum and on the dates specified in Section 2.8 of the Credit Agreement.
This Promissory Note is one of the promissory notes referred to in Section 14.6
of the Credit Agreement, dated as of April 26, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, LAUREATE EDUCATION, INC., a Delaware public benefit
corporation, the Lenders party thereto from time to time, the Administrative
Agent and CITIBANK, N.A., as Collateral Agent. This Promissory Note is subject
to, and the Lender is entitled to the benefits of, the provisions of the Credit
Agreement, and the [Series [ ] Revolving Credit] [Series [ ] Swingline] Loans
evidenced hereby are guaranteed and secured as provided therein and in the other
Credit Documents. The [Series [ ] Revolving Credit] [Series [ ] Swingline] Loans
evidenced hereby are subject to prepayment prior to the [Series [ ] Revolving
Credit] [Swingline] Maturity Date, in whole or in part, as provided in the
Credit Agreement.
All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.
All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the [Series [ ] Revolving Credit]
[Swingline] Lender hereunder for all purposes of the Credit Agreement.


H-2-1

--------------------------------------------------------------------------------







THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


LAUREATE EDUCATION, INC.


By:    ________________________
    Name:
    Title:
 








H-2-2

--------------------------------------------------------------------------------








EXHIBIT I


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT, dated as of [     ], 20[ ] (this “Agreement”), by and
among [NEW LENDERS] (each a “New [Term Loan][Revolving Credit] Lender” and
collectively the “New [Term Loan][Revolving Credit] Lenders”), LAUREATE
EDUCATION, INC., a Delaware public benefit corporation (the “Borrower”), and
CITIBANK, N.A., as Administrative Agent.


RECITALS:


WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of April 26, 2017 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement’’;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrower, LAUREATE EDUCATION, INC., a
Delaware public benefit corporation], the lenders party thereto from time to
time, CITIBANK, N.A., as Administrative Agent and Collateral Agent, and other
Agents named therein.


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request and receive New [Term Loan][Revolving Credit] Commitments
by entering into one or more Joinder Agreements with the New [Term
Loan][Revolving Credit] Lenders.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


Each New [Term Loan][Revolving Credit] Lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:


Each New [Term Loan][Revolving Credit] Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement (this “Agreement”); (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Syndication Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent and the Syndication Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.




I-1

--------------------------------------------------------------------------------







Each New [Term Loan][Revolving Credit] Lender hereby agrees to make its
Commitment on the following terms and conditions:


1.
Applicable Margin. [The Applicable ABR Margin for each Series [__] New Term Loan
shall mean, as of any date of determination, [___]% per annum.] [The Applicable
LIBOR Margin for each [Series [__] New Term Loan] [New Revolving Credit Loan]
shall mean, as of any date of determination, [___]% per annum.] [The terms and
provisions of the New Revolving Credit Loans and the New Revolving Credit
Commitments shall be identical to the Revolving Credit Loans and the Revolving
Credit Commitments, respectively.]



2.
[Principal Payments. The Borrower shall make principal payments on the Series
[__] New Term Loans in installments on the dates and in the amounts set forth
below:





I-2

--------------------------------------------------------------------------------









(A)
Payment Date


(B)
Scheduled Repayment of
Series [__] New Term Loans






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________






      $__________


TOTAL


      $__________]



3.
[Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Series [__] New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Series [__] New Term Loans in
accordance with Sections 5.1 and 5.2 of the Credit Agreement respectively.]



4.
[Prepayment Fees. The Borrower agrees to pay to each New [Term Loan][ Revolving
Credit] Lender the following prepayment fees, if any: [__________].]



5.
Other Fees. The Borrower agrees to pay each New [Term Loan Lender][Revolving
Credit Lender] its pro rata share of an aggregate fee equal to [__________] on
[_________], 20[__].





I-3

--------------------------------------------------------------------------------







6.
Proposed Borrowing. This Agreement represents the Borrower’s request to borrow
[Series [__] New Term][New] Revolving Credit] Loans from the New [Term
Loan][Revolving Credit] Lender as follows (the “Proposed Borrowing”):



a.
Business Day of Proposed Borrowing: _________20, ____



b.
Amount of Proposed Borrowing: $___________________



c.
Interest rate option:        ¨    ABR Loan(s)

¨
LIBOR Loans with an initial Interest Period of [____] month(s)



7.
[New Lenders. Each New [Term Loan][Revolving Credit] Lender acknowledges and
agrees that upon its execution of this Agreement and the making of [Series [___]
New Term][New Revolving Credit] Loans that such New [Term Loan][Revolving
Credit] Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder. Set forth on Schedule B hereto is the
Lending Office of each New [Term Loan][Revolving Credit] Lender.]



8.
Credit Agreement Governs. Except as set forth in this Agreement, the [New
Revolving Credit][Series [__] New Term] Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.



9.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and the Borrower hereby certifies
that:



i.
the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
and



ii.
no event has occurred and is continuing or would result from the consummation of
the Proposed Borrowing contemplated hereby that would constitute a Default or an
Event of Default.



10.
Borrower’s Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:



[i.
the Borrower shall make any payments required pursuant to Section 2.11 of the
Credit Agreement in connection with the New [Term Loan][Revolving Credit] Loans;
and



I-4

--------------------------------------------------------------------------------









ii.]
the Borrower shall deliver or cause to be delivered the following legal opinions
and documents: [___________], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement.



11.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New [Term Loan][Revolving Credit] Lender shall be as set forth below its
signature below.



12.
Tax Forms. For each New Term Loan Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Term Loan
Lender may be required to deliver to Administrative Agent pursuant to Section
5.4 of the Credit Agreement.



13.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Series [__] New Term][New Revolving Credit] Loans made by
[New Term Loan][New Revolving Credit] Lenders in the Register.



14.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.



15.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.



16.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



17.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.



18.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.







I-5

--------------------------------------------------------------------------------








EXHIBIT J


FORM OF FIRST-LIEN INTERCREDITOR AGREEMENT


FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [______], 20[ ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among LAUREATE EDUCATION, INC., a Delaware
public benefit corporation (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, CITIBANK, N.A., as administrative agent
and collateral agent for the Credit Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), CITIBANK, N.A., as Authorized Representative for
the Credit Agreement Secured Parties (as each such term is defined below),
[INSERT NAME], as the collateral agent and Authorized Representative for the
Initial Additional First-Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First-Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First-Lien Secured Parties of the
applicable Series) agree as follows:
ARTICLE I.

Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional First-Lien Collateral Agent” means (x) for so long as the Initial
Additional First-Lien Obligations are the only Series of Additional First-Lien
Obligations, the Initial Additional Authorized Representative and (y)
thereafter, the Major Non-Controlling Authorized Representative.
“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreements, security documents and other operative agreements
evidencing or governing such indebtedness and liens securing such indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered




J-1

--------------------------------------------------------------------------------







into for the purpose of securing the Initial Additional First-Lien Obligations
or any Series of Additional Senior Class Debt; provided that, in each case, the
Indebtedness thereunder (other than the Initial Additional First-Lien
Obligations) has been designated as Additional First-Lien Obligations pursuant
to Section 5.13 hereto.
“Additional First-Lien Obligations” means all amounts owing pursuant to the
terms of any Additional First-Lien Document (including the Initial Additional
First-Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing subsequent to
the commencement of a Bankruptcy Case at the rate provided for in the respective
Additional First-Lien Document, whether or not such interest is an allowed claim
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts.
“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.
“Additional First-Lien Security Documents” means any collateral agreement,
security agreement and any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.
“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.
“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”; provided, however, that if the Credit Agreement is
Refinanced in accordance with Section 2.08 hereof then all references to
Administrative Agent shall refer to the administrative agent (or trustee or
other representative) under the agreement that Refinances the Credit Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the




J-2

--------------------------------------------------------------------------------







Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement (and its successors and assigns).
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrowers” have the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent and (ii) in the case of the Initial
Additional First-Lien Obligations, the Initial Additional Authorized
Representative and each other collateral agent in respect of any Series of
Additional First-Lien Obligations named as Authorized Representative for such
Series in the applicable Joinder Agreement (and their successors and assigns).
“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional First-Lien Collateral Agent.
“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017, among the Borrowers, CITIBANK, N.A., as




J-3

--------------------------------------------------------------------------------







Administrative Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and shall also include any agreement that Refinances the Credit Agreement
in accordance with Section 2.08 hereof.
“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement”; provided, however, that if the Credit
Agreement is Refinanced in accordance with Section 2.08 hereof then all
references to Credit Agreement Collateral Agent shall refer to the collateral
agent under the agreement that Refinances the Credit Agreement.
“Credit Agreement Collateral Documents” means the Security Agreements, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.
“Credit Agreement Obligations” means all Obligations as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement or the Credit Agreement Collateral Documents.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of
First- Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations under an Additional First-Lien Document in accordance with
Section 2.08 hereof.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.




J-4

--------------------------------------------------------------------------------







“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.
“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.
“Foreign Obligations Security Agreements” means each security agreement or other
instrument or document executed and delivered by any Foreign Obligations Credit
Party (as defined in the Credit Agreement) pursuant to the Credit Agreement.
“Grantors” means the Borrowers and each of the Guarantors (as defined in the
Credit Agreement) and each other Subsidiary of the Borrower which has granted a
security interest pursuant to any First-Lien Security Document to secure any
Series of First-Lien Obligations. The Grantors existing on the date hereof are
set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.
“Initial Additional First-Lien Agreement” mean that certain [indenture] [other
agreement], dated as of [●], among the Borrowers, [the Guarantors identified
therein,] and [●]as [trustee], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Initial Additional First-Lien Obligations.
“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.
“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations issued pursuant to the
Initial Additional First-Lien Agreement.
“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the Additional First-Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:




J-5

--------------------------------------------------------------------------------







(1)    any case commenced by or against the Borrowers or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrowers or any other Grantor or any
similar case or proceeding relative to the Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrowers or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional First-Lien
Obligations and add Additional First-Lien Secured Parties hereunder.
“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First-Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First-Lien Obligations with respect to such
Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, each Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-




J-6

--------------------------------------------------------------------------------







Controlling Authorized Representative is the Authorized Representative) and
(ii) each Collateral Agent’s and each other Authorized Representative’s receipt
of written notice from such Non-Controlling Authorized Representative certifying
that (x) such Non-Controlling Authorized Representative is the Major
Non-Controlling Authorized Representative and that an Event of Default (under
and as defined in the Additional First-Lien Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) has
occurred and is continuing and (y) the Additional First-Lien Obligations of the
Series with respect to which such Non-Controlling Authorized Representative is
the Authorized Representative are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Additional First-Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Tangible Chattel
Paper, in each case, delivered to or in the possession of the Collateral Agent
under the terms of the First- Lien Security Documents.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Document” means (i) the Credit Agreement and each Credit
Document (as defined in the Credit Agreement) ), (ii) each Initial Additional
First-Lien Document and (iii) each Additional First-Lien Document.
“Security Agreements” means the U.S. Obligations Security Agreement and the
Foreign Obligations Security Agreements.




J-7

--------------------------------------------------------------------------------







“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First-Lien Secured
Parties) and (b) with respect to any First-Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First-Lien
Obligations, and (iii) the Additional First-Lien Obligations incurred pursuant
to any Additional First-Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First-Lien Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First- Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“U.S. Obligations Security Agreement” means the Security Agreement, dated as of
August 17, 2007, among the Borrower, the other grantors party thereto and the
Credit Agreement Collateral Agent, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to




J-8

--------------------------------------------------------------------------------







time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
SECTION 1.03    Impairments. It is the intention of the First-Lien Secured
Parties of each Series that the holders of First-Lien Obligations of such Series
(and not the First-Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations. In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.
ARTICLE II.

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01    Priority of Claims.




J-9

--------------------------------------------------------------------------------







(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or,
without limiting this Agreement including the prohibitions in Section 2.02
hereof, any First-Lien Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of the Borrowers or any other Grantor
or any First-Lien Secured Party receives any payment pursuant to any
intercreditor agreement (other than this Agreement) with respect to any Shared
Collateral, the proceeds of any sale, collection or other liquidation of any
such Collateral by any First-Lien Secured Party or received by the Controlling
Collateral Agent or any First-Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all reasonable costs and expenses incurred
in connection with such sale, collection, liquidation or other enforcement
including fees and expenses of counsel (ii) SECOND, to the payment of all
amounts owing to each Collateral Agent (in its capacity as such) secured by such
Collateral pursuant to the terms of any Secured Credit Document, (iii) THIRD,
subject to Section 1.03, to the payment in full of the First-Lien Obligations of
each Series secured by such Collateral on a ratable basis, with such Proceeds to
be applied to the First-Lien Obligations of a given Series in accordance with
the terms of the applicable Secured Credit Documents and (iv) FOURTH, after
payment of all First-Lien Obligations secured by such Collateral, to the
Borrowers and the other Grantors or their successors or assigns, as their
interests may appear, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct. Notwithstanding the
foregoing, with respect to any Shared Collateral for which a third party (other
than a First-Lien Secured Party) has a lien or security interest that is junior
in priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.
(b)    It is acknowledged that the First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Lien Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or




J-10

--------------------------------------------------------------------------------







deficiencies in the Liens securing the First-Lien Obligations of any Series or
any other circumstance whatsoever (but, in each case, subject to Section 1.03),
each First-Lien Secured Party hereby agrees that the Liens securing each Series
of First-Lien Obligations on any Shared Collateral shall be of equal priority.
(d)    Notwithstanding anything in this Agreement or any other First-Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Administrative Agent or the Collateral Agent pursuant to Section 3.3(d),
5.3(a) or 11.12 of the Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the Credit Agreement and will not constitute
Shared Collateral.
SECTION 2.02    Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Controlling Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First-Lien Secured Party shall or shall instruct any Collateral Agent
to, and neither the Additional First-Lien Collateral Agent nor any other
Collateral Agent that is not the Controlling Collateral Agent shall, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of, any
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), whether under any Additional First-Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.
(b)    With respect to any Shared Collateral, (i) the Controlling Collateral
Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Controlling Collateral Agent or any other Collateral Agent or Authorized
Representative to, commence any judicial or non judicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral




J-11

--------------------------------------------------------------------------------







(including with respect to any intercreditor agreement with respect to any
Shared Collateral), whether under any First-Lien Security Document, applicable
law or otherwise, it being agreed that only the Controlling Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Additional First-Lien Security Documents, shall be entitled
to take any such actions or exercise any such remedies with respect to Shared
Collateral. Each Non-Controlling Authorized Representative hereby irrevocably
appoints the Controlling Collateral Agent as its agent and attorney-in-fact,
such appointment being coupled with an interest, and authorizes the Controlling
Collateral Agent to exercise any and all remedies under each First Lien Security
Documents with respect to Shared Collateral and to execute releases in
connection therewith.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
First- Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.
(d)    Each of the First-Lien Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the First-Lien Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any Authorized Representative to enforce this Agreement including,
without limitation, Section 1.03 hereof.
SECTION 2.03    No Interference; Payment Over.
(a)    Each First-Lien Secured Party agrees that (i) it will not take or cause
to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Collateral by the
Controlling Collateral Agent, (ii) except as provided in Section 2.02, it shall
have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to, or object to, the exercise by the
Controlling Collateral Agent or any First-Lien Secured Party represented by the
Controlling Collateral Agent of any right, remedy or power with respect to any
Collateral, (iii) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Collateral Agent or any First-Lien Secured Party represented by the




J-12

--------------------------------------------------------------------------------







Controlling Collateral Agent seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Collateral,
and shall not otherwise contest, protest or object to any action taken, or any
forbearance by, the Controlling Collateral Agent or any First-Lien Secured Party
represented by the Controlling Collateral Agent and none of the Controlling
Collateral Agent, any Applicable Authorized Representative or any other
First-Lien Secured Party shall be liable for any action taken or omitted to be
taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Collateral
in accordance with the provisions of this Agreement, (iv) it will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other disposition of such Collateral and (v) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Controlling Collateral Agent or any other First-Lien
Secured Party to enforce this Agreement.
(b)    Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First-Lien Security
Documents.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a
collection, sale or disposition thereof, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agent for the benefit of each Series of First-Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Controlling Collateral Agent on
such Shared Collateral are released and discharged; provided that any proceeds
of any Shared Collateral realized therefrom shall be applied pursuant to
Section 2.01. If in connection with any such foreclosure or other exercise of
remedies the Controlling Collateral Agent releases any guarantor from its
obligations under a guarantee of the First Lien Obligations for which it serves
as agent, then such guarantor shall also be released from its guarantee of all
other First Lien Obligations
(b)    Without limiting the rights of the Controlling Collateral Agent under
Section 2.02(b), each Collateral Agent and Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other




J-13

--------------------------------------------------------------------------------







instruments as shall reasonably be requested by the Controlling Collateral Agent
to evidence and confirm any release of Shared Collateral provided for in this
Section.
SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement, including without limitation Section 2.02 hereof, shall
continue in full force and effect notwithstanding the commencement of any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against the Borrowers
or any of its Subsidiaries.
(b)    If the Borrowers and/or any other Grantor shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Authorized Representative shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the First-Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First-




J-14

--------------------------------------------------------------------------------







Lien Secured Parties of such Series or its Authorized Representative that shall
not constitute Shared Collateral; and provided, further, that the First-Lien
Secured Parties receiving adequate protection shall not object to any other
First-Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First-Lien Secured Parties in connection
with a DIP Financing or use of cash collateral. If any First-Lien Secured Party
is granted adequate protection (A) in the form of Liens on any additional
collateral, then each other First-Lien Secured Party shall be entitled to seek,
and each First-Lien Secured Party will consent and not object to, adequate
protection in the form of Liens on such additional collateral with the same
priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (B) in the form of a superpriority or other administrative claim,
then each other First-Lien Secured Party shall be entitled to seek, and each
First-Lien Secured Party will consent and not object to, adequate protection in
the form of a pari passu superpriority or administrative claim or (C) in the
form of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all First-Lien Obligations pursuant to
Section 2.01.
SECTION 2.06    Reinstatement. In the event that any of the First-Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Lien Obligations shall again have been paid in full
in cash.
SECTION 2.07    Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08    Refinancings. The First-Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First-Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness. If such
Refinancing indebtedness is intended to Refinance the Credit Agreement, such
Joinder Agreement shall so state.
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien




J-15

--------------------------------------------------------------------------------







Security Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Credit Agreement Collateral Agent is
not the Controlling Collateral Agent, the Credit Agreement Collateral Agent
shall, at the request of the Additional First-Lien Collateral Agent promptly
deliver all Possessory Collateral to the Additional First-Lien Collateral Agent
together with any necessary endorsements (or otherwise allow the Additional
First-Lien Collateral Agent to obtain control of such Possessory Collateral).
The Borrowers shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Collateral Agent for loss
or damage suffered by such Collateral Agent as a result of such transfer except
for loss or damage suffered by such Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.
(b)    Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First-Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.
SECTION 2.10    Amendments to Security Documents.
(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional First-Lien Secured Party agrees that no Additional
First-Lien Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Additional First-Lien Security Document would be prohibited by,
or would require any Grantor to act or refrain from acting in a manner that
would violate, any of the terms of this Agreement.
(b)    Without the prior written consent of the Additional First-Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrowers.




J-16

--------------------------------------------------------------------------------







ARTICLE III.

Existence and Amounts of Liens and Obligations
SECTION 3.01    Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrowers. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.
ARTICLE IV.

The Controlling Collateral Agent
SECTION 4.01    Authority.
(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Controlling
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other




J-17

--------------------------------------------------------------------------------







Collateral securing any First-Lien Obligations), in any manner that would
maximize the return to the Non-Controlling Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Non-Controlling
Secured Parties from such realization, sale, disposition or liquidation. Each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrowers or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.
ARTICLE V.

Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Credit Agreement Collateral Agent or the Administrative Agent,
to it at [_____________], Attention of [___________] (Fax No. [__________]);
(b)    if to the Initial Additional Authorized Representative, to it at
[____________], Attention of [____________] (Fax No. [__________]);
(c)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement




J-18

--------------------------------------------------------------------------------







shall be deemed to have been given on the date of receipt (if a Business Day)
and on the next Business Day thereafter (in all other cases) if delivered by
hand or overnight courier service or sent by telecopy or on the date three
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 5.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 5.01. As agreed to in writing among
each Collateral Agent and each Authorized Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrowers’ consent or which increases the obligations or
reduces the rights of the Borrowers or any other Grantor, with the consent of
the Borrowers).
(c)    Notwithstanding the foregoing, without the consent of any First-Lien
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First-Lien Secured Parties and Additional First- Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional First-Lien Security
Documents applicable thereto.
(d)    Notwithstanding the foregoing, without the consent of any other
Authorized Representative or First-Lien Secured Party, the Collateral Agents may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First-Lien Obligations in compliance
with the Credit Agreement and the other Secured Credit Documents.




J-19

--------------------------------------------------------------------------------







SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 5.06    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 5.07    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.08    Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;




J-20

--------------------------------------------------------------------------------







(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;
(iv)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First-Lien Secured Party) to sue in any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.
SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.
SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Lien Secured Parties in relation to one another.
None of the Borrowers, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Additional First-Lien
Documents), and none of the Borrowers or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First-Lien Obligations as and
when the same shall become due and payable in accordance with their terms.
SECTION 5.13    Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the Credit Agreement and the Additional
First-Lien Documents, the Borrowers may incur additional indebtedness after the
date hereof that is permitted by the Credit Agreement and the Additional
First-Lien Documents to be incurred and secured on an equal and ratable basis by
the Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class




J-21

--------------------------------------------------------------------------------







Debt may be secured by a Lien and may be Guaranteed by the Grantors on a senior
basis, in each case under and pursuant to the Additional First-Lien Documents,
if and subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt (such Authorized Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (A) through (D) of the immediately succeeding paragraph.
In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,
(A)    such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II (with such changes
as may be reasonably approved by such Collateral Agent and Additional Senior
Class Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior Class
Debt Representative is the Authorized Representative and the related Additional
Senior Class Debt Parties become subject hereto and bound hereby;
(B)    the Borrowers shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the Borrowers and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof;
(C)    all filings, recordations and/or amendments or supplements to the First-
Lien Security Documents necessary or desirable in the reasonable judgment of the
Additional First-Lien Collateral Agent to confirm and perfect the Liens securing
the relevant obligations relating to such Additional Senior Class Debt shall
have been made, executed and/or delivered (or, with respect to any such filings
or recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Additional First-Lien
Collateral Agent), and all fees and taxes in connection therewith shall have
been paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Additional First-Lien Collateral Agent); and
(D)    the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.




J-22

--------------------------------------------------------------------------------







Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.
. Except as expressly provided herein or in the Credit Agreement Collateral
Documents, Citibank, N.A. is acting in the capacities of Administrative Agent
and Credit Agreement Collateral Agent solely for the Credit Agreement Secured
Parties. Except as expressly provided herein or in the Additional First-Lien
Security Documents, [●] is acting in the capacity of Additional First-Lien
Collateral Agent solely for the Additional First-Lien Secured Parties. Except as
expressly set forth herein, none of the Administrative Agent, the Credit
Agreement Collateral Agent or the Additional First-Lien Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.
. This Agreement together with the other Secured Credit Documents and the
First-Lien Security Documents represents the agreement of each of the Grantors
and the First-Lien Secured Parties with respect to the subject matter hereof and
there are no promises, undertakings, representations or warranties by any
Grantor, the Credit Agreement Collateral Agent, or any other First-Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First-Lien Security
Documents.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CITIBANK, N.A., as Collateral Agent
By:

Name:
Title:

By:

Name:
Title:

CITIBANK, N.A.,as Authorized Representative for the Credit Agreement Secured
Parties




J-23

--------------------------------------------------------------------------------







By:

Name:
Title:

By:

Name:
Title:

[_____________________],
As Collateral Agent and as Initial Additional Authorized Representative
By:

Name:
Title:

By:

Name:
Title:

LAUREATE EDUCATION, INC.
By:

Name:
Title:







J-24

--------------------------------------------------------------------------------








ANNEX I
Grantors
Schedule 1






ANNEX I


J-25

--------------------------------------------------------------------------------






ANNEX II
[FORM OF] JOINDER NO. [●]dated as of [●], 20[●] to the FIRST-LIEN INTERCREDITOR
AGREEMENT dated as of [●], 20[ ] (the “First-Lien Intercreditor Agreement”),
among LAUREATE EDUCATION, INC, a Delaware public benefit corporation (the
“Borrower”), certain subsidiaries and affiliates of the Borrowers (each, a
“Grantor”), CITIBANK, N.A., as Credit Agreement Collateral Agent for the Credit
Agreement Secured Parties under the First-Lien Security Documents (in such
capacity, the “Credit Agreement Collateral Agent”), CITIBANK, N.A., as
Authorized Representative for the Credit Agreement Secured Parties, as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First-Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrowers to incur Additional
First-Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First-Lien Security
Documents, the Additional Senior Class Debt Representative in respect of such
Additional Senior Class Debt is required to become an Authorized Representative,
and such Additional Senior Class Debt and the Additional Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
First- Lien Inter-creditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement upon the
execution and delivery by the Senior Debt Class Representative of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.13 of the First-Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:
SECTION 1.    In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First- Lien Intercreditor Agreement applicable to it as Authorized
Representative and to the Additional Senior Class Debt Parties that it
represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be


ANNEX II


J-26

--------------------------------------------------------------------------------





deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.
SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms and (iii) the Additional First-Lien Documents relating
to such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Senior Class Debt Parties in respect
of such Additional Senior Class Debt will be subject to and bound by the
provisions of the First-Lien Intercreditor Agreement as Additional First-Lien
Secured Parties.
SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.
SECTION 4.    Except as expressly supplemented hereby, the First-Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First-Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.
SECTION 8.    The Borrowers agree to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel.


ANNEX II


J-27

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as [_____________] and as collateral agent for the
holders of [____________],


By:    
Name:
Title:




Address for notices:


Attention of:    
Telecopy:    


ANNEX II


J-28

--------------------------------------------------------------------------------





Acknowledged by:


CITIBANK, N.A.,
as the Credit Agreement Collateral Agent and Authorized Representative,




By:    
Name:
Title:


[___________________],
as the Initial Additional Authorized Representative [and the Additional
First-Lien Collateral Agent and],




By:    
Name:
Title:


[OTHER AUTHORIZED REPRESENTATIVES]


By:    
Name:
Title:




LAUREATE EDUCATION, INC., as Borrower




By:    
Name:
Title:




THE OTHER GRANTORS
LISTED ON SCHEDULE 1 HERETO,




By:    
Name:
Title:
            




ANNEX II


J-29

--------------------------------------------------------------------------------


EXHIBIT K


FORM OF SECOND-LIEN INTERCREDITOR AGREEMENT


SECOND LIEN INTERCREDITOR AGREEMENT dated as of [______], 20[ ] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
LAUREATE EDUCATION, INC., a Delaware public benefit corporation (the
“Borrower”), the other Grantors (as defined below) from time to time party
hereto, CITIBANK, N.A., as Representative for the Credit Agreement Secured
Parties (in such capacity, the “Administrative Agent”), [INSERT NAME AND
CAPACITY], as Representative for the Initial Second Priority Debt Parties (in
such capacity and together with its successors in such capacity, the “Initial
Second Priority Representative”), [     ], as Representative for the Additional
Senior Debt Parties under the [describe applicable Additional Senior Debt
Facility]]and each additional Second Priority Representative and Senior
Representative that from time to time becomes a party hereto pursuant to
Section 8.09.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:
ARTICLE I.    
Definitions
SECTION 1.01    Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies and subject to Section 1.03 of the First Lien
Intercreditor Agreement with respect to any Impairment as defined therein) with
the Credit Agreement Obligations; provided, however, that (i) such Indebtedness
is permitted to be incurred, secured and guaranteed on such basis by each Senior
Debt Document and Second Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and (B)
become a party to the First Lien Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Section 5.13 thereof; provided further
that, if such Indebtedness will be the initial Additional Senior Debt incurred
by the Borrower, then the Guarantors, the Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall


K-1

--------------------------------------------------------------------------------





include any Registered Equivalent Notes and Guarantees thereof by the Guarantors
issued in exchange therefor.
“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.
“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.
“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (a) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (b) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (c) any renewals or extensions of the
foregoing.
“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
and collateral agent as provided in Section 13 of the Credit Agreement and in
the event that the Credit Agreement is Refinanced shall include the
administrative agent (or trustee) under the agreement that refinances the Credit
Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” have the meaning assigned to such term in the introductory paragraph
of this Agreement.




K-2

--------------------------------------------------------------------------------





“Class Debt” has the meaning assigned to such term in Section 8.09.
“Class Debt Parties” has the meaning assigned to such term in Section 8.09.
“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.
“Collateral” means any property or asset constituting either Senior Collateral
or Second Priority Collateral or both.
“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of April 26, 2017, among the Borrower, Citibank, N.A., as
Administrative Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and shall also include any agreement that Refinances the Credit Agreement.
“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding).
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.
“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Borrower hereunder, as the “Designated Second Priority Representative”
for purposes hereof.
“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when


K-3

--------------------------------------------------------------------------------





clause (i) does not apply, the Applicable Authorized Representative (as defined
in the First Lien Intercreditor Agreement) at such time.
“DIP Financing” has the meaning assigned to such term in Section 6.01.
“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, the payment in full in cash
of all Credit Agreement Obligations (other than any contingent indemnity
obligations that have not then been asserted) and the termination of all
commitments thereunder provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations
“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.
“First Lien Intercreditor Agreement” means an intercreditor agreement as
contemplated by Exhibit J to the Credit Agreement.
“Grantors” means the Borrower and each Subsidiary which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.
“Guarantors” has the meaning assigned to such term in the Credit Agreement.
“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Documents” means that certain [indenture] dated as
of [        ], 20[  ], among the Borrower, [the Guarantors identified therein,]
[ ], as [trustee], and [ ], as [paying agent, registrar and transfer agent]] and
any notes, security documents and other operative agreements evidencing or
governing such Indebtedness, including any agreement entered into for the
purpose of securing the Initial Second Priority Debt Obligations.
“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.
“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.
“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.


K-4

--------------------------------------------------------------------------------





“Insolvency or Liquidation Proceeding” means:
1.any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
2.any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
3.any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.
“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement and shall include any license with respect
to any of the foregoing.
“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.
“Lien” shall mean any mortgage, pledge, security interest, charge,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease or license in the nature thereof).
“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger than the largest outstanding principal amount of
any then outstanding series of Indebtedness constituting Senior Obligations with
respect to such Shared Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).


K-5

--------------------------------------------------------------------------------





“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.
“Recovery” has the meaning assigned to such term in Section 6.04.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, Borrower
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Representatives” means the Senior Representatives and the Second Priority
Representatives.
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.
“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.
“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Borrower or
any Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.


K-6

--------------------------------------------------------------------------------





“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
Guarantees thereof by the Guarantors issued in exchange therefor.
“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.
“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.
“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (b) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (c) any renewals or extensions of the foregoing.
“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any other Grantor under any related Second Priority Debt Documents.
“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 210 days (through which 210 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second


K-7

--------------------------------------------------------------------------------





Priority Representative that (x) such Second Priority Representative is the
Major Second Priority Representative and that an Event of Default (under and as
defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) has occurred and is continuing
and (y) the Second Priority Debt Obligations of the series with respect to which
such Second Priority Representative is the Second Priority Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Document; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Shared Collateral (1) at any time the Designated Senior Representative
has commenced and is diligently pursuing any enforcement action with respect to
such Shared Collateral or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to ) any Insolvency or Liquidation Proceeding.
“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.
“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.
“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.
“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.
“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.
“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.
“Senior Class Debt” has the meaning assigned to such term in Section 8.09.
“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.
“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.


K-8

--------------------------------------------------------------------------------





“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or Senior Collateral Document or
any other assets of the Borrower or any other Grantor with respect to which a
Lien is granted or purported to be granted pursuant to a Senior Collateral
Document as security for any Senior Obligations.
“Senior Collateral Documents” means the “U.S. Obligations Security Agreement,”
the “Foreign Obligations Security Agreements” and the other “Security Documents”
each as defined in the Credit Agreement, the First Lien Intercreditor Agreement
(upon and after the initial execution and delivery thereof by the initial
parties thereto) and each of the collateral agreements, security agreements and
other instruments and documents executed and delivered by the Borrower or any
other Grantor for purposes of providing collateral security for any Senior
Obligation.
“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and (b)
any Additional Senior Debt Documents.
“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.
“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties or any agent thereof under the Senior Collateral Documents.
“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.
“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.
“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.
“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold or purport to hold a security interest at such time
(or, in the case of the Senior Facilities, are deemed pursuant to Article II to
hold a security interest). If, at any time, any portion of the Senior Collateral
under one or more Senior Facilities does not constitute Second Priority
Collateral under one or more Second Priority Debt Facilities, then such portion
of such Senior Collateral shall constitute Shared Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any


K-9

--------------------------------------------------------------------------------





Second Priority Debt Facility which does not have a security interest in such
Collateral at such time.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time,
and (c) any affiliated not-for-profit, non-stock universities that are
controlled through majority voting interests of their respective boards of
directors. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
ARTICLE II.    

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01     Subordination.
(a)    Notwithstanding the date, time, manner or order of filing or recordation
of any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of


K-10

--------------------------------------------------------------------------------





any Liens granted to any Senior Representative or any other Senior Secured Party
on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable law, any
Second Priority Debt Document or any Senior Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of any Senior
Representative or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Second
Priority Debt Obligations and (b) any Lien on the Shared Collateral securing any
Second Priority Debt Obligations now or hereafter held by or on behalf of any
Second Priority Representative, any Second Priority Debt Parties or any Second
Priority Representative or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations. All Liens on the Shared Collateral
securing any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Second Priority Debt
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any Grantor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed. For avoidance of doubt, the foregoing
subordination is also intended to apply to any judgment lien obtained by or on
behalf of any Second Priority Representative or any Second Priority Debt Party.
SECTION 2.02    Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.
SECTION 2.03    Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations


K-11

--------------------------------------------------------------------------------





held (or purported to be held) by or on behalf of any Senior Representative or
any of the other Senior Secured Parties or other agent or trustee therefor in
any Senior Collateral, and the each Senior Representative, for itself and on
behalf of each Senior Secured Party under its Senior Facility, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any of any Second Priority Representative or any of the
Second Priority Debt Parties in the Second Priority Collateral. Notwithstanding
the foregoing, no provision in this Agreement shall be construed to prevent or
impair the rights of any Senior Representative to enforce this Agreement
(including the priority of the Liens securing the Senior Obligations as provided
in Section 2.01) or any of the Senior Debt Documents.
SECTION 2.04    No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure each of the Senior Obligations; and (b) if any Second Priority
Representative or any Second Priority Debt Party shall hold any Lien on any
assets or property of any Grantor securing any Second Priority Obligations that
are not also subject to the first-priority Liens securing all Senior Obligations
under the Senior Collateral Documents, such Second Priority Representative or
Second Priority Debt Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to each Senior Representative as
security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of each Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations. To the
extent that the foregoing are not complied with, any amounts received by any
Second Priority Representative on account of such a lien shall be promptly
remitted to the Designated Senior Representative.
SECTION 2.05    Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.


K-12

--------------------------------------------------------------------------------





SECTION 2.06    Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Credit Document Obligations consisting of reimbursement obligations in
respect of Letters of Credit or otherwise held by the Administrative Agent
pursuant to Section 3.3(d), 5.3(a) or 11.12 of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.
ARTICLE III.    

Enforcement
SECTION 3.01    Exercise of Remedies.
(a)    So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
provided herein, the Senior Representatives and the Senior Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Borrower or
any other Grantor, any Second Priority Representative may file a claim or
statement of interest with respect to the Second Priority Debt Obligations under
its Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Shared Collateral
securing the Senior Obligations or the rights of the Senior Representatives or
the Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured


K-13

--------------------------------------------------------------------------------





Parties may exercise their rights and remedies as unsecured creditors, as
provided in Section 5.04, (D) any Second Priority Representative may exercise
the rights and remedies provided for in Section 6.03 and (E) from and after the
Second Priority Enforcement Date, the Major Second Priority Representative may
exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), but only so long as (1) the
Designated Senior Representative has not commenced and is not diligently
pursuing any enforcement action with respect to such Shared Collateral or (2)
the Grantor which has granted a security interest in such Shared Collateral is
not then a debtor under or with respect to (or otherwise subject to ) any
Insolvency or Liquidation Proceeding. In exercising rights and remedies with
respect to the Senior Collateral, the Senior Representatives and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
(b)    So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.
(c)    Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral or any forbearance with respect


K-14

--------------------------------------------------------------------------------





to the foregoing, regardless of whether any action or failure to act by or on
behalf of any Senior Representative or any other Senior Secured Party is adverse
to the interests of the Second Priority Debt Parties.
(d)    Each Second Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.
(e)    Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this
Section shall impair the right of any Second Priority Representative or other
agent or trustee acting on behalf of the Second Priority Debt Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.
SECTION 3.02    Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.
SECTION 3.03    Actions upon Breach. Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by


K-15

--------------------------------------------------------------------------------





injunction, specific performance or other appropriate equitable relief. Each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Facility, hereby (i) agrees that the Senior
Secured Parties’ damages from the actions of the Second Priority Representatives
or any Second Priority Debt Party may at that time be difficult to ascertain and
may be irreparable and waives any defense that the Borrower, any other Grantor
or the Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.
ARTICLE IV.    

Payments
SECTION 4.01    Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents and the First Lien Intercreditor Agreement until the Discharge of
Senior Obligations has occurred. Upon the Discharge of Senior Obligations, each
applicable Senior Representative shall deliver promptly to the Designated Second
Priority Representative any Shared Collateral or Proceeds thereof held by it in
the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents.
SECTION 4.02    Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, whether or not an Insolvency or Liquidation Event has
occurred or is continuing, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral shall be segregated and held in trust for the benefit
of and forthwith paid over to the Designated Senior Representative for the
benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.
ARTICLE V.    

Other Agreements
SECTION 5.01    Releases.


K-16

--------------------------------------------------------------------------------





(a)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
in the event of a sale, transfer or other disposition of any specified item of
Shared Collateral (including all or substantially all of the equity interests of
any subsidiary of the Borrower) (i) in connection with the exercise of remedies
in respect of Collateral or (ii) if not in connection with the exercise of
remedies in respect of the Collateral, so long as an Event of Default (as
defined in and under any Second Lien Debt Document) has not occurred and is
continuing, the Liens granted to the Second Priority Representatives and the
Second Priority Debt Parties upon such Shared Collateral to secure Second
Priority Debt Obligations shall terminate and be released, automatically and
without any further action, concurrently with the termination and release of all
Liens granted upon such Shared Collateral to secure Senior Obligations. In
addition, if in connection with any such release by the Senior Obligations the
guarantee by any Guarantor of Senior Obligations is released, such Guarantor
shall also be released from its guarantee of any Second Priority Debt
Obligations. Upon delivery to a Second Priority Representative of an Officer’s
Certificate stating that any such termination and release of Liens securing the
Senior Obligations has become effective (or shall become effective concurrently
with such termination and release of the Liens granted to the Second Priority
Debt Parties and the Second Priority Representatives) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, such Second Priority Representative will promptly execute,
deliver or acknowledge, at the Borrower’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Second Priority Representative, for itself and on behalf of the Second Priority
Debt Parties under its Second Priority Debt Facility, to release the Liens on
the Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.
(b)    Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.
(c)    Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority


K-17

--------------------------------------------------------------------------------





Representatives or the Second Priority Debt Parties to receive proceeds in
connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.
(d)    Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Shared Collateral, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to register ownership of any item of Shared Collateral in
the name of or make an assignment of ownership of any Shared Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust for multiple parties under
applicable law), (vi) obtain the agreement of a bailee or other third party to
hold any item of Shared Collateral for the benefit of or subject to the control
of or, in respect of any item of Shared Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, both the Designated Senior Representative and any Second
Priority Representative or Second Priority Debt Party, such Grantor may, until
the applicable Discharge of Senior Obligations has occurred, comply with such
requirement under the Second Priority Collateral Document as it relates to such
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the Designated Senior Representative.
SECTION 5.02    Insurance and Condemnation Awards. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Grantor, (b) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (c) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Representative or any Second
Priority Debt Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Designated Senior Representative in accordance
with the terms of Section 4.02.


K-18

--------------------------------------------------------------------------------





SECTION 5.03    Amendments to Second Priority Collateral Documents.
(a)    Except to the extent not prohibited by any Senior Debt Document, no
Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into; provided, however, that regardless of whether
prohibited by any Senior Debt Document, no Second Priority Collateral Document
may be entered into or amended, supplemented or modified to the extent such
amendment, supplement or modification, or the terms of any new Second Priority
Collateral Document would be inconsistent with this Agreement. The Borrower
agrees to deliver to the Designated Senior Representative copies of (i) any
amendments, supplements or other modifications to the Second Priority Collateral
Documents and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Citibank, N.A., as administrative agent, pursuant to or in
connection with the Second Amended and Restated Credit Agreement, dated as of
April 26, 2017, among the Borrower, Citibank, N.A., as Administrative Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, and (ii) the exercise of
any right or remedy by the [Second Priority Representative] hereunder is subject
to the limitations and provisions of the Intercreditor Agreement dated as of
[  ], 20[  ] (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Citibank, N.A., as Administrative
Agent, [●] and its subsidiaries and affiliated entities party thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement, the terms of the Intercreditor Agreement shall govern.”
(b)    In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority


K-19

--------------------------------------------------------------------------------





Debt Party and without any action by any Second Priority Representative, the
Borrower or any other Grantor; provided, however, that written notice of such
amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent; provided, further, that failure to give such
notice should not affect the effectiveness of such amendment, waiver or consent
with regard to any Second Priority Collateral Documents.
SECTION 5.04    Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise by a
Second Priority Representative or any Second Priority Debt Party of rights or
remedies as a secured creditor in respect of Shared Collateral. In the event any
Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.
SECTION 5.05    Gratuitous Bailee for Perfection.
(a)    Each Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.
(b)    Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the


K-20

--------------------------------------------------------------------------------





Senior Debt Documents as if the Liens under the Second Priority Collateral
Documents did not exist. The rights of the Second Priority Representatives and
the Second Priority Debt Parties with respect to the Pledged or Controlled
Collateral shall at all times be subject to the terms of this Agreement.
(c)    The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.
(d)    The Senior Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party, and each, Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.
(e)    Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Gran-tor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.


K-21

--------------------------------------------------------------------------------





(f)    None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.
SECTION 5.06    When Discharge of Senior Obligations Deemed To Not Have
Occurred. If, at any time after the Discharge of Senior Obligations has
occurred, the Borrower or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations shall automatically be
treated as a Senior Debt Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Shared Collateral
set forth herein and the agent, representative or trustee for the holders of
such Senior Obligations shall be the Senior Representative for all purposes of
this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Representative), each Second Priority Representative
(including the Designated Second Priority Representative) shall promptly (a)
enter into such documents and agreements (at the expense of the Borrower),
including amendments or supplements to this Agreement, as the Borrower or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Pledged or Controlled Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new Senior Representative is
entitled to approve any awards granted in such proceeding.
ARTICLE VI.    

Insolvency or Liquidation Proceedings
SECTION 6.01    Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding, (a) if any Senior Representative or any
Senior Secured Party shall desire to consent (or not object) to the sale, use or
lease of cash or other collateral or to consent


K-22

--------------------------------------------------------------------------------





(or not object) to the Borrower’s or any other Grantor’s obtaining financing
under Section 363 or Section 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law (“DIP Financing”), then each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will raise no
objection to and will not otherwise contest such sale, use or lease of such cash
or other collateral or such DIP Financing and, except to the extent permitted by
Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) any and all Liens securing such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Second
Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement and (y) to any “carve-out” for professional and
United States Trustee fees and any other customary expenses agreed to by the
Senior Representatives, (b) each Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no objection to (and will not otherwise
contest (i) any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Obligations made by any
Senior Representative or any other Senior Secured Party, ii) any lawful exercise
by any Senior Secured Party of the right to credit bid Senior Obligations at any
sale in foreclosure of Senior Collateral, (iii) any other request for judicial
relief made in any court by any Senior Secured Party relating to the lawful
enforcement of any Lien on Senior Collateral or iv) any motion or order relating
to a sale or other disposition of assets of any Grantor for which any Senior
Representative has consented that provides, to the extent such sale or other
disposition is to be free and clear of Liens, that the Liens securing the Senior
Obligations and the Second Priority Debt Obligations will attach to the proceeds
of the sale on the same basis of priority as the Liens on the Shared Collateral
securing the Senior Obligations rank to the Liens on the Shared Collateral
securing the Second Priority Debt Obligations pursuant to this Agreement. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that notice received
two Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such DIP Financing as set forth in the immediately
preceding sentence shall be adequate notice.
SECTION 6.02    Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.
SECTION 6.03    Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior


K-23

--------------------------------------------------------------------------------





Secured Party’s claiming a lack of adequate protection or (c) the payment of
interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, (x) may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or superpriority claim shall be subordinated
to the Liens securing all Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (y) agrees that it will not seek or
request and will not accept adequate protection in any other form and (ii) in
the event any Second Priority Representatives, for themselves and on behalf of
the Second Priority Debt Parties under their Second Priority Debt Facilities,
seek or request adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Representatives,
for themselves and on behalf of each Second Priority Debt Party under their
Second Priority Debt Facilities, agree that it will not contest, object to or
support any Person in contesting or objecting to any request by a Senior
Representative for adequate protection in the form of a senior Lien on such
additional collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional collateral securing the Second
Priority Debt Obligations shall be subordinated to the Liens on such collateral
securing the Senior Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that notwithstanding the foregoing, any
administrative or superpriority claim granted by way of adequate protection may
be treated as part of such Second Priority Debt Party’s prepetition claim for
purposes of section 1129(a)(9) of the Title 11 of the United States Code and the
Borrower shall not be required under such section to pay such claim in cash.
SECTION 6.04    Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of


K-24

--------------------------------------------------------------------------------





this Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.
SECTION 6.05    Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, with each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledging and agreeing to
turn over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.
SECTION 6.06    Post-Petition Interest. Neither any Second Priority
Representative nor any Second Priority Debt Party shall oppose or seek to
challenge any claim by any Senior Representative or any Senior Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Senior Obligations
consisting of Post-Petition Interest to the extent of the value of any Senior
Secured Party’s Lien, without regard to the existence of the Lien of any Second
Priority Representative on behalf of any Second Priority Debt Party on the
Collateral.


K-25

--------------------------------------------------------------------------------





(a)    Neither any Senior Representative nor any other Senior Secured Party
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any Second Priority Debt Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Priority Representatives on
behalf of the Second Priority Debt Parties on the Collateral (after taking into
account the value of the Senior Obligations).
SECTION 6.07    No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.
SECTION 6.08    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.
SECTION 6.09    Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of each Senior
Representative, provided that if requested by any Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representatives (acting unanimously), including any
rights to payments in respect of such rights.
SECTION 6.10    506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.
SECTION 6.11    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority


K-26

--------------------------------------------------------------------------------





Debt Obligations (including without limitation any administrative or
superpriority claim granted as adequate protection), then, to the extent the
debt obligations distributed on account of the Senior Obligations and on account
of the Second Priority Debt Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
ARTICLE VII.    

Reliance; Etc.
SECTION 7.01    Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.
SECTION 7.02    No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they


K-27

--------------------------------------------------------------------------------





assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.
SECTION 7.03    Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:
(i)    any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;
(ii)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Senior Debt Document or of the
terms of any Second Priority Debt Document;
(iii)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;
(iv)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or
(v)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations or (ii) any Second Priority Representative or
Second Priority Debt Party in respect of this Agreement.
ARTICLE VIII.    

Miscellaneous
SECTION 8.01    Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Secured Collateral Agent, the Senior Representatives and the
Senior Secured Parties (as amongst themselves) with respect to any Senior
Collateral shall be governed by the terms of the First Lien Intercreditor
Agreement and in the event of any conflict between the First Lien Intercreditor
Agreement and this Agreement, the provisions of the First Lien Intercreditor
Agreement shall control.


K-28

--------------------------------------------------------------------------------





SECTION 8.02    Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.03    Amendments; Waivers.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Debt Facility); provided that any such amendment, supplement or waiver which by
the terms of this Agreement requires the Borrower’s consent or which increases
the obligations or reduces the rights of the Borrower or any Grantor, shall
require the consent of the Borrower. Any such amendment, supplement or waiver
shall be in writing and shall be binding upon the Senior Secured Parties and the
Second Priority Debt Parties and their respective successors and assigns.
(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Second Priority Debt Obligations of the Debt Facility for
which such Representative is acting shall be subject to the terms hereof.
SECTION 8.04    Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representatives, the Senior Secured Parties, the


K-29

--------------------------------------------------------------------------------





Second Priority Representatives and the Second Priority Secured Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the Subsidiaries and all endorsers or guarantors
of the Senior Obligations or the Second Priority Debt Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
SECTION 8.05    Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
SECTION 8.06    Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.
SECTION 8.07    Additional Grantors. The Borrower agree that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative.


K-30

--------------------------------------------------------------------------------





The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
SECTION 8.08    Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Borrower or such Grantor,
as appropriate, shall furnish to such Representative a certificate of an
Authorized Officer ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.
SECTION 8.09    Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and the Second
Priority Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Second Priority Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Second Priority
Debt (the “Second Priority Class Debt”) may be secured by a second priority,
subordinated Lien on Shared Collateral, in each case under and pursuant to the
relevant Second Priority Collateral Documents for such Second Priority Class
Debt, if and subject to the condition that the Representative of any such Second
Priority Class Debt (each, a “Second Priority Class Debt Representative”),
acting on behalf of the holders of such Second Priority Class Debt (such
Representative and holders in respect of any Second Priority Class Debt being
referred to as the “Second Priority Class Debt Parties”), becomes a party to
this Agreement by satisfying conditions (i) through (iii), as applicable, of the
immediately succeeding paragraph. Any such additional class or series of Senior
Facilities (the “Senior Class Debt”; and the Senior Class Debt and Second
Priority Class Debt, collectively, the “Class Debt”) may be secured by a senior
Lien on Shared Collateral, in each case under and pursuant to the Senior
Collateral Documents, if and subject to the condition that the Representative of
any such Senior Class Debt (each, a “Senior Class Debt Representative”; and the
Senior Class Debt Representatives and Second Priority Class Debt
Representatives, collectively, the “Class Debt Representatives”), acting on
behalf of the holders of such Senior Class Debt (such Representative and holders
in respect of any such Senior Class Debt being referred to as the “Senior Class
Debt Parties; and the Senior Class Debt Parties and Second Priority Class Debt
Parties, collectively, the “Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (iii),
as applicable, of the immediately succeeding paragraph. In order for a Class
Debt Representative to become a party to this Agreement:
(A)    such Class Debt Representative shall have executed and delivered a
Joinder Agreement substantially in the form of Annex III (if such Representative
is a Second Priority Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such Class
Debt Representative) pursuant to which it becomes a Representative hereunder,
and the Class Debt in respect of which such Class Debt


K-31

--------------------------------------------------------------------------------





Representative is the Representative and the related Class Debt Parties become
subject hereto and bound hereby;
(B)    the Borrower shall have delivered to the Designated Senior Representative
an Officer’s Certificate stating that the conditions set forth in this
Section 8.09 are satisfied with respect to such Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents or Senior
Debt Documents, as applicable, relating to such Class Debt, certified as being
true and correct by an Authorized Officer of the Borrower; and
(C)    the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.
SECTION 8.10    Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:
(vi)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
(vii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(viii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;
(ix)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and
(x)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.
SECTION 8.11    Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:


K-32

--------------------------------------------------------------------------------





(A)    if to the Borrower or any Grantor, to the Borrower, at its address at:
[  ], Attention of [  ], telecopy [  ];
(B)    if to the Initial Second Priority Representative to it at: [  ],
Attention of [  ], telecopy [  ];
(C)    if to the Administrative Agent, to it at: [Citibank, N.A., 390 Greenwich
St., New York, New York 10013, Attention of [ ], (Fax No.: [ ]) (e-mail: [ ]),
with a copy];
(D)    if to any other Senior Representative a party hereto on the date hereof,
to it at: [  ], Attention of [  ], telecopy [  ];
(E)    if to any other Representative, to it at the address specified by it in
the Joinder Agreement delivered by it pursuant to Section 8.09.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.
SECTION 8.12    Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.
SECTION 8.13    GOVERNING LAW; WAIVER OF JURY TRIAL.
(ii)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.
(iii)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.


K-33

--------------------------------------------------------------------------------





SECTION 8.14    Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Borrower, the
other Grantors party hereto and their respective successors and assigns.
SECTION 8.15    Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.
SECTION 8.16    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.
SECTION 8.17    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
Administrative Agent represents and warrants that this Agreement is binding upon
the Credit Agreement Secured Parties. The Initial Second Priority Representative
represents and warrants that this Agreement is binding upon the Initial Second
Priority Debt Parties.
SECTION 8.18    No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.
SECTION 8.19    Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.
SECTION 8.20    Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 12 of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [  ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [  ] of such indenture
applicable to the Trustee thereunder shall also apply to the Trustee hereunder.
SECTION 8.21    Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(b)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Borrower or any
Grantor to take any action, or fail to take any


K-34

--------------------------------------------------------------------------------





action, to the extent such action or failure would otherwise constitute a breach
of, or default under, the Credit Agreement or any other Senior Debt Document or
any Second Priority Debt Documents, (b) change the relative priorities of the
Senior Obligations or the Liens granted under the Senior Collateral Documents on
the Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or (d)
obligate the Borrower or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document.
SECTION 8.22    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.




K-35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CITIBANK, N.A.,
as Administrative Agent


By:        
Name:
Title:




By:        
Name:
Title:




[ ______________________________________ ],


as [          ] for the holders of [applicable Additional Senior Debt Facility]




By:        
Name:
Title:




[ ______________________________________ ],


as Initial Additional Authorized Representative




By:        
Name:
Title:




LAUREATE EDUCATION, INC.

By:        
Name:
Title:


K-36

--------------------------------------------------------------------------------











THE GRANTORS LISTED ON ANNEX I HERETO


By:        
Name:
Title:








K-37

--------------------------------------------------------------------------------


ANNEX I


Grantors
[  ]






ANNEX I


K-38

--------------------------------------------------------------------------------


ANNEX II




SUPPLEMENT NO. [  ] dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [     ], 20[  ] (the “Second Lien Intercreditor Agreement”), among
LAUREATE EDUCATION, INC, a Delaware public benefit corporation (the “Borrower”),
certain subsidiaries and affiliates of the Borrower (each, a “Grantor”),
CITIBANK, N.A., as Administrative Agent under the Credit Agreement, [     ], as
Initial Second Priority Representative, and the additional Representatives from
time to time a party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.
The Grantors have entered into the Second Lien Intercreditor Agreement. Pursuant
to the Credit Agreement, certain Additional Senior Debt Documents and certain
Second Priority Debt Documents, certain newly acquired or organized Subsidiaries
of the Borrower are required to enter into the Second Lien Intercreditor
Agreement. Section 8.07 of the Second Lien Intercreditor Agreement provides that
such Subsidiaries may become party to the Second Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement, the Second Priority
Debt Documents and Additional Senior Debt Documents.
Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:
In accordance with Section 8.07 of the Second Lien Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Second Lien
Intercreditor Agreement with the same force and effect as if originally named
therein as a Grantor, and the New Grantor hereby agrees to all the terms and
provisions of the Second Lien Inter-creditor Agreement applicable to it as a
Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.
The New Grantor represents and warrants to the Designated Senior Representative
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Designated Senior
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.


ANNEX II


K-39

--------------------------------------------------------------------------------





Except as expressly supplemented hereby, the Second Lien Inter-creditor
Agreement shall remain in full force and effect.
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Second
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Second Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Second Lien Intercreditor Agreement.
The Borrower agree to reimburse the Designated Senior Representative for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Designated Senior Representative.


ANNEX II


K-40

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.
[NAME OF NEW SUBSIDIARY GRANTOR]


By:        
Name:
Title:


Acknowledged by:

[                            ], as Designated Senior Representative




By:         
Name:
Title:




[                            ], as Designated Second Priority Representative




By        
Name:
Title:






ANNEX II


K-41

--------------------------------------------------------------------------------


ANNEX III


[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [  ], 20[  ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [     ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among LAUREATE EDUCATION, INC, a Delaware public
benefit corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), CITIBANK, N.A., as Administrative Agent under the
Credit Agreement, [      ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Second Priority
Debt and to secure such Second Priority Class Debt with the Second Priority Lien
and to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
In accordance with Section 8.09 of the Second Lien Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Second Priority Class Debt and Second Priority Class Debt Parties
become subject to and bound by, the Second Lien Intercreditor Agreement with the
same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Second Priority Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Second Priority Representative and to the Second Priority Class Debt Parties
that it represents as Second Priority Debt Parties. Each reference to a
“Representative” or “Second Priority Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.


ANNEX III


K-42

--------------------------------------------------------------------------------





The New Representative represents and warrants to the Designated Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Second
Lien Intercreditor Agreement as Second Priority Debt Parties.
This Representative Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
Except as expressly supplemented hereby, the Second Lien Inter-creditor
Agreement shall remain in full force and effect.
THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
In case any one or more of the provisions contained in this Representative
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Second Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.
The Borrower agree to reimburse the Designated Senior Representative for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.
IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.


ANNEX III


K-43

--------------------------------------------------------------------------------





[NAME OF NEW REPRESENTATIVE],
as [         ] for the holders of [         ]




By:         
Name:
Title:


Address for notices:


Attention of:     
Telecopy:     


[ _________________________________ ], as Designated Senior Representative




By:         
Name:
Title:


Acknowledged by:


LAUREATE EDUCATION, INC.


By:         
Name:
Title:


THE GRANTORS LISTED ON SCHEDULE I HERETO




By:        
Name:
Title:




ANNEX III


K-44

--------------------------------------------------------------------------------


Schedule I to the
Representative Supplement to the
Second Lien Intercreditor Agreement


Grantors
[         ]






ANNEX III


K-45

--------------------------------------------------------------------------------


ANNEX IV




[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [  ], 20[  ] to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [     ], 20[  ] (the “Second
Lien Intercreditor Agreement”), among LAUREATE EDUCATION, INC, a Delaware public
benefit corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), CITIBANK, N.A., as Administrative Agent under the
Credit Agreement, [     ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement, pursuant to the execution
and delivery by the Senior Class Debt Representative of an instrument in the
form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.
Accordingly, the Designated Senior Representative and the New Representative
agree as follows:
In accordance with Section 8.09 of the Second Lien Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Senior Class Debt and Senior Class Debt Parties become subject to
and bound by, the Second Lien Intercreditor Agreement with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Senior
Class Debt Parties, hereby agrees to all the terms and provisions of the Second
Lien Intercreditor Agreement applicable to it as a Senior Representative and to
the Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative” or “Senior Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative. The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.


ANNEX IV


K-46

--------------------------------------------------------------------------------





The New Representative represents and warrants to the Designated Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Second Lien Inter-creditor Agreement as
Senior Secured Parties.
This Representative Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.
Except as expressly supplemented hereby, the Second Lien Inter-creditor
Agreement shall remain in full force and effect.
THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
In case any one or more of the provisions contained in this Representative
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Second Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.
The Borrower agrees to reimburse the Designated Senior Representative for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.






ANNEX IV


K-47

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Inter-creditor Agreement as of the day and year first above written.
[NAME OF NEW REPRESENTATIVE],




as[       ] for the holders of [     ]




By:         
Name:
Title:


Address for notices:


Attention of:     
Telecopy:     


[                ],
as Designated Senior Representative




By:         
Name:
Title:


ANNEX IV


K-48

--------------------------------------------------------------------------------







Acknowledged by:


LAUREATE EDUCATION, INC.




By:         
Name:
Title:




THE GRANTORS
LISTED ON SCHEDULE I HERETO




By:         
Name:
Title:


























ANNEX IV


K-49